Exhibit 10.1

Execution Version

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

GM FINANCIAL

Seller

Dated as of July 24, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I. DEFINITIONS    1

SECTION 1.1

  General    1

SECTION 1.2

  Specific Terms    1

SECTION 1.3

  Usage of Terms    2

SECTION 1.4

  [Reserved]    2

SECTION 1.5

  No Recourse    2

SECTION 1.6

  Action by or Consent of Noteholders and Certificateholder    2 ARTICLE II.
CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY    3

SECTION 2.1

  Conveyance of the Receivables and the Other Conveyed Property    3 ARTICLE
III. REPRESENTATIONS AND WARRANTIES    4

SECTION 3.1

  Representations and Warranties of Seller    4

SECTION 3.2

  Representations and Warranties of Purchaser    6 ARTICLE IV. COVENANTS OF
SELLER    8

SECTION 4.1

  Protection of Title of Purchaser    8

SECTION 4.2

  Other Liens or Interests    9

SECTION 4.3

  Costs and Expenses    10

SECTION 4.4

  Indemnification    10 ARTICLE V. REPURCHASES    11

SECTION 5.1

  Repurchase of Receivables upon Breach    11

SECTION 5.2

  Reassignment of Purchased Receivables    12

SECTION 5.3

  Waivers    13 ARTICLE VI. MISCELLANEOUS    13

SECTION 6.1

  Liability of Seller    13

SECTION 6.2

  Merger or Consolidation of Seller or Purchaser    13

SECTION 6.3

  Limitation on Liability of Seller and Others    13

SECTION 6.4

  Seller May Own Notes or the Certificate    14

SECTION 6.5

  Amendment    14

SECTION 6.6

  Notices    14

SECTION 6.7

  Merger and Integration    15

SECTION 6.8

  Severability of Provisions    15

SECTION 6.9

  Intention of the Parties    15

SECTION 6.10

  Governing Law    16

SECTION 6.11

  Counterparts    16

SECTION 6.12

  Conveyance of the Receivables and the Other Conveyed Property to the Issuer   
16

SECTION 6.13

  Nonpetition Covenant    17

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B-1 — Representations and Warranties of the Seller Regarding the
Receivables

Schedule B-2 — Representations and Warranties of the Seller Regarding the Pool
of Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of July 24, 2019, executed between AFS SenSub
Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc. d/b/a GM Financial, a Delaware corporation, as Seller
(“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1            General. The specific terms defined in this Article
include the plural as well as the singular. The words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision, and Article,
Section, Schedule and Exhibit references, unless otherwise specified, refer to
Articles and Sections of and Schedules and Exhibits to this Agreement.
Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Sale and Servicing Agreement dated as of
July 24, 2019, by and among AFS SenSub Corp., as Seller, GM Financial, in its
individual capacity and as Servicer, GM Financial Consumer Automobile
Receivables Trust 2019-3, as Issuer, and Wells Fargo Bank, N.A., as Trust
Collateral Agent.

SECTION 1.2            Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means July 24, 2019.

“Issuer” means GM Financial Consumer Automobile Receivables Trust 2019-3.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(ii) through (viii) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this



--------------------------------------------------------------------------------

Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Sale and Servicing
Agreement, the Indenture, the Asset Representations Review Agreement, the Trust
Agreement and the Underwriting Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties in Section 3.1(a) or any other event which
requires the repurchase of a Receivable by the Seller, under the Sale and
Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Trust” means the Issuer.

“Trust Collateral Agent” means Wells Fargo Bank, N.A., as trust collateral agent
and any successor trust collateral agent appointed and acting pursuant to the
Sale and Servicing Agreement.

“Trustee” means Wells Fargo Bank, N.A., as trustee and any successor trustee
appointed and acting pursuant to the Indenture.

SECTION 1.3            Usage of Terms. With respect to all terms used in this
Agreement, the singular includes the plural and the plural the singular; words
importing any gender include the other gender; references to “writing” include
printing, typing, lithography, and other means of reproducing words in a visible
form; references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4            [Reserved].

SECTION 1.5            No Recourse. Without limiting the obligations of Seller
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate or other writing delivered in connection herewith
or therewith, against any stockholder, officer or director, as such, of Seller,
or of any predecessor or successor of Seller.

SECTION 1.6            Action by or Consent of Noteholders and
Certificateholder. Whenever any provision of this Agreement refers to action to
be taken, or consented to, by the Noteholders or the Certificateholder, such
provision shall be deemed to refer to the Noteholders or the Certificateholder,
as the case may be, of record as of the Record Date immediately preceding the
date on which such action is to be taken, or consent given, by Noteholders or
the

 

2



--------------------------------------------------------------------------------

Certificateholder. Solely for the purposes of any action to be taken, or
consented to, by Noteholders or the Certificateholder, any Note or the
Certificate registered in the name of the Seller or any Affiliate thereof shall
be deemed not to be outstanding; provided, however, that, solely for the purpose
of determining whether the Trustee or the Trust Collateral Agent is entitled to
rely upon any such action or consent, only Notes or the Certificate which the
Owner Trustee or a Responsible Officer of the Trustee or the Trust Collateral
Agent, respectively, has actual knowledge is so owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1            Conveyance of the Receivables and the Other Conveyed
Property.

(a)        Subject to the terms and conditions of this Agreement, Seller hereby
sells, transfers, assigns, and otherwise conveys to Purchaser without recourse
(but without limitation of its obligations in this Agreement), and Purchaser
hereby purchases, all right, title and interest of Seller in and to the
following described property (collectively, the “Receivables and the Other
Conveyed Property”):

(i)        the Receivables and all moneys received thereon after the Cutoff
Date;

(ii)        the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(iii)        any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(iv)        any proceeds from any Receivable repurchased by a Dealer pursuant to
a Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(v)        all rights under any Service Contracts on the related Financed
Vehicles;

(vi)        the related Receivable Files;

(vii)        all of the Seller’s (i) Accounts, (ii) Chattel Paper,
(iii) Documents, (iv) Instruments and (v) General Intangibles (as such terms are
defined in the UCC) relating to the property described in (i) through (vi); and

(viii)        all proceeds and investments with respect to items (i) through
(vii).

It is the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial

 

3



--------------------------------------------------------------------------------

interest in and title to the Receivables and the Other Conveyed Property shall
not be part of Seller’s estate in the event of the filing of a bankruptcy
petition by or against Seller under any bankruptcy or similar law.

(b)        Simultaneously with the conveyance of the Receivables and the Other
Conveyed Property to Purchaser, Purchaser has paid or caused to be paid to or
upon the order of Seller an amount equal to the book value of the Receivables
sold by Seller, as set forth on the books and records of Seller, by wire
transfer of immediately available funds and the remainder as a contribution to
the capital of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1            Representations and Warranties of Seller. Seller makes
the following representations and warranties as of the Cutoff Date and as of the
Closing Date on which Purchaser relies in purchasing the Receivables and the
Other Conveyed Property and in transferring the Receivables and the Other
Conveyed Property to the Issuer under the Sale and Servicing Agreement. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables and the Other
Conveyed Property hereunder, and the sale, transfer and assignment thereof by
Purchaser to the Issuer under the Sale and Servicing Agreement. Seller and
Purchaser agree that Purchaser will assign to Issuer all Purchaser’s rights
under this Agreement and that the Trustee will thereafter be entitled to enforce
this Agreement against Seller in the Trustee’s own name on behalf of the
Noteholders.

(a)        Representations regarding the Receivables. The representations and
warranties set forth on Schedule B-1 with respect to the Receivables as of the
Cutoff Date, and as of the Closing Date, are true and correct.

(b)        Representations regarding the Pool of Receivables. The
representations and warranties set forth on Schedule B-2 with respect to the
pool of Receivables as of the Cutoff Date, and as of the Closing Date, are true
and correct.

(c)        No Fraud or Misrepresentation. To the best of the Seller’s knowledge,
each Receivable that was originated by a Dealer was sold by the Dealer to the
Seller and by the Seller to the Purchaser without any fraud or misrepresentation
on the part of such Dealer or the Seller, respectively.

(d)        Lawful Assignment. No Receivable was originated in, or is subject to
the laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or pursuant to transfers of the Notes.

(e)        No Impairment. The Seller has not done anything to convey any right
to any Person that would result in such Person having a right to payments due
under the Receivables or otherwise to impair the rights of the Purchaser, the
Trust, the Trustee, the Trust Collateral Agent and the Noteholders in any
Receivable or the proceeds thereof. Other than the security interest granted to
the Purchaser pursuant to this Agreement and except any other security interests
that have been

 

4



--------------------------------------------------------------------------------

fully released and discharged as of the Closing Date, the Seller has not
pledged, assigned, sold, granted a security interest in, or otherwise conveyed
any of the Receivables. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that include a description
of collateral covering the Receivables other than any financing statement
relating to the security interest granted to the Purchaser hereunder or that has
been terminated. The Seller is not aware of any judgment, ERISA or tax lien
filings against it.

(f)        No Funds Advanced. No funds had been advanced by the Seller or anyone
acting on behalf of the Seller in order to cause any Receivable to qualify under
the representation and warranty set forth as clause 20(E) of Schedule B-1.

(g)        Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(h)        Due Qualification. Seller is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions in which the ownership or lease of
its property or the conduct of its business requires such qualification.

(i)        Power and Authority. Seller has the power and authority to execute
and deliver this Agreement and its Related Documents and to carry out its terms
and their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(j)        No Consent Required. Seller is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(k)        Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

 

5



--------------------------------------------------------------------------------

(l)        No Violation. The consummation of the transactions contemplated by
this Agreement and the Related Documents, and the fulfillment of the terms of
this Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture, agreement, mortgage, deed of trust or other
instrument to which Seller is a party or by which it is bound, or result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than this Agreement, the Sale and Servicing Agreement and the
Indenture, or violate any law, order, rule or regulation applicable to Seller of
any court or of any federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over Seller or any of its
properties.

(m)        No Proceedings. There are no proceedings or investigations pending
or, to Seller’s knowledge, threatened against Seller, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over Seller or its properties (i) asserting
the invalidity of this Agreement or any of the Related Documents, (ii) seeking
to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the Related Documents,
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(n)        Solvency. The Seller is not insolvent, nor will the Seller be made
insolvent by the transfer of the Receivables, nor does the Seller anticipate any
pending insolvency.

(o)        True Sale. The Receivables are being transferred with the intention
of removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(p)        Chief Executive Office and Principal Place of Business. The chief
executive office and principal place of business of Seller is located at 801
Cherry Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2            Representations and Warranties of Purchaser. Purchaser
makes the following representations and warranties, on which Seller relies in
selling, assigning, transferring and conveying the Receivables and the Other
Conveyed Property to Purchaser hereunder. Such representations are made as of
the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement.

(a)        Organization and Good Standing. Purchaser has been duly organized and
is validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are

 

6



--------------------------------------------------------------------------------

currently owned and such business is currently conducted, and had at all
relevant times, and has, full power, authority and legal right to acquire and
own the Receivables and the Other Conveyed Property, and to transfer the
Receivables and the Other Conveyed Property to the Issuer pursuant to the Sale
and Servicing Agreement.

(b)        Due Qualification. Purchaser is duly qualified to do business as a
foreign corporation, is in good standing, and has obtained all necessary
licenses and approvals in all jurisdictions where the failure to do so would
materially and adversely affect Purchaser’s ability to acquire the Receivables
or the Other Conveyed Property, and to transfer the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement, or
the validity or enforceability of the Receivables and the Other Conveyed
Property or to perform Purchaser’s obligations hereunder and under the
Purchaser’s Related Documents.

(c)        Power and Authority. Purchaser has the power, authority and legal
right to execute and deliver this Agreement and to carry out the terms hereof
and to acquire the Receivables and the Other Conveyed Property hereunder; and
the execution, delivery and performance of this Agreement and all of the
documents required pursuant hereto have been duly authorized by Purchaser by all
necessary corporate action.

(d)        No Consent Required. Purchaser is not required to obtain the consent
of any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.

(e)        Binding Obligation. This Agreement constitutes a legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject, as to enforceability, to applicable bankruptcy,
insolvency, reorganization, conservatorship, receivership, liquidation and other
similar laws and to general equitable principles.

(f)        No Violation. The execution, delivery and performance by Purchaser of
this Agreement, the consummation of the transactions contemplated by this
Agreement and the Related Documents and the fulfillment of the terms of this
Agreement and the Related Documents do not and will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the certificate of incorporation or
bylaws of Purchaser, or conflict with or breach any of the terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

(g)        No Proceedings. There are no proceedings or investigations pending,
or, to the knowledge of Purchaser, threatened against Purchaser, before any
court, regulatory body,

 

7



--------------------------------------------------------------------------------

administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Purchaser or its properties: (i) asserting the invalidity of
this Agreement or any of the Related Documents, (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any of
the Related Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by Purchaser of its obligations
under, or the validity or enforceability of, this Agreement or any of the
Related Documents or (iv) that may adversely affect the federal or state income
tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Receivables and the Other
Conveyed Property hereunder or the transfer of the Receivables and the Other
Conveyed Property to the Issuer pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1            Protection of Title of Purchaser.

(a)        At or prior to the Closing Date, Seller shall have filed or caused to
be filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all
jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary,

 

8



--------------------------------------------------------------------------------

advisable or prudent to ensure the perfection of the security interest in the
collateral granted to the Purchaser herein.

(b)        Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c)        Seller shall give Purchaser, the Issuer and the Trust Collateral
Agent at least 60 days prior written notice of any relocation that would result
in a change of the location of the debtor within the meaning of Section 9-307 of
the applicable UCC. Seller shall at all times maintain (i) each office from
which it services Receivables within the United States of America or Canada and
(ii) its principal executive office within the United States of America.

(d)        Prior to the Closing Date, Seller has maintained accounts and records
as to each Receivable accurately and in sufficient detail to permit (i) the
reader thereof to know at any time as of or prior to the Closing Date, the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the Principal Balance as
of the Cutoff Date. Seller shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables to Purchaser, and
the conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e)        If at any time Seller shall propose to sell, grant a security
interest in, or otherwise transfer any interest in any motor vehicle receivables
to any prospective purchaser, lender or other transferee, Seller shall give to
such prospective purchaser, lender, or other transferee computer tapes, records,
or print-outs (including any restored from archives) that, if they shall refer
in any manner whatsoever to any Receivable (other than a Purchased Receivable or
a Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

SECTION 4.2            Other Liens or Interests. Except for the conveyances
hereunder, Seller will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur, assume or suffer to exist any Lien on the Receivables
or the Other Conveyed Property or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Receivables and the Other Conveyed Property against all claims of third parties
claiming through or under Seller.

 

9



--------------------------------------------------------------------------------

SECTION 4.3            Costs and Expenses. Seller shall pay all reasonable costs
and disbursements in connection with the performance of its obligations
hereunder and under its Related Documents.

SECTION 4.4            Indemnification.

(a)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from any breach of
any of Seller’s representations and warranties contained herein.

(b)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims, and liabilities, arising out of or resulting from the use,
ownership or operation by Seller or any affiliate thereof of a Financed Vehicle.

(c)      Seller shall defend, indemnify and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any and all costs, expenses, losses,
damages, claims and liabilities arising out of or resulting from any action
taken, or failed to be taken, by it in respect of any portion of the Receivables
other than in accordance with this Agreement or the Sale and Servicing
Agreement.

(d)      Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

(e)      Seller agrees to pay, and to indemnify, defend and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from, any taxes which may at
any time be asserted against such Persons with respect to, and as of the date
of, the conveyance or ownership of the Receivables or the Other Conveyed
Property hereunder and the conveyance or ownership of the Receivables under the
Sale and Servicing Agreement or the issuance and original sale of the Notes or
the issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other

 

10



--------------------------------------------------------------------------------

income taxes, including franchise taxes, arising out of the transactions
contemplated hereby or transfer taxes arising in connection with the transfer of
the Notes or the Certificate) and costs and expenses in defending against the
same, arising by reason of the acts to be performed by Seller under this
Agreement or imposed against such Persons.

(f)      Seller shall defend, indemnify, and hold harmless Purchaser, the
Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from and against any and all costs,
expenses, losses, claims, damages, and liabilities to the extent that such cost,
expense, loss, claim, damage, or liability arose out of, or was imposed upon
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders or the Certificateholder through the negligence,
willful misfeasance, or bad faith of Seller in the performance of its duties
under this Agreement or by reason of reckless disregard of Seller’s obligations
and duties under this Agreement.

(g)      Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense incurred
by reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h)      Seller shall indemnify, defend and hold harmless Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and
the Certificateholder from and against any loss, liability or expense imposed
upon, or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the
Trustee, the Owner Trustee, the Noteholders or the Certificateholder as result
of the failure of any Receivable, or the sale of the related Financed Vehicle,
to comply with all requirements of applicable law.

(i)      Seller shall defend, indemnify, and hold harmless Purchaser from and
against all costs, expenses, losses, claims, damages, and liabilities arising
out of or incurred in connection with the acceptance or performance of Seller’s
trusts and duties as Servicer under the Sale and Servicing Agreement, except to
the extent that such cost, expense, loss, claim, damage, or liability shall be
due to the willful misfeasance, bad faith, or negligence (except for errors in
judgment) of Purchaser.

(j)      Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1            Repurchase of Receivables upon Breach. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event

 

11



--------------------------------------------------------------------------------

shall have been cured in all material respects, repurchase the Receivable
relating thereto from the Issuer if and only if the interests of the Noteholders
therein are materially and adversely affected by any such breach and,
simultaneously with the repurchase of the Receivable, Seller shall deposit the
Purchase Amount in full, without deduction or offset, to the Collection Account,
pursuant to Section 3.2 of the Sale and Servicing Agreement. It is understood
and agreed that, except as set forth in Section 6.1 hereof, the obligation of
Seller to repurchase any Receivable, as to which a breach occurred and is
continuing, shall, if such obligation is fulfilled, constitute the sole remedy
against Seller for such breach available to Purchaser, the Issuer, the
Noteholders, the Certificateholder, the Trust Collateral Agent on behalf of the
Noteholders or the Owner Trustee on behalf of the Certificateholder. The
provisions of this Section 5.1 are intended to grant the Issuer and the Trust
Collateral Agent a direct right against Seller to demand performance hereunder,
and in connection therewith, Seller waives any requirement of prior demand
against Purchaser with respect to such repurchase obligation. Furthermore, any
Person who may request that any Receivable be repurchased by the Seller or the
Purchaser in accordance with Section 3.2 of the Sale and Servicing Agreement may
request that the Seller repurchase the related Receivable due to the occurrence
of a Repurchase Event, in the same manner that it would request such repurchase
pursuant to Section 3.2 of the Sale and Servicing Agreement. Any repurchase
hereunder shall take place in the manner specified in Section 3.2 of the Sale
and Servicing Agreement. Notwithstanding any other provision of this Agreement
or the Sale and Servicing Agreement to the contrary, the obligation of Seller
under this Section shall not terminate upon a termination of Seller as Servicer
under the Sale and Servicing Agreement and shall be performed in accordance with
the terms hereof notwithstanding the failure of the Servicer or Purchaser to
perform any of their respective obligations with respect to such Receivable
under the Sale and Servicing Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

SECTION 5.2            Reassignment of Purchased Receivables. Upon deposit in
the Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

 

12



--------------------------------------------------------------------------------

SECTION 5.3            Waivers. No failure or delay on the part of Purchaser (or
the Issuer as assignee of Purchaser, or the Trust Collateral Agent as assignee
of the Issuer) or the Trustee in exercising any power, right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1            Liability of Seller. Seller shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Seller and the representations and warranties of Seller.

SECTION 6.2            Merger or Consolidation of Seller or Purchaser. Any
corporation or other entity (a) into which Seller or Purchaser may be merged or
consolidated, (b) resulting from any merger or consolidation to which Seller or
Purchaser is a party or (c) succeeding to the business of Seller or Purchaser,
in the case of Purchaser, which corporation has a certificate of incorporation
containing provisions relating to limitations on business and other matters
substantively identical to those contained in Purchaser’s certificate of
incorporation, provided that in any of the foregoing cases such corporation
shall execute an agreement of assumption to perform every obligation of Seller
or Purchaser, as the case may be, under this Agreement and, whether or not such
assumption agreement is executed, shall be the successor to Seller or Purchaser,
as the case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (a),
(b) and (c) above, (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (ii) Seller or Purchaser, as applicable, shall
have delivered written notice of such consolidation, merger or purchase and
assumption to the Rating Agencies prior to the consummation of such transaction
and shall have delivered to the Issuer and the Trust Collateral Agent an
Officer’s Certificate of the Seller or a certificate signed by or on behalf of
the Purchaser, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 6.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (iii) Seller
or Purchaser, as applicable, shall have delivered to the Issuer, and the Trust
Collateral Agent an Opinion of Counsel, stating, in the opinion of such counsel,
either (A) all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer and the Trust Collateral Agent in the Receivables and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.

SECTION 6.3            Limitation on Liability of Seller and Others. Seller and
any director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters arising under this Agreement.
Seller shall not be under any obligation to appear in,

 

13



--------------------------------------------------------------------------------

prosecute or defend any legal action that is not incidental to its obligations
under this Agreement or its Related Documents and that in its opinion may
involve it in any expense or liability.

SECTION 6.4            Seller May Own Notes or the Certificate. Subject to the
provisions of the Sale and Servicing Agreement, Seller and any Affiliate of
Seller may in their individual or any other capacity become the owner or pledgee
of Notes or the Certificate with the same rights as they would have if they were
not Seller or an Affiliate thereof.

SECTION 6.5            Amendment.

(a)      This Agreement may be amended by Seller and Purchaser without the
consent of the Trust Collateral Agent, the Owner Trustee, the Certificateholder
or any of the Noteholders (i) to cure any ambiguity or (ii) to correct any
provisions in this Agreement; provided, however, that such action shall not, as
evidenced by an Opinion of Counsel delivered to the Issuer, the Owner Trustee
and the Trust Collateral Agent, adversely affect in any material respect the
interests of any Certificateholder, Noteholder, the Trustee or the Trust
Collateral Agent and that such amendment is authorized and permitted by this
Agreement.

(b)        This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the rights of the Certificateholder or Noteholders;
provided, however, the Seller provides the Trust Collateral Agent with an
Opinion of Counsel (which may be provided by the Seller’s internal counsel) that
no such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections of payments on Receivables or
distributions that shall be required to be made on any Note or the Certificate
and that such amendment is authorized and permitted by this Agreement.

(c)        Prior to the execution of any such amendment or consent, Seller shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.

(d)      It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6            Notices. All demands, notices and communications to
Seller or Purchaser hereunder shall be in writing, personally delivered, or sent
by telecopier (subsequently

 

14



--------------------------------------------------------------------------------

confirmed in writing), reputable overnight courier or mailed by certified mail,
return receipt requested, and shall be deemed to have been given upon receipt
(a) in the case of Seller, to GM Financial, 801 Cherry Street, Suite 3500, Fort
Worth, Texas 76102, Attention: Chief Financial Officer, or (b) in the case of
Purchaser, to AFS SenSub Corp., 101 Convention Center Drive, Suite 850, Las
Vegas, Nevada 89109, Attention: Chief Financial Officer, with a copy to AFS
SenSub Corp., c/o GM Financial, 801 Cherry Street, Suite 3500, Fort Worth, Texas
76102, Attention: Chief Financial Officer, or such other address as shall be
designated by a party in a written notice delivered to the other party or to the
Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7            Merger and Integration. Except as specifically stated
otherwise herein, this Agreement and Related Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8            Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

SECTION 6.9            Intention of the Parties.

The execution and delivery of this Agreement shall constitute an acknowledgment
by Seller and Purchaser that they intend that the assignment and transfer herein
contemplated constitute a sale and assignment outright, and not for security, of
the Receivables and the Other Conveyed Property, conveying good title thereto
free and clear of any Liens, from Seller to Purchaser, and that the Receivables
and the Other Conveyed Property shall not be a part of Seller’s estate in the
event of the bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, or the occurrence of another similar event, of, or with respect to Seller.
In the event that such conveyance is determined to be made as security for a
loan made by Purchaser, the Issuer, the Noteholders or the Certificateholder to
Seller, the Seller hereby grants to Purchaser a security interest in all of
Seller’s right, title and interest in and to the following property whether now
owned or existing or hereafter acquired or arising, and this Agreement shall
constitute a security agreement under applicable law (collectively, the
“Purchase Agreement Collateral”)

(a)      the Receivables and all moneys received thereon after the Cutoff Date;

(b)      the security interests in the Financed Vehicles granted by Obligors
pursuant to the Receivables and any other interest of the Seller in such
Financed Vehicles;

(c)      any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

15



--------------------------------------------------------------------------------

(d)      any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;

(e)      all rights under any Service Contracts on the related Financed
Vehicles;

(f)      the related Receivable Files;

(g)      all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (a) through (f); and

(h)      all proceeds and investments with respect to items (a) through (g).

SECTION 6.10            Governing Law. This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11            Counterparts. For the purpose of facilitating the
execution of this Agreement and for other purposes, this Agreement may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and all of which counterparts
shall constitute but one and the same instrument.

SECTION 6.12            Conveyance of the Receivables and the Other Conveyed
Property to the Issuer. Seller acknowledges that Purchaser intends, pursuant to
the Sale and Servicing Agreement, to convey the Receivables and the Other
Conveyed Property, together with its rights under this Agreement, to the Issuer
on the Closing Date. Seller acknowledges and consents to such conveyance and
pledge and waives any further notice thereof and covenants and agrees that the
representations and warranties of Seller contained in this Agreement and the
rights of Purchaser hereunder are intended to benefit the Issuer, the Owner
Trustee, the Trust Collateral Agent, the Noteholders and the Certificateholder.
In furtherance of the foregoing, Seller covenants and agrees to perform its
duties and obligations hereunder, in accordance with the terms hereof for the
benefit of the Issuer, the Owner Trustee, the Trust Collateral Agent, the
Noteholders and the Certificateholder and that, notwithstanding anything to the
contrary in this Agreement, Seller shall be directly liable to the Issuer, the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder (notwithstanding any failure by the Servicer or the Purchaser
to perform its respective duties and obligations hereunder or under Related
Documents) and that the Trust Collateral Agent may enforce the duties and
obligations of Seller under this Agreement against Seller for the benefit of the
Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder.

 

16



--------------------------------------------------------------------------------

SECTION 6.13            Nonpetition Covenant. Neither Purchaser nor Seller shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the Purchaser or the
Issuer under any federal or state bankruptcy, insolvency or similar law or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Purchaser or the Issuer or any substantial part of
their respective property, or ordering the winding up or liquidation of the
affairs of the Purchaser or the Issuer.

[Remainder of Page Intentionally Left Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser

By:       /s/ Jeffrey Fish                                         

Name:  Jeffrey Fish

Title:    Vice President, Corporate Treasury

AMERICREDIT FINANCIAL SERVICES, INC.

d/b/a GM Financial, as Seller

By:       /s/ Robert T. Pigott III                               

Name:  Robert T. Pigott III

Title:    Senior Vice President, Corporate Treasury

 

Accepted:

WELLS FARGO BANK, N.A.,

not in its individual capacity but solely as Trustee and Trust Collateral Agent

By:       /s/ Marianna C. Stershic                  

Name:  Marianna C. Stershic

Title:    Vice President

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[On file with GM Financial, the Trustee and Katten Muchin Rosenman LLP]

 

SCH-A-1



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
457259364       111010311874       111011373536       111012413981      
111012515872       111013672754       111014401531       111014491664      
111015539455       111015631201       111015717846       111015805901      
111016240523       111016331793       111016425551       111016517654      
111016591410       111017420737       111017487538       111017553868    
457265213       111010311920       111011373558       111012414038      
111012516187       111013673081       111014401553       111014491686      
111015539512       111015631672       111015717857       111015805923      
111016240534       111016331827       111016425584       111016517676      
111016591432       111017420793       111017487549       111017553879    
457317774       111010311997       111011373570       111012414049      
111012516277       111013673104       111014401586       111014491697      
111015539523       111015631706       111015717868       111015805934      
111016240679       111016331838       111016425607       111016517698      
111016591454       111017420883       111017487572       111017553880    
457347342       111010312000       111011373604       111012414061      
111012516334       111013673115       111014401676       111014491710      
111015539545       111015631762       111015717879       111015805956      
111016240691       111016331850       111016425630       111016517755      
111016591465       111017421042       111017487606       111017553891    
457363398       111010312022       111011373615       111012414094      
111012516389       111013673216       111014402284       111014491732      
111015539567       111015631784       111015717880       111015805978      
111016240703       111016331861       111016425674       111016517766      
111016591476       111017421053       111017487628       111017554016    
457548816       111010312044       111011373738       111012414117      
111012516435       111013673227       111014402330       111014491787      
111015539602       111015631863       111015717891       111015807105      
111016240714       111016331872       111016425708       111016517777      
111016591522       111017421086       111017487639       111017554027    
458077849       111010312066       111011373806       111012414173      
111012516547       111013673283       111014402363       111014491798      
111015539624       111015631919       111015717903       111015807521      
111016240725       111016331917       111016425753       111016517788      
111016591588       111017421109       111017487640       111017554061    
460152416       111010312088       111011373851       111012414230      
111012516592       111013673317       111014402385       111014491822      
111015539679       111015631986       111015717925       111015807543      
111016240747       111016331939       111016425786       111016517812      
111016591612       111017421121       111017487673       111017554140    
463651737       111010312099       111011374043       111012414241      
111012516671       111013673384       111014402396       111014491833      
111015539680       111015631997       111015717947       111015807576      
111016240758       111016331951       111016425809       111016517823      
111016591623       111017421132       111017487695       111017554162    
111001763897       111010312235       111011374076       111012414252      
111012516705       111013673407       111014402408       111014491855      
111015539691       111015632000       111015717958       111015807644      
111016240770       111016331962       111016425821       111016517889      
111016591735       111017421277       111017487707       111017554184    
111002392470       111010312257       111011374098       111012414274      
111012516750       111013673430       111014402419       111014491866      
111015539703       111015632011       111015717970       111015807699      
111016240792       111016331984       111016425832       111016518037      
111016591780       111017421323       111017487729       111017554218    
111002570737       111010312279       111011374122       111012414285      
111012516851       111013673463       111014402475       111014491877      
111015539714       111015632145       111015717992       111015807701      
111016240893       111016332064       111016425955       111016518048      
111016591814       111017421334       111017487741       111017554229    
111002595925       111010312303       111011374166       111012414780      
111012517650       111013673744       111014402486       111014491888      
111015539736       111015632189       111015718005       111015807723      
111016240905       111016332109       111016425999       111016518059      
111016591825       111017421345       111017487752       111017554230    
111002908484       111010312325       111011374199       111012414803      
111012517694       111013673788       111014402497       111014491899      
111015539848       111015632246       111015718038       111015807745      
111016241894       111016332121       111016426024       111016518093      
111016591869       111017421378       111017487774       111017554263    
111003250834       111010312505       111011374245       111012414814      
111012517717       111013673799       111014402509       111014491912      
111015539859       111015632268       111015718061       111015807756      
111016241939       111016332233       111016426057       111016518105      
111016591881       111017421390       111017488034       111017554308    
111003388410       111010312516       111011374290       111012414847      
111012517751       111013673979       111014402521       111014491978      
111015539871       111015632280       111015718094       111015807813      
111016241962       111016332244       111016426080       111016518116      
111016591892       111017421435       111017488056       111017554331    
111003455033       111010312628       111011374357       111012414858      
111012517784       111013673991       111014402543       111014491989      
111015539905       111015632291       111015718106       111015807835      
111016241973       111016332479       111016426091       111016518127      
111016591904       111017421783       111017488078       111017554353    
111003462413       111010312752       111011374391       111012414870      
111012517807       111013674004       111014402554       111014492014      
111015539916       111015632303       111015718409       111015807903      
111016241995       111016332491       111016426136       111016518150      
111016592499       111017421806       111017488090       111017554375    
111003469106       111010312796       111011374447       111012414915      
111012517818       111013674037       111014402565       111014492429      
111015539927       111015632347       111015718432       111015807958      
111016242019       111016332873       111016426169       111016518206      
111016592578       111017421817       111017488102       111017554409    
111003469645       111010312976       111011374469       111012414959      
111012517829       111013674059       111014402576       111014492643      
111015539938       111015632370       111015718465       111015807970      
111016242031       111016332884       111016426192       111016518240      
111016592589       111017421996       111017488113       111017554432    
111003476980       111010312998       111011374706       111012414982      
111012517830       111013674565       111014402598       111014492654      
111015539972       111015632426       111015718634       111015808049      
111016242097       111016332895       111016426248       111016518251      
111016592590       111017422346       111017488124       111017554454    
111003478173       111010313023       111011374795       111012415006      
111012517896       111013675476       111014402644       111014492676      
111015539983       111015632459       111015718656       111015808050      
111016242110       111016333009       111016426293       111016518262      
111016592635       111017422357       111017488135       111017554487    
111003479017       111010313056       111011374830       111012415017      
111012517953       111013675522       111014402699       111014492711      
111015539994       111015632460       111015718678       111015808061      
111016242121       111016333010       111016426316       111016518273      
111016592679       111017422368       111017488157       111017554500    
111003482471       111010313067       111011374841       111012415040      
111012518000       111013675623       111014402767       111014492722      
111015540020       111015632471       111015718702       111015808094      
111016242154       111016333076       111016426439       111016518284      
111016592703       111017422379       111017488168       111017554533    
111003482505       111010313078       111011375000       111012415062      
111012518044       111013675667       111014402813       111014492766      
111015540097       111015632527       111015718814       111015808106      
111016242187       111016333098       111016426451       111016518295      
111016592714       111017422391       111017488179       111017554555    
111003482550       111010313090       111011375022       111012415084      
111012518077       111013675779       111014402879       111014492799      
111015540839       111015632538       111015718982       111015808140      
111016242198       111016333100       111016426462       111016518307      
111016592736       111017422414       111017488180       111017554588    
111003482695       111010313102       111011375099       111012415107      
111012518112       111013675803       111014402981       111014492801      
111015540851       111015632550       111015718993       111015808151      
111016242200       111016333111       111016426495       111016518352      
111016592758       111017422458       111017488203       111017554612    
111003482741       111010313247       111011375112       111012415130      
111012518167       111013675814       111014403050       111014492823      
111015540862       111015632583       111015719028       111015808162      
111016242233       111016333122       111016426530       111016518363      
111016592792       111017422470       111017488247       111017554623    
111003482752       111010313281       111011375123       111012415141      
111012518268       111013675869       111014403061       111014492834      
111015540907       111015632606       111015719073       111015808173      
111016242244       111016333144       111016426563       111016518374      
111016592815       111017422492       111017488258       111017554634    
111003482763       111010313292       111011375415       111012415163      
111012518291       111013676084       111014403072       111014492867      
111015540941       111015632617       111015719095       111015808252      
111016242277       111016333256       111016426620       111016518385      
111016592837       111017422537       111017488269       111017554656    
111003482796       111010313337       111011375482       111012415185      
111012518303       111013676534       111014403083       111014492889      
111015540985       111015632628       111015719107       111015808296      
111016242299       111016333537       111016426631       111016518420      
111016592882       111017422548       111017488281       111017554702    
111003482831       111010313438       111011375527       111012415196      
111012518325       111013676736       111014403128       111014492890      
111015540996       111015632640       111015719174       111015808308      
111016242312       111016333571       111016426686       111016518486      
111016592938       111017422559       111017488292       111017554746    
111003482875       111010313517       111011375572       111012415220      
111012518358       111013676747       111014403139       111014492924      
111015541021       111015632662       111015719185       111015808364      
111016242323       111016333582       111016426709       111016518497      
111016592950       111017422560       111017488315       111017554779    
111003482965       111010313551       111011375583       111012415242      
111012518369       111013676859       111014403162       111014492935      
111015541043       111015632673       111015719220       111015808386      
111016242345       111016333605       111016426844       111016518521      
111016593007       111017422571       111017488326       111017554803    
111003483157       111010313573       111011375594       111012415253      
111012518392       111013676905       111014403173       111014492979      
111015541054       111015632707       111015719253       111015808465      
111016242378       111016333627       111016427643       111016518532      
111016593018       111017422605       111017488337       111017554825    
111003483258       111010313630       111011375617       111012415321      
111012518437       111013677029       111014403195       111014492991      
111015541076       111015632730       111015719309       111015808487      
111016242390       111016333661       111016427665       111016518554      
111016593052       111017422650       111017488359       111017554869    
111003483337       111010313843       111011375651       111012415387      
111012518505       111013677052       111014403207       111014493015      
111015541098       111015632987       111015719343       111015808498      
111016242457       111016333694       111016428183       111016518745      
111016593074       111017422661       111017488360       111017554892    
111003483348       111010313854       111011375741       111012415512      
111012518549       111013677074       111014403218       111014493330      
111015541111       111015632998       111015719376       111015808500      
111016242468       111016333874       111016428206       111016518767      
111016593096       111017422683       111017488382       111017554904    
111003483359       111010313865       111011375796       111012415545      
111012520429       111013677085       111014403230       111014493408      
111015541122       111015633001       111015719400       111015808511      
111016242547       111016333908       111016428239       111016518778      
111016593119       111017422717       111017488416       111017554948    
111003483371       111010313898       111011375819       111012415556      
111012520430       111013677120       111014403252       111014493419      
111015541133       111015633023       111015719455       111015808522      
111016242569       111016333919       111016428251       111016518789      
111016593120       111017422728       111017488427       111017554960    
111003483427       111010313911       111011375820       111012415589      
111012520519       111013677175       111014403263       111014493510      
111015541166       111015633034       111015719477       111015808555      
111016242570       111016333920       111016428307       111016518802      
111016593164       111017422739       111017489192       111017554971    
111003483438       111010314024       111011375886       111012415602      
111012520520       111013677287       111014403296       111014493521      
111015541177       111015633067       111015719501       111015808577      
111016242581       111016333953       111016428330       111016518813      
111016593209       111017422751       111017489204       111017555084    
111003483506       111010314091       111011375987       111012415657      
111012520564       111013677298       111014403342       111014493543      
111015541188       111015633078       111015719512       111015808599      
111016242592       111016334000       111016428341       111016518835      
111016593210       111017422762       111017489215       111017555107    
111003483618       111010314114       111011376056       111012415668      
111012520575       111013677311       111014403375       111014493554      
111015541212       111015633090       111015719534       111015808601      
111016242615       111016334268       111016428408       111016518880      
111016593243       111017422773       111017489226       111017555376    
111003483641       111010314192       111011376157       111012415679      
111012520609       111013677322       111014403386       111014493587      
111015541234       111015633113       111015719602       111015808612      
111016242626       111016334291       111016428431       111016518891      
111016593265       111017422795       111017489237       111017555758    
111003483720       111010314237       111011376203       111012415792      
111012520621       111013677333       111014403397       111014493598      
111015541492       111015633124       111015719624       111015808623      
111016242648       111016334347       111016428475       111016518914      
111016593300       111017422807       111017489248       111017555769    
111003483821       111010314372       111011376225       111012415815      
111012520676       111013677434       111014403410       111014493600      
111015541548       111015633146       111015719646       111015808634      
111016242659       111016334370       111016428486       111016518958      
111016593412       111017422818       111017489282       111017555770    
111003483922       111010314406       111011376304       111012415837      
111012520766       111013677445       111014403432       111014493611      
111015542257       111015633157       111015719736       111015808645      
111016242671       111016334415       111016428497       111016518981      
111016593456       111017422829       111017489293       111017555792    
111003483988       111010314439       111011376359       111012415871      
111012520799       111013677467       111014403498       111014493622      
111015542268       111015633168       111015719758       111015808690      
111016242682       111016334426       111016428600       111016519005      
111016593580       111017422830       111017489316       111017555815    
111003484215       111010314529       111011376438       111012415882      
111012520801       111013677478       111014403500       111014493633      
111015542280       111015633427       111015719781       111015808724      
111016242693       111016334516       111016428891       111016519027      
111016593591       111017422863       111017489327       111017555848    
111003484271       111010314574       111011376494       111012415916      
111012520979       111013677489       111014403555       111014493655      
111015542314       111015633438       111015719871       111015808746      
111016242705       111016334549       111016428925       111016519353      
111016593614       111017422874       111017489349       111017555860    
111003484282       111010314653       111011376528       111012415927      
111012520980       111013677782       111014403566       111014493666      
111015542347       111015633450       111015719905       111015808768      
111016242716       111016334572       111016428947       111016519724      
111016593625       111017422896       111017489361       111017555882    
111003484507       111010314675       111011376876       111012415938      
111012521004       111013677793       111014403577       111014493712      
111015542358       111015633472       111015719916       111015808779      
111016242749       111016335056       111016429038       111016519791      
111016593647       111017422908       111017489383       111017555927    
111003486992       111010314686       111011376944       111012415961      
111012521015       111013677849       111014403601       111014493723      
111015542369       111015633483       111015720020       111015808825      
111016242750       111016335090       111016429050       111016519869      
111016593692       111017422920       111017489406       111017555938    
111003487274       111010314697       111011376977       111012415983      
111012521037       111013677850       111014403656       111014493813      
111015542404       111015633506       111015720075       111015808959      
111016242783       111016335157       111016429083       111016519870      
111016593704       111017422931       111017489417       111017556085    
111003487397       111010314721       111011376988       111012415994      
111012521048       111013677883       111014403689       111014493824      
111015542415       111015633528       111015720198       111015808960      
111016242794       111016335179       111016429094       111016519948      
111016593715       111017422953       111017489439       111017556096    
111003487487       111010314732       111011377013       111012416007      
111012521060       111013677939       111014403690       111014493914      
111015542459       111015633562       111015720244       111015808993      
111016242840       111016335180       111016429184       111016519971      
111016593726       111017422975       111017489440       111017556108    
111003487544       111010314833       111011377080       111012416018      
111012521093       111013677951       111014404017       111014493936      
111015542516       111015633708       111015720255       111015809017      
111016242862       111016335348       111016429230       111016520007      
111016593782       111017423000       111017489473       111017556119    
111003487667       111010314844       111011377136       111012416030      
111012521105       111013678008       111014404062       111014493947      
111015542527       111015633786       111015720288       111015809051      
111016242873       111016335360       111016429241       111016520029      
111016593816       111017423022       111017489484       111017556120    
111003487982       111010314855       111011377204       111012416489      
111012521251       111013678042       111014404073       111014493992      
111015542538       111015633876       111015720301       111015809084      
111016242884       111016335405       111016429252       111016520030      
111016593827       111017423033       111017489518       111017556142    
111003487993       111010314866       111011377248       111012416647      
111012521363       111013678941       111014404130       111014494038      
111015542550       111015633887       111015720716       111015809130      
111016242929       111016335416       111016429274       111016520041      
111016593861       111017423044       111017489563       111017556175    
111003488141       111010314888       111011377260       111012416669      
111012521408       111013678996       111014404141       111014494050      
111015542561       111015634158       111015720727       111015809163      
111016242930       111016335483       111016429308       111016520052      
111016593883       111017423055       111017489608       111017556209    
111003488332       111010314912       111011377383       111012416704      
111012521419       111013679009       111014404163       111014494128      
111015542606       111015634282       111015720817       111015809196      
111016242941       111016335517       111016429320       111016520074      
111016593917       111017423077       111017489619       111017556333    
111003488488       111010314967       111011377473       111012416928      
111012521442       111013679054       111014404174       111014494207      
111015542628       111015634338       111015720840       111015809220      
111016242963       111016335528       111016429577       111016520085      
111016593962       111017423088       111017489620       111017556344    
111003488680       111010315003       111011377529       111012416995      
111012521532       111013679133       111014404196       111014494285      
111015542662       111015634350       111015720862       111015809804      
111016242985       111016335551       111016429599       111016520096      
111016593984       111017423099       111017489653       111017556355    
111003488769       111010315025       111011377608       111012417424      
111012521554       111013679212       111014404208       111014494353      
111015542695       111015634439       111015720918       111015809882      
111016243021       111016335562       111016429601       111016520142      
111016594031       111017423101       111017489664       111017556399    
111003488804       111010315058       111011377653       111012417435      
111012521644       111013679313       111014404219       111014494577      
111015542718       111015634518       111015720929       111015809905      
111016243054       111016335573       111016429735       111016520175      
111016594064       111017423112       111017489686       111017556401    
111003488815       111010315126       111011377776       111012417480      
111012521677       111013679335       111014404387       111014494623      
111015542730       111015634552       111015720952       111015809927      
111016243100       111016335629       111016429768       111016520210      
111016594075       111017423145       111017489697       111017556445    
111003488837       111010315328       111011377855       111012417514      
111012521699       111013679492       111014404400       111014494645      
111015542774       111015634563       111015720974       111015809950      
111016243111       111016335630       111016429814       111016520276      
111016594086       111017423156       111017489709       111017556456    
111003488950       111010315351       111011377989       111012417525      
111012521712       111013679560       111014404411       111014494814      
111015542785       111015634743       111015721009       111015809961      
111016243144       111016335685       111016429825       111016520298      
111016594110       111017423178       111017489710       111017556478    
111003488972       111010315575       111011378115       111012417536      
111012521723       111013679571       111014404422       111014494825      
111015542842       111015634822       111015721010       111015809994      
111016243188       111016335708       111016429858       111016520300      
111016594132       111017423189       111017489721       111017556490    
111003489029       111010315597       111011378126       111012417569      
111012521734       111013679706       111014404433       111014495129      
111015542853       111015634866       111015721032       111015810031      
111016243212       111016335719       111016429869       111016520377      
111016594187       111017423190       111017489732       111017556524    
111003489041       111010315632       111011378148       111012417570      
111012521756       111013679717       111014404455       111014495152      
111015542864       111015634877       111015721054       111015810053      
111016243245       111016335720       111016429870       111016520388      
111016594198       111017423224       111017489798       111017556546    
111003489388       111010315935       111011378261       111012417581      
111012521767       111013679728       111014404466       111014495196      
111015542875       111015634899       111015721065       111015810064      
111016243302       111016335775       111016429926       111016520412      
111016594211       111017423257       111017489800       111017556591    
111003489456       111010315946       111011378306       111012417592      
111012522320       111013680203       111014404488       111014495208      
111015542886       111015634901       111015721087       111015810110      
111016243649       111016335786       111016429937       111016520423      
111016594222       111017423268       111017489811       111017556603    
111003489478       111010315991       111011378340       111012417615      
111012522410       111013680517       111014404499       111014495220      
111015543214       111015634923       111015721098       111015810132      
111016243661       111016335797       111016429971       111016520513      
111016594233       111017423314       111017489833       111017556614    
111003489489       111010316037       111011378395       111012417648      
111012522454       111013680539       111014404501       111014495231      
111015543225       111015634956       111015721278       111015810165      
111016243694       111016335809       111016430007       111016520524      
111016594547       111017423336       111017489844       111017556625  

 

SCH-A-2



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111003489490       111010316093       111011378485       111012417660      
111012522825       111013680618       111014404545       111014495297      
111015543236       111015634978       111015721289       111015810468      
111016243706       111016335821       111016430018       111016520647      
111016594570       111017423347       111017489877       111017556636    
111003489513       111010316206       111011378531       111012417693      
111012522836       111013680865       111014404556       111014495422      
111015543258       111015635137       111015721458       111015810491      
111016243717       111016335832       111016430030       111016520681      
111016594581       111017423426       111017489888       111017556647    
111003489568       111010316330       111011378542       111012417716      
111012522881       111013680900       111014404590       111014495455      
111015543292       111015635216       111015721470       111015810514      
111016243728       111016335876       111016430041       111016520737      
111016594615       111017423482       111017489899       111017556669    
111003489591       111010316475       111011378586       111012417738      
111012522892       111013680911       111014404635       111014495466      
111015543348       111015635272       111015721559       111015810536      
111016243751       111016335887       111016430096       111016520748      
111016594626       111017423493       111017489923       111017556670    
111003489670       111010316509       111011378733       111012417839      
111012522948       111013680922       111014404646       111014495488      
111015543359       111015635283       111015721560       111015810558      
111016243773       111016335911       111016430142       111016520771      
111016594637       111017423505       111017489978       111017557389    
111003489715       111010316699       111011378766       111012417840      
111012523028       111013680944       111014404725       111014495545      
111015543360       111015635294       111015721571       111015810569      
111016243784       111016335999       111016430164       111016520793      
111016594659       111017423516       111017489989       111017557424    
111003489793       111010316701       111011378834       111012417851      
111012523095       111013680988       111014404905       111014495578      
111015543371       111015635306       111015721582       111015810592      
111016243807       111016336349       111016430175       111016520838      
111016594693       111017423538       111017490015       111017557446    
111003490560       111010316756       111011379048       111012417884      
111012523118       111013681035       111014404950       111014495613      
111015543427       111015635317       111015721728       111015810604      
111016243829       111016336372       111016430221       111016520849      
111016594727       111017423561       111017490026       111017557479    
111003490784       111010316824       111011379060       111012417895      
111012523129       111013681215       111014405018       111014495668      
111015543494       111015635328       111015721807       111015810615      
111016243919       111016336619       111016430232       111016520894      
111016594738       111017423572       111017490048       111017557503    
111003490818       111010316835       111011379127       111012417907      
111012523152       111013681226       111014405029       111014495871      
111015543539       111015635351       111015721818       111015810648      
111016243975       111016336697       111016430254       111016521053      
111016594749       111017423606       111017490059       111017557514    
111003490830       111010317016       111011379150       111012417929      
111012523185       111013681518       111014405030       111014495916      
111015543551       111015635373       111015721829       111015810659      
111016243986       111016336710       111016430265       111016521064      
111016594750       111017424001       111017490060       111017557536    
111003490908       111010317162       111011379273       111012417941      
111012523242       111013681585       111014405333       111014496085      
111015543584       111015635418       111015721830       111015810693      
111016243997       111016336732       111016430344       111016521132      
111016594806       111017424012       111017490127       111017557547    
111003490920       111010317263       111011379486       111012418256      
111012523286       111013681608       111014405366       111014496186      
111015543607       111015635429       111015721841       111015810705      
111016244000       111016337159       111016430366       111016521176      
111016594828       111017424023       111017490138       111017557569    
111003491055       111010317274       111011379622       111012418267      
111012523297       111013681765       111014405377       111014496209      
111015543629       111015635430       111015721919       111015810761      
111016244033       111016337193       111016430388       111016521187      
111016594839       111017424034       111017490150       111017557581    
111003491156       111010317319       111011379666       111012418278      
111012523321       111013681776       111014405412       111014496232      
111015543652       111015635463       111015721953       111015810828      
111016244178       111016337216       111016430412       111016521198      
111016595010       111017424113       111017490183       111017557604    
111003491189       111010317364       111011379824       111012418290      
111012523332       111013681787       111014405423       111014496311      
111015543719       111015635496       111015722291       111015810839      
111016244190       111016337250       111016430434       111016521200      
111016595054       111017424214       111017490206       111017557626    
111003491437       111010317375       111011379846       111012418302      
111012523365       111013681798       111014405434       111014496489      
111015543720       111015635609       111015722303       111015810851      
111016244202       111016337261       111016430467       111016521222      
111016595122       111017424236       111017490217       111017557637    
111003491459       111010317397       111011379868       111012418313      
111012523376       111013681811       111014405456       111014496502      
111015543753       111015635610       111015722314       111015810884      
111016244213       111016337272       111016430478       111016521299      
111016595133       111017424247       111017490228       111017557648    
111003491853       111010317409       111011379936       111012418335      
111012523455       111013681833       111014405467       111014496513      
111015543775       111015635621       111015722325       111015810895      
111016244235       111016337283       111016430490       111016521301      
111016595155       111017424258       111017490240       111017557659    
111003491909       111010317410       111011380129       111012418357      
111012523477       111013681855       111014405478       111014496524      
111015543797       111015635676       111015722336       111015810929      
111016244347       111016337306       111016430513       111016521312      
111016595199       111017424269       111017490251       111017557660    
111003491965       111010317421       111011380130       111012418379      
111012523501       111013681866       111014405490       111014496568      
111015543809       111015635755       111015722370       111015810996      
111016244370       111016337317       111016430524       111016521356      
111016595212       111017424281       111017490329       111017557772    
111003492045       111010317487       111011380196       111012418380      
111012523602       111013681956       111014405513       111014496579      
111015543832       111015635788       111015722415       111015811043      
111016244404       111016337980       111016430883       111016521367      
111016595223       111017424348       111017490341       111017557806    
111003492146       111010317599       111011380332       111012418458      
111012523657       111013682137       111014405568       111014496580      
111015543854       111015635834       111015722640       111015811087      
111016244415       111016338026       111016430973       111016521378      
111016595267       111017424360       111017490352       111017557839    
111003492214       111010317612       111011380433       111012418469      
111012523668       111013682159       111014405591       111014496614      
111015543865       111015635845       111015722651       111015811144      
111016245179       111016338037       111016431031       111016521682      
111016595278       111017424371       111017490363       111017557840    
111003492258       111010317634       111011380444       111012418481      
111012523691       111013682452       111014405726       111014496647      
111015543898       111015635924       111015722673       111015811155      
111016245203       111016338071       111016431075       111016521705      
111016595313       111017424382       111017490374       111017557851    
111003492270       111010317689       111011380455       111012419134      
111012523703       111013682463       111014405737       111014496715      
111015543900       111015635957       111015722695       111015811177      
111016245225       111016338082       111016431097       111016521727      
111016595335       111017424427       111017490408       111017557918    
111003492449       111010317690       111011380466       111012419156      
111012523714       111013682474       111014405748       111014496850      
111015543911       111015635968       111015722718       111015811201      
111016245236       111016338116       111016431110       111016521794      
111016595346       111017424438       111017490420       111017557930    
111003492494       111010317735       111011380477       111012419167      
111012523770       111013682485       111014405759       111014496872      
111015543955       111015635979       111015722730       111015811212      
111016245269       111016338127       111016431121       111016521806      
111016595357       111017424449       111017490431       111017557963    
111003492629       111010317791       111011380534       111012419178      
111012523781       111013682519       111014405760       111014496883      
111015543988       111015636060       111015722763       111015811223      
111016245304       111016338183       111016431132       111016521828      
111016595380       111017424461       111017490655       111017557974    
111003492708       111010317881       111011380589       111012419235      
111012523815       111013682531       111014405793       111014496894      
111015544024       111015636262       111015722785       111015811492      
111016245326       111016338194       111016431154       111016521840      
111016595447       111017424506       111017490666       111017557996    
111003492742       111010317959       111011380635       111012419268      
111012523938       111013682575       111014405816       111014496995      
111015544035       111015636273       111015722796       111015811504      
111016245337       111016338217       111016431323       111016521873      
111016595469       111017424517       111017490688       111017558009    
111003492809       111010317982       111011380679       111012419325      
111012523949       111013682609       111014405838       111014497019      
111015544079       111015636284       111015722819       111015811537      
111016245348       111016338240       111016431378       111016521884      
111016595504       111017424539       111017490699       111017558010    
111003493068       111010318006       111011380680       111012419369      
111012523983       111013682610       111014405940       111014497075      
111015544114       111015636318       111015722820       111015811548      
111016245371       111016338251       111016431413       111016521895      
111016595515       111017424573       111017490701       111017558043    
111003493080       111010318051       111011380725       111012419404      
111012524636       111013682744       111014405984       111014497143      
111015544125       111015636363       111015722831       111015811560      
111016245382       111016338262       111016431457       111016521930      
111016595526       111017424629       111017490723       111017558087    
111003493091       111010318231       111011380770       111012419437      
111012524670       111013682788       111014406053       111014497211      
111015544192       111015636396       111015722853       111015811593      
111016245393       111016338273       111016431468       111016522188      
111016595537       111017425002       111017490745       111017558098    
111003493103       111010318275       111011380949       111012419460      
111012524704       111013682867       111014406075       111014497301      
111015544204       111015636408       111015722886       111015811627      
111016245427       111016338936       111016431503       111016522212      
111016595560       111017425046       111017490767       111017558100    
111003493125       111010318286       111011380983       111012419482      
111012524737       111013682968       111014406110       111014497378      
111015544226       111015636419       111015722897       111015811649      
111016245450       111016338947       111016431536       111016522223      
111016595571       111017425057       111017490835       111017558144    
111003493316       111010318297       111011381018       111012419527      
111012524760       111013683183       111014406143       111014497536      
111015544248       111015636431       111015722910       111015811650      
111016245517       111016339038       111016431547       111016522481      
111016595582       111017425068       111017490857       111017558155    
111003493451       111010318332       111011381041       111012419549      
111012524771       111013683307       111014406165       111014497558      
111015544259       111015636442       111015722932       111015811694      
111016245551       111016339049       111016431659       111016522504      
111016595593       111017425079       111017490879       111017558166    
111003493743       111010318376       111011381085       111012419684      
111012524805       111013683329       111014406176       111014497569      
111015544282       111015636453       111015722954       111015811706      
111016245607       111016339094       111016431660       111016522605      
111016595616       111017425147       111017490958       111017558212    
111003493787       111010318466       111011381096       111012419695      
111012524850       111013683363       111014406222       111014497615      
111015544361       111015636464       111015723001       111015811739      
111016245641       111016339117       111016431671       111016522638      
111016595627       111017425350       111017490970       111017558223    
111003493800       111010318477       111011381119       111012419729      
111012524872       111013683420       111014406233       111014497626      
111015544372       111015636475       111015723012       111015811751      
111016245652       111016339128       111016431682       111016522672      
111016595649       111017425709       111017490981       111017558245    
111003493844       111010318499       111011381120       111012419730      
111012525558       111013683723       111014406244       111014497648      
111015544383       111015636510       111015723089       111015811784      
111016245742       111016339139       111016431693       111016522683      
111016595672       111017425721       111017490992       111017558256    
111003493934       111010318501       111011381434       111012419763      
111012525569       111013683778       111014406277       111014497671      
111015544440       111015636532       111015723090       111015811818      
111016245753       111016339140       111016431772       111016522751      
111016595683       111017425732       111017491027       111017558267    
111003493945       111010318556       111011381490       111012419819      
111012525581       111013683970       111014406312       111014497693      
111015544451       111015636543       111015723113       111015811829      
111016246394       111016339173       111016431828       111016522852      
111016595739       111017425743       111017491061       111017558313    
111003493967       111010318589       111011381502       111012419864      
111012526379       111013684016       111014406367       111014497772      
111015545036       111015636587       111015723124       111015811830      
111016246439       111016339207       111016431839       111016522863      
111016595751       111017425754       111017491072       111017558324    
111003494137       111010318725       111011381513       111012419875      
111012526380       111013684117       111014406389       111014497794      
111015545047       111015636600       111015723135       111015811885      
111016246484       111016339296       111016431873       111016522896      
111016595762       111017425765       111017491117       111017559033    
111003494160       111010318736       111011381603       111012419954      
111012526414       111013684128       111014406402       111014497862      
111015545058       111015636633       111015723157       111015811942      
111016246518       111016339319       111016431895       111016522908      
111016595773       111017425787       111017491139       111017559055    
111003494362       111010318837       111011381625       111012419976      
111012526470       111013684151       111014406547       111014497873      
111015545070       111015636666       111015723168       111015811975      
111016246530       111016339331       111016432537       111016523011      
111016595784       111017425798       111017491140       111017559066    
111003494441       111010318905       111011381647       111012419987      
111012526492       111013684195       111014406570       111014497907      
111015545104       111015636712       111015723179       111015811986      
111016246563       111016339375       111016432559       111016523044      
111016595795       111017425800       111017491151       111017559088    
111003494542       111010318927       111011381658       111012420002      
111012526515       111013684207       111014406615       111014497918      
111015545148       111015636734       111015723191       111015812011      
111016246608       111016339386       111016432582       111016523055      
111016595829       111017425934       111017491218       111017559099    
111003494575       111010319030       111011381670       111012420103      
111012526537       111013684274       111014406660       111014498021      
111015545182       111015636767       111015723797       111015812044      
111016247115       111016339421       111016433527       111016523066      
111016595874       111017425989       111017491230       111017559134    
111003494654       111010319052       111011381704       111012420114      
111012526672       111013684285       111014406671       111014498032      
111015545227       111015636778       111015723810       111015812077      
111016247137       111016339432       111016433875       111016523077      
111016595931       111017426003       111017491241       111017559145    
111003515670       111010319120       111011381715       111012420136      
111012526683       111013684308       111014406693       111014498054      
111015545261       111015636824       111015723821       111015812088      
111016247508       111016339465       111016433921       111016523099      
111016595964       111017426014       111017491252       111017559190    
111003559735       111010319131       111011381737       111012420147      
111012526728       111013684432       111014406705       111014498324      
111015545272       111015636857       111015723854       111015812101      
111016247519       111016339500       111016433976       111016523101      
111016596011       111017426036       111017491274       111017559202    
111003561930       111010319142       111011381748       111012420158      
111012526739       111013684443       111014406749       111014498357      
111015545441       111015636880       111015723876       111015812156      
111016247520       111016339533       111016433987       111016523134      
111016596099       111017426047       111017491285       111017559257    
111003569556       111010319164       111011381760       111012420215      
111012526740       111013684454       111014406761       111014498379      
111015545452       111015636925       111015723887       111015812167      
111016247553       111016339544       111016434012       111016523145      
111016596101       111017426058       111017491308       111017559279    
111003578871       111010319221       111011381940       111012420248      
111012526751       111013685578       111014406772       111014498414      
111015545474       111015636947       111015723900       111015812213      
111016247564       111016339555       111016434023       111016523167      
111016596112       111017426069       111017491320       111017559303    
111003601227       111010319265       111011381973       111012420776      
111012526818       111013685646       111014406794       111014498717      
111015545519       111015636969       111015723922       111015812279      
111016247575       111016339566       111016434045       111016523202      
111016596178       111017426092       111017491331       111017559314    
111003609304       111010319276       111011381995       111012420800      
111012526863       111013685657       111014406828       111014498762      
111015545520       111015636970       111015723933       111015812303      
111016247586       111016339634       111016434056       111016523257      
111016596189       111017426137       111017491353       111017559347    
111003619934       111010319298       111011382019       111012420811      
111012526931       111013685703       111014406839       111014498830      
111015545542       111015636992       111015723966       111015812369      
111016247609       111016339656       111016434113       111016523325      
111016596190       111017426159       111017491443       111017559583    
111003624097       111010319300       111011382031       111012420822      
111012526953       111013685725       111014406884       111014498863      
111015545553       111015637027       111015724035       111015812392      
111016247698       111016339667       111016434135       111016523336      
111016596213       111017426193       111017491454       111017559594    
111003630409       111010319311       111011382097       111012420833      
111012526975       111013685747       111014407177       111014498908      
111015545564       111015637038       111015724046       111015812415      
111016247722       111016339713       111016434472       111016523347      
111016596257       111017426216       111017491476       111017559617    
111003637710       111010319344       111011382121       111012420855      
111012527000       111013685769       111014407188       111014498919      
111015545597       111015637049       111015724068       111015812459      
111016247744       111016339724       111016434483       111016523448      
111016596325       111017426227       111017491487       111017559987    
111003641298       111010319366       111011382132       111012420866      
111012527011       111013685770       111014407199       111014498931      
111015545610       111015637094       111015724091       111015812460      
111016247755       111016339746       111016434494       111016523505      
111016596358       111017426249       111017491599       111017560002    
111003657284       111010319399       111011382143       111012421261      
111012527088       111013685826       111014407256       111014498942      
111015545632       111015637139       111015724136       111015812505      
111016247766       111016340557       111016434517       111016523527      
111016596404       111017426283       111017491601       111017560013    
111003658601       111010319478       111011382187       111012421272      
111012527123       111013685859       111014407278       111014498964      
111015545643       111015637140       111015724147       111015812549      
111016247799       111016340614       111016434540       111016523549      
111016596415       111017426294       111017491645       111017560103    
111003658634       111010319568       111011382200       111012421283      
111012527134       111013685972       111014407302       111014498997      
111015545654       111015637162       111015724170       111015812594      
111016247878       111016340625       111016434562       111016523550      
111016596426       111017426306       111017491656       111017560114    
111003658735       111010319614       111011382222       111012421306      
111012527167       111013685994       111014407346       111014499000      
111015545665       111015637252       111015724215       111015812617      
111016247890       111016340647       111016434584       111016523561      
111016596437       111017426328       111017491667       111017560125    
111003659613       111010319816       111011382266       111012421317      
111012527202       111013686052       111014407379       111014499099      
111015545676       111015637285       111015724237       111015812639      
111016247902       111016340658       111016434595       111016523572      
111016596482       111017426340       111017491678       111017560136    
111003659679       111010319827       111011382299       111012421351      
111012527235       111013686074       111014407447       111014499101      
111015545698       111015637296       111015724248       111015812673      
111016247946       111016340737       111016434629       111016523583      
111016596549       111017426395       111017491702       111017560147    
111003659758       111010319838       111011382312       111012421418      
111012527268       111013686108       111014407470       111014499112      
111015545700       111015637319       111015724260       111015812684      
111016247957       111016340760       111016434641       111016523606      
111016596561       111017426429       111017491746       111017560169    
111003659837       111010319861       111011382402       111012421430      
111012527280       111013686164       111014407481       111014499178      
111015545722       111015637342       111015724305       111015812695      
111016247968       111016340782       111016434685       111016524034      
111016596572       111017426430       111017491757       111017560215    
111003659860       111010319928       111011382435       111012421508      
111012527325       111013686186       111014407504       111014499202      
111015545733       111015637364       111015724327       111015812707      
111016248037       111016340805       111016434719       111016524078      
111016596617       111017426441       111017491768       111017560248    
111003659893       111010319973       111011382503       111012421531      
111012527347       111013686243       111014407593       111014499493      
111015545788       111015637386       111015724349       111015812718      
111016248071       111016340849       111016434753       111016524089      
111016596628       111017426531       111017491780       111017560259    
111003659916       111010320032       111011382536       111012421542      
111012527358       111013686254       111014407616       111014499505      
111015545801       111015637410       111015724350       111015812774      
111016248093       111016340850       111016434775       111016524113      
111016596662       111017426553       111017491803       111017560260    
111003659994       111010320065       111011382659       111012421564      
111012527370       111013686287       111014407661       111014499516      
111015545812       111015637432       111015724361       111015812785      
111016248105       111016340861       111016434876       111016524135      
111016596684       111017426575       111017491825       111017560282  

 

SCH-A-3



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111003660008       111010320087       111011382660       111012421621      
111012527437       111013686300       111014407694       111014499527      
111015545845       111015637476       111015724372       111015812796      
111016248116       111016340872       111016434898       111016524157      
111016596730       111017426586       111017491836       111017560305    
111003660042       111010320133       111011382716       111012421632      
111012527482       111013687109       111014407739       111014499549      
111015545902       111015637566       111015724383       111015812819      
111016248149       111016340883       111016434922       111016524168      
111016596774       111017426609       111017491870       111017560316    
111003660110       111010320144       111011382783       111012421676      
111012527493       111013687222       111014407740       111014499550      
111015545924       111015637577       111015724394       111015812842      
111016248161       111016340939       111016434933       111016524214      
111016596796       111017426610       111017491948       111017560338    
111003660176       111010320313       111011382851       111012421700      
111012527527       111013687301       111014407751       111014499583      
111015545935       111015637588       111015724440       111015812864      
111016248172       111016340962       111016434955       111016524360      
111016596820       111017426621       111017492028       111017560350    
111003660277       111010320324       111011382873       111012421812      
111012527561       111013687356       111014407784       111014499594      
111015545979       111015637601       111015724484       111015812886      
111016248194       111016340973       111016434988       111016524371      
111016596886       111017426643       111017492039       111017560361    
111003660345       111010320368       111011382907       111012421823      
111012527572       111013687390       111014407795       111014499617      
111015545980       111015637656       111015724518       111015812897      
111016248206       111016341008       111016435013       111016524416      
111016596897       111017426654       111017492040       111017560372    
111003660367       111010320414       111011382918       111012421856      
111012528113       111013687424       111014407818       111014499640      
111015546004       111015637667       111015724585       111015812943      
111016248228       111016341064       111016435068       111016524427      
111016596910       111017426665       111017492950       111017560383    
111003660413       111010320649       111011382963       111012421889      
111012528124       111013687435       111014407829       111014499651      
111015546105       111015637678       111015724642       111015813012      
111016248239       111016341086       111016435103       111016524584      
111016596921       111017426676       111017492961       111017560394    
111003660424       111010320650       111011383098       111012421890      
111012528135       111013687479       111014407841       111014499684      
111015546138       111015637702       111015724697       111015813045      
111016248240       111016341211       111016435114       111016524607      
111016596954       111017426698       111017492972       111017560406    
111003660435       111010320728       111011383177       111012422699      
111012528146       111013687581       111014407964       111014499763      
111015546149       111015637724       111015724776       111015813078      
111016248284       111016341266       111016435125       111016524618      
111016596965       111017426700       111017493052       111017560417    
111003660468       111010320751       111011383245       111012422701      
111012528180       111013687604       111014407975       111014499774      
111015546161       111015637768       111015724800       111015813113      
111016248330       111016341312       111016435136       111016524685      
111016596976       111017426711       111017493074       111017560428    
111003660514       111010320762       111011383302       111012422734      
111012529394       111013687660       111014407997       111014499998      
111015546183       111015637779       111015724811       111015813135      
111016248363       111016341356       111016435147       111016524731      
111016596987       111017426733       111017493096       111017560439    
111003660536       111010320795       111011383335       111012422745      
111012529417       111013687682       111014408022       111014500014      
111015546194       111015637780       111015724822       111015813146      
111016248385       111016341389       111016435169       111016524955      
111016596998       111017426744       111017493119       111017560451    
111003660570       111010320841       111011383380       111012422756      
111012529439       111013687716       111014408055       111014500047      
111015546217       111015637825       111015724877       111015813157      
111016248396       111016341424       111016435204       111016524988      
111016597012       111017426777       111017493120       111017560462    
111003660581       111010320863       111011383447       111012422789      
111012529451       111013687738       111014408077       111014500823      
111015546228       111015637836       111015724899       111015813168      
111016248677       111016341480       111016435226       111016524999      
111016597337       111017426788       111017493131       111017560484    
111003660626       111010320908       111011383481       111012422813      
111012529507       111013687828       111014408088       111014500834      
111015546262       111015637881       111015725081       111015813191      
111016248699       111016341491       111016435237       111016525057      
111016597371       111017426799       111017493197       111017560495    
111003660648       111010320931       111011383492       111012422835      
111012529518       111013687840       111014408099       111014500845      
111015546622       111015638310       111015725104       111015813236      
111016248712       111016341558       111016435248       111016525068      
111016597382       111017426801       111017493232       111017560507    
111003660750       111010321055       111011383515       111012422846      
111012529563       111013687851       111014408101       111014500856      
111015546644       111015638354       111015725115       111015813247      
111016249050       111016342177       111016435282       111016525091      
111016597405       111017426812       111017493243       111017560518    
111003660761       111010321088       111011383560       111012422868      
111012529574       111013687862       111014408112       111014500935      
111015546655       111015638400       111015725182       111015813269      
111016249094       111016342188       111016435305       111016525259      
111016597416       111017426823       111017493254       111017560552    
111003660783       111010321190       111011383627       111012422879      
111012529619       111013688065       111014408123       111014500979      
111015546677       111015638411       111015725250       111015813292      
111016249117       111016342223       111016435327       111016525260      
111016597438       111017426834       111017493265       111017560563    
111003660828       111010321325       111011383650       111012422914      
111012529697       111013688100       111014408134       111014501004      
111015546688       111015638433       111015725272       111015813304      
111016249139       111016342245       111016435383       111016525338      
111016597449       111017426845       111017493300       111017560585    
111003660884       111010321336       111011383672       111012422925      
111012529721       111013688122       111014408145       111014501026      
111015546699       111015638747       111015725283       111015814215      
111016249162       111016342289       111016435406       111016525350      
111016597450       111017426856       111017493311       111017560596    
111003660907       111010321448       111011383740       111012422947      
111012529743       111013688133       111014408178       111014501037      
111015546824       111015638770       111015725306       111015814226      
111016249184       111016342302       111016435417       111016525383      
111016597472       111017426867       111017493333       111017560619    
111003660929       111010321460       111011383751       111012422958      
111012529844       111013688795       111014408213       111014501048      
111015546835       111015638781       111015725328       111015814484      
111016249218       111016342313       111016435709       111016525439      
111016597540       111017426913       111017493344       111017560631    
111003660941       111010321471       111011383773       111012422969      
111012529855       111013688841       111014408268       111014501059      
111015546868       111015638792       111015725339       111015814529      
111016249308       111016342346       111016435721       111016525451      
111016597573       111017426924       111017493355       111017560664    
111003662493       111010321516       111011383829       111012423038      
111012529912       111013688863       111014408279       111014501060      
111015546879       111015638804       111015725362       111015814563      
111016249331       111016342357       111016435754       111016525495      
111016597584       111017426935       111017493377       111017560697    
111003662549       111010321527       111011383942       111012423049      
111012529923       111013689280       111014408280       111014501105      
111015546936       111015638882       111015725373       111015814709      
111016249353       111016342368       111016435765       111016525507      
111016597618       111017426968       111017493388       111017560709    
111003662561       111010321538       111011384000       111012423106      
111012529956       111013689842       111014408291       111014501116      
111015546947       111015638905       111015725418       111015814754      
111016249386       111016342380       111016435776       111016525529      
111016597629       111017426980       111017493962       111017560710    
111003662640       111010321785       111011384055       111012423117      
111012529989       111013689875       111014408369       111014501161      
111015546958       111015638938       111015725430       111015814776      
111016249397       111016342391       111016435798       111016525552      
111016597911       111017426991       111017493995       111017560721    
111003662673       111010321842       111011384112       111012423139      
111012530318       111013689886       111014408370       111014501206      
111015546969       111015638961       111015725520       111015814798      
111016249421       111016342403       111016435866       111016525619      
111016597922       111017427194       111017494020       111017560743    
111003662684       111010321897       111011384134       111012423959      
111012530330       111013690349       111014408381       111014501239      
111015546970       111015638994       111015725531       111015814800      
111016249454       111016342436       111016436025       111016525620      
111016597944       111017427206       111017494031       111017560765    
111003662718       111010322078       111011384156       111012423971      
111012530396       111013690350       111014408426       111014501273      
111015547083       111015639018       111015725621       111015814822      
111016249465       111016342447       111016436036       111016525631      
111016597955       111017427217       111017494053       111017560800    
111003662741       111010322090       111011384189       111012424017      
111012530408       111013690394       111014408460       111014501284      
111015547094       111015639041       111015725632       111015814844      
111016249476       111016342469       111016436058       111016525642      
111016597966       111017427228       111017494064       111017560822    
111003662763       111010322146       111011384224       111012424028      
111012530420       111013690406       111014408493       111014501295      
111015547106       111015639052       111015725643       111015814877      
111016249487       111016342470       111016436081       111016525675      
111016597977       111017427251       111017494075       111017560844    
111003662774       111010322179       111011384235       111012424118      
111012530497       111013690507       111014408549       111014501307      
111015547139       111015639142       111015725665       111015814899      
111016249500       111016342481       111016436104       111016525686      
111016597988       111017427262       111017494165       111017560855    
111003662785       111010322258       111011384246       111012424130      
111012530521       111013690530       111014408729       111014501329      
111015547140       111015639197       111015725687       111015814967      
111016249555       111016342504       111016436115       111016525787      
111016597999       111017427307       111017494176       111017560866    
111003662864       111010322269       111011384336       111012424141      
111012530532       111013690596       111014408774       111014501341      
111015547151       111015639209       111015725777       111015814978      
111016249599       111016342515       111016436193       111016525811      
111016598013       111017427318       111017494233       111017560945    
111003662921       111010322326       111011384347       111012424196      
111012530587       111013690619       111014409045       111014501352      
111015547173       111015639298       111015725799       111015814989      
111016249612       111016342560       111016436205       111016525822      
111016598091       111017427329       111017494266       111017560956    
111003663124       111010322359       111011384370       111012424208      
111012530622       111013690664       111014409067       111014501374      
111015547218       111015639355       111015725834       111015815014      
111016249634       111016342605       111016436216       111016525833      
111016598103       111017427330       111017494277       111017561003    
111003663348       111010322438       111011384415       111012424219      
111012530677       111013690697       111014409102       111014501431      
111015547229       111015639366       111015725867       111015815047      
111016249690       111016342627       111016436250       111016525866      
111016598125       111017427341       111017494323       111017561014    
111003663595       111010322483       111011384471       111012424220      
111012530688       111013690732       111014409113       111014501486      
111015547241       111015639456       111015725902       111015815058      
111016249702       111016342650       111016436261       111016525877      
111016598147       111017427374       111017494480       111017561025    
111003663898       111010322528       111011384493       111012424253      
111012530699       111013690743       111014409135       111014501532      
111015547263       111015639478       111015725913       111015815070      
111016249724       111016342672       111016436283       111016525888      
111016598192       111017427385       111017494514       111017561058    
111003664855       111010322539       111011384561       111012424275      
111012530712       111013690754       111014409214       111014501554      
111015547285       111015639793       111015725946       111015815092      
111016249735       111016342751       111016436294       111016525912      
111016598259       111017427419       111017494536       111017561069    
111003666947       111010322573       111011384572       111012424286      
111012530734       111013690822       111014409225       111014501565      
111015547319       111015639928       111015725991       111015815182      
111016249746       111016342773       111016436306       111016525923      
111016598260       111017427420       111017494569       111017561081    
111004373077       111010322618       111011384594       111012424310      
111012530789       111013690912       111014409269       111014501587      
111015547421       111015639939       111015726004       111015815238      
111016249791       111016342807       111016436339       111016525956      
111016598406       111017427442       111017494570       111017561092    
111004378308       111010322630       111011384628       111012424343      
111012530824       111013691058       111014409270       111014501734      
111015547432       111015639940       111015726015       111015815261      
111016249803       111016342818       111016436340       111016525989      
111016598417       111017427464       111017494581       111017561104    
111004381605       111010322685       111011384639       111012424365      
111012530846       111013691081       111014409281       111014501745      
111015547500       111015639951       111015726026       111015815272      
111016249825       111016342829       111016436384       111016526003      
111016598451       111017427486       111017494648       111017561126    
111004386565       111010322708       111011384684       111012424499      
111012530868       111013691160       111014409292       111014501802      
111015547544       111015639962       111015726037       111015815283      
111016249959       111016342852       111016436418       111016526025      
111016598462       111017427497       111017494671       111017561137    
111004387050       111010322719       111011384695       111012424501      
111012530903       111013691238       111014409371       111014501813      
111015547555       111015640065       111015726318       111015815294      
111016249960       111016342896       111016436429       111016526058      
111016598495       111017427510       111017494693       111017561160    
111004392023       111010322720       111011384729       111012424545      
111012530914       111013691272       111014409405       111014501835      
111015547599       111015640122       111015726341       111015815306      
111016249993       111016342908       111016436463       111016526069      
111016598507       111017427532       111017494727       111017561418    
111004392258       111010322786       111011384730       111012424556      
111012530925       111013691340       111014409438       111014501846      
111015547601       111015640177       111015726352       111015815340      
111016250018       111016342919       111016436474       111016526081      
111016598530       111017427543       111017494750       111017561429    
111004392528       111010322797       111011384785       111012424635      
111012531027       111013691351       111014409450       111014501857      
111015547623       111015640234       111015726363       111015815351      
111016250030       111016342920       111016436519       111016526092      
111016598620       111017427554       111017494772       111017561463    
111004410596       111010322809       111011384819       111012424646      
111012531050       111013691441       111014409461       111014501879      
111015547678       111015640245       111015726396       111015815395      
111016250052       111016342931       111016436564       111016526430      
111016598631       111017427587       111017494783       111017561474    
111004412701       111010322898       111011384831       111012424679      
111012531285       111013691452       111014409483       111014501880      
111015547689       111015640302       111015726408       111015815407      
111016250074       111016342964       111016436575       111016526452      
111016598642       111017427598       111017494806       111017561485    
111004451298       111010323024       111011384842       111012424691      
111012531319       111013691463       111014409528       111014501891      
111015547690       111015640335       111015726419       111015815418      
111016250096       111016342975       111016436597       111016526485      
111016598653       111017427600       111017494828       111017561508    
111004479816       111010323057       111011384910       111012424703      
111012531500       111013691485       111014409539       111014501903      
111015547702       111015640357       111015726420       111015815474      
111016250108       111016343011       111016436621       111016526496      
111016598686       111017427611       111017494839       111017561519    
111004574823       111010323114       111011384921       111012424714      
111012531511       111013691519       111014410193       111014501925      
111015547713       111015640368       111015726464       111015815889      
111016250119       111016343055       111016436643       111016526520      
111016598732       111017427666       111017494873       111017561520    
111004587052       111010323158       111011384943       111012424736      
111012531645       111013691542       111014410205       111014501970      
111015547746       111015640379       111015726475       111015815902      
111016250120       111016343088       111016436654       111016526575      
111016598787       111017427701       111017494895       111017561564    
111004591237       111010323192       111011385089       111012424804      
111012531814       111013691610       111014410216       111014501992      
111015547803       111015640380       111015726486       111015815946      
111016250142       111016343101       111016436687       111016526597      
111016598833       111017427712       111017494930       111017561597    
111004615357       111010323260       111011385113       111012424837      
111012531892       111013692037       111014410283       111014502005      
111015547814       111015640425       111015726497       111015815968      
111016250197       111016343156       111016436733       111016526609      
111016598912       111017427745       111017494941       111017561621    
111004658253       111010323271       111011385179       111012424859      
111012532488       111013692082       111014410340       111014502038      
111015547825       111015640436       111015726510       111015815979      
111016250221       111016343167       111016436755       111016526610      
111016598934       111017427767       111017494996       111017561654    
111004659917       111010323293       111011385304       111012424871      
111012532501       111013692172       111014410384       111014502094      
111015547836       111015640458       111015726521       111015816059      
111016250232       111016343178       111016436799       111016526621      
111016598967       111017427778       111017495009       111017561665    
111004673463       111010323338       111011385382       111012424882      
111012532545       111013692228       111014410407       111014502139      
111015547847       111015640469       111015726554       111015816116      
111016250298       111016343415       111016436801       111016526698      
111016599014       111017427790       111017495122       111017561687    
111004685084       111010323372       111011385450       111012424950      
111012532589       111013692239       111014410441       111014502140      
111015547881       111015640504       111015726835       111015816149      
111016250344       111016343448       111016436845       111016526755      
111016599025       111017427813       111017495133       111017561698    
111004758669       111010323394       111011385483       111012424994      
111012532613       111013692284       111014410452       111014502173      
111015547960       111015640537       111015726992       111015816161      
111016250366       111016343460       111016436867       111016526823      
111016599036       111017428421       111017495144       111017561722    
111004781711       111010323439       111011385764       111012425029      
111012532635       111013692408       111014410496       111014502195      
111015547971       111015640548       111015727005       111015816194      
111016250377       111016343482       111016436946       111016526845      
111016599070       111017428443       111017495155       111017561733    
111004818105       111010323608       111011385786       111012425030      
111012532668       111013692431       111014410531       111014502241      
111015547982       111015640559       111015727027       111015816240      
111016250399       111016343493       111016436979       111016526889      
111016599137       111017428465       111017495166       111017561766    
111004818149       111010323620       111011385900       111012425041      
111012532691       111013692442       111014410564       111014502263      
111015548006       111015640571       111015727050       111015816431      
111016250445       111016343505       111016437026       111016526935      
111016599159       111017428487       111017495177       111017561801    
111004818273       111010323653       111011385922       111012425052      
111012532714       111013692453       111014410597       111014502274      
111015548028       111015640616       111015727061       111015816497      
111016250467       111016343549       111016437060       111016526946      
111016599339       111017428500       111017495199       111017561812    
111004818284       111010323675       111011386046       111012425085      
111012532725       111013692521       111014410609       111014502285      
111015548039       111015640627       111015727083       111015816521      
111016250535       111016343572       111016437071       111016526979      
111016599351       111017428522       111017495223       111017561834    
111004818318       111010323732       111011386103       111012425108      
111012532758       111013692576       111014410643       111014502319      
111015548062       111015640649       111015727128       111015816543      
111016250546       111016343594       111016437082       111016527026      
111016599384       111017428555       111017495234       111017561889    
111004818341       111010323765       111011386147       111012425119      
111012532769       111013692699       111014410722       111014502375      
111015548073       111015640661       111015727162       111015816554      
111016250625       111016343606       111016437149       111016527037      
111016599395       111017428577       111017495245       111017561890    
111004818464       111010323901       111011386215       111012425120      
111012532815       111013692813       111014410823       111014503242      
111015548129       111015640672       111015727173       111015816611      
111016250669       111016343617       111016437150       111016527059      
111016599531       111017428601       111017495256       111017561935    
111004818510       111010323923       111011386293       111012425142      
111012532837       111013692970       111014410845       111014503297      
111015548130       111015640694       111015727993       111015816633      
111016250681       111016343684       111016437172       111016527150      
111016599597       111017428623       111017495267       111017561957    
111004818565       111010323956       111011386327       111012426211      
111012532916       111013692981       111014410902       111014503310      
111015548141       111015640728       111015728017       111015816677      
111016250715       111016343730       111016437194       111016527194      
111016599632       111017428634       111017495290       111017561968    
111004818587       111010323989       111011386338       111012426233      
111012532927       111013692992       111014410924       111014503343      
111015548163       111015640751       111015728039       111015816712      
111016250737       111016344607       111016437217       111016527239      
111016599687       111017428645       111017495324       111017561980    
111004818655       111010323990       111011386361       111012426288      
111012532994       111013694107       111014410957       111014503354      
111015548174       111015640762       111015728051       111015816723      
111016250793       111016344641       111016437240       111016527284      
111016599698       111017428656       111017495335       111017562004  

 

SCH-A-4



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111004818677       111010324047       111011386439       111012426299      
111012533085       111013694141       111014410968       111014503433      
111015548196       111015640773       111015728073       111015816745      
111016250816       111016344685       111016437262       111016527307      
111016599711       111017428667       111017495391       111017562026    
111004818824       111010324058       111011386462       111012426323      
111012533096       111013694208       111014411004       111014504041      
111015548220       111015640795       111015728107       111015816767      
111016250838       111016344720       111016437295       111016527318      
111016599722       111017428678       111017495425       111017562048    
111004818835       111010324081       111011386495       111012427133      
111012533108       111013694219       111014411026       111014504142      
111015548231       111015640807       111015728129       111015817027      
111016250849       111016344753       111016437318       111016527329      
111016599733       111017428702       111017495616       111017562071    
111004822672       111010324137       111011386552       111012427166      
111012533120       111013694231       111014411510       111014504164      
111015548253       111015640863       111015728130       111015817083      
111016250861       111016344775       111016437330       111016527330      
111016599744       111017428724       111017495627       111017562127    
111004822728       111010324272       111011386574       111012427256      
111012533197       111013694253       111014411521       111014504186      
111015548286       111015641831       111015728196       111015817139      
111016250939       111016344809       111016437341       111016527374      
111016599834       111017428746       111017495638       111017562206    
111004822863       111010324294       111011386620       111012427267      
111012533209       111013694264       111014411532       111014504265      
111015548309       111015642416       111015728219       111015817207      
111016251165       111016344810       111016437374       111016527385      
111016599890       111017428757       111017495650       111017562217    
111004822964       111010324373       111011386653       111012427278      
111012533210       111013694275       111014411565       111014504322      
111015548310       111015642472       111015728220       111015817241      
111016251176       111016344843       111016437385       111016527442      
111016599924       111017428780       111017495661       111017562228    
111004823066       111010324384       111011386800       111012427290      
111012533355       111013694310       111014411587       111014504333      
111015548691       111015642494       111015728253       111015817375      
111016251187       111016344854       111016437408       111016527453      
111016599957       111017428803       111017495694       111017562240    
111004823123       111010324441       111011386822       111012427302      
111012533467       111013694321       111014411633       111014504366      
111015548703       111015642517       111015728275       111015817421      
111016251198       111016344865       111016437419       111016527486      
111016599968       111017428814       111017495706       111017562284    
111004823156       111010324520       111011387216       111012427379      
111012533478       111013694332       111014411655       111014504377      
111015548725       111015642528       111015728297       111015817432      
111016251200       111016344944       111016437420       111016527509      
111016599979       111017428825       111017495728       111017562318    
111004823167       111010324654       111011387250       111012427469      
111012533490       111013694354       111014411666       111014504399      
111015548736       111015642539       111015728309       111015817443      
111016251233       111016345013       111016437464       111016527510      
111016600017       111017428847       111017495740       111017562352    
111004823224       111010324711       111011387317       111012427481      
111012533513       111013694387       111014411723       111014504412      
111015548747       111015642551       111015728365       111015817454      
111016251244       111016345079       111016437486       111016527587      
111016600039       111017428858       111017495762       111017562374    
111004823404       111010324777       111011387340       111012427504      
111012533579       111013694422       111014411734       111014504423      
111015548781       111015642562       111015728387       111015817487      
111016251334       111016345125       111016438117       111016527598      
111016600107       111017428960       111017495829       111017562385    
111004823459       111010324788       111011387429       111012427605      
111012533603       111013694534       111014411778       111014504456      
111015548792       111015642618       111015728398       111015817588      
111016251356       111016345158       111016438162       111016527600      
111016600129       111017428971       111017496673       111017562666    
111004823617       111010324889       111011387463       111012427638      
111012533636       111013694602       111014411802       111014504489      
111015548804       111015642685       111015728400       111015817634      
111016251378       111016345170       111016438184       111016527633      
111016600141       111017429017       111017496684       111017562677    
111004823640       111010324924       111011387496       111012427650      
111012533715       111013694635       111014411813       111014504490      
111015548826       111015642775       111015728411       111015817690      
111016251389       111016345226       111016438263       111016527677      
111016600152       111017429040       111017496730       111017562699    
111004823808       111010324968       111011387553       111012427661      
111012533759       111013694714       111014411824       111014504557      
111015548837       111015642809       111015728455       111015817735      
111016251479       111016345361       111016438308       111016527767      
111016600174       111017429062       111017496774       111017562712    
111004823864       111010324991       111011387676       111012427672      
111012533771       111013694758       111014411835       111014504669      
111015548882       111015642810       111015728466       111015817768      
111016251503       111016345417       111016438319       111016527789      
111016600196       111017429073       111017496842       111017562723    
111004823921       111010325026       111011387722       111012427706      
111012533894       111013694769       111014411879       111014504692      
111015548916       111015642854       111015728488       111015817803      
111016251604       111016345439       111016438320       111016527790      
111016600220       111017429084       111017496853       111017562734    
111004824124       111010325060       111011387788       111012427739      
111012533939       111013694826       111014411891       111014504715      
111015548927       111015642865       111015728534       111015817836      
111016252267       111016345440       111016438331       111016527802      
111016600242       111017429220       111017496864       111017562745    
111004824191       111010325105       111011387799       111012427751      
111012533940       111013694848       111014411903       111014504726      
111015548994       111015642887       111015728545       111015817858      
111016252278       111016345462       111016438397       111016527813      
111016600983       111017429297       111017496875       111017562756    
111004824281       111010325149       111011387812       111012427773      
111012534020       111013694871       111014411925       111014504737      
111015549018       111015642898       111015728578       111015817960      
111016252290       111016345473       111016438409       111016527835      
111016601030       111017429332       111017496921       111017562790    
111004824315       111010325161       111011387889       111012427784      
111012534053       111013694938       111014411936       111014504793      
111015549029       111015642900       111015728590       111015818196      
111016252302       111016345518       111016438432       111016527868      
111016601041       111017429343       111017496932       111017562846    
111004824359       111010325172       111011387890       111012427795      
111012534109       111013695030       111014411947       111014504805      
111015549063       111015642911       111015728602       111015818264      
111016252672       111016345529       111016438465       111016527879      
111016601085       111017429354       111017496943       111017563106    
111004824562       111010325240       111011387980       111012427818      
111012534121       111013695287       111014411958       111014504827      
111015549074       111015642922       111015728613       111015818275      
111016252694       111016345552       111016438476       111016527880      
111016601120       111017429365       111017496998       111017563117    
111004824595       111010325273       111011388105       111012427829      
111012534255       111013695322       111014412049       111014504850      
111015549119       111015642933       111015728624       111015818286      
111016252706       111016345585       111016438487       111016527891      
111016601131       111017429376       111017497001       111017563128    
111004824663       111010325284       111011388161       111012427830      
111012534266       111013695399       111014412072       111014505491      
111015549142       111015642944       111015728635       111015818310      
111016252717       111016345620       111016438500       111016527969      
111016601445       111017429400       111017497012       111017564613    
111004824674       111010325475       111011388183       111012427896      
111012534334       111013695401       111014412117       111014505503      
111015549164       111015642999       111015728769       111015818343      
111016252762       111016345631       111016438511       111016527970      
111016601478       111017429411       111017497056       111017564624    
111004824685       111010325587       111011388228       111012427919      
111012534367       111013695490       111014412139       111014505514      
111015549175       111015643002       111015728770       111015818354      
111016252784       111016345675       111016438522       111016527981      
111016601489       111017429444       111017497067       111017564635    
111004824731       111010325598       111011388295       111012427931      
111012534378       111013695557       111014412140       111014505525      
111015549197       111015643035       111015728804       111015818411      
111016252852       111016345686       111016438533       111016528027      
111016601580       111017429466       111017497078       111017564646    
111004824865       111010325699       111011388330       111012427953      
111012534390       111013695625       111014412207       111014505604      
111015549243       111015643068       111015728815       111015818422      
111016252863       111016345709       111016438544       111016528094      
111016601603       111017429477       111017497089       111017564679    
111004825002       111010325802       111011388352       111012427986      
111012534402       111013695636       111014412229       111014505637      
111015549254       111015643091       111015728859       111015818455      
111016252920       111016345710       111016438577       111016528117      
111016601614       111017429488       111017497124       111017564680    
111004825057       111010325947       111011388408       111012428055      
111012534435       111013695692       111014412263       111014505660      
111015549276       111015643125       111015728871       111015818466      
111016252964       111016345732       111016438588       111016528162      
111016601636       111017429512       111017497157       111017564725    
111004825080       111010326005       111011388419       111012428123      
111012534446       111013696592       111014412296       111014505671      
111015549298       111015643170       111015728916       111015818501      
111016252975       111016345754       111016438599       111016528195      
111016601658       111017429556       111017497179       111017564747    
111004825114       111010326050       111011388576       111012428145      
111012534536       111013696693       111014412308       111014505693      
111015549311       111015643192       111015728927       111015818534      
111016253426       111016345798       111016438690       111016528207      
111016601669       111017429602       111017497180       111017564758    
111004825169       111010326094       111011388600       111012428156      
111012534569       111013696705       111014412331       111014505716      
111015549399       111015643237       111015729052       111015818545      
111016253459       111016345800       111016438724       111016528218      
111016601670       111017429624       111017497203       111017564769    
111004825293       111010326140       111011388611       111012428178      
111012534570       111013696783       111014412353       111014505750      
111015549401       111015643293       111015729074       111015818567      
111016253460       111016345811       111016438746       111016528285      
111016601704       111017429635       111017497225       111017564770    
111004825372       111010326230       111011388688       111012428235      
111012534592       111013696828       111014412375       111014505772      
111015549467       111015643316       111015729119       111015818578      
111016253516       111016345855       111016438768       111016528331      
111016601759       111017429646       111017497236       111017564781    
111004825383       111010326331       111011388723       111012428246      
111012534626       111013696839       111014412386       111014505794      
111015549478       111015643327       111015729131       111015818589      
111016253550       111016345912       111016438803       111016528386      
111016601816       111017429668       111017497269       111017564792    
111004825574       111010326342       111011388789       111012428257      
111012534637       111013696862       111014412397       111014505840      
111015549489       111015643338       111015729153       111015818590      
111016253561       111016345945       111016438847       111016528397      
111016601827       111017429679       111017497348       111017564837    
111004825631       111010326353       111011388846       111012428268      
111012534660       111013696873       111014412432       111014505895      
111015549557       111015643372       111015729164       111015818635      
111016253583       111016345967       111016438904       111016528409      
111016601838       111017429691       111017497359       111017564848    
111004825833       111010326364       111011388880       111012428291      
111012534693       111013696895       111014412454       111014506076      
111015549591       111015643394       111015729186       111015818679      
111016253628       111016345989       111016438915       111016528421      
111016601861       111017429714       111017497360       111017564859    
111004825989       111010326386       111011388891       111012428684      
111012534716       111013697010       111014412500       111014506100      
111015549647       111015643439       111015729209       111015818792      
111016253673       111016346003       111016438926       111016528432      
111016601894       111017429725       111017497382       111017564871    
111004826160       111010326409       111011388903       111012428921      
111012534761       111013697054       111014412533       111014506122      
111015549658       111015643440       111015729210       111015818804      
111016253729       111016346014       111016438937       111016528487      
111016601973       111017429747       111017497393       111017564882    
111004826238       111010326454       111011388947       111012428987      
111012534873       111013697391       111014412555       111014506133      
111015549669       111015643462       111015729232       111015818826      
111016253741       111016346070       111016438959       111016528500      
111016601984       111017429781       111017497416       111017564893    
111004826283       111010326498       111011388958       111012429001      
111012534996       111013697458       111014412566       111014506144      
111015549704       111015643529       111015729793       111015818837      
111016253752       111016346160       111016439017       111016528533      
111016602008       111017429815       111017497438       111017564938    
111004826294       111010326566       111011388992       111012429270      
111012535021       111013697469       111014412588       111014506245      
111015549726       111015643541       111015729827       111015818859      
111016253763       111016346182       111016439039       111016528544      
111016602031       111017429826       111017497461       111017564949    
111004826564       111010326713       111011389005       111012429371      
111012535032       111013697593       111014412601       111014506256      
111015549759       111015643552       111015729838       111015818905      
111016253808       111016346193       111016439073       111016528577      
111016602097       111017429860       111017497472       111017564950    
111004826733       111010326757       111011389049       111012429450      
111012535043       111013697728       111014412612       111014506267      
111015549760       111015643563       111015729850       111015818916      
111016253819       111016346205       111016439084       111016528588      
111016602132       111017429871       111017497483       111017564961    
111004826799       111010326869       111011389128       111012429483      
111012535054       111013698493       111014412702       111014506278      
111015549793       111015643664       111015729861       111015818938      
111016253875       111016346249       111016439130       111016528601      
111016602198       111017429882       111017497539       111017564983    
111004826812       111010326870       111011389229       111012429887      
111012535076       111013698516       111014412757       111014506289      
111015549838       111015643721       111015729894       111015818961      
111016253886       111016346283       111016439163       111016528623      
111016602558       111017429893       111017497540       111017565007    
111004826834       111010326915       111011389308       111012429898      
111012535829       111013698549       111014412982       111014506290      
111015549850       111015643776       111015729917       111015818983      
111016253909       111016346294       111016439219       111016528667      
111016602615       111017429927       111017497562       111017565029    
111004826889       111010326993       111011389320       111012429911      
111012535931       111013698561       111014413006       111014506302      
111015549861       111015643800       111015729939       111015818994      
111016253921       111016346317       111016439242       111016528689      
111016602648       111017429949       111017497584       111017565052    
111004827251       111010327062       111011389397       111012429922      
111012535975       111013698662       111014413028       111014506313      
111015549872       111015643833       111015729951       111015819007      
111016253932       111016346340       111016439297       111016528702      
111016602660       111017429983       111017497607       111017565063    
111004827329       111010327107       111011389409       111012429966      
111012535997       111013698730       111014413040       111014506357      
111015549894       111015643844       111015729962       111015819029      
111016253943       111016346395       111016439949       111016528713      
111016602693       111017430020       111017497618       111017565085    
111004827442       111010327118       111011389432       111012429988      
111012536011       111013698820       111014413084       111014506368      
111015550560       111015643877       111015729984       111015819344      
111016253954       111016346452       111016439983       111016528757      
111016602705       111017430031       111017497630       111017565108    
111004828409       111010327130       111011389500       111012430003      
111012536033       111013698864       111014413095       111014506380      
111015550593       111015643888       111015730021       111015819355      
111016253976       111016346474       111016439994       111016528768      
111016602851       111017430086       111017497641       111017565120    
111004828421       111010327163       111011389544       111012430058      
111012536066       111013698932       111014413118       111014506414      
111015550605       111015643899       111015730032       111015819366      
111016254012       111016346485       111016440020       111016528825      
111016602862       111017430121       111017497663       111017565153    
111004828511       111010327196       111011389577       111012430092      
111012536077       111013698954       111014413130       111014506469      
111015550852       111015643945       111015730043       111015819399      
111016254023       111016346520       111016440053       111016528881      
111016602873       111017430132       111017497696       111017565186    
111004828533       111010327387       111011389623       111012430104      
111012536088       111013698976       111014413152       111014506559      
111015550863       111015643956       111015730065       111015819401      
111016254124       111016346531       111016440154       111016528892      
111016602918       111017430143       111017497708       111017565197    
111004828566       111010327400       111011389689       111012430115      
111012536099       111013698987       111014413242       111014506616      
111015550953       111015643978       111015730098       111015819434      
111016254179       111016346610       111016440176       111016528904      
111016602930       111017430165       111017497719       111017565221    
111004828724       111010327422       111011389724       111012430160      
111012536112       111013699056       111014413309       111014506650      
111015551033       111015643989       111015730133       111015819456      
111016254247       111016346632       111016440198       111016528915      
111016602952       111017430198       111017497720       111017565232    
111004828746       111010327499       111011389780       111012430171      
111012536123       111013699135       111014413310       111014506717      
111015551044       111015643990       111015730144       111015819478      
111016254258       111016346676       111016440211       111016528959      
111016603199       111017430211       111017497731       111017565243    
111004828791       111010327556       111011389892       111012430182      
111012536156       111013699450       111014413332       111014506728      
111015551077       111015644069       111015730188       111015819490      
111016254304       111016346687       111016440222       111016528960      
111016603234       111017430288       111017497742       111017565254    
111004828892       111010327578       111011390007       111012430249      
111012536482       111013699539       111014413343       111014506740      
111015551099       111015644070       111015730201       111015819502      
111016254360       111016346744       111016440255       111016528993      
111016603267       111017430312       111017497753       111017565265    
111004829051       111010327624       111011390052       111012430272      
111012536493       111013699562       111014413365       111014506830      
111015551101       111015644104       111015730212       111015819535      
111016254416       111016347273       111016440288       111016529017      
111016603302       111017430402       111017497809       111017565276    
111004829141       111010327769       111011390119       111012430294      
111012536505       111013699584       111014413376       111014506863      
111015551145       111015644115       111015730245       111015819579      
111016254427       111016347284       111016440334       111016529174      
111016603469       111017430424       111017497832       111017565287    
111004829185       111010327927       111011390131       111012430328      
111012536527       111013699652       111014413422       111014506931      
111015551178       111015644205       111015730256       111015819614      
111016254450       111016347295       111016440345       111016529219      
111016603470       111017430514       111017497843       111017565298    
111004829253       111010328007       111011390333       111012430362      
111012536538       111013699708       111014413444       111014507077      
111015551213       111015644216       111015730267       111015819669      
111016254517       111016347385       111016440356       111016529220      
111016603481       111017430547       111017497876       111017565311    
111004829264       111010328052       111011390423       111012430384      
111012536606       111013699786       111014413466       111014507145      
111015551235       111015644249       111015730278       111015819670      
111016254528       111016347396       111016440378       111016529242      
111016603515       111017430974       111017497887       111017565333    
111004829275       111010328311       111011390614       111012430407      
111012536628       111013700622       111014413545       111014507190      
111015551246       111015644261       111015730346       111015819681      
111016254584       111016347420       111016440390       111016529264      
111016603526       111017431043       111017497898       111017565355    
111004829343       111010328366       111011390658       111012430452      
111012536662       111013700688       111014413578       111014507202      
111015551257       111015644272       111015730357       111015819692      
111016254607       111016347486       111016440402       111016529297      
111016603560       111017431133       111017497911       111017565377    
111004829376       111010328401       111011390670       111012430485      
111012536695       111013700699       111014413635       111014507459      
111015551268       111015644283       111015730368       111015819940      
111016254663       111016347497       111016440413       111016529354      
111016603571       111017431155       111017497922       111017565388    
111004829387       111010328490       111011390861       111012430496      
111012537179       111013700745       111014413657       111014507505      
111015551516       111015644294       111015730379       111015820043      
111016254742       111016347532       111016440424       111016529398      
111016603582       111017431324       111017498013       111017565399    
111004829512       111010328636       111011390872       111012430508      
111012537191       111013700790       111014413679       111014507516      
111015551538       111015644339       111015730447       111015820335      
111016254753       111016347543       111016440446       111016529400      
111016603593       111017431335       111017498024       111017565401    
111004829545       111010328658       111011390928       111012430575      
111012537214       111013700857       111014413680       111014507527      
111015551550       111015644777       111015730458       111015820368      
111016254775       111016347565       111016440457       111016529422      
111016603627       111017431391       111017498091       111017565434    
111004829758       111010328669       111011391031       111012430621      
111012537247       111013700879       111014413691       111014507538      
111015551617       111015644799       111015730469       111015820458      
111016254809       111016347633       111016440479       111016529624      
111016603683       111017431458       111017498114       111017565456  

 

SCH-A-5



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111004829848       111010328681       111011391154       111012430632      
111012537258       111013700891       111014413725       111014507549      
111015551639       111015644801       111015730481       111015820931      
111016254810       111016347655       111016440503       111016529668      
111016603706       111017431469       111017498125       111017565478    
111004829860       111010328805       111011391233       111012430643      
111012537269       111013700992       111014413747       111014507550      
111015551741       111015644867       111015730492       111015820942      
111016254821       111016347677       111016440569       111016529680      
111016603717       111017431504       111017498136       111017565489    
111004829882       111010328827       111011391288       111012430676      
111012537854       111013701016       111014413769       111014507572      
111015551763       111015644902       111015730504       111015820953      
111016255260       111016347688       111016440570       111016529714      
111016603740       111017431515       111017499878       111017565490    
111004829961       111010328883       111011391705       111012430711      
111012537944       111013701106       111014413781       111014507606      
111015551796       111015644979       111015730526       111015820986      
111016255271       111016347699       111016440604       111016529725      
111016603818       111017431616       111017499889       111017565502    
111004830008       111010328928       111011391749       111012430788      
111012537977       111013701139       111014413837       111014507617      
111015551853       111015644991       111015730537       111015821011      
111016255305       111016347701       111016440615       111016529736      
111016603829       111017431638       111017499902       111017565513    
111004830132       111010328939       111011391750       111012430799      
111012537988       111013701162       111014413848       111014507707      
111015551864       111015645105       111015730571       111015821055      
111016255316       111016347712       111016440626       111016529747      
111016603830       111017431649       111017499913       111017565546    
111004830233       111010328951       111011391772       111012430801      
111012537999       111013701285       111014413860       111014507729      
111015551875       111015645127       111015730582       111015821077      
111016255361       111016347734       111016440637       111016529792      
111016603852       111017431661       111017499935       111017565557    
111004830266       111010329020       111011391783       111012431521      
111012538024       111013701296       111014413916       111014507808      
111015551886       111015645138       111015730616       111015821099      
111016255394       111016347756       111016440648       111016529804      
111016603863       111017431672       111017499968       111017565568    
111004830288       111010329031       111011391828       111012431554      
111012538079       111013701397       111014413950       111014507842      
111015551909       111015645149       111015730627       111015821156      
111016256227       111016347778       111016440659       111016529826      
111016603908       111017431706       111017499979       111017565591    
111004830929       111010329053       111011392009       111012431598      
111012538125       111013701454       111014413972       111014507864      
111015551932       111015645172       111015730717       111015821167      
111016256238       111016347790       111016440682       111016529837      
111016603919       111017431931       111017499980       111017565603    
111004832077       111010329154       111011392155       111012431622      
111012538169       111013701476       111014414030       111014507875      
111015551976       111015645183       111015730739       111015821189      
111016256250       111016347802       111016440693       111016529859      
111016603931       111017431964       111017500028       111017565614    
111004835519       111010329187       111011392302       111012431644      
111012538181       111013701511       111014414052       111014507965      
111015552001       111015645217       111015730751       111015821190      
111016256272       111016347835       111016440705       111016529871      
111016603942       111017431975       111017500039       111017565647    
111004836903       111010329198       111011392324       111012431666      
111012538204       111013701544       111014414063       111014507976      
111015552012       111015645228       111015731392       111015821224      
111016256283       111016347891       111016440716       111016529905      
111016604011       111017431997       111017500040       111017565658    
111004836914       111010329200       111011392368       111012431699      
111012539081       111013701555       111014414074       111014507987      
111015552067       111015645240       111015731460       111015821235      
111016256317       111016347925       111016442695       111016529950      
111016604055       111017432000       111017500062       111017565670    
111004837184       111010329211       111011392380       111012431712      
111012539216       111013701566       111014414085       111014508012      
111015552090       111015645307       111015731471       111015821246      
111016256340       111016347947       111016442718       111016529961      
111016604505       111017432134       111017500073       111017565692    
111004841550       111010329255       111011392414       111012431723      
111012539238       111013701601       111014414131       111014508168      
111015552102       111015645341       111015731505       111015821291      
111016256351       111016348005       111016442752       111016529972      
111016604527       111017432145       111017500095       111017565715    
111004841617       111010329312       111011392469       111012431756      
111012539249       111013701869       111014414221       111014508179      
111015552113       111015645374       111015731549       111015821325      
111016256384       111016348049       111016442763       111016530008      
111016604796       111017432167       111017500129       111017565726    
111004847444       111010329413       111011392504       111012431767      
111012539250       111013701971       111014414276       111014508191      
111015552168       111015645385       111015731550       111015821336      
111016256418       111016348083       111016442796       111016530019      
111016604932       111017432190       111017500185       111017565737    
111004848434       111010329435       111011392627       111012431778      
111012539306       111013701993       111014414287       111014508225      
111015552618       111015645419       111015731583       111015821404      
111016256429       111016348432       111016442808       111016530031      
111016604954       111017432202       111017500196       111017565748    
111004871014       111010329570       111011392728       111012431789      
111012539328       111013702039       111014414401       111014508258      
111015552630       111015645420       111015731695       111015821426      
111016256430       111016348443       111016442820       111016530097      
111016604965       111017432213       111017500208       111017565760    
111004875816       111010329581       111011392807       111012431790      
111012539351       111013702084       111014414412       111014508270      
111015552641       111015645475       111015731763       111015821437      
111016256441       111016349062       111016442842       111016530109      
111016604998       111017432224       111017500253       111017565771    
111004889697       111010329626       111011392874       111012431802      
111012539373       111013702129       111014414467       111014508292      
111015552652       111015645521       111015731774       111015821460      
111016256508       111016349084       111016442853       111016530132      
111016605001       111017432235       111017500310       111017565793    
111004899766       111010329772       111011392920       111012431813      
111012539395       111013702196       111014414478       111014508304      
111015552663       111015645554       111015731796       111015821482      
111016256519       111016349129       111016442864       111016530154      
111016605012       111017432831       111017500321       111017565805    
111004899801       111010329840       111011393000       111012431824      
111012539441       111013702220       111014414490       111014508326      
111015552696       111015645565       111015731819       111015821493      
111016256531       111016349130       111016442875       111016530165      
111016605078       111017432909       111017500354       111017565816    
111004899845       111010329929       111011393044       111012431846      
111012539452       111013702444       111014415277       111014508348      
111015552708       111015645587       111015731820       111015821516      
111016256564       111016349185       111016442897       111016530198      
111016605102       111017432910       111017500365       111017565827    
111004900107       111010329996       111011393213       111012431857      
111012539519       111013702455       111014415299       111014508371      
111015552753       111015645644       111015731853       111015821561      
111016256610       111016349208       111016443876       111016530323      
111016605157       111017432932       111017500387       111017565838    
111004900163       111010330022       111011393291       111012431868      
111012539542       111013702499       111014415301       111014508382      
111015552786       111015645688       111015731897       111015821583      
111016256878       111016349219       111016443898       111016530356      
111016605179       111017432954       111017500398       111017565861    
111004900220       111010330033       111011393527       111012431880      
111012539553       111013703029       111014415345       111014508405      
111015552809       111015645701       111015732764       111015821617      
111016256889       111016349310       111016443922       111016530446      
111016605180       111017433001       111017500411       111017565872    
111004900231       111010330314       111011393673       111012431925      
111012539609       111013703120       111014415356       111014508449      
111015552810       111015645778       111015732810       111015821921      
111016256913       111016349343       111016443966       111016530525      
111016605203       111017433045       111017500444       111017565883    
111004900242       111010330325       111011393695       111012431947      
111012539621       111013703142       111014415367       111014508865      
111015552832       111015645879       111015732876       111015822382      
111016256924       111016349376       111016443988       111016530536      
111016605236       111017433067       111017500499       111017565906    
111004900275       111010330460       111011393730       111012431970      
111012539654       111013703164       111014415402       111014508900      
111015552865       111015646229       111015732898       111015822416      
111016256979       111016349387       111016444024       111016530558      
111016605247       111017433089       111017500512       111017565984    
111004900398       111010330550       111011393785       111012431992      
111012540241       111013703287       111014415705       111014508944      
111015552876       111015646230       111015732911       111015822427      
111016256991       111016349398       111016444046       111016530570      
111016605269       111017433124       111017500523       111017565995    
111004900488       111010330572       111011393831       111012432016      
111012540263       111013703478       111014415738       111014508966      
111015552898       111015646263       111015732966       111015822438      
111016257071       111016349433       111016444079       111016530581      
111016605270       111017433135       111017500534       111017566019    
111004900556       111010330718       111011393909       111012432027      
111012540274       111013703490       111014415794       111014508999      
111015553002       111015646274       111015732977       111015822450      
111016257105       111016349466       111016444091       111016530637      
111016605360       111017433179       111017500578       111017566020    
111004900624       111010330729       111011393921       111012432151      
111012540285       111013703513       111014415817       111014509002      
111015553013       111015646296       111015733035       111015822528      
111016257116       111016349567       111016444103       111016530648      
111016605382       111017433191       111017500602       111017566042    
111004900668       111010330763       111011394090       111012432207      
111012540296       111013703524       111014415862       111014509057      
111015553024       111015646319       111015733046       111015822539      
111016257127       111016349635       111016444114       111016530659      
111016605922       111017433203       111017500624       111017566064    
111004900758       111010330785       111011394124       111012432218      
111012540308       111013703591       111014415895       111014509147      
111015553079       111015646364       111015733057       111015822540      
111016257138       111016349657       111016444147       111016530660      
111016605933       111017433214       111017500668       111017566075    
111004901164       111010330831       111011394281       111012432229      
111012540320       111013703603       111014415907       111014509170      
111015553439       111015646409       111015733080       111015822573      
111016257172       111016349668       111016444204       111016530705      
111016606002       111017433281       111017500679       111017566097    
111004901265       111010330842       111011394360       111012432959      
111012540342       111013703625       111014415918       111014509181      
111015553552       111015646511       111015733125       111015822584      
111016257217       111016349758       111016444260       111016530738      
111016606024       111017433315       111017500691       111017566110    
111004901322       111010330853       111011394427       111012433028      
111012540410       111013703669       111014415963       111014509237      
111015553574       111015646522       111015733158       111015822618      
111016257587       111016349792       111016444271       111016530761      
111016606035       111017433326       111017500714       111017566121    
111004901423       111010330875       111011394449       111012433107      
111012540421       111013703726       111014416009       111014509619      
111015553585       111015646588       111015733169       111015822629      
111016257600       111016349804       111016444282       111016530817      
111016606057       111017433359       111017500736       111017566132    
111004901445       111010330932       111011394607       111012433118      
111012540432       111013703849       111014416021       111014509642      
111015553631       111015646634       111015733181       111015822641      
111016257622       111016349871       111016444305       111016530839      
111016606091       111017433405       111017500747       111017566143    
111004901625       111010330954       111011395260       111012433152      
111012540487       111013703883       111014416032       111014509653      
111015553675       111015646768       111015733204       111015822719      
111016257734       111016349927       111016444361       111016530840      
111016606103       111017433461       111017500758       111017566154    
111004901726       111010330998       111011395271       111012433163      
111012540498       111013703894       111014416065       111014509675      
111015553709       111015646779       111015733237       111015822742      
111016257745       111016349938       111016444394       111016530873      
111016606114       111017433494       111017500781       111017566312    
111004901883       111010331001       111011395451       111012433208      
111012540959       111013703906       111014416100       111014509710      
111015553765       111015646825       111015733260       111015822797      
111016257756       111016349983       111016444439       111016530884      
111016606125       111017433506       111017500792       111017566334    
111004902121       111010331034       111011395541       111012433231      
111012540971       111013704020       111014416122       111014509721      
111015553787       111015647332       111015733372       111015822832      
111016257778       111016350008       111016444518       111016530907      
111016606192       111017433539       111017500815       111017566345    
111004902143       111010331168       111011395596       111012433242      
111012540982       111013704042       111014416133       111014509732      
111015553822       111015647589       111015733383       111015822843      
111016257802       111016350031       111016444608       111016530930      
111016606226       111017433551       111017500826       111017566356    
111004902187       111010331203       111011395631       111012433275      
111012541028       111013704200       111014416177       111014509776      
111015553866       111015647602       111015733394       111015822887      
111016257813       111016350064       111016444653       111016530952      
111016606282       111017433562       111017500837       111017566389    
111004902198       111010331270       111011395732       111012433297      
111012541130       111013704222       111014416201       111014509787      
111015553888       111015647613       111015733428       111015822911      
111016257891       111016350075       111016444686       111016530974      
111016606361       111017433618       111017500859       111017566390    
111004902200       111010331304       111011395776       111012433400      
111012541152       111013704233       111014416212       111014509822      
111015553899       111015647657       111015733439       111015822922      
111016257947       111016350097       111016444710       111016530985      
111016606372       111017433630       111017500871       111017566402    
111004902334       111010331326       111011395787       111012433657      
111012541163       111013704772       111014416223       111014509833      
111015554340       111015647703       111015733440       111015822933      
111016257958       111016350154       111016444754       111016531043      
111016606383       111017433674       111017500916       111017566468    
111004902514       111010331337       111011395833       111012433725      
111012541354       111013704806       111014416234       111014509866      
111015554441       111015647714       111015733462       111015822944      
111016257981       111016350176       111016444787       111016531054      
111016606697       111017433685       111017500938       111017566479    
111004902637       111010331371       111011396069       111012434052      
111012541376       111013704851       111014416245       111014509888      
111015554508       111015647725       111015733495       111015822977      
111016258016       111016350211       111016444800       111016531098      
111016606710       111017433696       111017500961       111017566491    
111004902806       111010331405       111011396092       111012434119      
111012541387       111013704862       111014416256       111014509923      
111015554553       111015647736       111015733563       111015822988      
111016258049       111016350222       111016444822       111016531111      
111016606732       111017433742       111017500994       111017566514    
111004902862       111010331416       111011396159       111012434153      
111012541411       111013704895       111014416267       111014509934      
111015554609       111015647770       111015733596       111015823013      
111016258050       111016350255       111016444899       111016531122      
111016606743       111017433753       111017501007       111017566536    
111004905641       111010331472       111011396272       111012434164      
111012541477       111013704952       111014416278       111014510127      
111015554676       111015647860       111015733631       111015823046      
111016258061       111016350277       111016444945       111016531133      
111016606765       111017433764       111017501018       111017566547    
111004905753       111010331483       111011396317       111012434197      
111012541512       111013705043       111014416346       111014510149      
111015554733       111015647905       111015733642       111015823103      
111016258094       111016350288       111016444956       111016531144      
111016606787       111017433775       111017501029       111017566569    
111004905900       111010331494       111011396429       111012434209      
111012541523       111013705065       111014416368       111014510150      
111015554744       111015647927       111015733664       111015823114      
111016258117       111016350299       111016444990       111016531177      
111016606798       111017433786       111017501030       111017566570    
111004905977       111010331506       111011396542       111012434221      
111012541613       111013705076       111014416379       111014510453      
111015554755       111015647994       111015733675       111015823125      
111016258128       111016350637       111016445003       111016531188      
111016606866       111017433797       111017501041       111017566581    
111004906013       111010331562       111011396564       111012434243      
111012541624       111013705177       111014416380       111014510475      
111015554766       111015648029       111015733686       111015823136      
111016258140       111016350660       111016445058       111016531223      
111016606888       111017433821       111017501052       111017566615    
111004906338       111010331595       111011396665       111012434287      
111012541657       111013705188       111014416425       111014510486      
111015554801       111015648074       111015733710       111015823147      
111016258162       111016350727       111016445137       111016531234      
111016607643       111017433843       111017501063       111017566637    
111004906350       111010331618       111011396722       111012434344      
111012541668       111013705234       111014416469       111014510655      
111015554845       111015648142       111015733743       111015823181      
111016258173       111016350749       111016445148       111016531335      
111016607687       111017433854       111017501074       111017566671    
111004906361       111010331652       111011396890       111012434423      
111012541679       111013705256       111014416470       111014510688      
111015554856       111015648164       111015733754       111015823260      
111016258184       111016350750       111016445159       111016531357      
111016607711       111017433865       111017501085       111017566716    
111004906439       111010331719       111011397004       111012434434      
111012541680       111013705289       111014416481       111014510699      
111015554957       111015648186       111015733765       111015823305      
111016258229       111016350772       111016445205       111016531368      
111016607733       111017433898       111017501108       111017566749    
111004906530       111010331742       111011397149       111012434445      
111012542096       111013705335       111014416515       111014510701      
111015554968       111015648197       111015733787       111015823350      
111016258241       111016350839       111016445216       111016531425      
111016607744       111017433922       111017501120       111017566761    
111004906563       111010331753       111011397239       111012434456      
111012542119       111013705368       111014416526       111014510745      
111015554991       111015648221       111015733811       111015823417      
111016258263       111016350974       111016445227       111016531436      
111016607755       111017433933       111017501142       111017566772    
111004906596       111010331809       111011397307       111012434513      
111012542131       111013706178       111014416537       111014510813      
111015555059       111015648254       111015733855       111015823428      
111016258319       111016351043       111016445250       111016531481      
111016607777       111017433944       111017501153       111017567672    
111004906765       111010331854       111011397576       111012434546      
111012542153       111013706213       111014416559       111014510824      
111015555071       111015648265       111015733877       111015823439      
111016258320       111016351100       111016445261       111016531492      
111016607788       111017433966       111017501164       111017567683    
111004906776       111010331887       111011397598       111012434568      
111012542175       111013706235       111014416605       111014510835      
111015555318       111015648276       111015733899       111015823451      
111016258342       111016351166       111016445294       111016531515      
111016607823       111017433988       111017501197       111017567717    
111004906934       111010331944       111011397622       111012434591      
111012542760       111013706279       111014416616       111014510857      
111015555363       111015648298       111015733945       111015823462      
111016258386       111016351278       111016445317       111016531526      
111016607834       111017433999       111017501232       111017567740    
111004907014       111010331999       111011397633       111012434614      
111012542805       111013706303       111014416649       111014510903      
111015555486       111015648300       111015733956       111015823473      
111016258409       111016351290       111016445339       111016531571      
111016607957       111017434091       111017501243       111017567784    
111004907160       111010332002       111011397756       111012434647      
111012542816       111013706347       111014416661       111014510970      
111015555543       111015648311       111015733967       111015823518      
111016258410       111016352101       111016445362       111016531582      
111016607979       111017434147       111017501265       111017567807    
111004907586       111010332013       111011398038       111012434760      
111012542827       111013706358       111014416694       111014510981      
111015555835       111015648478       111015734036       111015823585      
111016258443       111016352437       111016445384       111016531593      
111016607991       111017434192       111017501298       111017567852    
111004907621       111010332024       111011398195       111012434782      
111012542838       111013706954       111014416807       111014511027      
111015555846       111015648489       111015734047       111015823631      
111016258465       111016352459       111016445418       111016531605      
111016608004       111017434215       111017501300       111017567919    
111004907801       111010332079       111011398263       111012434805      
111012542872       111013707179       111014416852       111014511038      
111015555857       111015648726       111015734070       111015823642      
111016258498       111016352482       111016445429       111016531661      
111016608037       111017434226       111017501311       111017567920    
111004907812       111010332103       111011398555       111012434816      
111012542906       111013707292       111014416863       111014511061      
111015555880       111015648782       111015734115       111015824597      
111016258511       111016352493       111016445474       111016531672      
111016608059       111017434237       111017501322       111017567953    
111004908026       111010332204       111011398634       111012434827      
111012542928       111013707450       111014416885       111014511106      
111015555891       111015648793       111015734126       111015824632      
111016258522       111016352549       111016445496       111016531683      
111016608060       111017434259       111017501355       111017567964  

 

SCH-A-6



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111004908127       111010332271       111011398667       111012434838      
111012542973       111013707472       111014417730       111014511151      
111015555903       111015648894       111015734137       111015824643      
111016258533       111016352617       111016445508       111016531739      
111016608071       111017434293       111017501399       111017567986    
111004908958       111010332350       111011398836       111012434917      
111012543064       111013707506       111014417774       111014511162      
111015555925       111015648962       111015734193       111015824654      
111016258544       111016352639       111016445531       111016532033      
111016608138       111017434316       111017501434       111017568022    
111004908992       111010332383       111011399006       111012434962      
111012543110       111013707540       111014417785       111014511184      
111015555947       111015649075       111015734485       111015824700      
111016258566       111016352684       111016445542       111016532101      
111016608172       111017434338       111017501456       111017568033    
111004909319       111010332394       111011399028       111012435042      
111012543143       111013707696       111014417796       111014511195      
111015555969       111015649198       111015734496       111015825330      
111016258599       111016352718       111016445553       111016532112      
111016608206       111017434350       111017501478       111017568088    
111004909522       111010332417       111011399107       111012435086      
111012544177       111013707742       111014417820       111014511218      
111015555992       111015649222       111015734519       111015825363      
111016258601       111016352763       111016445610       111016532123      
111016608363       111017434361       111017501489       111017568101    
111004909780       111010332451       111011399130       111012435211      
111012544201       111013707786       111014417831       111014511229      
111015556027       111015649840       111015734542       111015825374      
111016258623       111016352796       111016445654       111016532134      
111016608396       111017434372       111017501513       111017568123    
111004909814       111010332462       111011399141       111012435288      
111012544234       111013707810       111014417853       111014511241      
111015556038       111015649930       111015734564       111015825385      
111016258634       111016352864       111016445665       111016532145      
111016608419       111017434428       111017501535       111017568134    
111004909904       111010332529       111011399310       111012435301      
111012544245       111013707832       111014417886       111014511285      
111015556274       111015649985       111015734575       111015825396      
111016258645       111016352965       111016445676       111016532178      
111016608497       111017434462       111017501546       111017568178    
111004909982       111010332541       111011399523       111012435345      
111012544346       111013707898       111014417897       111014511319      
111015556285       111015649996       111015734597       111015825419      
111016258656       111016353001       111016445698       111016532189      
111016609263       111017434507       111017501568       111017568190    
111004910120       111010332563       111011399545       111012435356      
111012544368       111013707922       111014418089       111014511331      
111015556319       111015650055       111015734609       111015825420      
111016258678       111016353045       111016445733       111016532190      
111016609274       111017434989       111017501579       111017568325    
111004910243       111010332574       111011399770       111012435457      
111012544391       111013707944       111014418102       111014511353      
111015556353       111015650066       111015734610       111015825431      
111016258702       111016353056       111016445766       111016532202      
111016609285       111017435014       111017501603       111017568369    
111004910311       111010332732       111011399961       111012435479      
111012544414       111013707966       111014418113       111014511364      
111015556375       111015650099       111015734654       111015825453      
111016258713       111016353067       111016445799       111016532213      
111016609331       111017435058       111017501917       111017568370    
111004910322       111010332901       111011399972       111012435491      
111012544469       111013708035       111014418135       111014511386      
111015556498       111015650101       111015734676       111015825486      
111016258724       111016353102       111016445834       111016532246      
111016609375       111017435137       111017501951       111017568381    
111004910478       111010333070       111011400032       111012435503      
111012544470       111013708057       111014418146       111014511410      
111015556511       111015650134       111015734733       111015825521      
111016258825       111016353124       111016445845       111016532268      
111016609397       111017435430       111017502031       111017568426    
111004910636       111010333126       111011400290       111012435525      
111012544515       111013708091       111014418157       111014511454      
111015556814       111015650156       111015734744       111015825532      
111016258926       111016353146       111016445856       111016532280      
111016609454       111017435520       111017502042       111017568482    
111004915013       111010333160       111011400504       111012435569      
111012544526       111013708125       111014418214       111014511465      
111015556836       111015650178       111015734755       111015825554      
111016258937       111016353157       111016445867       111016532336      
111016609476       111017435531       111017502064       111017568493    
111006056853       111010333182       111011400537       111012435570      
111012544559       111013708147       111014418236       111014511689      
111015556869       111015650246       111015734766       111015825565      
111016258948       111016353168       111016445878       111016532370      
111016610737       111017436228       111017502097       111017568516    
111006243862       111010333205       111011400605       111012435592      
111012544560       111013708169       111014418258       111014511702      
111015556870       111015650257       111015734801       111015825587      
111016258959       111016353180       111016445889       111016532404      
111016620301       111017436240       111017502109       111017568550    
111006244492       111010333216       111011400661       111012435615      
111012544593       111013708204       111014418292       111014511735      
111015556881       111015650303       111015734812       111015825598      
111016258971       111016353191       111016445902       111016532415      
111016677998       111017436273       111017502198       111017568583    
111006244672       111010333238       111011400672       111012435660      
111012544605       111013708215       111014418304       111014511746      
111015556904       111015650336       111015734823       111015825611      
111016258982       111016353236       111016445913       111016532459      
111017371046       111017436295       111017502211       111017568662    
111006245796       111010333395       111011400762       111012436357      
111012544627       111013708237       111014418315       111014511803      
111015556926       111015650358       111015734845       111015825644      
111016258993       111016353247       111016446767       111016532460      
111017379178       111017436318       111017502233       111017568718    
111006245875       111010333441       111011400795       111012436368      
111012544762       111013708248       111014418326       111014511870      
111015556937       111015650381       111015734889       111015825666      
111016259040       111016353304       111016446778       111016532471      
111017379190       111017436420       111017502277       111017568763    
111006245932       111010333463       111011400829       111012436379      
111012544807       111013708305       111014418337       111014511915      
111015556982       111015650392       111015734902       111015825701      
111016259062       111016353315       111016446789       111016532493      
111017379202       111017436464       111017502288       111017568842    
111006245965       111010333564       111011400942       111012436447      
111012544818       111013708316       111014418360       111014511937      
111015556993       111015650415       111015734913       111015825734      
111016259084       111016353326       111016446790       111016532549      
111017379224       111017436497       111017502301       111017568864    
111006245987       111010333687       111011401011       111012436458      
111012544829       111013709261       111014418416       111014511993      
111015557309       111015650437       111015734924       111015826016      
111016259095       111016353337       111016446824       111016532550      
111017379235       111017436510       111017502312       111017569001    
111006246135       111010333766       111011401077       111012436492      
111012544841       111013709340       111014418506       111014512006      
111015557321       111015650459       111015734935       111015826038      
111016259107       111016353348       111016446857       111016532572      
111017379246       111017436543       111017502323       111017569012    
111006246157       111010333856       111011401112       111012436526      
111012544863       111013709351       111014418517       111014512051      
111015557332       111015650505       111015734946       111015826049      
111016259129       111016353360       111016447386       111016532583      
111017379279       111017436554       111017502389       111017569023    
111006246168       111010334026       111011401325       111012436548      
111012544908       111013709373       111014418551       111014512073      
111015557354       111015650527       111015735172       111015826072      
111016259477       111016353371       111016447410       111016532639      
111017379280       111017436600       111017502402       111017569078    
111006246180       111010334105       111011401369       111012436571      
111012545022       111013709418       111014418562       111014512095      
111015557365       111015650538       111015735194       111015826117      
111016259488       111016353405       111016447476       111016532662      
111017379370       111017436611       111017502413       111017569113    
111006246270       111010334138       111011401370       111012436627      
111012545055       111013709430       111014418573       111014512129      
111015557376       111015650583       111015735206       111015826128      
111016260110       111016353449       111016447487       111016532695      
111017379415       111017436633       111017502424       111017569124    
111006246304       111010334307       111011401561       111012436683      
111012545066       111013709496       111014418584       111014512130      
111015557398       111015650640       111015735239       111015826218      
111016260121       111016353450       111016447511       111016532730      
111017379426       111017436644       111017502446       111017569135    
111006246326       111010334352       111011401583       111012436694      
111012545077       111013709519       111014418629       111014512163      
111015557400       111015650684       111015735307       111015826241      
111016260132       111016353494       111016447612       111016532774      
111017379505       111017436699       111017502457       111017569157    
111006246371       111010334420       111011401594       111012436717      
111012545123       111013709520       111014418663       111014512196      
111015557411       111015650707       111015735330       111015826263      
111016260176       111016353540       111016447678       111016532785      
111017379516       111017436723       111017502479       111017569179    
111006246382       111010334510       111011401819       111012436739      
111012545145       111013709542       111014418674       111014512219      
111015557422       111015650730       111015735341       111015826308      
111016260187       111016353551       111016447689       111016532831      
111017379594       111017436734       111017502480       111017569203    
111006246416       111010334600       111011401886       111012436751      
111012545156       111013709564       111014418696       111014512264      
111015557668       111015650752       111015735352       111015826319      
111016260198       111016353562       111016447690       111016532932      
111017379606       111017436756       111017502491       111017569214    
111006246540       111010334633       111011401909       111012436773      
111012545213       111013709575       111014418708       111014512275      
111015557679       111015650763       111015735419       111015826331      
111016260222       111016353584       111016447713       111016532987      
111017379628       111017436802       111017502525       111017569247    
111006246584       111010334824       111011401910       111012436807      
111012545235       111013709643       111014418719       111014512297      
111015557691       111015650796       111015735475       111015826342      
111016260233       111016353618       111016447757       111016532998      
111017379640       111017436813       111017502569       111017569258    
111006246719       111010334880       111011402124       111012436829      
111012802714       111013709665       111014418742       111014512309      
111015557714       111015650808       111015735497       111015826353      
111016260266       111016353652       111016447780       111016533056      
111017379853       111017436824       111017502570       111017569304    
111006246753       111010334891       111011402179       111012436841      
111012873992       111013709700       111014418764       111014512376      
111015557736       111015650819       111015735756       111015826364      
111016260288       111016353663       111016447814       111016533067      
111017379875       111017436835       111017502604       111017569315    
111006246775       111010335263       111011402359       111012436874      
111012878414       111013709733       111014418797       111014512387      
111015557781       111015651359       111015735802       111015826397      
111016260301       111016353696       111016447825       111016533090      
111017379886       111017436857       111017502626       111017569326    
111006246797       111010335285       111011402461       111012436885      
111012912907       111013709755       111014418809       111014512398      
111015557815       111015651360       111015735813       111015826409      
111016260312       111016353708       111016447858       111016533113      
111017379897       111017436868       111017502918       111017569359    
111006246865       111010335410       111011402483       111012436920      
111012925035       111013709766       111014418810       111014512411      
111015557826       111015651427       111015735824       111015826443      
111016260323       111016353720       111016447869       111016533124      
111017379943       111017436891       111017502929       111017569382    
111006246898       111010335443       111011402539       111012436942      
111012931199       111013709834       111014418821       111014512422      
111015557859       111015651449       111015735857       111015826465      
111016260334       111016353731       111016447881       111016533168      
111017379987       111017436947       111017502941       111017569393    
111006246966       111010335487       111011402562       111012436964      
111013008634       111013709845       111014418843       111014512455      
111015557860       111015651472       111015735868       111015826487      
111016260356       111016353742       111016447937       111016533191      
111017379998       111017436958       111017502952       111017569449    
111006247024       111010335498       111011402618       111012436975      
111013257731       111013709890       111014418876       111014512477      
111015557927       111015651517       111015735903       111015826511      
111016260367       111016353753       111016447971       111016533236      
111017380002       111017437049       111017502996       111017569450    
111006247068       111010335656       111011402674       111012436986      
111013263356       111013709902       111014418898       111014512499      
111015557950       111015651562       111015735970       111015826544      
111016260378       111016353764       111016448332       111016533269      
111017380013       111017437072       111017503009       111017569461    
111006247079       111010335768       111011402764       111012436997      
111013265011       111013709935       111014418966       111014512512      
111015557994       111015651584       111015735981       111015826566      
111016260479       111016353775       111016448365       111016533304      
111017380035       111017437094       111017503021       111017569517    
111006247169       111010335779       111011402786       111012437011      
111013265088       111013710027       111014419035       111014512523      
111015558052       111015651630       111015735992       111015826577      
111016260491       111016353786       111016448400       111016533315      
111017380068       111017437139       111017503032       111017569551    
111006247248       111010335780       111011402887       111012437022      
111013265280       111013710061       111014419046       111014512534      
111015558096       111015651641       111015736027       111015826645      
111016260558       111016353810       111016448411       111016533326      
111017380080       111017437140       111017503054       111017569573    
111006247406       111010335993       111011402898       111012437055      
111013267158       111013710072       111014419057       111014512567      
111015558164       111015651674       111015736061       111015826656      
111016260659       111016353821       111016448433       111016533337      
111017380114       111017437162       111017503065       111017569618    
111006247462       111010336028       111011402900       111012437493      
111013268306       111013710162       111014419091       111014512589      
111015558209       111015651742       111015736094       111015826678      
111016260671       111016353865       111016448972       111016533348      
111017380125       111017437230       111017503122       111017569629    
111006247529       111010336040       111011402977       111012437561      
111013269431       111013710195       111014419125       111014512590      
111015558232       111015651810       111015736128       111015826724      
111016260716       111016353876       111016449029       111016533371      
111017380136       111017437241       111017503155       111017569663    
111006247664       111010336051       111011403002       111012437606      
111013273403       111013710241       111014419136       111014512624      
111015558276       111015651821       111015736645       111015827477      
111016260749       111016353911       111016449074       111016533382      
111017380147       111017437252       111017503199       111017569708    
111006247721       111010336084       111011403170       111012437639      
111013278240       111013710296       111014419147       111014512680      
111015558298       111015651832       111015736656       111015827512      
111016260772       111016353922       111016449108       111016533405      
111017380158       111017437285       111017503212       111017569764    
111006247912       111010336095       111011403181       111012437640      
111013280232       111013710331       111014419158       111014512725      
111015558412       111015651887       111015736678       111015827556      
111016261010       111016353944       111016449142       111016533427      
111017380181       111017437331       111017503223       111017569797    
111006247978       111010336141       111011403204       111012437673      
111013280579       111013710342       111014419169       111014512815      
111015558445       111015651898       111015736780       111015827589      
111016261032       111016353966       111016449221       111016533461      
111017380215       111017437342       111017503245       111017569809    
111006248104       111010336220       111011403260       111012437729      
111013282829       111013710353       111014420004       111014512826      
111015558478       111015652181       111015736791       111015827624      
111016261043       111016353988       111016449232       111016533472      
111017380226       111017437353       111017503256       111017569821    
111006248193       111010336365       111011403372       111012437730      
111013289006       111013710511       111014420105       111014512893      
111015558490       111015652237       111015736825       111015827657      
111016261054       111016354013       111016449276       111016533517      
111017380248       111017437397       111017503267       111017569876    
111006248250       111010336376       111011403530       111012437774      
111013289095       111013710533       111014420116       111014512905      
111015558502       111015652259       111015736836       111015827680      
111016261616       111016354035       111016449287       111016533540      
111017380518       111017437410       111017503289       111017569887    
111006248384       111010336387       111011403574       111012437785      
111013298815       111013710544       111014420161       111014512927      
111015558557       111015652282       111015736858       111015827691      
111016261649       111016354046       111016449355       111016533573      
111017380529       111017437577       111017503290       111017570025    
111006248407       111010336433       111011403619       111012437796      
111013299603       111013711006       111014420172       111014512950      
111015558591       111015652293       111015736869       111015827725      
111016261683       111016354057       111016449377       111016533629      
111017380541       111017437588       111017503324       111017570047    
111006248496       111010336501       111011403664       111012437842      
111013304251       111013711107       111014420183       111014512961      
111015559323       111015652316       111015736881       111015827770      
111016261706       111016354068       111016449399       111016533641      
111017380563       111017437612       111017503335       111017570070    
111006248519       111010336545       111011403765       111012437853      
111013305229       111013711141       111014420206       111014512972      
111015559334       111015652338       111015736926       111015827815      
111016261739       111016354080       111016449412       111016533696      
111017380596       111017437623       111017503346       111017570193    
111006248553       111010336635       111011403800       111012437875      
111013305397       111013711196       111014420262       111014512983      
111015559345       111015652350       111015736948       111015827837      
111016261795       111016354125       111016449434       111016533719      
111017380608       111017437645       111017503357       111017570250    
111006248654       111010336680       111011403822       111012437897      
111013306095       111013711219       111014420295       111014513018      
111015559356       111015652361       111015736959       111015827848      
111016261829       111016354147       111016449445       111016533742      
111017380620       111017437667       111017503368       111017570272    
111006248665       111010336758       111011403945       111012437976      
111013307894       111013711310       111014420307       111014513108      
111015559378       111015652406       111015736960       111015827882      
111016261863       111016354169       111016449456       111016533753      
111017380631       111017437690       111017503379       111017570317    
111006248913       111010336837       111011403989       111012437998      
111013308244       111013711411       111014420329       111014513119      
111015559435       111015652428       111015737017       111015827927      
111016261920       111016354181       111016449467       111016533786      
111017380642       111017437702       111017503414       111017570351    
111006248991       111010336893       111011403990       111012438012      
111013310247       111013711466       111014420341       111014513120      
111015559446       111015652439       111015737028       111015827950      
111016261942       111016354204       111016449478       111016533809      
111017380664       111017437746       111017503447       111017570395    
111006249026       111010337007       111011404025       111012438034      
111013310999       111013711501       111014420352       111014513209      
111015559480       111015652451       111015737040       111015827972      
111016261964       111016354271       111016449490       111016533832      
111017380686       111017437757       111017503458       111017570418    
111006249048       111010337085       111011404036       111012438056      
111013312968       111013711523       111014420363       111014513210      
111015559491       111015652507       111015737051       111015827983      
111016261975       111016354282       111016449524       111016533876      
111017380697       111017437779       111017503469       111017570621    
111006249228       111010337096       111011404070       111012438067      
111013314869       111013711590       111014420420       111014513243      
111015559547       111015652518       111015737107       111015827994      
111016261986       111016354293       111016449546       111016533887      
111017380709       111017437780       111017503470       111017570632    
111006249239       111010337142       111011404115       111012438090      
111013315174       111013711635       111014420453       111014513254      
111015559558       111015652574       111015737130       111015828029      
111016262044       111016354316       111016449568       111016533898      
111017380721       111017437791       111017503481       111017570643    
111006249295       111010337153       111011404249       111012438135      
111013315949       111013711703       111014420464       111014513399      
111015559569       111015652585       111015737208       111015828085      
111016262055       111016354327       111016449580       111016533955      
111017380743       111017437814       111017503504       111017570676    
111006249329       111010337210       111011404261       111012438157      
111013317648       111013711736       111014420486       111014513401      
111015559581       111015652596       111015737219       111015828096      
111016262077       111016354338       111016449591       111016534080      
111017380765       111017437825       111017503571       111017570687    
111006249352       111010337333       111011404328       111012438225      
111013318021       111013711769       111014420532       111014513423      
111015559615       111015652642       111015737286       111015828131      
111016262088       111016354349       111016449625       111016534125      
111017380776       111017437881       111017503582       111017570700    
111006249486       111010337467       111011404351       111012438258      
111013322420       111013711770       111014420543       111014513456      
111015559873       111015652653       111015737343       111015828153      
111016262123       111016354350       111016449647       111016534282      
111017380787       111017437892       111017503638       111017570722    
111006249611       111010337524       111011404452       111012438304      
111013325973       111013711860       111014420587       111014513478      
111015559918       111015652664       111015737354       111015828175      
111016262246       111016354361       111016449681       111016534338      
111017380800       111017437915       111017503672       111017570744  

 

SCH-A-7



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111006249712       111010337579       111011404621       111012438326      
111013331385       111013711871       111014420677       111014513489      
111015559929       111015652710       111015737455       111015828186      
111016262291       111016354394       111016449692       111016534361      
111017380811       111017437926       111017503683       111017570766    
111006249789       111010337591       111011404799       111012438360      
111013332904       111013711882       111014420688       111014514626      
111015560572       111015652743       111015737466       111015828221      
111016262314       111016354406       111016449726       111016534383      
111017380822       111017437937       111017503717       111017570799    
111006249992       111010337625       111011404834       111012438382      
111013334681       111013711927       111014420723       111014514648      
111015560594       111015652754       111015737567       111015828232      
111016262370       111016354440       111016449782       111016534440      
111017380844       111017437971       111017503740       111017570856    
111006250017       111010337658       111011404957       111012438405      
111013339877       111013712096       111014420778       111014514659      
111015560617       111015652798       111015737589       111015828243      
111016262392       111016354451       111016449805       111016534451      
111017380866       111017438039       111017503762       111017570867    
111006250039       111010337669       111011405093       111012439776      
111013340071       111013712658       111014420790       111014514660      
111015560628       111015652855       111015737590       111015828265      
111016262426       111016354462       111016449827       111016534462      
111017380877       111017438141       111017503795       111017570878    
111006250095       111010337670       111011405116       111012439787      
111013347135       111013712748       111014420813       111014514682      
111015560640       111015652888       111015737602       111015828300      
111016262437       111016354495       111016449838       111016534473      
111017380888       111017438208       111017503807       111017570902    
111006250107       111010337692       111011405150       111012439798      
111013351512       111013712782       111014420857       111014514705      
111015560662       111015652912       111015737679       111015828322      
111016262459       111016354507       111016449849       111016534585      
111017380899       111017438253       111017503818       111017570913    
111006250130       111010337715       111011405172       111012439800      
111013351602       111013713334       111014420903       111014514772      
111015560729       111015652967       111015737691       111015828344      
111016262471       111016354541       111016449872       111016534596      
111017380912       111017438275       111017503852       111017570935    
111006250185       111010337726       111011405273       111012439866      
111013353255       111013713345       111014420925       111014514794      
111015560752       111015653003       111015737703       111015828355      
111016262617       111016354585       111016449894       111016534619      
111017380923       111017438343       111017503863       111017570946    
111006250219       111010337951       111011405307       111012439945      
111013358935       111013713356       111014420947       111014514806      
111015560774       111015653014       111015737769       111015828377      
111016262639       111016354608       111016449906       111016534620      
111017380945       111017438365       111017504707       111017570957    
111006250242       111010338020       111011405341       111012439978      
111013359486       111013713446       111014420969       111014514884      
111015560785       111015653070       111015737770       111015828388      
111016262662       111016354642       111016449917       111016534653      
111017380956       111017438376       111017504718       111017570991    
111006250275       111010338255       111011405532       111012440004      
111013360602       111013713457       111014420981       111014514918      
111015560831       111015653081       111015737815       111015828401      
111016262673       111016354664       111016449928       111016534664      
111017380967       111017438387       111017504729       111017571004    
111006250297       111010338266       111011405543       111012440015      
111013363964       111013713480       111014421027       111014514930      
111015560875       111015653104       111015737860       111015828456      
111016262752       111016354776       111016449940       111016534675      
111017380978       111017438488       111017504741       111017571015    
111006250321       111010338299       111011405655       111012440037      
111013365539       111013713491       111014421038       111014514952      
111015560897       111015653126       111015737882       111015828489      
111016262774       111016355317       111016449973       111016534686      
111017381014       111017438501       111017504763       111017571060    
111006250387       111010338356       111011405666       111012440048      
111013367306       111013714009       111014421061       111014515021      
111015560909       111015653159       111015738029       111015828502      
111016262998       111016355340       111016449995       111016534710      
111017381216       111017438523       111017504774       111017571093    
111006250398       111010338378       111011405701       111012440071      
111013367317       111013714021       111014421184       111014515201      
111015560910       111015653171       111015738041       111015828591      
111016263001       111016355351       111016450009       111016534765      
111017381238       111017438578       111017504820       111017571116    
111006250444       111010338468       111011405734       111012440149      
111013368149       111013714065       111014421195       111014515234      
111015560921       111015653227       111015738063       111015828603      
111016263012       111016355362       111016450021       111016534800      
111017381261       111017438589       111017504864       111017571150    
111006251704       111010338749       111011405778       111012440161      
111013372234       111013714076       111014421218       111014515267      
111015560943       111015653328       111015738120       111015828636      
111016263056       111016355384       111016450032       111016534833      
111017381283       111017438590       111017504910       111017571172    
111006253188       111010338794       111011405879       111012440228      
111013377969       111013714144       111014421319       111014515290      
111015560954       111015653373       111015738164       111015828647      
111016263078       111016355418       111016450076       111016534866      
111017381317       111017438624       111017504921       111017571183    
111006294723       111010338817       111011405880       111012440240      
111013380187       111013714177       111014421342       111014515302      
111015561270       111015653441       111015738209       111015828658      
111016263191       111016355441       111016450098       111016534899      
111017381340       111017438725       111017504932       111017571240    
111006864894       111010338851       111011405947       111012440251      
111013382572       111013714212       111014422039       111014515335      
111015561281       111015653452       111015738210       111015828827      
111016263225       111016355463       111016450122       111016534934      
111017381351       111017438736       111017504943       111017571699    
111006935725       111010338907       111011405992       111012440352      
111013384507       111013714234       111014422040       111014515379      
111015561326       111015653485       111015738827       111015828849      
111016263326       111016355474       111016450133       111016534945      
111017381395       111017438781       111017504987       111017571701    
111006948516       111010338985       111011406049       111012440363      
111013392168       111013714245       111014422073       111014515391      
111015561427       111015653564       111015738883       111015828850      
111016263337       111016355508       111016450155       111016534956      
111017381867       111017438815       111017504998       111017571723    
111006951947       111010339098       111011406117       111012440396      
111013392360       111013714256       111014422084       111014515425      
111015561438       111015654745       111015738894       111015828883      
111016263607       111016355564       111016450313       111016535003      
111017381878       111017438871       111017505001       111017571734    
111006956931       111010339133       111011406162       111012440677      
111013399479       111013714267       111014422095       111014515672      
111015561450       111015654756       111015738928       111015829233      
111016263618       111016355597       111016450380       111016535025      
111017381902       111017438882       111017505023       111017571745    
111006957246       111010339177       111011406308       111012440688      
111013400854       111013714425       111014422174       111014515683      
111015561506       111015654824       111015738962       111015829255      
111016263630       111016355621       111016450403       111016535069      
111017381924       111017438905       111017505034       111017571756    
111006960060       111010339313       111011406421       111012440699      
111013401114       111013714526       111014422455       111014515706      
111015561618       111015654925       111015739031       111015829266      
111016263652       111016356026       111016450425       111016535104      
111017381935       111017438916       111017505045       111017571778    
111006961230       111010339368       111011406566       111012440767      
111013401349       111013714571       111014422488       111014515717      
111015561663       111015655005       111015739053       111015829299      
111016263720       111016356060       111016450436       111016535115      
111017381946       111017438927       111017505067       111017571846    
111006961915       111010339391       111011406577       111012440778      
111013403329       111013714593       111014422499       111014515728      
111015561674       111015655016       111015739097       111015829356      
111016263753       111016356071       111016450447       111016535126      
111017381968       111017438950       111017505078       111017572139    
111006962613       111010339425       111011406667       111012440789      
111013408302       111013714694       111014422567       111014515852      
111015561696       111015655027       111015739121       111015829378      
111016263797       111016356150       111016450481       111016535148      
111017381980       111017438961       111017505089       111017572140    
111006965706       111010339469       111011406702       111012440790      
111013409369       111013715279       111014422578       111014515975      
111015561708       111015655038       111015739143       111015829389      
111016263810       111016356161       111016450504       111016535160      
111017382048       111017438983       111017505113       111017572858    
111006966000       111010339515       111011407006       111012440857      
111013410428       111013715280       111014422657       111014515986      
111015561731       111015655061       111015739154       111015829479      
111016263843       111016356172       111016450537       111016535193      
111017382060       111017439018       111017505135       111017572869    
111006968361       111010339571       111011407107       111012440891      
111013411519       111013715392       111014422668       111014515997      
111015561786       111015655083       111015739187       111015829514      
111016263887       111016356194       111016450548       111016535216      
111017382071       111017439041       111017505146       111017572904    
111006970588       111010339650       111011407163       111012440914      
111013415265       111013715606       111014422680       111014516011      
111015561797       111015655151       111015739198       111015829570      
111016263900       111016356240       111016450638       111016535250      
111017382082       111017439052       111017505168       111017572960    
111006970599       111010339683       111011407264       111012440925      
111013415670       111013715639       111014422714       111014516022      
111015561843       111015655195       111015739211       111015829581      
111016263922       111016356273       111016450649       111016535306      
111017382093       111017439063       111017505180       111017573006    
111006970601       111010339706       111011407275       111012440981      
111013419203       111013715752       111014422725       111014516033      
111015561854       111015655218       111015739233       111015829592      
111016263955       111016356284       111016450650       111016535317      
111017382127       111017439096       111017505214       111017573017    
111006970623       111010339975       111011407343       111012441027      
111013419720       111013715864       111014422804       111014516145      
111015562484       111015655241       111015739288       111015829615      
111016263977       111016356295       111016450706       111016535339      
111017382149       111017439164       111017505225       111017573040    
111006970667       111010340056       111011407354       111012441038      
111013424546       111013715875       111014422815       111014516156      
111015562495       111015655263       111015739299       111015829637      
111016264552       111016356329       111016450717       111016535340      
111017382161       111017439221       111017505393       111017573051    
111006970689       111010340067       111011407444       111012441061      
111013427314       111013716326       111014423164       111014516639      
111015562529       111015655319       111015739301       111015829660      
111016264585       111016356374       111016450997       111016535362      
111017382172       111017439243       111017505573       111017573073    
111006970724       111010340113       111011407477       111012441072      
111013427998       111013716359       111014423175       111014516707      
111015562541       111015655386       111015739323       111015829895      
111016264631       111016356408       111016451044       111016535407      
111017382194       111017439276       111017505584       111017573107    
111006970735       111010340168       111011407590       111012441128      
111013428685       111013716416       111014423186       111014516741      
111015562552       111015655476       111015739389       111015829929      
111016264675       111016356431       111016451112       111016535429      
111017382206       111017439287       111017505629       111017573242    
111006970757       111010340180       111011407613       111012441151      
111013433030       111013716450       111014423209       111014516774      
111015562574       111015655487       111015739413       111015830033      
111016264721       111016356521       111016451156       111016535463      
111017382217       111017439366       111017505630       111017573264    
111006970803       111010340348       111011407769       111012441162      
111013449644       111013716517       111014423232       111014516785      
111015562585       111015655498       111015739424       111015830044      
111016264754       111016356532       111016451167       111016535485      
111017382228       111017439399       111017505720       111017573332    
111006970825       111010340438       111011407804       111012441173      
111013449947       111013716539       111014423276       111014516819      
111015562608       111015655500       111015739446       111015830088      
111016264787       111016356543       111016451213       111016535496      
111017382240       111017439412       111017505753       111017573398    
111006970858       111010340449       111011407815       111012441195      
111013452008       111013716618       111014423300       111014516820      
111015562620       111015655522       111015739491       111015830268      
111016264798       111016356587       111016451224       111016535508      
111017382251       111017439434       111017505809       111017573400    
111006970892       111010340461       111011407826       111012441207      
111013456170       111013716663       111014423434       111014516897      
111015562631       111015655533       111015739558       111015830404      
111016264877       111016356598       111016451246       111016535564      
111017382262       111017439445       111017505810       111017573411    
111006971163       111010340483       111011408096       111012441229      
111013460681       111013716696       111014423456       111014516909      
111015562664       111015655544       111015739569       111015830415      
111016264901       111016356701       111016451336       111016535597      
111017382273       111017439580       111017505832       111017573501    
111006971343       111010340607       111011408153       111012441230      
111013465800       111013716775       111014423524       111014516976      
111015562675       111015655601       111015739604       111015830426      
111016265014       111016356745       111016451369       111016535609      
111017382307       111017439658       111017505843       111017573512    
111006971354       111010340731       111011408197       111012441252      
111013472325       111013717013       111014423625       111014516987      
111015562686       111015655634       111015739615       111015830459      
111016265047       111016356756       111016451404       111016535610      
111017382329       111017439670       111017505876       111017573545    
111006971400       111010340797       111011408209       111012441274      
111013473449       111013717057       111014423681       111014517001      
111015562721       111015655645       111015739659       111015830460      
111016265081       111016356813       111016451426       111016535621      
111017382352       111017439737       111017505898       111017573556    
111006971444       111010340999       111011408513       111012441285      
111013474473       111013717079       111014423737       111014517056      
111015562765       111015655656       111015739693       111015830505      
111016265137       111016356835       111016451437       111016535643      
111017382363       111017439782       111017505933       111017573567    
111006971488       111010341080       111011408793       111012441319      
111013474732       111013717103       111014423827       111014517067      
111015562798       111015655678       111015739716       111015830538      
111016265148       111016356846       111016451448       111016535698      
111017382385       111017439793       111017505955       111017573578    
111006971523       111010341091       111011408827       111012441375      
111013475047       111013717608       111014423838       111014517089      
111015562822       111015655690       111015739738       111015830785      
111016265160       111016356903       111016451550       111016535711      
111017382396       111017439850       111017505966       111017573602    
111006971534       111010341103       111011408872       111012441386      
111013475597       111013717620       111014423849       111014517124      
111015562833       111015655713       111015739783       111015831236      
111016265171       111016356914       111016451561       111016535755      
111017382846       111017439861       111017505977       111017573624    
111006971545       111010341248       111011408939       111012441410      
111013477184       111013717653       111014423850       111014517348      
111015562844       111015655779       111015739806       111015831258      
111016265205       111016356925       111016451572       111016535867      
111017382868       111017440021       111017506002       111017573646    
111006971556       111010341338       111011409109       111012441443      
111013477869       111013717709       111014423917       111014517393      
111015562855       111015655870       111015739839       111015831269      
111016265272       111016356981       111016451583       111016535878      
111017382879       111017440076       111017506013       111017573668    
111006972344       111010341686       111011409110       111012441904      
111013493722       111013717721       111014423984       111014517449      
111015562899       111015655892       111015739873       111015831360      
111016265294       111016356992       111016451594       111016535889      
111017382880       111017440177       111017506024       111017573680    
111006972388       111010341754       111011409187       111012442017      
111013496488       111013717743       111014424064       111014517472      
111015562901       111015655948       111015739884       111015831371      
111016265306       111016357016       111016451617       111016535924      
111017382891       111017440515       111017506035       111017573691    
111006972445       111010341776       111011409198       111012442039      
111013498031       111013717754       111014424075       111014517517      
111015562956       111015655982       111015739895       111015831405      
111016265339       111016357050       111016451628       111016535946      
111017382903       111017440559       111017506046       111017573714    
111006972591       111010341800       111011409244       111012442084      
111013502486       111013717765       111014424132       111014517528      
111015562967       111015655993       111015739929       111015831438      
111016265362       111016357230       111016451640       111016535957      
111017383050       111017440571       111017506079       111017573758    
111006972614       111010341822       111011409255       111012442804      
111013502699       111013717901       111014424154       111014517539      
111015562978       111015656040       111015739941       111015831472      
111016265395       111016357252       111016451651       111016535979      
111017383061       111017440773       111017506103       111017573769    
111006972636       111010341978       111011409277       111012442859      
111013505906       111013718913       111014424165       111014517540      
111015562990       111015656152       111015739974       111015831528      
111016265452       111016357397       111016451707       111016535980      
111017383072       111017440818       111017506114       111017573815    
111006972647       111010342148       111011409299       111012442871      
111013509663       111013718980       111014424187       111014517562      
111015563014       111015656196       111015739996       111015831540      
111016265519       111016357409       111016451741       111016535991      
111017383083       111017441011       111017506125       111017573893    
111006972658       111010342193       111011409312       111012442938      
111013514636       111013718991       111014424301       111014517641      
111015563047       111015656208       111015740538       111015831562      
111016265553       111016357421       111016451752       111016536015      
111017383094       111017441066       111017506169       111017573905    
111006972805       111010342205       111011409323       111012443412      
111013515301       111013719004       111014424547       111014517685      
111015563092       111015656220       111015740561       111015831630      
111016265575       111016357825       111016451796       111016536071      
111017383117       111017441101       111017506226       111017573938    
111006972816       111010342283       111011409390       111012443434      
111013515378       111013719037       111014424558       111014517708      
111015563115       111015656264       111015740572       111015831641      
111016265621       111016357869       111016451820       111016536082      
111017383128       111017441112       111017506248       111017574030    
111006972827       111010342407       111011409402       111012443478      
111013518517       111013719060       111014424592       111014517719      
111015563182       111015656275       111015740583       111015831685      
111016265632       111016357870       111016451831       111016536093      
111017383139       111017441134       111017506282       111017574041    
111006972939       111010342418       111011409479       111012443490      
111013519226       111013719093       111014424615       111014517797      
111015563216       111015656286       111015740594       111015831696      
111016266015       111016357892       111016451910       111016536127      
111017383140       111017441156       111017506305       111017574063    
111006972951       111010342496       111011409547       111012443535      
111013520475       111013719969       111014424637       111014517810      
111015563227       111015656297       111015740606       111015831731      
111016266048       111016357904       111016451932       111016536341      
111017383162       111017441190       111017506316       111017574085    
111006972962       111010342542       111011409671       111012443546      
111013524536       111013719992       111014424659       111014517854      
111015563249       111015656310       111015740662       111015831764      
111016266284       111016357915       111016451943       111016536363      
111017383173       111017441213       111017506338       111017574096    
111006973042       111010342575       111011409727       111012443579      
111013524918       111013720422       111014424671       111014517865      
111015563250       111015656343       111015740695       111015831786      
111016266295       111016358006       111016451965       111016536385      
111017383184       111017441235       111017506349       111017574388    
111006973121       111010342643       111011409738       111012443580      
111013525436       111013720433       111014424705       111014517876      
111015563283       111015656376       111015740729       111015831832      
111016266307       111016358039       111016451987       111016536419      
111017383195       111017441291       111017506372       111017574401    
111006973200       111010342665       111011409895       111012443636      
111013531084       111013720466       111014424716       111014517900      
111015563294       111015656398       111015740730       111015831898      
111016266330       111016358084       111016451998       111016536442      
111017383207       111017441415       111017506383       111017574412    
111006973299       111010342788       111011410022       111012443647      
111013531916       111013720488       111014424761       111014517933      
111015563317       111015656411       111015740763       111015831900      
111016266352       111016358095       111016453046       111016536486      
111017383229       111017441505       111017506394       111017574445    
111006973323       111010342812       111011410134       111012443681      
111013535134       111013720556       111014424839       111014517955      
111015563328       111015656422       111015740774       111015831955      
111016266420       111016358118       111016453068       111016536497      
111017383230       111017441516       111017506417       111017574489    
111006973356       111010342890       111011410437       111012443715      
111013535145       111013720578       111014424840       111014517988      
111015563373       111015656433       111015740808       111015831966      
111016266431       111016358242       111016453080       111016536510      
111017383241       111017441527       111017506484       111017574502    
111006973367       111010342924       111011410459       111012443726      
111013535189       111013720747       111014424884       111014518013      
111015563395       111015656444       111015740819       111015832035      
111016266587       111016358253       111016453103       111016536521      
111017383285       111017441549       111017506495       111017574513  

 

SCH-A-8



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111006973457       111010342935       111011410460       111012443771      
111013535415       111013720848       111014424895       111014518158      
111015563452       111015656477       111015740831       111015832057      
111016266655       111016358286       111016453125       111016536532      
111017383296       111017441617       111017506507       111017574524    
111006973570       111010343048       111011410516       111012443782      
111013535921       111013720949       111014424929       111014518204      
111015563474       111015656488       111015740864       111015832079      
111016266666       111016358310       111016453169       111016536554      
111017383320       111017441673       111017506518       111017574568    
111006973592       111010343116       111011410561       111012443816      
111013535954       111013720950       111014424963       111014518226      
111015563508       111015656512       111015740943       111015832114      
111016266688       111016358321       111016453170       111016536565      
111017383331       111017441684       111017506529       111017574580    
111006973615       111010343150       111011410673       111012443827      
111013535965       111013721052       111014424974       111014518248      
111015563531       111015656567       111015741023       111015832125      
111016266701       111016358343       111016453181       111016536587      
111017383353       111017441707       111017506541       111017574591    
111006973693       111010343161       111011410718       111012443849      
111013536023       111013721074       111014425054       111014518271      
111015563542       111015656613       111015741034       111015832204      
111016266723       111016358365       111016453237       111016536622      
111017383375       111017441729       111017506585       111017574603    
111006973705       111010343206       111011410729       111012443894      
111013536034       111013721603       111014425098       111014518327      
111015563597       111015656635       111015741045       111015832226      
111016266734       111016358444       111016453316       111016536644      
111017383397       111017441752       111017506608       111017574614    
111006973794       111010343228       111011410785       111012443928      
111013536090       111013721636       111014425100       111014518349      
111015563610       111015656703       111015741146       111015832237      
111016266745       111016358455       111016453327       111016536688      
111017383409       111017441819       111017506619       111017574647    
111006973806       111010343239       111011410987       111012443939      
111013536315       111013721647       111014425111       111014518361      
111015563621       111015656815       111015741180       111015832248      
111016266756       111016358512       111016453338       111016536699      
111017383421       111017441853       111017506620       111017574669    
111006973974       111010343251       111011411034       111012443940      
111013536607       111013721658       111014425144       111014518372      
111015563643       111015657524       111015741214       111015832259      
111016266778       111016358523       111016453417       111016536701      
111017383454       111017441864       111017506653       111017574670    
111006973985       111010343307       111011411090       111012443962      
111013536630       111013721748       111014425155       111014518440      
111015563654       111015657579       111015741247       111015832260      
111016266789       111016358567       111016453439       111016536734      
111017383465       111017441909       111017506664       111017574681    
111006974010       111010343374       111011411157       111012443973      
111013536685       111013721760       111014425177       111014518529      
111015563698       111015657580       111015741258       111015832282      
111016266835       111016358590       111016453440       111016536745      
111017383476       111017441932       111017506710       111017574692    
111006974076       111010343486       111011411168       111012443984      
111013536708       111013721850       111014425908       111014518552      
111015563722       111015657614       111015741270       111015832293      
111016266857       111016358624       111016453473       111016536767      
111017383487       111017442292       111017506721       111017574782    
111006974144       111010343497       111011411180       111012443995      
111013537114       111013721894       111014425919       111014518574      
111015563755       111015657625       111015741281       111015832305      
111016266868       111016358635       111016453541       111016536802      
111017383500       111017442304       111017506732       111017574793    
111006974177       111010343509       111011411326       111012444008      
111013537136       111013721928       111014425931       111014518585      
111015563766       111015657636       111015741292       111015832338      
111016266880       111016358714       111016453574       111016536824      
111017383511       111017442315       111017506754       111017574805    
111006974188       111010343543       111011411348       111012444019      
111013537181       111013722121       111014426000       111014518596      
111015564699       111015657647       111015741315       111015832350      
111016266903       111016358747       111016453596       111016536835      
111017383522       111017442337       111017506765       111017574827    
111006974302       111010343554       111011411382       111012444064      
111013537204       111013722356       111014426022       111014518620      
111015564701       111015658389       111015741337       111015832394      
111016266925       111016358769       111016453631       111016536903      
111017383533       111017442359       111017506800       111017574838    
111006974368       111010343576       111011411427       111012444075      
111013537237       111013722378       111014426044       111014518697      
111015564745       111015658402       111015741348       111015832417      
111016266947       111016358770       111016453686       111016536914      
111017383544       111017442371       111017506811       111017574849    
111006974403       111010343633       111011411438       111012444109      
111013537248       111013722389       111014426066       111014518990      
111015564778       111015658413       111015741393       111015833283      
111016266958       111016358792       111016453710       111016536936      
111017383555       111017442382       111017506822       111017574850    
111006974447       111010343701       111011411450       111012444132      
111013537305       111013722390       111014426099       111014519036      
111015564802       111015658480       111015741405       111015833294      
111016267005       111016358804       111016453855       111016536947      
111017383566       111017442405       111017506833       111017574861    
111006974469       111010343981       111011411607       111012444143      
111013537349       111013722457       111014426123       111014519092      
111015564835       111015658558       111015741416       111015833306      
111016267083       111016358848       111016453877       111016536969      
111017383577       111017442427       111017507441       111017574906    
111006974492       111010344016       111011411652       111012444165      
111013537372       111013722479       111014426145       111014519115      
111015564846       111015658581       111015741427       111015833317      
111016267162       111016358860       111016453901       111016536981      
111017383599       111017442438       111017507452       111017574917    
111006974571       111010344049       111011411685       111012444187      
111013537383       111013722503       111014426156       111014519126      
111015564868       111015658604       111015741461       111015833328      
111016267173       111016358871       111016453956       111016536992      
111017383612       111017442449       111017507485       111017574928    
111006974650       111010344308       111011411719       111012444198      
111013537406       111013722558       111014426167       111014519148      
111015564925       111015658659       111015741472       111015833339      
111016267195       111016358893       111016453978       111016537005      
111017383623       111017442472       111017507496       111017574951    
111006974739       111010344319       111011411764       111012444200      
111013537451       111013722592       111014426178       111014519193      
111015565061       111015658660       111015741483       111015833340      
111016267207       111016359535       111016453989       111016537016      
111017383645       111017442483       111017507508       111017574973    
111006974773       111010344342       111011411786       111012444299      
111013537484       111013722615       111014426235       111014519250      
111015565263       111015658705       111015741517       111015833395      
111016267274       111016359546       111016454036       111016537038      
111017383656       111017442494       111017507520       111017575008    
111006974795       111010344364       111011411810       111012444312      
111013537495       111013722648       111014426246       111014519261      
111015565285       111015658716       111015741528       111015833452      
111016267296       111016359568       111016454126       111016537049      
111017383678       111017442517       111017507542       111017575053    
111006974829       111010344465       111011411821       111012444323      
111013537518       111013722659       111014426257       111014520128      
111015565320       111015658727       111015741562       111015833485      
111016267308       111016359603       111016454148       111016537061      
111017383689       111017442540       111017507575       111017575075    
111006974852       111010344511       111011411854       111012444345      
111013537631       111013722671       111014426279       111014520139      
111015565375       111015658738       111015741573       111015833531      
111016267375       111016359625       111016454159       111016537117      
111017383702       111017442641       111017507610       111017575165    
111006974997       111010344577       111011411977       111012444367      
111013537664       111013722693       111014426280       111014520252      
111015565409       111015658749       111015741584       111015833553      
111016267555       111016359647       111016454205       111016537173      
111017383724       111017442685       111017507632       111017575334    
111006975000       111010344601       111011412057       111012444378      
111013537697       111013722716       111014426291       111014520263      
111015565410       111015658750       111015741618       111015833564      
111016267858       111016359658       111016454238       111016537184      
111017383746       111017442696       111017507700       111017575367    
111006975066       111010344645       111011412259       111012444468      
111013538351       111013722772       111014426325       111014520285      
111015565487       111015658772       111015741629       111015833586      
111016267869       111016360054       111016454261       111016537207      
111017383757       111017442708       111017507722       111017575389    
111006975077       111010344656       111011412271       111012444480      
111013538395       111013722862       111014426358       111014520296      
111015565498       111015658794       111015741663       111015833609      
111016267870       111016360087       111016454272       111016537218      
111017383791       111017442719       111017507799       111017575402    
111006975167       111010344735       111011412338       111012444491      
111013538429       111013722929       111014426673       111014520319      
111015565566       111015658817       111015741696       111015833676      
111016267926       111016360100       111016454283       111016537230      
111017384084       111017442786       111017507812       111017575413    
111006975202       111010344746       111011412440       111012444503      
111013538430       111013722930       111014426729       111014520342      
111015565577       111015658862       111015741720       111015833687      
111016267959       111016360256       111016454306       111016537241      
111017384107       111017442797       111017507856       111017575479    
111006975213       111010344768       111011412484       111012444525      
111013538485       111013722996       111014426730       111014520364      
111015565634       111015658873       111015741742       111015833700      
111016267993       111016360290       111016454362       111016537274      
111017384118       111017442810       111017507878       111017575503    
111006975246       111010344825       111011412495       111012444547      
111013538564       111013723009       111014426774       111014520690      
111015565667       111015658895       111015741775       111015833722      
111016268039       111016360324       111016454373       111016537285      
111017384129       111017442821       111017507902       111017575514    
111006975279       111010344836       111011412529       111012444749      
111013538597       111013723436       111014426808       111014520735      
111015565713       111015658952       111015741809       111015833733      
111016268084       111016360504       111016454395       111016537296      
111017384130       111017442832       111017507924       111017575525    
111006975303       111010344847       111011412574       111012444783      
111013538643       111013726923       111014426819       111014520746      
111015565757       111015658985       111015741821       111015833788      
111016268141       111016360526       111016454407       111016537319      
111017384152       111017442843       111017507935       111017575536    
111006975347       111010344982       111011412608       111012444794      
111013539161       111013726967       111014426820       111014520757      
111015565768       111015658996       111015741865       111015833801      
111016268163       111016360537       111016454418       111016537320      
111017384163       111017442854       111017507946       111017575558    
111006975415       111010344993       111011412619       111012444828      
111013539510       111013727003       111014426842       111014520780      
111015565779       111015659021       111015741898       111015833834      
111016268231       111016360548       111016454474       111016537375      
111017384174       111017442876       111017507968       111017575659    
111006975459       111010345040       111011412686       111012444840      
111013539543       111013727047       111014426853       111014520791      
111015565780       111015659100       111015741911       111015833856      
111016268253       111016360560       111016454519       111016537410      
111017384185       111017442900       111017507980       111017575660    
111006975471       111010345051       111011412697       111012444851      
111013539565       111013727272       111014426864       111014521297      
111015565814       111015659144       111015741922       111015833878      
111016268286       111016360571       111016454542       111016537465      
111017384196       111017442911       111017507991       111017575671    
111006975493       111010345118       111011412710       111012444862      
111013539611       111013727283       111014426897       111014521422      
111015565847       111015659199       111015741933       111015833902      
111016268297       111016360616       111016454553       111016537487      
111017384208       111017442944       111017508026       111017575682    
111006975516       111010345196       111011412721       111012444873      
111013539644       111013727351       111014426932       111014521826      
111015565858       111015659201       111015742147       111015833935      
111016268309       111016360650       111016454564       111016537500      
111017384219       111017442966       111017508037       111017575693    
111006975628       111010345219       111011412765       111012444884      
111013539666       111013727362       111014426943       111014521837      
111015566130       111015659267       111015742169       111015833991      
111016268332       111016360717       111016455161       111016537511      
111017384220       111017442988       111017508127       111017575705    
111006975639       111010345242       111011412787       111012445009      
111013539914       111013727407       111014426976       111014521859      
111015566185       111015659324       111015742170       111015834060      
111016268343       111016360751       111016455194       111016537544      
111017384242       111017442999       111017508138       111017575727    
111006975640       111010345253       111011412844       111012445010      
111013539936       111013727429       111014426987       111014521882      
111015566196       111015659346       111015742204       111015834071      
111016268376       111016360830       111016455206       111016537588      
111017384264       111017443002       111017508341       111017575738    
111006975684       111010345264       111011412899       111012445043      
111013540051       111013727452       111014427012       111014521905      
111015566220       111015659368       111015742642       111015834082      
111016268422       111016360841       111016455217       111016537601      
111017384309       111017443035       111017508352       111017575749    
111006975695       111010345332       111011412912       111012445098      
111013540231       111013727474       111014427078       111014521916      
111015566253       111015659379       111015742721       111015834105      
111016268488       111016360863       111016455239       111016537645      
111017384321       111017443800       111017508363       111017575772    
111006975853       111010345343       111011412990       111012445492      
111013540242       111013727531       111014427089       111014521961      
111015566275       111015659403       111015742822       111015834116      
111016268512       111016360896       111016455240       111016537656      
111017384354       111017443822       111017508396       111017575783    
111006975932       111010345466       111011413036       111012445504      
111013540321       111013727553       111014427102       111014522052      
111015566286       111015659447       111015742833       111015834127      
111016268556       111016360919       111016455251       111016537667      
111017384400       111017443833       111017508408       111017575806    
111006975954       111010345534       111011413081       111012445593      
111013540343       111013727935       111014427113       111014522074      
111015566376       111015659469       111015742855       111015834149      
111016268680       111016360920       111016455408       111016537702      
111017384411       111017443844       111017508419       111017575817    
111006975976       111010345590       111011413159       111012445649      
111013540523       111013727979       111014427179       111014522108      
111015566387       111015659504       111015742888       111015834150      
111016268848       111016360931       111016455419       111016537757      
111017384444       111017443877       111017508420       111017575828    
111006976023       111010345758       111011413193       111012445672      
111013540613       111013727980       111014427247       111014522153      
111015566411       111015659515       111015742899       111015834183      
111016268871       111016360942       111016455453       111016537847      
111017384455       111017443888       111017508431       111017575839    
111006976034       111010345781       111011413227       111012446684      
111013541287       111013727991       111014427281       111014522210      
111015566422       111015659537       111015742934       111015834206      
111016268938       111016360964       111016455464       111016537869      
111017384488       111017443901       111017508453       111017575884    
111006976090       111010345792       111011413294       111012446707      
111013541445       111013728116       111014427292       111014522221      
111015566501       111015659548       111015742945       111015834228      
111016268983       111016361022       111016455554       111016537904      
111017384499       111017443912       111017508475       111017575895    
111006976102       111010345837       111011413306       111012446752      
111013541467       111013728138       111014427416       111014522276      
111015566556       111015659582       111015743092       111015834239      
111016269030       111016361066       111016455677       111016537915      
111017384501       111017443945       111017508509       111017575941    
111006976146       111010345871       111011413317       111012446774      
111013541490       111013728161       111014427427       111014522377      
111015566578       111015659593       111015743126       111015834251      
111016269041       111016361099       111016455699       111016537937      
111017384512       111017443967       111017508554       111017575952    
111006976191       111010345938       111011413418       111012446785      
111013541557       111013731547       111014427528       111014522467      
111015566613       111015659616       111015743159       111015834307      
111016269120       111016361101       111016455701       111016537948      
111017384523       111017443989       111017508598       111017575974    
111006976382       111010345950       111011413519       111012446796      
111013541658       111013731592       111014427540       111014522478      
111015566635       111015659661       111015743193       111015834329      
111016269186       111016361145       111016455712       111016537982      
111017384534       111017443990       111017508600       111017575985    
111006976449       111010345961       111011413542       111012446842      
111013541669       111013731615       111014427551       111014522490      
111015566646       111015659683       111015743621       111015834330      
111016269322       111016361156       111016455734       111016537993      
111017384556       111017444025       111017508633       111017575996    
111006976472       111010346041       111011413553       111012446897      
111013541737       111013731648       111014427898       111014522513      
111015566668       111015659784       111015743632       111015834374      
111016269344       111016361167       111016455824       111016538028      
111017384567       111017444092       111017508655       111017576032    
111006976517       111010346142       111011413609       111012446921      
111013541759       111013731671       111014427955       111014522524      
111015566680       111015659795       111015743643       111015834385      
111016269355       111016361213       111016455880       111016538039      
111017384589       111017444115       111017508666       111017576076    
111006976528       111010346153       111011413621       111012446932      
111013541760       111013736384       111014427966       111014522568      
111015566703       111015659807       111015743654       111015834396      
111016269603       111016361268       111016455903       111016538062      
111017384602       111017444126       111017508688       111017576122    
111006976562       111010346210       111011413654       111012446965      
111013541771       111013780989       111014428024       111014522579      
111015566747       111015659818       111015743676       111015834408      
111016269614       111016361279       111016455936       111016538073      
111017385041       111017444137       111017508701       111017576144    
111006976584       111010346300       111011413665       111012446976      
111013541782       111013899047       111014428057       111014522591      
111015566792       111015659829       111015743777       111015834419      
111016269658       111016361280       111016455970       111016538141      
111017385052       111017444148       111017508712       111017576155    
111006976595       111010346322       111011413733       111012446998      
111013541816       111013900938       111014428079       111014522614      
111015566815       111015659830       111015743788       111015834420      
111016269669       111016361291       111016455992       111016538231      
111017385085       111017444159       111017508767       111017576166    
111006976630       111010346377       111011413744       111012447012      
111013541883       111013901085       111014428091       111014522647      
111015566826       111015659852       111015743834       111015834633      
111016269670       111016361347       111016456027       111016538398      
111017385096       111017444182       111017508789       111017576188    
111006976731       111010346513       111011413799       111012447023      
111013541917       111013907733       111014428103       111014522658      
111015566848       111015659863       111015743890       111015834644      
111016269681       111016361369       111016456050       111016538400      
111017385108       111017444193       111017508790       111017576199    
111006976786       111010346546       111011413890       111012447045      
111013541939       111013913516       111014428136       111014522670      
111015566860       111015659919       111015743935       111015835061      
111016269692       111016361392       111016456083       111016538455      
111017385142       111017444205       111017508802       111017576234    
111006976810       111010346568       111011413913       111012447078      
111013541962       111013915697       111014428158       111014522748      
111015566882       111015660089       111015744138       111015835072      
111016269704       111016361404       111016456106       111016538556      
111017385153       111017444216       111017508813       111017576256    
111006976843       111010346838       111011413924       111012447157      
111013542086       111013915732       111014428169       111014522759      
111015566893       111015660629       111015744172       111015835094      
111016269726       111016361426       111016456139       111016538567      
111017385164       111017444227       111017508824       111017576313    
111006976865       111010346939       111011414183       111012447236      
111013542110       111013920569       111014428170       111014522760      
111015566905       111015660630       111015744183       111015835106      
111016269760       111016361459       111016456151       111016538589      
111017385197       111017444249       111017508846       111017576324    
111006976876       111010346995       111011414194       111012447304      
111013542143       111013922448       111014428192       111014522984      
111015566916       111015660652       111015744273       111015835117      
111016269782       111016361460       111016456173       111016538602      
111017385209       111017444250       111017508857       111017576391    
111006976898       111010347008       111011414206       111012447315      
111013542154       111013925058       111014428215       111014522995      
111015567164       111015660663       111015744363       111015835128      
111016269827       111016361505       111016456207       111016538624      
111017385210       111017444261       111017508879       111017576447    
111006976977       111010347110       111011414239       111012447382      
111013542187       111013925092       111014428260       111014523019      
111015567197       111015660674       111015744396       111015835140      
111016269861       111016361516       111016456263       111016538668      
111017385232       111017444294       111017508880       111017576469    
111006976988       111010347244       111011414251       111012447393      
111013542198       111013929434       111014428271       111014523020      
111015567366       111015660708       111015744419       111015835195      
111016269917       111016361527       111016456274       111016538680      
111017385276       111017445217       111017508903       111017576481  

 

SCH-A-9



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111006977024       111010347255       111011414408       111012447416      
111013542233       111013931594       111014428327       111014523031      
111015567399       111015660753       111015744420       111015835207      
111016269928       111016361561       111016456285       111016538703      
111017385287       111017445240       111017508914       111017576492    
111006977046       111010347288       111011414419       111012447427      
111013542244       111013931831       111014428361       111014523053      
111015567445       111015660809       111015744442       111015835263      
111016269939       111016361583       111016456296       111016538747      
111017385298       111017445419       111017508925       111017576504    
111006977114       111010347345       111011414420       111012447450      
111013542389       111013935475       111014428394       111014523064      
111015567490       111015660821       111015744453       111015835274      
111016269962       111016361606       111016456320       111016538758      
111017385311       111017445431       111017509577       111017576515    
111006977125       111010347367       111011414453       111012447461      
111013542468       111013936397       111014428406       111014523121      
111015567513       111015660854       111015744497       111015835375      
111016270122       111016361628       111016456971       111016538770      
111017385322       111017445442       111017509588       111017576548    
111006977158       111010347446       111011414486       111012447742      
111013542671       111013936634       111014428428       111014523132      
111015567546       111015660876       111015744981       111015835410      
111016270144       111016361639       111016457017       111016538792      
111017385333       111017445453       111017509599       111017576559    
111006977215       111010347536       111011414497       111012448305      
111013542682       111013937826       111014428451       111014523143      
111015567579       111015660911       111015745005       111015835432      
111016270155       111016361662       111016457028       111016538815      
111017385355       111017445464       111017509601       111017576605    
111006977226       111010347558       111011414521       111012448316      
111013542727       111013937938       111014428473       111014523165      
111015567580       111015660988       111015745016       111015835500      
111016270166       111016361707       111016457073       111016538837      
111017385366       111017445475       111017509612       111017576627    
111006977248       111010347615       111011414644       111012448406      
111013542749       111013938513       111014428507       111014523176      
111015567591       111015660999       111015745139       111015835544      
111016270177       111016361718       111016457253       111016538860      
111017385377       111017445497       111017509634       111017576638    
111006977271       111010347716       111011414880       111012448451      
111013542750       111013942383       111014428518       111014523187      
111015567625       111015661002       111015745140       111015835566      
111016270199       111016361730       111016457354       111016538882      
111017385399       111017445510       111017509656       111017576649    
111006977282       111010347749       111011414891       111012448495      
111013542761       111013942406       111014428529       111014523222      
111015567636       111015661035       111015745151       111015835577      
111016270212       111016361785       111016457398       111016538893      
111017385401       111017445532       111017509678       111017576661    
111006977305       111010347895       111011414903       111012448541      
111013542783       111013947681       111014428721       111014523244      
111015567658       111015661068       111015745162       111015835599      
111016270223       111016361819       111016457411       111016538983      
111017385456       111017445576       111017509702       111017576672    
111006977361       111010347963       111011414936       111012448552      
111013542862       111013948233       111014428743       111014523345      
111015567670       111015661136       111015745184       111015835601      
111016270458       111016361842       111016457422       111016539007      
111017385467       111017445622       111017509735       111017577101    
111006977394       111010348054       111011414969       111012448585      
111013543773       111013951552       111014428776       111014523424      
111015567715       111015661169       111015745195       111015835623      
111016270481       111016361853       111016457466       111016539052      
111017385478       111017445666       111017509746       111017577112    
111006977440       111010348111       111011415027       111012448596      
111013543784       111013956524       111014428855       111014523457      
111015567760       111015661170       111015745241       111015835645      
111016270492       111016361864       111016457488       111016539074      
111017385490       111017445688       111017509768       111017577123    
111006977451       111010348188       111011415128       111012448642      
111013543795       111013960462       111014428888       111014523503      
111015567782       111015661260       111015745263       111015835656      
111016270504       111016361921       111016457501       111016539096      
111017385524       111017445699       111017509814       111017577156    
111006977473       111010348199       111011415140       111012448686      
111013544011       111013961766       111014428899       111014523637      
111015567805       111015661293       111015745274       111015835667      
111016270526       111016361954       111016457556       111016539108      
111017385557       111017445712       111017509858       111017577167    
111006977552       111010348313       111011415207       111012448721      
111013544077       111013961823       111014428945       111014523648      
111015568008       111015661305       111015745409       111015835678      
111016270560       111016361965       111016457613       111016539142      
111017385579       111017445756       111017509869       111017577190    
111006977619       111010348380       111011415229       111012448743      
111013544088       111013963364       111014428990       111014523659      
111015568097       111015661361       111015745421       111015835702      
111016270616       111016361976       111016457624       111016539153      
111017385580       111017445789       111017509881       111017577213    
111006977686       111010348403       111011415252       111012448754      
111013544099       111013963443       111014429069       111014523705      
111015568109       111015661541       111015745656       111015835713      
111016270627       111016361987       111016457668       111016539164      
111017385591       111017445790       111017509892       111017577235    
111006977721       111010348469       111011415274       111012448765      
111013544123       111013964017       111014429070       111014523716      
111015568121       111015661585       111015745678       111015835735      
111016270784       111016362573       111016457680       111016539221      
111017385614       111017445835       111017509926       111017577257    
111006977956       111010348470       111011415331       111012448800      
111013544178       111013964129       111014429092       111014523727      
111015568132       111015661619       111015745689       111015835780      
111016270807       111016362618       111016457714       111016539232      
111017385647       111017445846       111017510007       111017577279    
111006982761       111010348526       111011415500       111012448811      
111013544246       111013964488       111014429148       111014523750      
111015568154       111015661697       111015745690       111015835803      
111016270818       111016362641       111016457725       111016539276      
111017385681       111017445880       111017510030       111017577347    
111007416641       111010348559       111011415511       111012448822      
111013544268       111013972005       111014429519       111014523761      
111015568165       111015661710       111015745746       111015835948      
111016270829       111016362696       111016457769       111016539298      
111017385704       111017445891       111017510063       111017577381    
111007680161       111010348694       111011415612       111012448833      
111013544291       111013974041       111014429575       111014523817      
111015568176       111015661743       111015745757       111015835959      
111016271314       111016362720       111016457871       111016539300      
111017385726       111017445914       111017510085       111017577392    
111007707554       111010348728       111011415881       111012448866      
111013544369       111013974827       111014429632       111014523839      
111015568187       111015661754       111015745768       111015836006      
111016271730       111016362753       111016457893       111016539399      
111017385748       111017445936       111017510108       111017577404    
111007750484       111010348762       111011415892       111012448877      
111013544505       111013975367       111014429654       111014523851      
111015568211       111015661765       111015745779       111015836028      
111016271785       111016362764       111016457905       111016539456      
111017385759       111017445970       111017510119       111017577426    
111007854131       111010348795       111011415982       111012448901      
111013545494       111013975828       111014429733       111014523873      
111015568244       111015661798       111015745858       111015836051      
111016271808       111016362797       111016458658       111016539467      
111017385771       111017446005       111017510120       111017577459    
111007891233       111010349022       111011416017       111012448934      
111013545517       111013976908       111014429834       111014523884      
111015568323       111015661811       111015745870       111015836073      
111016272023       111016362810       111016458669       111016539513      
111017385782       111017446016       111017510142       111017577471    
111007892335       111010349101       111011416028       111012448945      
111013545551       111013976986       111014430151       111014523907      
111015568334       111015661844       111015745904       111015836129      
111016272078       111016362832       111016458704       111016539568      
111017385793       111017446049       111017510164       111017577482    
111007893055       111010349112       111011416051       111012448956      
111013545607       111013977853       111014430173       111014523918      
111015568389       111015661866       111015745915       111015836130      
111016272102       111016363204       111016458737       111016539579      
111017385805       111017446050       111017510209       111017577493    
111007898027       111010349156       111011416084       111012448990      
111013545618       111013979934       111014430993       111014523930      
111015568413       111015661888       111015745926       111015836163      
111016272135       111016363484       111016458759       111016539580      
111017385894       111017446061       111017510210       111017577505    
111007898634       111010349190       111011416118       111012449014      
111013545797       111013981162       111014431039       111014523952      
111015568424       111015661956       111015745960       111015836174      
111016272179       111016364542       111016458771       111016539614      
111017385906       111017446106       111017510221       111017577516    
111007902135       111010349235       111011416130       111012449025      
111013545809       111013984075       111014431040       111014524010      
111015568446       111015662003       111015745971       111015836185      
111016272180       111016364575       111016458793       111016539625      
111017385928       111017446139       111017510232       111017577527    
111007903574       111010349280       111011416141       111012449238      
111013545933       111013985627       111014431062       111014524043      
111015568457       111015662036       111015745993       111015836196      
111016272203       111016364777       111016458805       111016539636      
111017385939       111017446151       111017510243       111017577538    
111007903822       111010349314       111011416163       111012449632      
111013545999       111013989261       111014431107       111014524111      
111015568468       111015662115       111015746006       111015836208      
111016272214       111016364788       111016458849       111016539647      
111017385940       111017446173       111017510254       111017577549    
111007907972       111010349404       111011416174       111012449643      
111013546035       111013989687       111014431118       111014524144      
111015568480       111015662137       111015746017       111015836219      
111016272236       111016364902       111016458872       111016539669      
111017385973       111017446184       111017510265       111017577561    
111007908872       111010349459       111011416196       111012449654      
111013546046       111013989924       111014431174       111014524177      
111015568514       111015662159       111015746028       111015836242      
111016272247       111016364957       111016458906       111016539670      
111017385995       111017446195       111017510287       111017577572    
111007910088       111010349561       111011416208       111012449700      
111013546068       111013994773       111014431220       111014524278      
111015568569       111015662160       111015746118       111015836253      
111016272270       111016364968       111016458928       111016539692      
111017386020       111017446229       111017510300       111017577583    
111007914565       111010349583       111011416286       111012449711      
111013546136       111013995921       111014431242       111014524289      
111015568615       111015662238       111015746129       111015836343      
111016272281       111016364979       111016458940       111016539726      
111017386042       111017446241       111017510366       111017577662    
111007915533       111010349639       111011416310       111012449744      
111013546170       111013997484       111014431275       111014524290      
111015568637       111015662272       111015746130       111015836354      
111016272359       111016364980       111016458995       111016539760      
111017386064       111017446263       111017510377       111017577673    
111007917153       111010349718       111011416343       111012449777      
111013546204       111013998452       111014431309       111014524302      
111015568659       111015662294       111015746141       111015836444      
111016272360       111016365026       111016459020       111016539771      
111017386086       111017446274       111017510412       111017577684    
111007918019       111010349808       111011416400       111012449788      
111013546259       111014002404       111014431354       111014524414      
111015568682       111015662979       111015746152       111015836466      
111016272371       111016365037       111016459121       111016539782      
111017386097       111017446319       111017510434       111017578629    
111007920281       111010349820       111011416411       111012449799      
111013546899       111014009670       111014431365       111014524425      
111015568727       111015662980       111015746220       111015836556      
111016272382       111016365059       111016459143       111016539793      
111017386121       111017446645       111017510445       111017578652    
111007925220       111010349886       111011416422       111012449834      
111013546912       111014012832       111014431376       111014524436      
111015568738       111015663015       111015746242       111015836589      
111016272405       111016365071       111016459154       111016539805      
111017386132       111017446656       111017510456       111017578674    
111007932374       111010349909       111011416444       111012449845      
111013546934       111014015701       111014431387       111014524447      
111015568772       111015663048       111015746297       111015836590      
111016272449       111016365093       111016459200       111016539838      
111017386154       111017446667       111017510478       111017578685    
111007932385       111010350035       111011416523       111012449856      
111013546989       111014017275       111014431444       111014524458      
111015568794       111015663105       111015746309       111015836613      
111016272483       111016365127       111016459211       111016539850      
111017386176       111017446690       111017510489       111017578708    
111007936244       111010350125       111011416556       111012449867      
111013547025       111014019480       111014431477       111014524492      
111015568806       111015663127       111015746310       111015836624      
111016273439       111016365138       111016459244       111016539861      
111017386198       111017446713       111017510490       111017578719    
111007938011       111010350260       111011416590       111012449902      
111013547047       111014022833       111014431501       111014524515      
111015568828       111015663150       111015746321       111015836657      
111016273507       111016365161       111016459266       111016539894      
111017386222       111017446724       111017510513       111017578720    
111007938404       111010350338       111011416613       111012449935      
111013547069       111014023856       111014431523       111014525831      
111015568839       111015663161       111015746354       111015836668      
111016273518       111016365183       111016459312       111016539906      
111017386244       111017446735       111017510568       111017578742    
111007939034       111010350394       111011416668       111012449957      
111013547115       111014026275       111014431534       111014525897      
111015568851       111015663172       111015746365       111015836680      
111016273541       111016365341       111016459323       111016540032      
111017386255       111017446746       111017510579       111017578797    
111007941914       111010350417       111011416691       111012449980      
111013547160       111014026309       111014431556       111014526528      
111015568895       111015663183       111015746387       111015836691      
111016273552       111016365396       111016459334       111016540166      
111017386266       111017446757       111017510614       111017578821    
111007942588       111010350428       111011416747       111012450061      
111013547205       111014027344       111014431567       111014526540      
111015568929       111015663194       111015746400       111015836703      
111016273563       111016365419       111016459356       111016540188      
111017386323       111017446768       111017510636       111017578843    
111007942599       111010350439       111011416769       111012450072      
111013547227       111014033453       111014431613       111014526641      
111015568930       111015663217       111015746433       111015836714      
111016273631       111016365420       111016459367       111016540199      
111017386334       111017446780       111017510670       111017578854    
111007942656       111010350473       111011417041       111012450083      
111013547250       111014042745       111014431646       111014526663      
111015568963       111015663228       111015746455       111015836747      
111016273675       111016365475       111016459378       111016540289      
111017386345       111017446814       111017510704       111017578865    
111007942667       111010350507       111011417108       111012450106      
111013547261       111014043173       111014431668       111014526674      
111015568996       111015663239       111015746477       111015836769      
111016273686       111016365497       111016459435       111016540313      
111017386390       111017446836       111017510748       111017578876    
111007942713       111010350653       111011417119       111012450140      
111013547317       111014044017       111014431680       111014526708      
111015569021       111015663284       111015746769       111015836804      
111016273709       111016365521       111016459457       111016540335      
111017386402       111017446847       111017510759       111017578887    
111007942724       111010350675       111011417186       111012450195      
111013547395       111014046974       111014431703       111014526719      
111015569076       111015663363       111015746781       111015836815      
111016273710       111016365554       111016459536       111016540346      
111017386413       111017446858       111017510793       111017578900    
111007942768       111010350721       111011417221       111012450218      
111013547418       111014049696       111014431804       111014526731      
111015569098       111015663419       111015746848       111015836848      
111016273721       111016365587       111016459828       111016540425      
111017386435       111017446870       111017510805       111017578966    
111007942780       111010350732       111011417300       111012450229      
111013547452       111014053286       111014431815       111014526753      
111015569111       111015663420       111015746859       111015836871      
111016273765       111016365600       111016459840       111016540436      
111017386446       111017446892       111017510816       111017578988    
111007942791       111010350833       111011417412       111012450230      
111013547519       111014056605       111014431859       111014526764      
111015569122       111015663442       111015746893       111015836916      
111016273798       111016365611       111016459862       111016540447      
111017386457       111017446904       111017510827       111017578999    
111007942870       111010351418       111011417489       111012450241      
111013547520       111014058146       111014431938       111014526786      
111015570427       111015663453       111015746950       111015837265      
111016273866       111016365655       111016459907       111016540458      
111017386468       111017446915       111017510838       111017579013    
111007942881       111010352363       111011417580       111012450252      
111013547564       111014058551       111014432209       111014526821      
111015571350       111015663464       111015746961       111015837311      
111016273899       111016365666       111016459930       111016540481      
111017386479       111017446926       111017510849       111017579068    
111007942926       111010352408       111011417603       111012450803      
111013547676       111014060172       111014432210       111014526854      
111015571361       111015663509       111015746983       111015837322      
111016273912       111016365688       111016460156       111016540560      
111017386503       111017446948       111017510861       111017579079    
111007942937       111010356514       111011417614       111012450825      
111013547766       111014062893       111014432221       111014526933      
111015571406       111015663510       111015747007       111015837344      
111016273956       111016365701       111016460280       111016540616      
111017386525       111017446959       111017510995       111017579091    
111007943040       111010356525       111011417962       111012450836      
111013547845       111014062994       111014432232       111014527057      
111015571428       111015663532       111015747029       111015837366      
111016273967       111016365723       111016460369       111016540627      
111017386536       111017446960       111017511008       111017579103    
111007943062       111010357166       111011418020       111012450858      
111013547867       111014063300       111014432254       111014527068      
111015571440       111015663554       111015747063       111015837388      
111016273989       111016365745       111016460404       111016540672      
111017386570       111017446982       111017511413       111017579114    
111007943073       111010369495       111011418086       111012450881      
111013547890       111014066022       111014432287       111014527103      
111015571451       111015663565       111015747074       111015837399      
111016274025       111016365789       111016460516       111016540717      
111017386581       111017446993       111017511424       111017579147    
111007943152       111010642297       111011418109       111012450904      
111013547902       111014066628       111014432344       111014527305      
111015571462       111015663622       111015747131       111015837401      
111016274047       111016365802       111016460538       111016540762      
111017386592       111017447332       111017511503       111017579158    
111007943242       111010822848       111011418121       111012450948      
111013547946       111014068811       111014432377       111014527316      
111015571473       111015663666       111015747175       111015837412      
111016274092       111016365846       111016460550       111016540795      
111017386604       111017447398       111017511514       111017579248    
111007943253       111010866116       111011418222       111012450971      
111013548004       111014069687       111014432412       111014527350      
111015571484       111015663677       111015747209       111015837423      
111016274104       111016365903       111016460561       111016540919      
111017386626       111017447444       111017511525       111017579372    
111007943321       111010892902       111011418266       111012451196      
111013548857       111014070465       111014432467       111014527383      
111015571495       111015663778       111015747210       111015837434      
111016274115       111016365947       111016460606       111016540931      
111017386648       111017447455       111017511536       111017579428    
111007943444       111010922984       111011418277       111012451208      
111013548879       111014074425       111014432490       111014527394      
111015571541       111015663802       111015747399       111015837445      
111016274126       111016366522       111016460707       111016540975      
111017386682       111017447466       111017511547       111017579439    
111007943488       111010953012       111011418288       111012451220      
111013548925       111014076865       111014432513       111014527428      
111015571563       111015663813       111015747401       111015837467      
111016274351       111016366533       111016460741       111016540986      
111017386716       111017447488       111017511558       111017579462    
111007943499       111010978031       111011418299       111012451242      
111013548970       111014081849       111014432557       111014527440      
111015571596       111015663835       111015747423       111015837478      
111016274373       111016366555       111016460785       111016541033      
111017386727       111017447501       111017511569       111017579484    
111007943556       111011001916       111011418334       111012451264      
111013549061       111014083357       111014432568       111014527484      
111015571608       111015663846       111015747445       111015837489      
111016274430       111016366577       111016460853       111016541066      
111017386750       111017447602       111017512201       111017579495    
111007943567       111011016169       111011418345       111012451286      
111013549151       111014083368       111014432625       111014527495      
111015571631       111015663868       111015747478       111015837490      
111016274463       111016366588       111016461045       111016541077      
111017387223       111017447613       111017512223       111017579507    
111007943624       111011035452       111011418390       111012451297      
111013549230       111014088790       111014432636       111014527530      
111015571709       111015663879       111015747502       111015837502      
111016274531       111016366599       111016461191       111016541099      
111017387234       111017447624       111017512267       111017579529  

 

SCH-A-10



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111007943635       111011038905       111011418457       111012451354      
111013549241       111014090704       111014432658       111014527552      
111015571721       111015663880       111015747535       111015837535      
111016274597       111016366601       111016461203       111016541156      
111017387267       111017447635       111017512289       111017579541    
111007943679       111011052103       111011418468       111012451365      
111013549296       111014094797       111014432669       111014527596      
111015571743       111015664083       111015747546       111015837568      
111016274610       111016366623       111016461371       111016541190      
111017387278       111017447646       111017512290       111017579631    
111007943691       111011065983       111011418503       111012451376      
111013549331       111014094876       111014432748       111014527619      
111015571765       111015664094       111015747658       111015837579      
111016274665       111016366634       111016461405       111016541224      
111017387289       111017447691       111017512302       111017579653    
111007943758       111011075366       111011418671       111012451433      
111013549421       111014096485       111014432771       111014527620      
111015571800       111015664140       111015747670       111015837580      
111016274676       111016366656       111016461416       111016541268      
111017387290       111017447714       111017512324       111017579664    
111007943770       111011084388       111011418705       111012451444      
111013549724       111014101325       111014432793       111014527686      
111015571844       111015664173       111015747692       111015837591      
111016274687       111016366690       111016461427       111016541291      
111017387302       111017447736       111017512346       111017579710    
111007943804       111011086920       111011419054       111012451488      
111013549735       111014101347       111014432850       111014527697      
111015571855       111015664184       111015747737       111015837603      
111016274698       111016366724       111016461449       111016541336      
111017387324       111017447769       111017512458       111017579732    
111007943826       111011090453       111011419267       111012451556      
111013549746       111014104845       111014433176       111014527721      
111015571899       111015664195       111015748648       111015837614      
111016274744       111016366746       111016461450       111016541437      
111017387335       111017447792       111017512469       111017579743    
111007943837       111011094008       111011419379       111012451567      
111013549779       111014109323       111014433187       111014527743      
111015571901       111015664263       111015748705       111015837625      
111016274766       111016366757       111016461461       111016541448      
111017387346       111017447859       111017512537       111017579754    
111007943848       111011094985       111011419380       111012451589      
111013549870       111014117186       111014433198       111014527765      
111015571923       111015664285       111015748727       111015837647      
111016274777       111016366768       111016461472       111016541459      
111017387368       111017447893       111017512559       111017579765    
111007944715       111011097078       111011419515       111012451613      
111013549892       111014119526       111014433200       111014527798      
111015571967       111015664375       111015748749       111015837782      
111016274799       111016366780       111016461539       111016541505      
111017387380       111017447905       111017512560       111017579798    
111007944816       111011098103       111011419560       111012451635      
111013549915       111014119672       111014433222       111014527800      
111015571989       111015664386       111015748761       111015837816      
111016274834       111016366814       111016461551       111016541516      
111017387403       111017447949       111017512571       111017579800    
111007944827       111011098417       111011419605       111012451657      
111013549926       111014120797       111014433244       111014527833      
111015571990       111015664410       111015748794       111015837838      
111016274845       111016366892       111016461753       111016541583      
111017387414       111017447983       111017512582       111017579844    
111007944883       111011102255       111011419616       111012451668      
111013549937       111014120854       111014433255       111014527844      
111015572003       111015664498       111015748840       111015837849      
111016274913       111016366926       111016461809       111016541640      
111017387425       111017447994       111017512605       111017579855    
111007944906       111011104123       111011419661       111012451769      
111013549960       111014123712       111014433312       111014527855      
111015572081       111015664500       111015748930       111015837850      
111016274924       111016367006       111016461810       111016541651      
111017387447       111017448007       111017512649       111017579877    
111007944928       111011106709       111011419706       111012451770      
111013550119       111014124982       111014433323       111014527877      
111015572092       111015664577       111015749009       111015837883      
111016274946       111016367017       111016462046       111016541662      
111017387469       111017448018       111017512650       111017579888    
111007945053       111011118959       111011419740       111012451781      
111013550120       111014130349       111014433345       111014527899      
111015572126       111015664588       111015749010       111015838121      
111016275004       111016367039       111016462068       111016541718      
111017387470       111017448074       111017512683       111017579899    
111007945086       111011120345       111011419874       111012451905      
111013550186       111014136187       111014433367       111014528092      
111015572159       111015664735       111015749021       111015838637      
111016275015       111016367084       111016462125       111016541729      
111017387481       111017448120       111017512706       111017579923    
111007945109       111011122246       111011419942       111012451916      
111013550243       111014140317       111014433390       111014528216      
111015572160       111015664779       111015749111       111015838660      
111016275105       111016367501       111016462169       111016541785      
111017387515       111017448131       111017512728       111017579989    
111007945198       111011123090       111011420089       111012451927      
111013550377       111014141149       111014433424       111014528306      
111015572171       111015664803       111015749829       111015838671      
111016275127       111016367523       111016462181       111016541796      
111017387896       111017448153       111017512739       111017580004    
111007945301       111011126273       111011420090       111012451938      
111013550401       111014141194       111014433435       111014528362      
111015572340       111015664904       111015749852       111015838682      
111016275138       111016367545       111016462215       111016541819      
111017387919       111017448164       111017512773       111017580015    
111007945312       111011127207       111011420113       111012451949      
111013550502       111014142836       111014433525       111014528407      
111015572384       111015664915       111015749874       111015838716      
111016275183       111016367556       111016462350       111016541853      
111017387920       111017448186       111017512807       111017580037    
111007945323       111011127320       111011420203       111012451950      
111013550535       111014145233       111014433569       111014528418      
111015572441       111015664959       111015749885       111015838727      
111016275239       111016367590       111016462361       111016541875      
111017387931       111017448197       111017512829       111017580059    
111007945334       111011129782       111011420225       111012451961      
111013550603       111014145424       111014433592       111014528429      
111015572485       111015664993       111015749919       111015839155      
111016275318       111016367613       111016462383       111016541886      
111017387964       111017448221       111017512863       111017580060    
111007945345       111011129894       111011420281       111012451972      
111013550737       111014151331       111014433626       111014528430      
111015572496       111015665006       111015749931       111015839188      
111016275363       111016367916       111016462406       111016541909      
111017387986       111017448254       111017512885       111017580071    
111007945356       111011136375       111011420292       111012451994      
111013550894       111014153412       111014433648       111014528463      
111015572519       111015665028       111015750001       111015839212      
111016275374       111016367927       111016462417       111016541932      
111017387997       111017448265       111017512896       111017580105    
111007945367       111011137130       111011420326       111012452041      
111013550928       111014153816       111014433693       111014528474      
111015572520       111015665095       111015750023       111015839245      
111016275396       111016367972       111016462428       111016542023      
111017388000       111017448276       111017512986       111017580116    
111007945389       111011137398       111011420393       111012452063      
111013550973       111014156415       111014433705       111014528520      
111015572531       111015665130       111015750056       111015839256      
111016275420       111016367983       111016462451       111016542078      
111017388011       111017448298       111017512997       111017580149    
111007945413       111011139873       111011420405       111012452074      
111013550995       111014159676       111014433727       111014528542      
111015572564       111015665208       111015750078       111015839267      
111016275464       111016368018       111016462462       111016542089      
111017388033       111017448311       111017513000       111017580194    
111007945457       111011141315       111011420540       111012452085      
111013551110       111014161196       111014433783       111014528586      
111015572586       111015665242       111015750090       111015839278      
111016275655       111016368063       111016462518       111016542113      
111017388044       111017448344       111017513022       111017580228    
111007945569       111011141988       111011420595       111012452142      
111013551738       111014161792       111014433828       111014528643      
111015572643       111015665275       111015750124       111015839313      
111016275756       111016368096       111016462529       111016542135      
111017388055       111017448377       111017513033       111017580240    
111007945604       111011142158       111011420641       111012452186      
111013551761       111014162210       111014433941       111014528687      
111015572698       111015665309       111015750191       111015839346      
111016275789       111016368119       111016462541       111016542146      
111017388088       111017448388       111017513055       111017580284    
111007945626       111011144914       111011420720       111012452197      
111013551794       111014163750       111014433963       111014528733      
111015572700       111015665477       111015750203       111015839357      
111016275802       111016368175       111016462552       111016542270      
111017388099       111017448423       111017513077       111017580307    
111007945660       111011145960       111011420742       111012452399      
111013551817       111014164773       111014433985       111014528777      
111015572733       111015665488       111015750214       111015839368      
111016275835       111016368186       111016462585       111016542348      
111017388112       111017448827       111017513088       111017580330    
111007945738       111011145971       111011420753       111012452401      
111013551828       111014172648       111014434009       111014528801      
111015572744       111015665499       111015750247       111015839379      
111016276184       111016368209       111016462596       111016542359      
111017388202       111017448849       111017513101       111017580363    
111007945783       111011146107       111011420821       111012452445      
111013552021       111014172907       111014434032       111014528812      
111015572777       111015665501       111015750315       111015839380      
111016276207       111016368232       111016462619       111016542371      
111017388224       111017448861       111017513145       111017580374    
111007945839       111011146512       111011421024       111012452456      
111013552032       111014173065       111014434133       111014528834      
111015572801       111015665512       111015750326       111015839403      
111016276263       111016368265       111016462620       111016542416      
111017388235       111017448872       111017513156       111017580419    
111007945895       111011147760       111011421046       111012452490      
111013552100       111014174987       111014434177       111014528845      
111015572867       111015665523       111015750416       111015839447      
111016276566       111016368276       111016462653       111016542438      
111017388246       111017448883       111017513167       111017580453    
111007945952       111011155387       111011421259       111012452502      
111013552111       111014175517       111014434199       111014528856      
111015572878       111015665545       111015750584       111015839469      
111016276612       111016368287       111016462664       111016542595      
111017388280       111017448894       111017513189       111017580509    
111007945996       111011156276       111011421260       111012452524      
111013552188       111014177126       111014434223       111014528924      
111015572935       111015665556       111015750607       111015839504      
111016276780       111016368300       111016463272       111016542629      
111017388314       111017448917       111017513213       111017580510    
111007946021       111011162026       111011421271       111012452535      
111013552245       111014179331       111014434234       111014528946      
111015572957       111015665567       111015750618       111015839559      
111016276803       111016368322       111016463339       111016542630      
111017388347       111017448951       111017513224       111017580554    
111007946054       111011163937       111011421327       111012452579      
111013552997       111014179779       111014434245       111014528968      
111015572979       111015665578       111015750663       111015839571      
111016276858       111016368333       111016463351       111016542641      
111017388369       111017449019       111017513246       111017580565    
111007946144       111011167076       111011421338       111012452591      
111013553033       111014180388       111014434302       111014529015      
111015572991       111015665624       111015750742       111015839593      
111016277040       111016368388       111016463373       111016542810      
111017388370       111017449020       111017513257       111017580598    
111007946166       111011167650       111011421350       111012452670      
111013553055       111014180546       111014434357       111014529060      
111015573004       111015665635       111015750764       111015839616      
111016277062       111016368412       111016463384       111016542865      
111017388381       111017449031       111017513280       111017581881    
111007946380       111011170340       111011421372       111012452715      
111013553077       111014180715       111014434403       111014529071      
111015573026       111015665668       111015750797       111015839649      
111016277084       111016368423       111016463395       111016542900      
111017388415       111017449086       111017513314       111017581926    
111007946537       111011173398       111011421394       111012452737      
111013553112       111014182605       111014434414       111014530051      
111015573060       111015665680       111015750843       111015839650      
111016277107       111016368434       111016463429       111016542911      
111017388426       111017449097       111017513325       111017581948    
111007946560       111011176155       111011421439       111012453312      
111013553156       111014183011       111014434425       111014530107      
111015573138       111015665736       111015750966       111015839672      
111016277118       111016368478       111016463452       111016542944      
111017388448       111017449109       111017513336       111017581982    
111007946571       111011181690       111011421440       111012453334      
111013553235       111014183752       111014434469       111014530118      
111015573206       111015665758       111015751002       111015839739      
111016277129       111016368489       111016463474       111016542955      
111017388460       111017449110       111017513358       111017582512    
111007946605       111011183591       111011421473       111012453367      
111013553268       111014185811       111014434470       111014530129      
111015574106       111015665781       111015751013       111015839751      
111016277130       111016368490       111016463485       111016543057      
111017388482       111017449143       111017513369       111017582523    
111007946683       111011192849       111011421484       111012453378      
111013553280       111014187138       111014434481       111014530141      
111015574128       111015665826       111015751068       111015839773      
111016277152       111016368513       111016463542       111016543080      
111017388493       111017449154       111017513437       111017582534    
111007946717       111011192940       111011421530       111012453402      
111013553303       111014188689       111014434504       111014530163      
111015574140       111015665859       111015751080       111015839795      
111016277174       111016368524       111016463564       111016543091      
111017388505       111017449176       111017513448       111017582545    
111007946773       111011195752       111011421620       111012453424      
111013553448       111014195609       111014434515       111014530196      
111015574195       111015665860       111015751147       111015840157      
111016277185       111016368579       111016463586       111016543114      
111017388527       111017449187       111017513459       111017582556    
111007946784       111011195875       111011421631       111012453446      
111013553538       111014199276       111014434560       111014530253      
111015574229       111015666052       111015751158       111015840168      
111016277196       111016368625       111016463610       111016543158      
111017388549       111017449200       111017513482       111017582567    
111007946807       111011198777       111011421653       111012453503      
111013553796       111014199355       111014434582       111014530343      
111015574274       111015666063       111015751170       111015840180      
111016277220       111016369301       111016463632       111016543204      
111017388561       111017449233       111017513505       111017582613    
111007946841       111011201222       111011421765       111012453547      
111013553875       111014200280       111014434605       111014530602      
111015574285       111015666074       111015751181       111015840203      
111016277321       111016369323       111016463643       111016543226      
111017388583       111017449266       111017513516       111017582624    
111007946919       111011204854       111011421776       111012453592      
111013553943       111014200583       111014434627       111014530624      
111015574296       111015666085       111015751192       111015840270      
111016277365       111016369547       111016463654       111016543248      
111017388617       111017449277       111017513538       111017582691    
111007946920       111011211302       111011421787       111012453659      
111013554023       111014201393       111014434650       111014530635      
111015574308       111015666108       111015751204       111015840281      
111016277387       111016369581       111016463799       111016543259      
111017388639       111017449301       111017513549       111017582714    
111007946931       111011214114       111011421844       111012453862      
111013554045       111014208110       111014434717       111014530646      
111015574319       111015666119       111015751406       111015840304      
111016277444       111016369615       111016463957       111016543293      
111017388651       111017449312       111017513550       111017582725    
111007946986       111011217724       111011421978       111012453907      
111013554191       111014208299       111014434739       111014530668      
111015574342       111015666186       111015751462       111015840326      
111016277455       111016369727       111016464183       111016543349      
111017388684       111017449323       111017513594       111017582747    
111007946997       111011219636       111011421990       111012453941      
111013554214       111014213879       111014434784       111014530691      
111015574353       111015666467       111015751473       111015840360      
111016277466       111016369738       111016464228       111016543361      
111017388718       111017449334       111017513617       111017582792    
111007947000       111011221280       111011422081       111012453974      
111013554270       111014215736       111014434795       111014530703      
111015574364       111015666524       111015751495       111015840382      
111016277477       111016369750       111016464262       111016543440      
111017388729       111017449345       111017513639       111017582826    
111007947066       111011222124       111011422115       111012453996      
111013554281       111014218661       111014434841       111014530714      
111015574421       111015666535       111015751507       111015840393      
111016277488       111016369783       111016464284       111016543675      
111017388741       111017449378       111017513640       111017582848    
111007947202       111011223473       111011422193       111012454009      
111013554326       111014226963       111014435505       111014530815      
111015574432       111015666748       111015751552       111015840427      
111016277501       111016369794       111016464295       111016543686      
111017388774       111017449402       111017513662       111017582859    
111007947257       111011224126       111011422216       111012454032      
111013554337       111014227076       111014435550       111014530848      
111015574498       111015666782       111015751563       111015840438      
111016277534       111016369840       111016464329       111016543709      
111017388785       111017449839       111017513684       111017582871    
111007947336       111011226195       111011422306       111012454054      
111013554382       111014227616       111014435561       111014530859      
111015574500       111015666793       111015751574       111015840506      
111016277545       111016369851       111016464341       111016543710      
111017388808       111017449840       111017513752       111017582882    
111007947437       111011226364       111011422430       111012454100      
111013554438       111014230272       111014435572       111014530893      
111015574511       111015666838       111015751596       111015840517      
111016277578       111016369873       111016464352       111016543732      
111017388819       111017449851       111017513785       111017582927    
111007947549       111011226948       111011422496       111012454144      
111013554449       111014233208       111014435583       111014530938      
111015574566       111015667154       111015751619       111015840540      
111016277657       111016369974       111016464374       111016543754      
111017388820       111017450044       111017513831       111017582938    
111007947730       111011228210       111011422597       111012454155      
111013554539       111014233343       111014435639       111014530949      
111015574601       111015667176       111015751620       111015840562      
111016277668       111016369985       111016464431       111016543787      
111017388842       111017450381       111017513853       111017582950    
111007947741       111011228355       111011422687       111012454188      
111013554551       111014234041       111014435651       111014530961      
111015574612       111015667187       111015751631       111015840584      
111016277679       111016370022       111016464453       111016543798      
111017388864       111017450392       111017513910       111017582961    
111007947853       111011230134       111011422733       111012454234      
111013554641       111014234265       111014435695       111014530972      
111015574678       111015667277       111015751675       111015840607      
111016277691       111016370055       111016464475       111016543800      
111017388875       111017450404       111017513921       111017582972    
111007947886       111011230842       111011422812       111012454245      
111013554797       111014235165       111014435718       111014530994      
111015574689       111015667323       111015751697       111015840618      
111016277725       111016370099       111016464486       111016543855      
111017388886       111017450460       111017513932       111017582983    
111007947909       111011231023       111011422867       111012454278      
111013554809       111014236144       111014435752       111014531928      
111015574724       111015667334       111015751754       111015840708      
111016277747       111016370134       111016464497       111016543866      
111017388910       111017450471       111017513943       111017582994    
111007947943       111011232631       111011422946       111012454289      
111013555798       111014237886       111014435763       111014531939      
111015574746       111015667356       111015751776       111015840742      
111016277769       111016370167       111016464532       111016543877      
111017388932       111017450482       111017514236       111017583007    
111007947954       111011233272       111011423048       111012454717      
111013555833       111014237943       111014436135       111014531940      
111015574768       111015667378       111015751787       111015840753      
111016277770       111016370178       111016464543       111016543912      
111017388943       111017450493       111017514247       111017583018    
111007948001       111011235106       111011423105       111012454739      
111013555844       111014243850       111014436180       111014532008      
111015574780       111015667390       111015751822       111015840775      
111016277792       111016370224       111016464565       111016543923      
111017388954       111017450505       111017514258       111017583029    
111007948090       111011238480       111011423149       111012454740      
111013555866       111014244110       111014436203       111014532031      
111015574803       111015667402       111015751844       111015840786      
111016277815       111016370235       111016464576       111016543934      
111017388987       111017450516       111017514269       111017583041    
111007948113       111011238839       111011423206       111012454784      
111013555877       111014253075       111014436236       111014532053      
111015574836       111015667446       111015751866       111015840809      
111016277826       111016370246       111016464600       111016543956      
111017388998       111017450527       111017514900       111017583063    
111007948157       111011241855       111011423251       111012454795      
111013555934       111014255561       111014436247       111014532086      
111015574869       111015667468       111015751877       111015841158      
111016277837       111016370325       111016464622       111016543967      
111017389001       111017450538       111017514922       111017583108  

 

SCH-A-11



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111007948179       111011244106       111011423273       111012454852      
111013556081       111014255943       111014436258       111014532165      
111015574937       111015667480       111015751899       111015841170      
111016277859       111016370336       111016464677       111016543978      
111017389034       111017450550       111017514944       111017583131    
111007948528       111011244353       111011423329       111012454874      
111013556115       111014256854       111014436270       111014532200      
111015574948       111015667525       111015751912       111015841710      
111016277871       111016370369       111016464688       111016543990      
111017389045       111017450561       111017515002       111017583142    
111007948652       111011244971       111011423352       111012454896      
111013556148       111014256900       111014436281       111014532211      
111015574959       111015667536       111015751934       111015841721      
111016278377       111016370370       111016464699       111016544025      
111017389056       111017450606       111017515024       111017583164    
111007948685       111011245321       111011423442       111012455358      
111013556159       111014257507       111014436326       111014532244      
111015575028       111015667570       111015751956       111015841743      
111016278399       111016370426       111016464712       111016544036      
111017389067       111017450617       111017515035       111017583175    
111007948719       111011245499       111011423453       111012455437      
111013556160       111014264606       111014436337       111014532266      
111015575039       111015667637       111015751967       111015841754      
111016278434       111016370448       111016464723       111016544047      
111017389078       111017450640       111017515046       111017583209    
111007948742       111011247974       111011423655       111012455448      
111013556171       111014267452       111014436359       111014532277      
111015575163       111015667660       111015751978       111015841800      
111016278467       111016370471       111016464745       111016544081      
111017389089       111017450662       111017515079       111017583276    
111007948775       111011249404       111011423699       111012455505      
111013556249       111014269285       111014436371       111014532288      
111015575208       111015667873       111015751990       111015841833      
111016278502       111016370549       111016464756       111016544452      
111017389090       111017450684       111017515080       111017583287    
111007948865       111011251924       111011423790       111012455550      
111013556261       111014269308       111014436382       111014532334      
111015575231       111015667884       111015752003       111015841912      
111016278546       111016370583       111016464767       111016544519      
111017389124       111017450752       111017515091       111017583311    
111007948944       111011252958       111011423914       111012455639      
111013556328       111014270737       111014436393       111014532356      
111015575253       111015667918       111015752104       111015841923      
111016278568       111016370606       111016464778       111016544520      
111017389135       111017450808       111017515170       111017583377    
111007948966       111011257357       111011423958       111012455673      
111013556430       111014274641       111014436427       111014532389      
111015575286       111015667929       111015752115       111015841956      
111016278636       111016370617       111016464802       111016544610      
111017389146       111017450820       111017515204       111017583388    
111007949013       111011259821       111011424027       111012455695      
111013556452       111014275440       111014436438       111014532413      
111015575321       111015667930       111015752171       111015842036      
111016278647       111016370639       111016464846       111016544698      
111017389157       111017450864       111017515215       111017583399    
111007949080       111011264355       111011424117       111012456023      
111013556496       111014276429       111014436449       111014532424      
111015575387       111015667952       111015752182       111015842069      
111016278658       111016370998       111016464857       111016544777      
111017389179       111017450875       111017515248       111017583423    
111007949103       111011264401       111011424274       111012456045      
111013556520       111014277903       111014436450       111014532491      
111015575398       111015667963       111015752238       111015842081      
111016278669       111016371012       111016464880       111016544799      
111017389203       111017450932       111017515271       111017583445    
111007949125       111011266289       111011424285       111012456067      
111013556531       111014284372       111014436472       111014532569      
111015575422       111015667985       111015752249       111015842137      
111016278670       111016371102       111016464903       111016544834      
111017389214       111017450965       111017515282       111017584121    
111007949147       111011272815       111011424308       111012456078      
111013556597       111014284620       111014436506       111014532570      
111015575433       111015668043       111015752261       111015842171      
111016278681       111016371124       111016465533       111016544856      
111017389225       111017450987       111017515293       111017584132    
111007949170       111011272860       111011424342       111012456157      
111013556788       111014287162       111014436630       111014532604      
111015575444       111015668065       111015752294       111015842182      
111016278704       111016371179       111016465555       111016544867      
111017389247       111017450998       111017515305       111017584165    
111007949237       111011272882       111011424375       111012456179      
111013556812       111014290504       111014436641       111014532615      
111015575488       111015668076       111015752339       111015842205      
111016278759       111016371191       111016465577       111016544902      
111017389270       111017451034       111017515338       111017584200    
111007949271       111011274266       111011424487       111012456180      
111013557082       111014292832       111014436674       111014532626      
111015575501       111015668111       111015752351       111015842216      
111016278760       111016371203       111016465599       111016544946      
111017389292       111017451045       111017515372       111017584211    
111007949305       111011274604       111011424566       111012456247      
111013557093       111014293866       111014436696       111014532637      
111015575512       111015668133       111015752384       111015842249      
111016278771       111016371214       111016465612       111016544968      
111017389304       111017451056       111017515406       111017584255    
111007949316       111011274806       111011424599       111012456281      
111013557172       111014293989       111014436742       111014532671      
111015575523       111015668144       111015752418       111015842272      
111016278782       111016371236       111016465634       111016544979      
111017389315       111017451067       111017515417       111017584266    
111007949361       111011276987       111011424634       111012456304      
111013557262       111014303273       111014436764       111014532705      
111015575545       111015668155       111015752429       111015842294      
111016278805       111016371393       111016465645       111016545015      
111017389337       111017451078       111017515495       111017584288    
111007949462       111011281411       111011424678       111012456337      
111013557295       111014304173       111014436810       111014532738      
111015575556       111015668166       111015752430       111015842744      
111016279547       111016371405       111016465667       111016545048      
111017389348       111017451102       111017515518       111017584299    
111007949518       111011282030       111011424713       111012456371      
111013557307       111014307187       111014436843       111014532749      
111015575578       111015668188       111015752441       111015842777      
111016279570       111016371450       111016465690       111016545060      
111017389371       111017451113       111017515529       111017584312    
111007949552       111011285156       111011424803       111012456382      
111013558757       111014307211       111014436854       111014532750      
111015575590       111015668223       111015752452       111015842801      
111016279581       111016371461       111016465702       111016545116      
111017389382       111017451124       111017515574       111017584345    
111007949631       111011288834       111011424892       111012456416      
111013558768       111014307817       111014436887       111014532828      
111015575646       111015668290       111015752463       111015842867      
111016279615       111016371506       111016465724       111016545543      
111017389393       111017451146       111017515585       111017584378    
111007949709       111011289835       111011424915       111012456427      
111013558780       111014308942       111014436898       111014532862      
111015575668       111015668313       111015752609       111015842946      
111016279637       111016371539       111016465746       111016545554      
111017389405       111017451157       111017515653       111017584389    
111007949776       111011292828       111011425084       111012456449      
111013558960       111014312273       111014436900       111014532884      
111015575703       111015668324       111015752632       111015842968      
111016279648       111016371551       111016465847       111016545576      
111017389416       111017451179       111017515675       111017584402    
111007949787       111011293414       111011425141       111012457002      
111013558993       111014312385       111014436944       111014532929      
111015575714       111015668447       111015752665       111015842979      
111016279660       111016371562       111016465869       111016545622      
111017389427       111017451180       111017515697       111017584413    
111007949822       111011294909       111011425163       111012457046      
111013559006       111014312509       111014436955       111014532930      
111015576142       111015668469       111015752801       111015842991      
111016279671       111016371708       111016465870       111016545633      
111017389450       111017451203       111017515732       111017584468    
111007949912       111011295292       111011425185       111012457068      
111013559017       111014313252       111014437002       111014532952      
111015576153       111015668481       111015752856       111015843015      
111016279693       111016371731       111016466129       111016545699      
111017389472       111017451225       111017515743       111017584479    
111007949989       111011295720       111011425220       111012457248      
111013559084       111014317100       111014437046       111014532985      
111015576186       111015668560       111015752867       111015843161      
111016279716       111016371742       111016466141       111016545723      
111017389483       111017451270       111017515776       111017584480    
111007950150       111011295731       111011425231       111012457260      
111013559129       111014317975       111014437080       111014533043      
111015576243       111015668582       111015752889       111015843172      
111016279727       111016371786       111016466196       111016545745      
111017389494       111017451304       111017515787       111017584491    
111007950161       111011295742       111011425253       111012457282      
111013559208       111014319517       111014437114       111014533087      
111015576265       111015669460       111015752980       111015843206      
111016279749       111016371797       111016466275       111016545778      
111017389517       111017451315       111017515798       111017584503    
111007950194       111011295865       111011425275       111012457316      
111013559219       111014319742       111014437125       111014533166      
111015576276       111015669471       111015752991       111015843217      
111016279750       111016371876       111016466365       111016545846      
111017389528       111017451326       111017515822       111017584558    
111007950217       111011295876       111011425309       111012457338      
111013559264       111014319922       111014437136       111014533199      
111015576311       111015669505       111015753004       111015843273      
111016279806       111016371898       111016466398       111016545868      
111017389539       111017451337       111017515833       111017584569    
111007950295       111011295887       111011425354       111012457372      
111013559275       111014319955       111014437147       111014533212      
111015576355       111015669516       111015753026       111015843307      
111016279839       111016371900       111016466411       111016545880      
111017390418       111017451360       111017515844       111017584570    
111007950396       111011295900       111011425365       111012457473      
111013559321       111014320733       111014437169       111014533267      
111015576377       111015669538       111015753060       111015843396      
111016279851       111016371922       111016466613       111016545936      
111017390430       111017451382       111017515855       111017584592    
111007950419       111011295933       111011425398       111012457518      
111013559343       111014321206       111014437204       111014533278      
111015576399       111015669572       111015753082       111015843431      
111016279873       111016371955       111016466624       111016546005      
111017390452       111017451449       111017515912       111017584604    
111007950420       111011295977       111011425444       111012457563      
111013559398       111014324164       111014437260       111014533290      
111015576445       111015669651       111015753262       111015843453      
111016279884       111016371966       111016466680       111016546038      
111017390463       111017451472       111017515934       111017584637    
111007950633       111011295999       111011425534       111012457620      
111013559400       111014324221       111014437282       111014533379      
111015576490       111015669673       111015754083       111015843475      
111016279974       111016371977       111016466691       111016546184      
111017390474       111017451494       111017515990       111017584682    
111007950644       111011296035       111011425578       111012457631      
111013559422       111014324287       111014437293       111014533391      
111015576535       111015669684       111015754139       111015843509      
111016279996       111016371988       111016466703       111016546207      
111017390485       111017451506       111017516531       111017584705    
111007950655       111011296136       111011425691       111012457686      
111013559499       111014326436       111014437305       111014533706      
111015576603       111015669695       111015754140       111015843510      
111016280011       111016372013       111016466725       111016546296      
111017390520       111017451517       111017516542       111017584750    
111007950677       111011296394       111011425747       111012457710      
111013559567       111014327651       111014437338       111014533762      
111015576669       111015669707       111015754162       111015843824      
111016280033       111016372024       111016466736       111016546342      
111017390531       111017451528       111017516564       111017584772    
111007950699       111011296428       111011425758       111012457754      
111013559589       111014332556       111014437686       111014533784      
111015576737       111015669729       111015754184       111015843925      
111016280561       111016372237       111016466770       111016546375      
111017390553       111017451539       111017516575       111017584839    
111007950767       111011296518       111011425769       111012457765      
111013559624       111014333737       111014438227       111014534055      
111015576782       111015669730       111015754218       111015843947      
111016280639       111016372305       111016466792       111016546386      
111017390586       111017451551       111017516597       111017584840    
111007950857       111011296541       111011425871       111012457776      
111013559668       111014334569       111014438294       111014534088      
111015576793       111015669831       111015754252       111015844094      
111016280640       111016372316       111016466826       111016546397      
111017390597       111017451618       111017516643       111017584884    
111007950936       111011296721       111011426074       111012457787      
111013559680       111014336741       111014438317       111014534123      
111015576827       111015669853       111015754296       111015844128      
111016280695       111016372327       111016466837       111016546498      
111017390609       111017451630       111017516654       111017584895    
111007951005       111011296888       111011426210       111012457811      
111013560536       111014339553       111014438351       111014534178      
111015576850       111015669976       111015754308       111015844139      
111016280730       111016372338       111016466848       111016546500      
111017390610       111017451652       111017516676       111017584907    
111007951027       111011296967       111011426232       111012457877      
111013561087       111014347743       111014438418       111014534190      
111015576872       111015670024       111015754342       111015844151      
111016280752       111016372406       111016466905       111016546522      
111017390632       111017451708       111017516687       111017584929    
111007951094       111011296989       111011426276       111012457978      
111013561098       111014347754       111014438429       111014534291      
111015576883       111015670035       111015754353       111015844162      
111016280796       111016372439       111016466950       111016546533      
111017390654       111017451719       111017516744       111017584930    
111007951162       111011297047       111011426298       111012457990      
111013561122       111014347844       111014438430       111014534303      
111015576928       111015670057       111015754375       111015844601      
111016280831       111016372462       111016467434       111016546544      
111017390687       111017451720       111017516788       111017584963    
111007951229       111011297058       111011426344       111012458047      
111013561144       111014347901       111014438463       111014534314      
111015576939       111015670158       111015754410       111015844623      
111016280842       111016372495       111016467456       111016546577      
111017390698       111017451742       111017516823       111017585111    
111007951241       111011297070       111011426399       111012458058      
111013561267       111014347956       111014438485       111014534336      
111015577019       111015670169       111015754421       111015844645      
111016280909       111016372530       111016467478       111016546599      
111017390700       111017451775       111017516834       111017585212    
111007951296       111011297159       111011426434       111012458115      
111013561335       111014347967       111014438508       111014534381      
111015577031       111015670237       111015754432       111015844678      
111016280910       111016372541       111016467524       111016546634      
111017390711       111017451810       111017516856       111017585289    
111007951342       111011297193       111011426760       111012458171      
111013561414       111014347989       111014438519       111014534392      
111015577053       111015670248       111015754454       111015844690      
111016280943       111016372574       111016467535       111016546667      
111017390722       111017451821       111017516867       111017585335    
111007951375       111011297216       111011426793       111012458182      
111013561436       111014348003       111014438520       111014534493      
111015577064       111015670406       111015754465       111015844825      
111016281045       111016372585       111016467546       111016546678      
111017390733       111017451832       111017516878       111017585368    
111007951409       111011297250       111011426816       111012458193      
111013561458       111014348058       111014438531       111014534527      
111015577075       111015670495       111015754476       111015844858      
111016281067       111016372608       111016467557       111016546689      
111017390744       111017451843       111017516924       111017585425    
111007951421       111011297351       111011426894       111012458205      
111013561515       111014348069       111014438553       111014534549      
111015577097       111015670530       111015754498       111015844869      
111016281102       111016372619       111016467669       111016546713      
111017390777       111017451854       111017516946       111017585436    
111007951465       111011297407       111011426939       111012458249      
111013561593       111014350950       111014438575       111014534639      
111015577110       111015670552       111015754566       111015844904      
111016281113       111016372620       111016468086       111016546757      
111017390788       111017451865       111017516979       111017585458    
111007951476       111011297564       111011427075       111012458272      
111013561605       111014351120       111014438586       111014534662      
111015577187       111015670563       111015754645       111015844937      
111016281124       111016372631       111016468110       111016546768      
111017390834       111017451876       111017517037       111017585469    
111007951544       111011297665       111011427110       111012458317      
111013561818       111014351197       111014439071       111014534718      
111015577211       111015670585       111015754702       111015844959      
111016281168       111016372664       111016468165       111016546803      
111017390845       111017451887       111017517048       111017585470    
111007951588       111011297687       111011427132       111012458384      
111013561841       111014351221       111014439093       111014534730      
111015577233       111015670675       111015754746       111015844960      
111016281179       111016372686       111016468187       111016546814      
111017390856       111017451911       111017517060       111017585481    
111007951667       111011297711       111011427288       111012458395      
111013561852       111014351265       111014439116       111014534774      
111015577288       111015670732       111015754757       111015844982      
111016281180       111016372721       111016468211       111016547006      
111017390867       111017451922       111017517071       111017585548    
111007951768       111011297799       111011427301       111012458407      
111013561863       111014351300       111014439127       111014534819      
111015577323       111015670754       111015754779       111015844993      
111016281191       111016372732       111016468222       111016547017      
111017390878       111017451933       111017517082       111017585593    
111007951814       111011297980       111011427389       111012458474      
111013561874       111014351311       111014439150       111014534820      
111015577479       111015670765       111015754780       111015845017      
111016281203       111016372754       111016468244       111016547028      
111017390889       111017451944       111017517105       111017585616    
111007951869       111011298116       111011427446       111012458520      
111013561953       111014351388       111014439172       111014534831      
111015577503       111015670776       111015754791       111015845028      
111016281214       111016372765       111016468255       111016547040      
111017390902       111017451955       111017517116       111017585638    
111007952051       111011298172       111011427491       111012458542      
111013562011       111014351401       111014439206       111014534943      
111015577581       111015670787       111015754825       111015845039      
111016281247       111016372776       111016468288       111016547129      
111017390924       111017451977       111017517127       111017585683    
111007952174       111011298385       111011427592       111012458799      
111013562055       111014351423       111014439240       111014535001      
111015577615       111015670798       111015754915       111015845062      
111016281258       111016372798       111016468301       111016547130      
111017390935       111017451988       111017517138       111017585706    
111007952220       111011298396       111011427659       111012458823      
111013562101       111014351456       111014439251       111014535090      
111015577637       111015671126       111015755028       111015845095      
111016281269       111016372800       111016468312       111016547174      
111017390946       111017452002       111017517183       111017585739    
111007952231       111011298408       111011427749       111012458834      
111013562842       111014351489       111014439295       111014535146      
111015577648       111015671137       111015755129       111015845118      
111016281304       111016372811       111016468334       111016547219      
111017390957       111017452013       111017517228       111017585740    
111007952332       111011298419       111011427907       111012458991      
111013562965       111014352402       111014439307       111014535180      
111015577682       111015671227       111015755130       111015845129      
111016281348       111016372822       111016468345       111016547264      
111017390968       111017452024       111017517239       111017585751    
111007952376       111011298453       111011427929       111012459093      
111013563179       111014352659       111014439442       111014535191      
111015578874       111015671261       111015755163       111015845174      
111016281359       111016372844       111016468356       111016547275      
111017390991       111017452046       111017517240       111017585762    
111007952433       111011298464       111011428010       111012459385      
111013563180       111014352660       111014439891       111014535258      
111015578896       111015671294       111015755220       111015845185      
111016281438       111016372899       111016468367       111016547309      
111017391015       111017452079       111017517251       111017585784    
111007952455       111011298475       111011428087       111012459396      
111013563304       111014352738       111014439914       111014535269      
111015578920       111015671339       111015755264       111015845242      
111016281517       111016373777       111016468682       111016547310      
111017391037       111017452080       111017517262       111017585829    
111007952466       111011298554       111011428177       111012459408      
111013563326       111014352750       111014439936       111014535270      
111015578931       111015671384       111015755275       111015845253      
111016281539       111016373823       111016468693       111016547343      
111017391059       111017452585       111017517307       111017585830    
111007952545       111011298633       111011428324       111012459419      
111013563393       111014352772       111014439958       111014535360      
111015579099       111015671395       111015755286       111015845321      
111016281641       111016373845       111016468738       111016547387      
111017391071       111017452596       111017517363       111017586538    
111007952590       111011298677       111011428368       111012459431      
111013563427       111014352783       111014439969       111014535371      
111015579112       111015671407       111015755321       111015845332      
111016281652       111016373856       111016468750       111016547422      
111017392184       111017452608       111017517374       111017586549  

 

SCH-A-12



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111007952770       111011298699       111011428380       111012459475      
111013563528       111014352794       111014439970       111014535393      
111015579213       111015671418       111015755343       111015845376      
111016281674       111016373902       111016468772       111016547444      
111017392218       111017452642       111017517408       111017586550    
111007952815       111011298745       111011428492       111012459486      
111013563540       111014352806       111014440073       111014535405      
111015579224       111015671575       111015755387       111015845398      
111016281685       111016373968       111016468839       111016547466      
111017392241       111017452675       111017517419       111017586572    
111007952826       111011298790       111011428537       111012459532      
111013563629       111014352817       111014440095       111014535483      
111015579280       111015671597       111015755400       111015845411      
111016281742       111016373979       111016468873       111016547534      
111017392252       111017452709       111017517824       111017586583    
111007952916       111011298880       111011428593       111012459554      
111013563641       111014352839       111014440118       111014535494      
111015579291       111015671698       111015755411       111015845422      
111016281764       111016374385       111016468884       111016547589      
111017392263       111017452710       111017517835       111017586606    
111007952983       111011298992       111011428605       111012459701      
111013563652       111014352840       111014440129       111014535506      
111015579303       111015671766       111015755433       111015845466      
111016281786       111016374408       111016468952       111016547624      
111017392285       111017452743       111017517846       111017586628    
111007953063       111011299016       111011428683       111012459734      
111013563753       111014352851       111014440141       111014535528      
111015579325       111015671788       111015755466       111015845477      
111016281797       111016374419       111016468996       111016547657      
111017392296       111017452754       111017517879       111017586639    
111007953108       111011299061       111011428717       111012459767      
111013563955       111014352862       111014440174       111014535539      
111015579347       111015671801       111015755501       111015845523      
111016281809       111016374453       111016469009       111016547680      
111017392533       111017452765       111017517914       111017586651    
111007953119       111011299117       111011429268       111012459981      
111013563966       111014352873       111014440219       111014535540      
111015579370       111015671812       111015755512       111015845534      
111016281821       111016374509       111016469010       111016547703      
111017392544       111017452811       111017517925       111017586662    
111007953287       111011299128       111011429279       111012459992      
111013564125       111014352907       111014440231       111014535551      
111015579381       111015671834       111015755523       111015845545      
111016281876       111016374510       111016469032       111016547714      
111017392555       111017452822       111017517969       111017586718    
111007953333       111011299162       111011429325       111012460107      
111013564147       111014352929       111014440242       111014535630      
111015579662       111015671878       111015755556       111015845556      
111016281900       111016374521       111016469065       111016547736      
111017392566       111017452844       111017517970       111017586729    
111007953423       111011299218       111011429336       111012460129      
111013564226       111014352963       111014440275       111014535652      
111015579673       111015671979       111015755567       111015845578      
111016281922       111016374565       111016469100       111016547770      
111017392577       111017452923       111017517981       111017586741    
111007953434       111011299241       111011429370       111012460141      
111013564248       111014353009       111014440297       111014537205      
111015579684       111015671980       111015755590       111015845602      
111016282035       111016374598       111016469144       111016547781      
111017392588       111017453159       111017518027       111017586774    
111007953546       111011299342       111011429381       111012460152      
111013565351       111014353010       111014440321       111014537216      
111015579695       111015671991       111015755635       111015845624      
111016282046       111016374611       111016469166       111016547815      
111017392601       111017453531       111017518038       111017586785    
111007953579       111011299364       111011429448       111012460163      
111013565441       111014353098       111014440398       111014537227      
111015579707       111015672004       111015755668       111015845635      
111016282057       111016374666       111016469201       111016547826      
111017392612       111017453542       111017518252       111017586819    
111007953782       111011299375       111011429459       111012460208      
111013565508       111014353133       111014440400       111014537238      
111015579730       111015672048       111015755714       111015845703      
111016282068       111016374688       111016469526       111016547938      
111017392623       111017453597       111017518263       111017586831    
111007953805       111011299409       111011429527       111012460220      
111013565519       111014353199       111014440422       111014537249      
111015579808       111015672060       111015755736       111015845714      
111016282103       111016374745       111016469605       111016548164      
111017392678       111017453621       111017518274       111017586842    
111007953816       111011299724       111011429550       111012460602      
111013565586       111014353223       111014440488       111014538093      
111015579842       111015672127       111015755758       111015845747      
111016282147       111016374767       111016469616       111016548197      
111017392702       111017453654       111017518601       111017586886    
111007953894       111011299858       111011429583       111012460613      
111013565610       111014353234       111014440499       111014538127      
111015579864       111015672161       111015755769       111015845770      
111016282158       111016374868       111016469661       111016548210      
111017392713       111017453676       111017518623       111017586909    
111007953962       111011299870       111011429628       111012460624      
111013565698       111014353245       111014440567       111014538138      
111015579886       111015672172       111015755770       111015845804      
111016282192       111016374880       111016469683       111016548221      
111017392735       111017453711       111017518634       111017586921    
111007954042       111011299915       111011429662       111012460657      
111013565766       111014353267       111014440578       111014538149      
111015579897       111015672228       111015755804       111015845859      
111016282204       111016374903       111016469717       111016548232      
111017392746       111017453788       111017518667       111017586965    
111007954143       111011299937       111011429684       111012460680      
111013565799       111014353290       111014440635       111014538183      
111015579998       111015672307       111015755859       111015845860      
111016282226       111016374914       111016469740       111016548254      
111017392757       111017453801       111017518746       111017586987    
111007954277       111011299959       111011429729       111012460725      
111013565823       111014353324       111014440679       111014538206      
111015580024       111015672330       111015757053       111015845882      
111016282259       111016374958       111016469751       111016548265      
111017392768       111017453812       111017518847       111017586998    
111007954334       111011299982       111011429730       111012460736      
111013565834       111014353357       111014440736       111014538228      
111015580035       111015672374       111015757121       111015845905      
111016282260       111016374981       111016469773       111016548300      
111017392814       111017453823       111017518881       111017587001    
111007954367       111011300020       111011429808       111012460769      
111013565845       111014353403       111014440747       111014538251      
111015580046       111015672408       111015757468       111015845950      
111016282271       111016375016       111016469818       111016548366      
111017392825       111017453834       111017518892       111017587012    
111007954468       111011300109       111011429864       111012460770      
111013565902       111014353447       111014440770       111014538318      
111015580147       111015672420       111015757479       111015845961      
111016282282       111016375027       111016469829       111016548388      
111017392847       111017453856       111017518915       111017587023    
111007954479       111011300154       111011429886       111012460792      
111013565946       111014353559       111014440815       111014538329      
111015580169       111015672497       111015757480       111015845983      
111016282327       111016375072       111016469830       111016548423      
111017392858       111017453878       111017518948       111017587056    
111007954491       111011300233       111011429897       111012460804      
111013565979       111014353571       111014440859       111014538330      
111015580181       111015672510       111015757525       111015846029      
111016283283       111016375094       111016469852       111016548445      
111017392869       111017453890       111017518959       111017587067    
111007954503       111011300266       111011430002       111012460826      
111013566206       111014353605       111014440860       111014538352      
111015580192       111015672521       111015757536       111015846030      
111016283317       111016375117       111016469874       111016548456      
111017392870       111017453902       111017518971       111017587078    
111007954525       111011300288       111011430136       111012460837      
111013566510       111014353627       111014440871       111014538442      
111015580215       111015672543       111015757558       111015846209      
111016283328       111016375140       111016469919       111016548478      
111017392904       111017453913       111017518982       111017587135    
111007954558       111011300312       111011430147       111012460871      
111013566598       111014353638       111014440905       111014538453      
111015580237       111015672587       111015757581       111015846210      
111016283362       111016375173       111016469920       111016548502      
111017392915       111017453935       111017519017       111017587146    
111007954637       111011300389       111011430158       111012460882      
111013566644       111014353650       111014440961       111014538554      
111015580248       111015672633       111015757615       111015846232      
111016283373       111016375184       111016469953       111016548535      
111017392926       111017453946       111017519028       111017587179    
111007954659       111011300424       111011430226       111012460916      
111013566723       111014353683       111014440983       111014538622      
111015580259       111015673375       111015757626       111015846243      
111016283395       111016375195       111016470023       111016548568      
111017392937       111017453968       111017519039       111017587180    
111007954671       111011300491       111011430260       111012460938      
111013566734       111014353728       111014441063       111014538633      
111015580282       111015673409       111015757660       111015846287      
111016283407       111016375218       111016470595       111016548580      
111017392960       111017453979       111017519062       111017587236    
111007954727       111011300503       111011430316       111012460961      
111013566745       111014353739       111014441557       111014538644      
111015580305       111015673588       111015757693       111015846300      
111016283418       111016375230       111016470607       111016548603      
111017392982       111017454004       111017519118       111017587258    
111007954738       111011300514       111011430327       111012460972      
111013566756       111014353740       111014441568       111014538666      
111015580338       111015673601       111015757705       111015846311      
111016283430       111016375274       111016470630       111016548658      
111017393006       111017454015       111017519152       111017587269    
111007954749       111011300525       111011430596       111012461018      
111013566936       111014353773       111014441614       111014538723      
111015580653       111015673612       111015757716       111015846344      
111016283485       111016375296       111016470652       111016548681      
111017393028       111017454026       111017519163       111017587270    
111007954772       111011300536       111011430620       111012461029      
111013567005       111014353784       111014441636       111014538756      
111015580686       111015673634       111015757727       111015846366      
111016283508       111016375320       111016470696       111016548715      
111017393039       111017454037       111017519174       111017587337    
111007954828       111011300569       111011430686       111012461041      
111013567083       111014353830       111014441647       111014538789      
111015580709       111015673645       111015757749       111015846580      
111016283531       111016375498       111016470708       111016548760      
111017393062       111017454048       111017519185       111017587427    
111007954941       111011300637       111011430709       111012461052      
111013567117       111014353852       111014441658       111014538824      
111015581430       111015673656       111015757783       111015846591      
111016283542       111016375500       111016470720       111016548782      
111017393073       111017454059       111017519208       111017587450    
111007955032       111011300660       111011430800       111012461096      
111013567128       111014353908       111014441692       111014538846      
111015581463       111015673678       111015758032       111015846603      
111016283575       111016375544       111016470775       111016548805      
111017393095       111017454082       111017519219       111017587472    
111007955043       111011300783       111011430844       111012461120      
111013567184       111014353920       111014441771       111014539308      
111015581485       111015673713       111015758054       111015846704      
111016283586       111016375566       111016470809       111016548816      
111017393107       111017454105       111017519242       111017587494    
111007955054       111011300806       111011430855       111012461153      
111013567229       111014353931       111014441782       111014539443      
111015581519       111015673746       111015758087       111015846715      
111016283812       111016375577       111016470843       111016548850      
111017393129       111017454127       111017519286       111017587539    
111007955065       111011300839       111011430901       111012461164      
111013567364       111014353942       111014441793       111014539465      
111015581553       111015673757       111015758166       111015846793      
111016283823       111016375645       111016470854       111016548939      
111017393130       111017454138       111017519297       111017587540    
111007955087       111011300884       111011430923       111012461186      
111013567421       111014353975       111014441805       111014539476      
111015581564       111015673779       111015758245       111015846805      
111016283834       111016375656       111016470865       111016548940      
111017393141       111017454150       111017519332       111017587562    
111007955289       111011300929       111011431014       111012461210      
111013567476       111014354011       111014441861       111014539500      
111015581676       111015673814       111015758256       111015846816      
111016283856       111016375678       111016470876       111016548962      
111017393152       111017454206       111017519376       111017587607    
111007955324       111011300930       111011431058       111012461232      
111013567678       111014354033       111014441962       111014539511      
111015581698       111015673836       111015758278       111015846872      
111016283867       111016375689       111016470898       111016548984      
111017393163       111017454240       111017519387       111017587629    
111007955346       111011301010       111011431205       111012461265      
111013569984       111014354044       111014441995       111014539533      
111015581711       111015673869       111015758289       111015846906      
111016283889       111016375690       111016470911       111016549008      
111017393174       111017454251       111017519411       111017587674    
111007955357       111011301065       111011431216       111012461276      
111013570199       111014354055       111014442020       111014539634      
111015581946       111015673892       111015758302       111015846940      
111016283924       111016375735       111016470922       111016549019      
111017393196       111017454273       111017519433       111017587685    
111007955379       111011301098       111011431272       111012461287      
111013570234       111014354077       111014442031       111014539656      
111015582150       111015673904       111015758313       111015846951      
111016283946       111016375768       111016470933       111016549020      
111017393219       111017454284       111017519444       111017587696    
111007955380       111011301155       111011431373       111012461298      
111013570313       111014354088       111014442615       111014539678      
111015582161       111015673926       111015758324       111015846973      
111016284521       111016375814       111016471013       111016549042      
111017393220       111017454329       111017519488       111017587708    
111007955403       111011301234       111011431407       111012461366      
111013570403       111014354134       111014442648       111014539689      
111015582172       111015673937       111015758335       111015847019      
111016284554       111016375858       111016471147       111016549097      
111017393231       111017454341       111017519501       111017587719    
111007955469       111011301324       111011431418       111012461557      
111013570414       111014354145       111014442660       111014539690      
111015582217       111015673948       111015758379       111015847053      
111016284611       111016375869       111016471158       111016549109      
111017393242       111017454374       111017519512       111017587720    
111007955470       111011301335       111011431452       111012461580      
111013570447       111014354190       111014442716       111014539702      
111015582228       111015673993       111015758380       111015847075      
111016284622       111016375870       111016471192       111016549176      
111017393264       111017454420       111017519523       111017587731    
111007955481       111011301391       111011431519       111012461614      
111013570526       111014354235       111014442840       111014539713      
111015582239       111015674286       111015758414       111015847097      
111016284655       111016375926       111016471204       111016549187      
111017393321       111017454431       111017519534       111017587764    
111007955559       111011301403       111011431676       111012461636      
111013570571       111014354246       111014442884       111014539724      
111015582240       111015674297       111015758458       111015847109      
111016284666       111016375937       111016471215       111016549200      
111017393354       111017454453       111017519545       111017587786    
111007955560       111011301481       111011431687       111012461737      
111013570616       111014354268       111014442985       111014539926      
111015582273       111015674365       111015758469       111015847121      
111016284699       111016375948       111016471237       111016549255      
111017393365       111017454464       111017519589       111017587809    
111007955582       111011301537       111011431711       111012461748      
111013570649       111014354280       111014443256       111014539948      
111015582295       111015674411       111015758470       111015847165      
111016284712       111016375993       111016471350       111016549266      
111017393400       111017454509       111017519590       111017587832    
111007955694       111011301593       111011431722       111012461771      
111013570661       111014354729       111014443302       111014539959      
111015582307       111015674488       111015758481       111015847187      
111016284778       111016376163       111016471372       111016549277      
111017393422       111017454510       111017519602       111017587843    
111007955728       111011301638       111011431733       111012461805      
111013570694       111014354741       111014443313       111014539993      
111015582396       111015674499       111015758537       111015847233      
111016284789       111016376174       111016471383       111016549299      
111017393455       111017454521       111017519668       111017587854    
111007955830       111011301694       111011431766       111012461816      
111013570728       111014354763       111014443346       111014540007      
111015582419       111015674501       111015758593       111015847299      
111016284790       111016376185       111016471394       111016549356      
111017393466       111017454532       111017519679       111017587887    
111007955841       111011301818       111011431823       111012461917      
111013570762       111014354808       111014443379       111014540030      
111015582420       111015674556       111015758605       111015847334      
111016284824       111016376208       111016471406       111016549378      
111017393499       111017454655       111017519703       111017587898    
111007955920       111011301829       111011431889       111012462918      
111013570829       111014354820       111014443380       111014540119      
111015582442       111015674567       111015758616       111015847716      
111016284835       111016376220       111016471574       111016549446      
111017393501       111017454666       111017519714       111017587900    
111007955997       111011301885       111011431890       111012462929      
111013570863       111014354864       111014443391       111014540142      
111015582475       111015674668       111015758627       111015847772      
111016284868       111016376275       111016472474       111016549457      
111017393512       111017454688       111017519725       111017587911    
111007956044       111011301896       111011432093       111012463010      
111013570885       111014354886       111014443425       111014540186      
111015582486       111015674679       111015758650       111015847817      
111016284936       111016376343       111016472496       111016549468      
111017393534       111017454868       111017519747       111017587922    
111007956055       111011301920       111011432105       111012463021      
111013570908       111014354897       111014443436       111014540209      
111015582587       111015674680       111015758661       111015847828      
111016284947       111016376433       111016472542       111016549503      
111017393545       111017454879       111017519758       111017587988    
111007956066       111011301975       111011432149       111012463065      
111013571134       111014354943       111014443458       111014540265      
111015582598       111015674691       111015758706       111015847840      
111016284981       111016376635       111016472609       111016549547      
111017393556       111017454880       111017519792       111017587999    
111007956134       111011301997       111011432240       111012463346      
111013571189       111014354954       111014443469       111014540322      
111015582600       111015674703       111015758751       111015847873      
111016285005       111016376668       111016472610       111016549604      
111017393567       111017454903       111017519804       111017588013    
111007956156       111011302044       111011432262       111012463357      
111013571213       111014354965       111014443650       111014540344      
111015582633       111015674714       111015758773       111015847895      
111016285083       111016376770       111016472676       111016549659      
111017393590       111017454914       111017519826       111017588024    
111007956189       111011302112       111011432284       111012463458      
111013571909       111014355113       111014443885       111014540388      
111015582655       111015674725       111015758807       111015847918      
111016285094       111016376781       111016472687       111016549693      
111017393624       111017455308       111017519837       111017588057    
111007956213       111011302123       111011432374       111012463504      
111013572034       111014355124       111014443919       111014540928      
111015582677       111015674758       111015758829       111015847941      
111016285106       111016376792       111016472698       111016549705      
111017393657       111017455623       111017519848       111017588080    
111007956257       111011302167       111011432420       111012463515      
111013572078       111014355168       111014444088       111014540939      
111015582701       111015674769       111015758885       111015847963      
111016285117       111016376815       111016472700       111016549716      
111017393668       111017455656       111017519860       111017588091    
111007956268       111011302202       111011432431       111012463537      
111013572102       111014355179       111014444235       111014540995      
111015582745       111015674770       111015758896       111015848010      
111016285139       111016376837       111016472711       111016549750      
111017393680       111017455689       111017519882       111017588169    
111007956279       111011302213       111011432475       111012463560      
111013572135       111014355191       111014444257       111014541075      
111015582790       111015675670       111015758975       111015848043      
111016285162       111016376848       111016472733       111016549783      
111017393703       111017455690       111017519893       111017588181    
111007956303       111011302303       111011432497       111012463638      
111013572180       111014355225       111014444437       111014541109      
111015582868       111015675681       111015758997       111015848076      
111016285184       111016376859       111016472744       111016549806      
111017393714       111017455702       111017519905       111017588192    
111007956347       111011302314       111011432554       111012463649      
111013572203       111014355269       111014444482       111014541110      
111015582903       111015675692       111015759000       111015848133      
111016285218       111016376871       111016472755       111016549873      
111017393736       111017455746       111017519916       111017588215    
111007956392       111011302369       111011432992       111012463650      
111013572304       111014355270       111014444493       111014541121      
111015582925       111015675704       111015759044       111015848144      
111016285274       111016376882       111016472766       111016549884      
111017393758       111017455779       111017519938       111017588226    
111007956426       111011302415       111011433005       111012463683      
111013572348       111014355315       111014444538       111014541132      
111015582947       111015675715       111015759066       111015848155      
111016285285       111016376893       111016472777       111016549918      
111017394153       111017455791       111017519949       111017588237  

 

SCH-A-13



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111007956437       111011302426       111011433038       111012463717      
111013572371       111014355326       111014444606       111014541187      
111015583465       111015675737       111015759077       111015848177      
111016285296       111016376938       111016472788       111016549930      
111017394209       111017455825       111017519961       111017588248    
111007956448       111011302549       111011433094       111012463795      
111013572382       111014355359       111014444617       111014541200      
111015583847       111015675748       111015759369       111015848223      
111016285319       111016376983       111016472823       111016549996      
111017394210       111017455836       111017519994       111017588260    
111007956460       111011302550       111011433106       111012463807      
111013572483       111014355371       111014444651       111014541244      
111015583869       111015675759       111015759415       111015848234      
111016285320       111016376994       111016472856       111016550022      
111017394221       111017455870       111017520020       111017588271    
111007956471       111011302572       111011433173       111012463830      
111013572674       111014355393       111014444673       111014541255      
111015583904       111015675805       111015759437       111015848256      
111016285342       111016377018       111016472890       111016550033      
111017394243       111017455881       111017520031       111017588282    
111007956561       111011302639       111011433241       111012463841      
111013572742       111014355416       111014444752       111014541312      
111015583915       111015675850       111015759448       111015848278      
111016285375       111016377030       111016472902       111016550145      
111017394254       111017455915       111017520200       111017588305    
111007956695       111011302651       111011433397       111012463852      
111013572764       111014355438       111014444886       111014541378      
111015583937       111015675861       111015759459       111015848290      
111016285397       111016377063       111016472913       111016550156      
111017394298       111017455959       111017520211       111017588327    
111007956976       111011302673       111011433432       111012463863      
111013572809       111014355450       111014445001       111014541389      
111015583948       111015675894       111015759505       111015848302      
111016285487       111016377467       111016472935       111016550189      
111017394300       111017455971       111017520222       111017588338    
111007957067       111011302695       111011433443       111012463874      
111013572832       111014355506       111014445023       111014541468      
111015583971       111015675917       111015759538       111015848324      
111016285522       111016377603       111016472957       111016550190      
111017394311       111017456006       111017520277       111017588349    
111007957090       111011302729       111011433544       111012463885      
111013572843       111014355551       111014445405       111014541503      
111015583982       111015675928       111015759549       111015848335      
111016285577       111016378097       111016472968       111016550303      
111017394322       111017456118       111017520345       111017588350    
111007957371       111011302752       111011433612       111012463908      
111013572865       111014355607       111014445416       111014541514      
111015584051       111015675939       111015759606       111015848346      
111016285588       111016378109       111016472980       111016550314      
111017394344       111017456129       111017520356       111017588372    
111007957393       111011302785       111011433623       111012463953      
111013572955       111014356518       111014445427       111014541581      
111015584084       111015675940       111015759640       111015848357      
111016285599       111016378110       111016473037       111016550336      
111017394355       111017456141       111017520390       111017588394    
111007957405       111011302909       111011433634       111012463986      
111013573013       111014356541       111014445438       111014541604      
111015584107       111015675962       111015759662       111015848391      
111016285678       111016378121       111016473059       111016550392      
111017394388       111017456152       111017520424       111017588439    
111007957416       111011302921       111011433656       111012464202      
111013573068       111014356552       111014445450       111014541626      
111015584118       111015676008       111015759752       111015848436      
111016285689       111016378143       111016473082       111016550550      
111017394434       111017456196       111017520457       111017588462    
111007957506       111011302976       111011433689       111012464213      
111013573114       111014356563       111014445461       111014541918      
111015584129       111015676064       111015759819       111015848447      
111016285690       111016378165       111016473150       111016550561      
111017394793       111017456208       111017520480       111017588484    
111007957517       111011303034       111011433713       111012464235      
111013573136       111014356631       111014445483       111014541952      
111015584141       111015676109       111015759820       111015848458      
111016285713       111016378277       111016473161       111016550572      
111017394805       111017456275       111017520514       111017588518    
111007957641       111011303045       111011433724       111012464291      
111013573158       111014356653       111014445506       111014542065      
111015584152       111015676121       111015759842       111015848986      
111016285724       111016378301       111016473172       111016550583      
111017394827       111017456286       111017520536       111017589946    
111007957674       111011303090       111011433780       111012464314      
111013573170       111014356697       111014445528       111014542289      
111015584163       111015676132       111015759853       111015848997      
111016285780       111016378323       111016473284       111016550628      
111017394838       111017456297       111017520547       111017589980    
111007957797       111011303124       111011433825       111012464347      
111013573439       111014356732       111014445573       111014542380      
111015584219       111015676154       111015759864       111015849033      
111016285791       111016378334       111016473295       111016550662      
111017394849       111017456309       111017520569       111017590005    
111007957810       111011303180       111011433836       111012464392      
111013575206       111014356811       111014445607       111014542391      
111015584231       111015676244       111015759932       111015849055      
111016285814       111016378356       111016473329       111016550695      
111017394850       111017456310       111017520570       111017590038    
111007957900       111011303191       111011433847       111012464415      
111013575374       111014356888       111014445629       111014542447      
111015584253       111015676288       111015759976       111015849066      
111016285825       111016378378       111016473352       111016550707      
111017394883       111017456354       111017520615       111017590094    
111007957911       111011303269       111011433948       111012464459      
111013575420       111014356899       111014445652       111014542469      
111015584297       111015676299       111015759998       111015849099      
111016285836       111016378424       111016473374       111016550718      
111017394917       111017456365       111017520660       111017590106    
111007957966       111011303315       111011434107       111012464482      
111013575598       111014356901       111014445674       111014542492      
111015584343       111015676323       111015760002       111015849718      
111016285847       111016378435       111016473442       111016550729      
111017394962       111017456376       111017520671       111017590128    
111007958024       111011303461       111011434264       111012464527      
111013575666       111014356967       111014445685       111014542526      
111015584354       111015676334       111015760024       111015849774      
111016285892       111016378480       111016473464       111016550741      
111017394973       111017456387       111017520682       111017590151    
111007958035       111011303708       111011434309       111012464561      
111013575767       111014357003       111014445696       111014542559      
111015584376       111015676345       111015760079       111015849909      
111016286006       111016378525       111016473565       111016550785      
111017394984       111017456400       111017520693       111017590207    
111007958068       111011303720       111011434455       111012464583      
111013575789       111014357036       111014445719       111014542571      
111015584501       111015676356       111015760103       111015849954      
111016286017       111016378536       111016473576       111016550796      
111017395008       111017456411       111017520783       111017590218    
111007958136       111011303810       111011434512       111012464606      
111013575846       111014357047       111014445731       111014542672      
111015584534       111015676367       111015760158       111015850114      
111016286039       111016378604       111016473666       111016550808      
111017395019       111017456422       111017520806       111017590230    
111007958169       111011303832       111011434534       111012464639      
111013575947       111014357069       111014445753       111014542683      
111015584590       111015676389       111015760743       111015850136      
111016286040       111016378659       111016473677       111016550842      
111017395031       111017456477       111017520817       111017590263    
111007958170       111011303854       111011434590       111012464640      
111013575969       111014357070       111014445865       111014542706      
111015584602       111015676424       111015760754       111015850158      
111016286129       111016378671       111016473688       111016550921      
111017395042       111017456488       111017520839       111017590274    
111007958192       111011303900       111011434804       111012464684      
111013575970       111014357081       111014445898       111014542739      
111015584668       111015676435       111015760855       111015850170      
111016286141       111016378705       111016473756       111016551056      
111017395064       111017456556       111017520929       111017590285    
111007958226       111011303922       111011434893       111012464729      
111013575992       111014357104       111014445999       111014542740      
111015584679       111015676479       111015760877       111015850181      
111016286219       111016379122       111016474072       111016551067      
111017395097       111017456567       111017521212       111017590308    
111007958248       111011303966       111011434949       111012464741      
111013576038       111014357115       111014446046       111014542807      
111015584680       111015676503       111015761036       111015850215      
111016286242       111016379133       111016474106       111016551089      
111017395121       111017456657       111017521289       111017590320    
111007958383       111011304002       111011434972       111012464752      
111013576139       111014357137       111014446181       111014542829      
111015584703       111015676570       111015761070       111015850226      
111016286286       111016379144       111016474117       111016551180      
111017395132       111017456680       111017521324       111017590342    
111007958406       111011304024       111011435063       111012464774      
111013576195       111014357160       111014447115       111014542841      
111015584769       111015676592       111015761115       111015850237      
111016286949       111016379166       111016474139       111016551214      
111017395143       111017456691       111017521357       111017590364    
111007958473       111011304035       111011435186       111012464796      
111013576207       111014357171       111014447126       111014542874      
111015584770       111015676637       111015761148       111015850259      
111016287052       111016379188       111016474173       111016551225      
111017395154       111017456703       111017521391       111017590375    
111007958484       111011304057       111011435265       111012464819      
111013576229       111014357182       111014447148       111014542919      
111015584781       111015676648       111015761171       111015850260      
111016287063       111016379245       111016474195       111016551269      
111017395165       111017456714       111017521469       111017590397    
111007958495       111011304068       111011435355       111012465023      
111013576285       111014357205       111014447160       111014542942      
111015584804       111015676693       111015761227       111015850271      
111016287085       111016379256       111016474229       111016551337      
111017395176       111017456747       111017521751       111017590409    
111007958530       111011304079       111011435366       111012465045      
111013576296       111014357238       111014447250       111014542953      
111015584815       111015676705       111015761238       111015850316      
111016287108       111016379302       111016474230       111016551371      
111017395187       111017456758       111017521773       111017590410    
111007958552       111011304114       111011435434       111012465067      
111013576364       111014357250       111014447261       111014542964      
111015584871       111015676727       111015761283       111015850349      
111016287119       111016379324       111016474241       111016551438      
111017395200       111017456769       111017521795       111017590432    
111007958608       111011304181       111011435771       111012465731      
111013576386       111014357340       111014447272       111014542975      
111015584882       111015676738       111015761294       111015850383      
111016287120       111016379335       111016474252       111016551461      
111017395233       111017456837       111017521818       111017590454    
111007958642       111011304215       111011435940       111012465775      
111013576421       111014357351       111014447306       111014542986      
111015584949       111015676750       111015761339       111015850394      
111016287164       111016379346       111016474274       111016551472      
111017395255       111017456848       111017521829       111017590465    
111007958686       111011304226       111011436008       111012465999      
111013576555       111014357395       111014447373       111014543011      
111015584950       111015676840       111015761429       111015850406      
111016287197       111016379357       111016474285       111016551494      
111017395266       111017456860       111017521874       111017590498    
111007958709       111011304237       111011436097       111012466002      
111013576577       111014357407       111014447384       111014543044      
111015584983       111015676895       111015761452       111015850440      
111016287243       111016379391       111016474308       111016551506      
111017395277       111017456871       111017521885       111017590500    
111007958710       111011304259       111011436143       111012466035      
111013576599       111014357474       111014447395       111014543055      
111015585007       111015676930       111015761700       111015850462      
111016287254       111016379447       111016474320       111016551517      
111017395288       111017456882       111017521908       111017590533    
111007958776       111011304316       111011436378       111012466046      
111013576735       111014357520       111014447418       111014543066      
111015585029       111015676974       111015761733       111015850484      
111016287276       111016379582       111016474353       111016551528      
111017395323       111017456893       111017521919       111017590555    
111007958811       111011304350       111011436435       111012466068      
111013576779       111014357542       111014447429       111014543077      
111015585041       111015676996       111015761744       111015850495      
111016287300       111016379627       111016474577       111016551551      
111017395334       111017456905       111017521953       111017590566    
111007958844       111011304394       111011436659       111012466091      
111013576881       111014357564       111014447508       111014543101      
111015585052       111015677009       111015761777       111015850541      
111016287333       111016379649       111016474599       111016551630      
111017395356       111017456927       111017522011       111017590588    
111007958888       111011304440       111011436693       111012466103      
111013576915       111014357610       111014447519       111014543123      
111015585243       111015677021       111015761788       111015850552      
111016287355       111016379728       111016474612       111016551641      
111017395367       111017456950       111017522033       111017590599    
111007958934       111011304552       111011436705       111012466136      
111013576960       111014357687       111014447531       111014543167      
111015585265       111015677043       111015761799       111015850596      
111016287377       111016379773       111016474656       111016551674      
111017395378       111017456972       111017522044       111017590645    
111007958989       111011304585       111011436783       111012466170      
111013576993       111014357698       111014447553       111014544203      
111015585276       111015677065       111015761878       111015850620      
111016287434       111016379807       111016474667       111016551719      
111017395389       111017456983       111017522055       111017590656    
111007959036       111011304596       111011437100       111012466181      
111013578298       111014357700       111014447586       111014544214      
111015585287       111015677100       111015761902       111015850653      
111016287445       111016379841       111016474779       111016551731      
111017395402       111017457007       111017522088       111017590667    
111007959126       111011304619       111011437166       111012466192      
111013578311       111014357744       111014447632       111014544225      
111015585298       111015677111       111015761991       111015850664      
111016287478       111016380270       111016475039       111016551742      
111017395413       111017457052       111017522101       111017590735    
111007959182       111011304631       111011437199       111012466204      
111013578377       111014357788       111014447643       111014544236      
111015585580       111015677133       111015762004       111015850709      
111016287490       111016380281       111016475073       111016551753      
111017395435       111017457063       111017522112       111017590814    
111007959249       111011304653       111011437234       111012466226      
111013578434       111014357801       111014447687       111014544292      
111015585591       111015677144       111015762048       111015850710      
111016287625       111016380292       111016475084       111016551786      
111017395479       111017457085       111017522123       111017590870    
111007959339       111011304721       111011437290       111012466237      
111013578603       111014357834       111014447733       111014544359      
111015585625       111015677177       111015762105       111015850765      
111016287636       111016380304       111016475118       111016551797      
111017395480       111017457108       111017522156       111017590892    
111007959586       111011304732       111011437379       111012466462      
111013578636       111014357946       111014447801       111014544360      
111015585670       111015677201       111015762127       111015850800      
111016287647       111016380315       111016475129       111016551865      
111017395514       111017457119       111017522167       111017590937    
111007959766       111011304765       111011437414       111012466473      
111013578669       111014357957       111014447812       111014544427      
111015585704       111015677223       111015762138       111015850811      
111016287669       111016380337       111016475398       111016551876      
111017395536       111017457120       111017522202       111017590971    
111007959957       111011304798       111011437559       111012466484      
111013578670       111014357968       111014447856       111014544450      
111015585726       111015677256       111015762183       111015850833      
111016287715       111016380393       111016475411       111016551887      
111017395570       111017457153       111017522213       111017591006    
111007959968       111011304811       111011437593       111012466518      
111013578782       111014357979       111014448228       111014544528      
111015585759       111015677278       111015762240       111015850844      
111016287737       111016380416       111016475455       111016551898      
111017395581       111017457243       111017522235       111017591017    
111007959979       111011304822       111011437728       111012466574      
111013578805       111014358004       111014448273       111014544618      
111015585793       111015677290       111015762251       111015850923      
111016287748       111016380461       111016475499       111016552046      
111017395592       111017457377       111017522257       111017591062    
111007959991       111011304866       111011437852       111012466585      
111013578861       111014358026       111014448352       111014544629      
111015585928       111015677335       111015762284       111015850934      
111016287759       111016380472       111016475501       111016552068      
111017395604       111017457388       111017522280       111017591073    
111007960072       111011304899       111011437964       111012466596      
111013578939       111014358802       111014448363       111014545440      
111015585939       111015677357       111015762295       111015850945      
111016287760       111016380494       111016475523       111016552079      
111017395626       111017457625       111017522291       111017591095    
111007960083       111011304945       111011438055       111012466631      
111013578951       111014358813       111014448374       111014545451      
111015586020       111015677380       111015762442       111015850967      
111016287771       111016380539       111016475545       111016552125      
111017395637       111017457658       111017522303       111017591107    
111007960094       111011305003       111011438134       111012466653      
111013579053       111014358846       111014448442       111014545462      
111015586042       111015677403       111015762510       111015850978      
111016287782       111016380573       111016475578       111016552215      
111017395648       111017457670       111017522347       111017591118    
111007960117       111011305104       111011438291       111012466675      
111013579064       111014358857       111014448486       111014545495      
111015586053       111015677425       111015762532       111015851081      
111016287793       111016380618       111016475602       111016552259      
111017395659       111017457704       111017522358       111017591129    
111007960139       111011305148       111011438336       111012466686      
111013579110       111014358925       111014448497       111014545552      
111015586109       111015677436       111015762543       111015851126      
111016287805       111016380630       111016475613       111016552271      
111017395660       111017457715       111017522369       111017591141    
111007960184       111011305205       111011438415       111012466697      
111013579143       111014358958       111014448510       111014545585      
111015586110       111015677447       111015762554       111015851160      
111016287838       111016380641       111016475624       111016552338      
111017395682       111017457726       111017522381       111017591152    
111007960207       111011305216       111011438459       111012466732      
111013579244       111014358970       111014448565       111014545596      
111015586132       111015677469       111015762565       111015851205      
111016287849       111016380652       111016475668       111016552349      
111017395716       111017457737       111017522404       111017591174    
111007960229       111011305283       111011438921       111012466776      
111013579413       111014359094       111014448611       111014545620      
111015586143       111015677560       111015762611       111015851227      
111016287850       111016380685       111016475679       111016552394      
111017395727       111017457782       111017522437       111017591253    
111007960241       111011305395       111011438987       111012466798      
111013579424       111014359106       111014448723       111014545653      
111015586154       111015677649       111015762622       111015851272      
111016288480       111016380696       111016475703       111016552417      
111017395738       111017458491       111017522820       111017591297    
111007960319       111011305474       111011439067       111012466811      
111013579480       111014359139       111014449005       111014545686      
111015586176       111015677672       111015762666       111015851283      
111016288569       111016380720       111016475736       111016552439      
111017395761       111017458503       111017522853       111017591332    
111007960544       111011305586       111011439135       111012466877      
111013579525       111014359140       111014449094       111014545697      
111015586198       111015677751       111015762688       111015851339      
111016288592       111016380753       111016475747       111016552462      
111017395794       111017458536       111017522875       111017591354    
111007960599       111011305632       111011439168       111012466899      
111013579558       111014359162       111014449139       111014545732      
111015586255       111015677762       111015762723       111015851395      
111016288626       111016380944       111016475815       111016552484      
111017395806       111017458547       111017522897       111017591714    
111007960612       111011305711       111011439449       111012466923      
111013579604       111014359184       111014449140       111014545754      
111015586312       111015677795       111015762767       111015851407      
111016288648       111016380966       111016475848       111016552495      
111017396481       111017458570       111017522910       111017591736    
111007960690       111011305722       111011439562       111012466945      
111013579637       111014359252       111014449612       111014545765      
111015586356       111015677863       111015762778       111015851418      
111016288659       111016381136       111016475871       111016552507      
111017396492       111017458592       111017522976       111017591747    
111007960724       111011305801       111011439573       111012466956      
111013579727       111014359263       111014449623       111014545787      
111015586390       111015678088       111015762790       111015851429      
111016288660       111016381248       111016475882       111016552541      
111017396515       111017458626       111017522998       111017591758    
111007960746       111011305834       111011439663       111012466989      
111013579794       111014359274       111014449634       111014545811      
111015586413       111015678156       111015762835       111015851452      
111016288671       111016381259       111016475905       111016552574      
111017396548       111017458637       111017523078       111017591770    
111007960757       111011305867       111011439696       111012467339      
111013579806       111014359296       111014450052       111014545822      
111015586424       111015678167       111015762846       111015851485      
111016288682       111016381349       111016475916       111016552596      
111017396661       111017458716       111017523089       111017591792  

 

SCH-A-14



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111007960791       111011305889       111011439719       111012467373      
111013579839       111014359308       111014450063       111014545888      
111015586839       111015678178       111015762880       111015851508      
111016288738       111016381350       111016475927       111016552608      
111017396694       111017458727       111017523102       111017591815    
111007960803       111011305913       111011439731       111012467395      
111013579918       111014359319       111014450096       111014545912      
111015586862       111015678189       111015762903       111015851519      
111016288761       111016381439       111016475949       111016552619      
111017396728       111017458761       111017523135       111017591871    
111007960993       111011305968       111011439764       111012467407      
111013579929       111014359409       111014450131       111014545923      
111015587481       111015678190       111015762925       111015851531      
111016288806       111016381440       111016476085       111016552631      
111017396762       111017458772       111017523157       111017591905    
111007961028       111011305980       111011439810       111012467441      
111013580572       111014359410       111014450186       111014545934      
111015587515       111015678325       111015762947       111015851553      
111016288828       111016381495       111016476108       111016552642      
111017396807       111017458783       111017523168       111017591927    
111007961062       111011306015       111011439876       111012467508      
111013580673       111014359476       111014450210       111014545956      
111015587537       111015678336       111015763465       111015851610      
111016288851       111016381507       111016476131       111016552653      
111017396818       111017458806       111017523179       111017591972    
111007961084       111011306037       111011439900       111012467531      
111013580718       111014359487       111014450243       111014545967      
111015587559       111015678347       111015763476       111015851621      
111016288929       111016381541       111016476579       111016552664      
111017396841       111017458817       111017523225       111017591994    
111007961118       111011306048       111011440115       111012467564      
111013580729       111014359498       111014450287       111014545990      
111015587560       111015678516       111015763511       111015851632      
111016288930       111016381619       111016476591       111016552675      
111017396852       111017458828       111017523236       111017592007    
111007961196       111011306105       111011440216       111012467575      
111013580752       111014359522       111014450300       111014546025      
111015587571       111015678594       111015763533       111015851654      
111016288941       111016381642       111016476603       111016552686      
111017396863       111017458839       111017523258       111017592041    
111007961231       111011306116       111011440272       111012467609      
111013580819       111014359544       111014450322       111014546047      
111015587593       111015678606       111015763577       111015852228      
111016288952       111016381653       111016476614       111016552754      
111017396896       111017458840       111017523281       111017592085    
111007961297       111011306150       111011440328       111012467621      
111013580820       111014359588       111014450333       111014546069      
111015587616       111015678639       111015763601       111015852239      
111016288963       111016381697       111016476636       111016552776      
111017396908       111017458851       111017523304       111017592108    
111007961332       111011306206       111011440339       111012467643      
111013580831       111014359599       111014450355       111014546081      
111015587627       111015678673       111015763667       111015852240      
111016289278       111016381721       111016476647       111016552798      
111017396920       111017458873       111017523326       111017592119    
111007961343       111011306217       111011440452       111012467744      
111013580853       111014359645       111014450399       111014546104      
111015587638       111015678718       111015763678       111015852251      
111016289335       111016381732       111016476670       111016552800      
111017396942       111017458884       111017523337       111017592120    
111007961365       111011306330       111011440496       111012467755      
111013580875       111014359656       111014450412       111014546126      
111015587762       111015678741       111015763689       111015852273      
111016289346       111016381743       111016476692       111016552811      
111017396953       111017458918       111017523348       111017592131    
111007961398       111011306374       111011440687       111012467801      
111013580921       111014359667       111014450445       111014546238      
111015587807       111015678774       111015763926       111015852284      
111016289425       111016381787       111016476715       111016552822      
111017396964       111017458929       111017523405       111017592142    
111007961411       111011306431       111011440711       111012467823      
111013580976       111014359689       111014450478       111014546249      
111015587874       111015678785       111015764095       111015852307      
111016289469       111016381800       111016476737       111016552978      
111017396986       111017458930       111017523438       111017592175    
111007961477       111011306442       111011440733       111012467834      
111013581001       111014359690       111014450591       111014546317      
111015588303       111015678808       111015764174       111015852408      
111016289526       111016381822       111016476759       111016552990      
111017397044       111017458952       111017523449       111017592197    
111007961488       111011306510       111011440845       111012467867      
111013581067       111014359702       111014450603       111014546463      
111015588325       111015678853       111015764219       111015852419      
111016289559       111016381833       111016476760       111016553014      
111017397088       111017458963       111017523506       111017592209    
111007961589       111011306521       111011440856       111012467890      
111013581135       111014359713       111014450669       111014546542      
111015588336       111015678909       111015764220       111015852453      
111016289560       111016381844       111016476771       111016553025      
111017397099       111017458974       111017523517       111017592276    
111007961680       111011306633       111011440867       111012467935      
111013581157       111014359735       111014450670       111014546575      
111015588369       111015678910       111015764411       111015852486      
111016289605       111016381877       111016476838       111016553036      
111017397112       111017458985       111017523528       111017592287    
111007961747       111011306644       111011440968       111012467946      
111013581371       111014359746       111014450704       111014546610      
111015588370       111015678965       111015764466       111015852509      
111016289650       111016381901       111016476906       111016553047      
111017397123       111017458996       111017523584       111017592300    
111007961815       111011306677       111011441194       111012469016      
111013582204       111014359779       111014450737       111014546687      
111015588482       111015678998       111015764499       111015852521      
111016289672       111016381934       111016476939       111016553081      
111017397134       111017459009       111017523607       111017592591    
111007961859       111011306701       111011441307       111012469027      
111013582226       111014359814       111014450771       111014546766      
111015589090       111015679012       111015764512       111015852532      
111016289694       111016381945       111016476962       111016553137      
111017397156       111017459021       111017523618       111017592625    
111007961871       111011306723       111011441408       111012469049      
111013582349       111014359836       111014450793       111014546867      
111015589113       111015679034       111015764523       111015852600      
111016289717       111016381956       111016477008       111016553148      
111017397167       111017459087       111017523674       111017592636    
111007961882       111011306734       111011441464       111012469050      
111013582439       111014359858       111014450805       111014546924      
111015589124       111015679056       111015764545       111015852666      
111016289739       111016381967       111016477019       111016553159      
111017397178       111017459133       111017523685       111017592658    
111007962007       111011306745       111011441475       111012469061      
111013582451       111014359948       111014451053       111014547329      
111015589157       111015679078       111015764602       111015852688      
111016289751       111016382003       111016477020       111016553205      
111017397235       111017459144       111017523696       111017592681    
111007962085       111011306767       111011441510       111012469094      
111013582620       111014359959       111014451064       111014547565      
111015589203       111015679089       111015764624       111015852701      
111016289773       111016382025       111016477042       111016553216      
111017397257       111017459166       111017523720       111017592726    
111007962186       111011306778       111011441600       111012469139      
111013582631       111014359971       111014451097       111014547598      
111015589214       111015679135       111015765085       111015852734      
111016289784       111016382047       111016477086       111016553227      
111017397268       111017459188       111017523731       111017592737    
111007962197       111011306857       111011441644       111012469140      
111013582675       111014360030       111014451110       111014547633      
111015589236       111015679168       111015765108       111015852813      
111016289807       111016382069       111016477097       111016553261      
111017397279       111017459212       111017523764       111017592759    
111007962490       111011306981       111011441655       111012469162      
111013582686       111014360052       111014451121       111014547644      
111015589247       111015679191       111015765120       111015852846      
111016289818       111016382115       111016477121       111016553272      
111017397280       111017459245       111017523809       111017592771    
111007962546       111011307049       111011441712       111012469195      
111013582721       111014360120       111014451132       111014547677      
111015589258       111015679214       111015765153       111015852857      
111016289841       111016382137       111016477143       111016553294      
111017397291       111017459256       111017523810       111017592805    
111007962568       111011307050       111011441802       111012469207      
111013582798       111014360287       111014451143       111014547723      
111015589270       111015679247       111015765197       111015852880      
111016289863       111016382159       111016477154       111016553362      
111017397303       111017459278       111017523843       111017592838    
111007962704       111011307094       111011441857       111012469230      
111013582800       111014360298       111014451165       111014547789      
111015589281       111015679304       111015765232       111015852992      
111016289919       111016382182       111016477165       111016553373      
111017397314       111017459313       111017523854       111017592850    
111007962748       111011307184       111011441879       111012469241      
111013582833       111014360300       111014451176       111014547824      
111015589292       111015679483       111015765243       111015853027      
111016289920       111016382193       111016477389       111016553384      
111017397336       111017459357       111017523876       111017592894    
111007962760       111011307207       111011442005       111012469285      
111013582877       111014360322       111014451187       111014547846      
111015589304       111015680070       111015765265       111015853038      
111016289964       111016382261       111016477413       111016553407      
111017397358       111017459368       111017523887       111017592906    
111007962827       111011307229       111011442016       111012469319      
111013582899       111014360423       111014451200       111014547879      
111015589337       111015680104       111015765276       111015853061      
111016290506       111016382294       111016477446       111016553429      
111017397369       111017459379       111017523898       111017592917    
111007962838       111011307320       111011442106       111012469320      
111013582923       111014360568       111014451255       111014547914      
111015589416       111015680159       111015765298       111015853072      
111016290517       111016382306       111016477468       111016553430      
111017397392       111017459380       111017523900       111017592940    
111007962984       111011307331       111011442623       111012469342      
111013582945       111014360636       111014451266       111014548016      
111015589472       111015680160       111015765333       111015853083      
111016290551       111016382373       111016477479       111016553508      
111017397404       111017459414       111017523911       111017592962    
111007963008       111011307364       111011442667       111012469353      
111013583036       111014360692       111014451299       111014548027      
111015589528       111015680216       111015765355       111015853106      
111016290573       111016382418       111016477480       111016553520      
111017397505       111017459436       111017523922       111017592995    
111007963121       111011307410       111011442746       111012469397      
111013583126       111014361468       111014451301       111014548038      
111015589551       111015680227       111015765366       111015853128      
111016290629       111016382520       111016477503       111016553531      
111017397516       111017459447       111017523955       111017593019    
111007963143       111011307454       111011442915       111012469421      
111013583205       111014361480       111014451312       111014548083      
111015589595       111015680249       111015765399       111015853230      
111016290630       111016383172       111016477558       111016553553      
111017397527       111017459458       111017523977       111017593097    
111007963198       111011307487       111011442926       111012469432      
111013583249       111014361491       111014451356       111014548139      
111015589663       111015680261       111015765434       111015853241      
111016290663       111016383194       111016477570       111016553564      
111017397549       111017459470       111017523999       111017593110    
111007963200       111011307500       111011443073       111012469443      
111013583250       111014361570       111014451367       111014548241      
111015589674       111015680283       111015765456       111015853274      
111016290685       111016383240       111016477581       111016553575      
111017397550       111017459504       111017524046       111017593121    
111007963233       111011307588       111011443118       111012469803      
111013583339       111014361581       111014451378       111014548274      
111015589696       111015680306       111015765467       111015853342      
111016290731       111016383251       111016477592       111016553597      
111017397572       111017459526       111017524057       111017593569    
111007963266       111011307689       111011443130       111012469825      
111013583340       111014361615       111014451389       111014548296      
111015589742       111015680317       111015765490       111015853386      
111016290764       111016383273       111016477615       111016553643      
111017397594       111017459582       111017524068       111017593604    
111007963312       111011307713       111011443163       111012469847      
111013583429       111014361659       111014451390       111014548342      
111015589753       111015680339       111015765535       111015853432      
111016290786       111016383307       111016477716       111016553698      
111017397606       111017459593       111017524080       111017593615    
111007963367       111011307735       111011443174       111012469948      
111013583441       111014361682       111014451402       111014548375      
111015589775       111015680362       111015765546       111015853454      
111016290809       111016383341       111016477727       111016553700      
111017397617       111017459627       111017524091       111017593626    
111007963468       111011307780       111011443208       111012469993      
111013583463       111014361693       111014451480       111014548397      
111015589786       111015680373       111015765568       111015854185      
111016290821       111016383363       111016477750       111016553733      
111017397640       111017459672       111017524158       111017593637    
111007963503       111011307803       111011443264       111012470085      
111013583575       111014361705       111014451491       111014548410      
111015589810       111015680474       111015765614       111015854196      
111016290843       111016383374       111016477761       111016553744      
111017397684       111017459683       111017524169       111017593648    
111007963514       111011307858       111011443411       111012470164      
111013583597       111014361750       111014451503       111014548421      
111015589887       111015680519       111015765625       111015854208      
111016290854       111016383655       111016477772       111016553766      
111017397695       111017459717       111017524170       111017593659    
111007963547       111011307869       111011443466       111012470311      
111013583621       111014361794       111014451558       111014548465      
111015589898       111015680520       111015765681       111015854231      
111016290865       111016383677       111016477806       111016553788      
111017397707       111017459728       111017524237       111017593705    
111007963738       111011307926       111011443567       111012470377      
111013584273       111014361828       111014451581       111014548825      
111015589922       111015680643       111015765748       111015854242      
111016290999       111016383699       111016478212       111016553799      
111017397718       111017459739       111017524248       111017593727    
111007963806       111011307971       111011443590       111012470388      
111013584475       111014361839       111014451637       111014548881      
111015589944       111015680654       111015765759       111015854310      
111016291013       111016383734       111016478223       111016553801      
111017397730       111017459773       111017524260       111017593738    
111007963862       111011308006       111011443624       111012470423      
111013584510       111014361862       111014451648       111014548982      
111015589999       111015680665       111015765760       111015854321      
111016291057       111016383789       111016478795       111016553845      
111017397741       111017459795       111017524417       111017593828    
111007963929       111011308017       111011443657       111012470445      
111013584543       111014361873       111014451660       111014549062      
111015590205       111015680698       111015765805       111015854376      
111016291079       111016383813       111016478874       111016553924      
111017397752       111017459818       111017524439       111017593839    
111007964009       111011308152       111011443725       111012470513      
111013584611       111014361895       111014451682       111014549129      
111015590227       111015680766       111015765894       111015854387      
111016291080       111016383880       111016478885       111016554138      
111017397763       111017459852       111017524440       111017593840    
111007964122       111011308220       111011443859       111012470546      
111013584655       111014361918       111014451705       111014549130      
111015590238       111015680801       111015765962       111015854444      
111016291103       111016383903       111016478964       111016554150      
111017397774       111017459863       111017524484       111017594391    
111007964256       111011308242       111011443916       111012470568      
111013584789       111014361941       111014451750       111014549141      
111015590250       111015680913       111015765973       111015854466      
111016291125       111016384779       111016478986       111016554194      
111017397808       111017459874       111017524495       111017594436    
111007964267       111011308309       111011443961       111012470704      
111013585016       111014361952       111014451772       111014549163      
111015590261       111015680980       111015766558       111015854477      
111016291136       111016384780       111016478997       111016554239      
111017397831       111017459885       111017524518       111017594492    
111007964302       111011308387       111011444018       111012470748      
111013585342       111014361985       111014451828       111014549185      
111015590306       111015681048       111015766581       111015854499      
111016291158       111016384791       111016479066       111016554284      
111017397875       111017459896       111017525069       111017594504    
111007964324       111011308488       111011444131       111012470759      
111013585364       111014362054       111014451840       111014549196      
111015590317       111015681071       111015766626       111015854501      
111016291192       111016384814       111016479099       111016554307      
111017397886       111017459908       111017525092       111017594526    
111007964346       111011308534       111011444142       111012470793      
111013585599       111014362087       111014451862       111014549231      
111015590328       111015681093       111015766637       111015854512      
111016291204       111016384858       111016479112       111016554330      
111017397897       111017459919       111017525104       111017594537    
111007964357       111011308556       111011444311       111012470805      
111013585689       111014362098       111014451873       111014549253      
111015590339       111015681150       111015766985       111015854523      
111016291305       111016384869       111016479314       111016554352      
111017397965       111017459931       111017525126       111017594571    
111007964414       111011308567       111011444388       111012470850      
111013585690       111014362111       111014451884       111014549264      
111015590362       111015681161       111015767010       111015854545      
111016291327       111016384881       111016479325       111016554374      
111017397976       111017460034       111017525148       111017594593    
111007964425       111011308589       111011444423       111012470883      
111013585713       111014362122       111014451895       111014549332      
111015590373       111015681183       111015767043       111015854567      
111016291372       111016384904       111016479369       111016554600      
111017398089       111017460045       111017525171       111017594616    
111007964447       111011308613       111011444434       111012470940      
111013585825       111014362177       111014451918       111014549376      
111015590430       111015681228       111015767098       111015854646      
111016291833       111016384915       111016479370       111016554611      
111017398203       111017460056       111017525373       111017594627    
111007964481       111011308646       111011444467       111012470962      
111013585892       111014362199       111014451930       111014549387      
111015590485       111015681240       111015767122       111015854657      
111016291877       111016384937       111016479381       111016554666      
111017398214       111017460067       111017525384       111017594638    
111007964616       111011308736       111011444546       111012470973      
111013585915       111014362212       111014451963       111014549398      
111015590519       111015681251       111015767144       111015854668      
111016291899       111016384960       111016479415       111016554688      
111017398236       111017460078       111017525395       111017594683    
111007964649       111011308758       111011444669       111012471008      
111013586152       111014362223       111014451985       111014549400      
111015590520       111015681273       111015767155       111015855704      
111016291901       111016384982       111016479426       111016554723      
111017398258       111017460090       111017525429       111017594694    
111007964661       111011308770       111011444849       111012471019      
111013586220       111014362245       111014452009       111014549433      
111015590531       111015681329       111015767177       111015855748      
111016291934       111016384993       111016479459       111016554756      
111017398269       111017460102       111017525452       111017594728    
111007964717       111011308882       111011444973       111012471042      
111013586567       111014362256       111014452021       111014549455      
111015590553       111015681374       111015767223       111015855782      
111016291956       111016385006       111016479482       111016554767      
111017398270       111017460135       111017525485       111017594773    
111007964762       111011308927       111011445312       111012471053      
111013587041       111014362267       111014452032       111014549905      
111015590586       111015681509       111015767245       111015855793      
111016291978       111016385028       111016479493       111016554824      
111017398281       111017460146       111017525508       111017594784    
111007964953       111011308950       111011445390       111012471097      
111013587119       111014362357       111014452043       111014550031      
111015590609       111015681576       111015767267       111015855861      
111016291989       111016385039       111016479527       111016554857      
111017398315       111017460191       111017525531       111017594807    
111007965022       111011309041       111011445402       111012471109      
111013587131       111014362379       111014452054       111014550064      
111015590610       111015681756       111015767289       111015855894      
111016292069       111016385095       111016479538       111016554879      
111017398326       111017460269       111017525575       111017594818    
111007965134       111011309074       111011445435       111012471154      
111013587153       111014362403       111014452100       111014550132      
111015590632       111015681789       111015767302       111015855928      
111016292104       111016385107       111016479572       111016554880      
111017398337       111017460281       111017525610       111017594841    
111007965167       111011309120       111011445581       111012471266      
111013587209       111014362425       111014452122       111014550154      
111015590643       111015681790       111015767582       111015855939      
111016292148       111016385141       111016479583       111016554891      
111017398359       111017460292       111017525621       111017594852    
111007965190       111011309142       111011446188       111012471277      
111013587221       111014362436       111014452177       111014550266      
111015590654       111015681868       111015767605       111015855962      
111016292171       111016385231       111016479628       111016555601      
111017398360       111017460359       111017525643       111017594863    
111007965325       111011309197       111011446223       111012471402      
111013587232       111014362447       111014452188       111014550299      
111015590698       111015681903       111015767661       111015855995      
111016292193       111016385242       111016479639       111016555836      
111017398371       111017460382       111017525722       111017594874  

 

SCH-A-15



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111007965426       111011309210       111011446278       111012471424      
111013587311       111014362458       111014452920       111014550301      
111015590700       111015681947       111015767683       111015856019      
111016292216       111016385264       111016479640       111016555904      
111017398405       111017460427       111017525733       111017594885    
111007965448       111011309221       111011446559       111012471480      
111013587333       111014362470       111014452953       111014550334      
111015591981       111015681958       111015767694       111015856031      
111016292227       111016385275       111016479662       111016555960      
111017398674       111017460438       111017525755       111017594920    
111007965460       111011309311       111011446728       111012471525      
111013587423       111014362492       111014452997       111014550345      
111015591992       111015681969       111015767728       111015856042      
111016292542       111016385286       111016479673       111016555971      
111017398696       111017460450       111017525766       111017594931    
111007965527       111011309401       111011446739       111012471682      
111013587456       111014362515       111014453022       111014550367      
111015592061       111015681992       111015767740       111015856053      
111016292553       111016385310       111016479718       111016555982      
111017398708       111017460472       111017525777       111017594942    
111007965628       111011309423       111011446807       111012471840      
111013587467       111014362560       111014453044       111014550514      
111015592072       111015682005       111015767762       111015856064      
111016292575       111016385343       111016479808       111016555993      
111017398719       111017460494       111017525799       111017594953    
111007965684       111011309445       111011446830       111012471873      
111013587478       111014362627       111014453055       111014550525      
111015592083       111015682016       111015767784       111015856075      
111016292609       111016385354       111016479820       111016556039      
111017398731       111017460506       111017525801       111017594986    
111007965707       111011309502       111011446896       111012471929      
111013587489       111014362649       111014453077       111014550547      
111015592151       111015682049       111015767830       111015856097      
111016292632       111016385365       111016479853       111016556051      
111017398742       111017460551       111017525812       111017595011    
111007965729       111011309557       111011446919       111012471930      
111013587490       111014362672       111014453235       111014550569      
111015592162       111015682050       111015767852       111015856109      
111016292654       111016385376       111016479875       111016556062      
111017399068       111017460562       111017525823       111017595066    
111007965730       111011309568       111011446931       111012471963      
111013587524       111014362683       111014453279       111014550626      
111015592173       111015682083       111015767874       111015856132      
111016292665       111016385398       111016479897       111016556073      
111017399079       111017461990       111017525845       111017595099    
111007965774       111011309579       111011446964       111012471974      
111013587535       111014362728       111014453314       111014550851      
111015592184       111015682106       111015767908       111015856143      
111016292698       111016385422       111016479909       111016556107      
111017399080       111017462003       111017525867       111017595123    
111007965820       111011309580       111011446975       111012472548      
111013587894       111014362751       111014453336       111014550873      
111015592207       111015682117       111015767953       111015856154      
111016292722       111016385501       111016479932       111016556129      
111017399260       111017462025       111017525968       111017595167    
111007965909       111011309658       111011447033       111012472593      
111013587928       111014362784       111014453415       111014550907      
111015592229       111015682128       111015767964       111015856165      
111016292744       111016385512       111016480169       111016556220      
111017399271       111017462159       111017525980       111017595189    
111007965965       111011309670       111011447167       111012472605      
111013587940       111014362795       111014453437       111014550929      
111015592241       111015682151       111015767975       111015856176      
111016292777       111016385556       111016480237       111016556275      
111017399293       111017462171       111017526004       111017595190    
111007965976       111011309759       111011447178       111012472616      
111013587951       111014362830       111014453460       111014550930      
111015592263       111015682500       111015767986       111015856198      
111016292788       111016385624       111016480248       111016556310      
111017399338       111017462205       111017526015       111017595224    
111007965998       111011309782       111011447202       111012472638      
111013587962       111014362841       111014453471       111014550974      
111015592331       111015682555       111015767997       111015856233      
111016292801       111016385680       111016480305       111016556343      
111017399349       111017462216       111017526037       111017595235    
111007966023       111011309827       111011447235       111012472672      
111013588075       111014362896       111014453482       111014551021      
111015592342       111015682612       111015768000       111015856266      
111016292812       111016385691       111016480338       111016556387      
111017399350       111017462238       111017526105       111017595246    
111007966056       111011309962       111011447471       111012472683      
111013588086       111014362953       111014453493       111014551076      
111015592364       111015682623       111015768022       111015856299      
111016292867       111016385703       111016480361       111016556398      
111017399361       111017462249       111017526127       111017595279    
111007966090       111011310087       111011447796       111012472694      
111013588514       111014362964       111014453549       111014551098      
111015592397       111015682645       111015768044       111015856301      
111016292878       111016385714       111016480372       111016556488      
111017399406       111017462261       111017526138       111017595291    
111007966124       111011310100       111011447819       111012472773      
111013588749       111014362997       111014453572       111014551256      
111015592432       111015682690       111015768066       111015856312      
111016292889       111016385725       111016480439       111016556534      
111017399417       111017462317       111017526172       111017595314    
111007966146       111011310133       111011447910       111012472818      
111013588750       111014363011       111014453606       111014551278      
111015592443       111015682746       111015768077       111015856378      
111016292913       111016385747       111016480484       111016556624      
111017399439       111017462340       111017526206       111017595336    
111007966179       111011310201       111011447987       111012472852      
111013588772       111014363033       111014453617       111014591070      
111015592454       111015682757       111015768088       111015856389      
111016293442       111016385859       111016480495       111016556635      
111017399440       111017462373       111017526239       111017595358    
111007966191       111011310223       111011448326       111012472874      
111013588817       111014363044       111014453628       111014601139      
111015592487       111015682779       111015768099       111015856402      
111016293475       111016385882       111016480541       111016556657      
111017399462       111017462407       111017526240       111017595369    
111007966269       111011310289       111011448359       111012472919      
111013588828       111014363055       111014453707       111014606156      
111015592522       111015682836       111015768190       111015856413      
111016293622       111016386041       111016480585       111016556680      
111017399473       111017462418       111017526251       111017595448    
111007966416       111011310379       111011448382       111012472964      
111013588895       111014363066       111014453774       111014967572      
111015592533       111015682847       111015768202       111015856435      
111016293633       111016386063       111016480596       111016556725      
111017399484       111017462452       111017526307       111017595482    
111007966438       111011310403       111011448562       111012472986      
111013588918       111014363077       111014453785       111014969990      
111015592544       111015682869       111015768224       111015856446      
111016294386       111016386085       111016480619       111016556736      
111017399495       111017462474       111017526329       111017595516    
111007966551       111011310537       111011448810       111012473033      
111013588930       111014363101       111014453796       111014974233      
111015592555       111015682881       111015768268       111015856457      
111016294432       111016386096       111016480642       111016556758      
111017399507       111017462508       111017526341       111017595527    
111007966630       111011310559       111011448865       111012473055      
111013588952       111014363134       111014453808       111014976932      
111015592577       111015682937       111015768279       111015856468      
111016294443       111016386108       111016480653       111016556781      
111017399518       111017462519       111017526352       111017595550    
111007966652       111011310638       111011448876       111012473077      
111013589021       111014363145       111014453864       111014979531      
111015592599       111015682948       111015768291       111015856503      
111016294454       111016386186       111016480686       111016556804      
111017399530       111017462564       111017526385       111017595561    
111007966708       111011310751       111011448988       111012473088      
111013589100       111014363358       111014453875       111014981354      
111015592601       111015682960       111015768303       111015856536      
111016294476       111016386209       111016480754       111016556815      
111017399541       111017462575       111017526419       111017595572    
111007966720       111011310795       111011449024       111012473134      
111013589122       111014363370       111014453921       111014986584      
111015592612       111015682971       111015768314       111015856558      
111016294487       111016386298       111016480800       111016556826      
111017399552       111017462597       111017526420       111017595594    
111007966742       111011310818       111011449046       111012473178      
111013589177       111014363404       111014453932       111014990950      
111015592645       111015682982       111015768347       111015856569      
111016294511       111016386300       111016480811       111016556848      
111017399585       111017462609       111017526431       111017595628    
111007966764       111011310896       111011449091       111012473189      
111013589256       111014363459       111014453943       111014992143      
111015592656       111015683095       111015768369       111015856592      
111016294555       111016386399       111016480822       111016556860      
111017399608       111017462643       111017526453       111017595718    
111007966854       111011310975       111011449293       111012473213      
111013589289       111014363460       111014454102       111014994426      
111015592667       111015683129       111015768370       111015856626      
111016294566       111016386412       111016480833       111016556871      
111017399653       111017462654       111017526486       111017595741    
111007966966       111011311000       111011449349       111012473235      
111013589919       111014363516       111014454135       111014999274      
111015592690       111015683130       111015768381       111015856659      
111016294601       111016386467       111016480855       111016556882      
111017399664       111017462665       111017526509       111017595752    
111007966988       111011311022       111011449529       111012473246      
111013589920       111014363527       111014454146       111014999454      
111015592713       111015683163       111015768392       111015856660      
111016294656       111016386489       111016480877       111016556893      
111017399675       111017462700       111017526521       111017595763    
111007967013       111011311077       111011449608       111012473257      
111013589997       111014363640       111014454304       111015000728      
111015592757       111015683208       111015768426       111015856682      
111016294678       111016386513       111016480923       111016556927      
111017399697       111017462711       111017526532       111017595774    
111007967024       111011311145       111011449664       111012473279      
111013590337       111014363662       111014454315       111015002517      
111015592768       111015683433       111015768460       111015856693      
111016294713       111016386579       111016480934       111016556972      
111017399721       111017462722       111017526543       111017595820    
111007967079       111011311189       111011449732       111012473303      
111013590348       111014363673       111014454337       111015006713      
111015592791       111015683455       111015768471       111015856705      
111016294791       111016387019       111016480945       111016556983      
111017399732       111017462744       111017526554       111017595842    
111007967170       111011311202       111011449811       111012473347      
111013590371       111014363695       111014454360       111015007343      
111015592803       111015683477       111015768482       111015856749      
111016294814       111016387020       111016480956       111016557018      
111017399754       111017462755       111017526565       111017595875    
111007967260       111011311291       111011449945       111012473358      
111013590405       111014363752       111014454371       111015012530      
111015592814       111015683488       111015768493       111015856817      
111016294858       111016387053       111016480967       111016557029      
111017399776       111017462777       111017526587       111017595897    
111007967383       111011311303       111011449967       111012473404      
111013590461       111014363774       111014454405       111015017355      
111015592870       111015683501       111015768594       111015857368      
111016294971       111016387064       111016480978       111016557052      
111017399811       111017462788       111017526633       111017596539    
111007967631       111011311347       111011450004       111012473437      
111013590494       111014363819       111014454438       111015021833      
111015592915       111015683523       111015768617       111015857425      
111016295006       111016387255       111016480989       111016557108      
111017399888       111017462799       111017526655       111017596629    
111007967653       111011311448       111011450048       111012473448      
111013590573       111014363842       111014454461       111015022104      
111015592948       111015683534       111015768730       111015857458      
111016295017       111016387277       111016481014       111016557311      
111017399899       111017462823       111017526677       111017596641    
111007967675       111011311459       111011450060       111012474517      
111013590607       111014363897       111014454539       111015027851      
111015593006       111015683545       111015768774       111015858752      
111016295040       111016387299       111016481058       111016557377      
111017399989       111017462856       111017526688       111017596708    
111007967686       111011311460       111011450116       111012474528      
111013590618       111014363909       111014454573       111015030394      
111015593017       111015683961       111015768796       111015858763      
111016295051       111016387312       111016481069       111016557388      
111017400016       111017462867       111017526712       111017596719    
111007967743       111011311471       111011450161       111012474540      
111013591327       111014363910       111014454595       111015030484      
111015593039       111015684007       111015768954       111015858774      
111016295130       111016387334       111016481081       111016557401      
111017400229       111017462890       111017526723       111017596753    
111007967990       111011311538       111011450329       111012474562      
111013591552       111014363921       111014454630       111015033971      
111015593051       111015684041       111015768976       111015858796      
111016295141       111016387378       111016481092       111016557467      
111017400319       111017462902       111017526789       111017596775    
111007968047       111011311549       111011450396       111012474753      
111013591574       111014363998       111014454696       111015044029      
111015593062       111015684052       111015768987       111015858820      
111016295163       111016387424       111016481104       111016557478      
111017400948       111017462924       111017526802       111017596911    
111007968070       111011311572       111011450453       111012474764      
111013591585       111014364001       111014454719       111015046245      
111015593073       111015684063       111015769001       111015858842      
111016295196       111016387435       111016481137       111016557489      
111017400959       111017462946       111017526813       111017596966    
111007968081       111011311628       111011450486       111012474843      
111013591675       111014364023       111014454720       111015046795      
111015593095       111015684074       111015769023       111015858897      
111016295220       111016387446       111016481148       111016557490      
111017400982       111017462968       111017526857       111017596999    
111007968159       111011311640       111011450543       111012474854      
111013592069       111014364034       111014455293       111015048001      
111015593141       111015684085       111015769034       111015858910      
111016295231       111016387468       111016481160       111016557535      
111017401017       111017462991       111017526879       111017597035    
111007968182       111011311684       111011450655       111012474898      
111013592272       111014364045       111014455338       111015048360      
111015593196       111015684131       111015769056       111015858932      
111016295242       111016387514       111016481182       111016557546      
111017401040       111017463004       111017526880       111017597057    
111007968283       111011311785       111011450666       111012474911      
111013592452       111014364102       111014456014       111015048405      
111015593208       111015684142       111015769146       111015858965      
111016295455       111016387525       111016481272       111016557579      
111017401051       111017463037       111017526891       111017597091    
111007968429       111011311808       111011450868       111012474922      
111013592531       111014364179       111014456036       111015049372      
111015593242       111015684209       111015769629       111015859012      
111016295466       111016387558       111016481283       111016557625      
111017401062       111017463048       111017526914       111017597327    
111007968597       111011311819       111011450970       111012474933      
111013592799       111014364180       111014456070       111015051432      
111015593253       111015684210       111015769641       111015859023      
111016295545       111016387604       111016481340       111016557715      
111017401118       111017463059       111017526925       111017597484    
111007968643       111011311864       111011450992       111012474944      
111013592823       111014364203       111014456081       111015054244      
111015593264       111015684243       111015769832       111015859056      
111016295589       111016387682       111016481351       111016557726      
111017401141       111017463060       111017526936       111017597620    
111007968654       111011311875       111011451061       111012474966      
111013592867       111014364236       111014456104       111015055975      
111015593275       111015684366       111015769843       111015859124      
111016296119       111016387705       111016481362       111016557737      
111017401152       111017463071       111017526958       111017597798    
111007968766       111011311921       111011451128       111012475024      
111013592935       111014364416       111014456159       111015057506      
111015593411       111015684388       111015769911       111015859157      
111016296153       111016387716       111016481373       111016557759      
111017401163       111017463082       111017526981       111017598126    
111007968777       111011311932       111011451207       111012475068      
111013592968       111014364427       111014456171       111015057629      
111015593444       111015684401       111015769977       111015859168      
111016296175       111016387727       111016481430       111016557805      
111017401174       111017463127       111017526992       111017598137    
111007968834       111011311954       111011451308       111012475091      
111013592991       111014364449       111014456182       111015060667      
111015593455       111015684423       111015770003       111015859179      
111016296186       111016387750       111016481788       111016557816      
111017401208       111017463138       111017527005       111017598171    
111007968867       111011312023       111011451353       111012475114      
111013593071       111014364461       111014456193       111015060803      
111015593488       111015684434       111015770058       111015859225      
111016296197       111016387783       111016481799       111016557838      
111017401220       111017463150       111017527050       111017598193    
111007969059       111011312090       111011451511       111012475125      
111013593105       111014364483       111014456238       111015063604      
111015593512       111015684456       111015770159       111015859236      
111016296209       111016387817       111016481801       111016557849      
111017401231       111017463161       111017527061       111017598205    
111007969060       111011312102       111011451667       111012475136      
111013593116       111014364720       111014456249       111015066607      
111015593703       111015684478       111015770171       111015859258      
111016296243       111016387840       111016481812       111016557861      
111017401242       111017463183       111017527072       111017598216    
111007969273       111011312113       111011451690       111012475226      
111013593161       111014365192       111014456283       111015071096      
111015593714       111015684489       111015770452       111015859270      
111016296276       111016387862       111016481823       111016557939      
111017401253       111017463240       111017527083       111017598249    
111007969329       111011312157       111011451713       111012475248      
111013593172       111014365215       111014456531       111015072479      
111015593758       111015684502       111015770485       111015859292      
111016296298       111016387873       111016481834       111016557951      
111017401264       111017463251       111017527094       111017598283    
111007969431       111011312180       111011451870       111012475259      
111013593295       111014365226       111014456553       111015072547      
111015593769       111015684535       111015770542       111015859304      
111016296322       111016387895       111016482475       111016557962      
111017401275       111017463262       111017527106       111017598306    
111007969486       111011312225       111011451937       111012475293      
111013593857       111014365248       111014456564       111015073087      
111015593837       111015684580       111015770643       111015859326      
111016296333       111016387963       111016482510       111016557973      
111017401297       111017463284       111017527117       111017598317    
111007969497       111011312236       111011452163       111012475305      
111013593981       111014365260       111014456575       111015081794      
111015593848       111015684591       111015770654       111015859337      
111016296344       111016387974       111016482532       111016558020      
111017401309       111017463352       111017527128       111017598328    
111007969600       111011312270       111011452208       111012475327      
111013594027       111014365271       111014456586       111015083606      
111015593893       111015684647       111015770676       111015859359      
111016296401       111016388010       111016483083       111016558042      
111017401321       111017463363       111017527140       111017598362    
111007969644       111011312304       111011452321       111012475394      
111013594454       111014365282       111014456597       111015086597      
111015593927       111015684658       111015770687       111015859472      
111016296456       111016388021       111016483106       111016558053      
111017401343       111017463396       111017527173       111017598373    
111007969712       111011312359       111011452400       111012475462      
111013594465       111014365316       111014456609       111015088117      
111015593938       111015684692       111015770700       111015859483      
111016296557       111016388032       111016483117       111016558075      
111017401387       111017463408       111017527218       111017598407    
111007969723       111011312360       111011452501       111012475518      
111013594971       111014365327       111014456610       111015091627      
111015594377       111015685626       111015770733       111015859506      
111016296579       111016388100       111016483128       111016558165      
111017401400       111017463419       111017527252       111017598429    
111007971210       111011312405       111011452590       111012475529      
111013595051       111014365349       111014456621       111015093382      
111015594388       111015685648       111015770744       111015859562      
111016296580       111016388133       111016483139       111016558187      
111017401411       111017463420       111017527274       111017598441    
111007971221       111011312427       111011452635       111012475530      
111013595129       111014365394       111014456632       111015098455      
111015594399       111015685659       111015770755       111015859573      
111016296603       111016388166       111016483140       111016558198      
111017401433       111017463431       111017527296       111017598463    
111007971232       111011312461       111011452848       111012475541      
111013595208       111014365406       111014456643       111015098949      
111015594412       111015685705       111015770799       111015859629      
111016296614       111016388177       111016483162       111016558200      
111017401444       111017463464       111017527319       111017598485    
111007971311       111011312472       111011452882       111012475552      
111013595219       111014365462       111014456654       111015100190      
111015594434       111015685716       111015770878       111015862702      
111016296636       111016388201       111016483195       111016558211      
111017401455       111017463486       111017527320       111017598520    
111007971322       111011312540       111011452916       111012475574      
111013595220       111014365529       111014456676       111015105252      
111015594445       111015685727       111015770935       111015870059      
111016296647       111016388223       111016483207       111016558244      
111017401499       111017463497       111017528983       111017598531  

 

SCH-A-16



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111007971366       111011312562       111011452949       111012475608      
111013595231       111014365552       111014456700       111015106961      
111015594513       111015685749       111015770957       111015892918      
111016296760       111016388447       111016483218       111016558255      
111017401501       111017463509       111017528994       111017598609    
111007971412       111011312618       111011453120       111012475631      
111013595264       111014365620       111014456711       111015109627      
111015594524       111015685750       111015770968       111015925757      
111016296771       111016388458       111016483397       111016558266      
111017401523       111017463510       111017529007       111017598621    
111007971434       111011312663       111011453153       111012475912      
111013596007       111014365631       111014456755       111015113048      
111015594557       111015685772       111015771071       111016207559      
111016296962       111016388469       111016483409       111016558277      
111017401534       111017463521       111017529030       111017598665    
111007971467       111011313002       111011453209       111012475967      
111013596018       111014365642       111014456788       111015114858      
111015594580       111015685783       111015771082       111016207616      
111016296973       111016388492       111016483443       111016558299      
111017401567       111017463576       111017529131       111017598698    
111007971502       111011313046       111011453221       111012476003      
111013596041       111014365664       111014456845       111015116557      
111015594603       111015685794       111015771183       111016207638      
111016296984       111016388706       111016483454       111016558312      
111017401578       111017463587       111017529164       111017598700    
111007971603       111011313079       111011453265       111012476025      
111013596096       111014365697       111014456856       111015119000      
111015594647       111015685817       111015771206       111016207649      
111016296995       111016388728       111016483476       111016558356      
111017401602       111017463622       111017529175       111017598733    
111007971614       111011313169       111011453344       111012476058      
111013596131       111014365743       111014456878       111015119077      
111015594658       111015685828       111015771217       111016207672      
111016297031       111016388795       111016483487       111016558413      
111017401624       111017463633       111017529197       111017598744    
111007971669       111011313248       111011453388       111012476070      
111013596210       111014365776       111014456913       111015121676      
111015594669       111015685839       111015771240       111016207683      
111016297053       111016388807       111016483577       111016558446      
111017401646       111017463644       111017529221       111017598812    
111007971681       111011313282       111011453412       111012476092      
111013596232       111014365787       111014456946       111015121788      
111015594670       111015685840       111015771273       111016207706      
111016297143       111016388818       111016483599       111016558468      
111017401657       111017463699       111017529232       111017598823    
111007971771       111011313417       111011453423       111012476115      
111013596243       111014365866       111014456991       111015124657      
111015594692       111015685862       111015771284       111016207728      
111016297154       111016388841       111016483612       111016558479      
111017401668       111017464353       111017529276       111017598834    
111007971805       111011313518       111011453478       111012476126      
111013596254       111014365901       111014457026       111015125715      
111015594737       111015685895       111015771318       111016207762      
111016297165       111016388852       111016483645       111016558480      
111017401679       111017464375       111017529287       111017598856    
111007971838       111011313664       111011453502       111012476148      
111013596388       111014365912       111014457037       111015126299      
111015594838       111015685952       111015771385       111016207773      
111016297211       111016388874       111016483678       111016558514      
111017401691       111017464386       111017529300       111017598867    
111007971951       111011313697       111011453614       111012476216      
111013596580       111014365923       111014457138       111015126468      
111015594861       111015685963       111015771396       111016207829      
111016297233       111016388885       111016483768       111016558536      
111017401714       111017464410       111017529322       111017598890    
111007972086       111011313743       111011453647       111012476249      
111013596647       111014365945       111014457161       111015127537      
111015594894       111015685974       111015771723       111016207841      
111016297244       111016388896       111016483780       111016558558      
111017401736       111017464443       111017529333       111017598902    
111007972266       111011313798       111011453715       111012476306      
111013596715       111014365956       111014457172       111015134108      
111015594917       111015685985       111015771745       111016207852      
111016297255       111016388931       111016483791       111016558569      
111017401758       111017464465       111017529366       111017598913    
111007972312       111011313934       111011453726       111012476317      
111013596793       111014365990       111014457183       111015137123      
111015594928       111015685996       111015771767       111016207885      
111016297288       111016388942       111016483825       111016558570      
111017401769       111017464814       111017529401       111017598957    
111007972345       111011313945       111011453962       111012476340      
111013596827       111014366003       111014457206       111015139541      
111015594962       111015686009       111015771813       111016207919      
111016297299       111016388953       111016483836       111016558851      
111017401770       111017464825       111017529423       111017598968    
111007972390       111011313967       111011453973       111012476384      
111013596838       111014366047       111014457217       111015142499      
111015594973       111015686087       111015771879       111016207920      
111016297334       111016388997       111016483847       111016558873      
111017401781       111017464836       111017529434       111017598979    
111007972402       111011313978       111011453984       111012477183      
111013596849       111014366069       111014457228       111015146954      
111015594995       111015686100       111015771880       111016207942      
111016297402       111016389011       111016483881       111016559100      
111017401792       111017464847       111017529513       111017598980    
111007972413       111011314047       111011454008       111012477206      
111013596928       111014366070       111014457239       111015151028      
111015595031       111015686144       111015771914       111016208044      
111016297525       111016389022       111016483926       111016559122      
111017401804       111017465286       111017529524       111017599015    
111007972446       111011314058       111011454053       111012477251      
111013596951       111014366081       111014457262       111015151095      
111015595086       111015686177       111015771925       111016208055      
111016297536       111016389044       111016483937       111016559144      
111017401815       111017465297       111017529546       111017599026    
111007972457       111011314070       111011454097       111012477273      
111013597211       111014366092       111014457307       111015157350      
111015595109       111015686199       111015771936       111016208077      
111016297547       111016389055       111016483948       111016559739      
111017401837       111017465309       111017529614       111017599048    
111007972479       111011314092       111011454110       111012477284      
111013597266       111014366104       111014457318       111015159666      
111015595222       111015686290       111015771947       111016208088      
111016297570       111016389077       111016484310       111016559773      
111017401848       111017465310       111017529647       111017599059    
111007972491       111011314148       111011454154       111012477318      
111013597390       111014366115       111014457330       111015162019      
111015595244       111015686302       111015771969       111016208101      
111016297615       111016389088       111016484332       111016559784      
111017401859       111017465321       111017529658       111017599071    
111007972525       111011314171       111011454266       111012477330      
111013597435       111014366126       111014457363       111015163740      
111015595266       111015686313       111015771981       111016208178      
111016297626       111016389145       111016484354       111016559795      
111017401860       111017465332       111017529681       111017599082    
111007972907       111011314193       111011454570       111012477598      
111013597468       111014366137       111014457385       111015164640      
111015595491       111015686368       111015772016       111016208190      
111016297659       111016389156       111016484365       111016559863      
111017401871       111017465343       111017529704       111017599093    
111007972952       111011314205       111011454637       111012477633      
111013597491       111014366205       111014457419       111015165124      
111015595503       111015686403       111015772038       111016208202      
111016297750       111016389167       111016484477       111016559874      
111017401893       111017465376       111017529715       111017599116    
111007972985       111011314294       111011454750       111012477745      
111013597503       111014366249       111014457475       111015167812      
111015595525       111015686470       111015772094       111016208213      
111016297761       111016389235       111016484488       111016560001      
111017401905       111017465387       111017529726       111017599127    
111007972996       111011314362       111011454794       111012477756      
111013597536       111014366250       111014457486       111015167856      
111015596098       111015686504       111015772117       111016208246      
111016297828       111016389268       111016484501       111016560012      
111017401927       111017465398       111017529782       111017599138    
111007973009       111011314407       111011455155       111012477767      
111013597569       111014366610       111014457565       111015172212      
111015596111       111015686526       111015772139       111016208291      
111016297839       111016389279       111016484512       111016560056      
111017401938       111017465400       111017529805       111017599150    
111007973021       111011314441       111011455177       111012477813      
111013597581       111014366632       111014457587       111015172302      
111015596155       111015686593       111015772162       111016208527      
111016297840       111016389314       111016484534       111016560078      
111017401961       111017465411       111017529827       111017599161    
111007973100       111011314463       111011455199       111012477835      
111013597682       111014366687       111014457611       111015175259      
111015596166       111015686616       111015772173       111016208538      
111016297873       111016389347       111016484590       111016560090      
111017401983       111017465433       111017529861       111017599239    
111007973111       111011314496       111011455212       111012477879      
111013597738       111014366698       111014457644       111015178083      
111015596177       111015686650       111015772184       111016208572      
111016297907       111016389358       111016484602       111016560113      
111017401994       111017465455       111017529883       111017599240    
111007973177       111011314508       111011455234       111012477891      
111013597750       111014366700       111014457655       111015178353      
111015596201       111015686683       111015772195       111016208583      
111016297929       111016389392       111016484613       111016560124      
111017402007       111017465477       111017529917       111017599251    
111007973302       111011314520       111011455458       111012477970      
111013597806       111014366722       111014457666       111015179376      
111015596212       111015686795       111015772252       111016208594      
111016297930       111016389415       111016484635       111016560146      
111017402029       111017465499       111017529939       111017599262    
111007974516       111011314586       111011455469       111012478083      
111013598122       111014366777       111014457677       111015181537      
111015596234       111015686830       111015772263       111016208606      
111016298021       111016389437       111016484657       111016560225      
111017402052       111017465512       111017529940       111017599273    
111007974549       111011314597       111011455593       111012478094      
111013598155       111014366801       111014457688       111015183573      
111015596256       111015686841       111015772274       111016208617      
111016298032       111016389448       111016484680       111016560449      
111017402063       111017465523       111017529951       111017599318    
111007974561       111011314643       111011455672       111012478117      
111013598447       111014366856       111014457699       111015183674      
111015596481       111015686919       111015772296       111016208639      
111016298098       111016389493       111016484714       111016560450      
111017402119       111017465534       111017529962       111017599329    
111007974606       111011314665       111011455739       111012478140      
111013598515       111014366867       111014457723       111015185867      
111015596537       111015687707       111015772319       111016208651      
111016298111       111016390585       111016484758       111016560506      
111017402120       111017465556       111017529984       111017599341    
111007974673       111011314722       111011455762       111012478757      
111013598537       111014366902       111014457734       111015187533      
111015596548       111015687718       111015772342       111016208662      
111016298133       111016390608       111016484781       111016560539      
111017402142       111017465578       111017530010       111017599374    
111007974718       111011314733       111011455920       111012478779      
111013598559       111014366935       111014458252       111015194788      
111015596638       111015687729       111015772364       111016208763      
111016298166       111016390620       111016484792       111016560551      
111017402209       111017465589       111017530043       111017599396    
111007974763       111011314755       111011455975       111012478791      
111013598560       111014366979       111014458274       111015196083      
111015596649       111015687741       111015772432       111016208774      
111016298188       111016390642       111016484804       111016560629      
111017402210       111017465646       111017530098       111017599408    
111007974774       111011314799       111011456460       111012478803      
111013598593       111014366980       111014458285       111015199828      
111015596661       111015687808       111015772443       111016208785      
111016298223       111016390664       111016484826       111016560630      
111017402221       111017465668       111017530133       111017599464    
111007974831       111011314823       111011456549       111012478825      
111013598751       111014367015       111014458353       111015200090      
111015596706       111015687853       111015772465       111016208819      
111016298627       111016390675       111016484837       111016560641      
111017402412       111017466007       111017530166       111017599486    
111007974897       111011314878       111011456572       111012478858      
111013600575       111014367060       111014458364       111015200124      
111015596717       111015687864       111015772500       111016208875      
111016298649       111016390686       111016484893       111016560652      
111017402423       111017466041       111017530188       111017599509    
111007974909       111011314946       111011456774       111012478926      
111013600586       111014367082       111014458410       111015207738      
111015596728       111015687875       111015772522       111016208886      
111016298650       111016390710       111016484905       111016560685      
111017402434       111017466096       111017530201       111017599521    
111007974943       111011314991       111011456785       111012478937      
111013600700       111014367116       111014458443       111015207761      
111015596740       111015687886       111015772544       111016208954      
111016298706       111016390732       111016484983       111016560719      
111017402445       111017466120       111017530223       111017599532    
111007974954       111011315048       111011456932       111012478982      
111013600711       111014367138       111014458454       111015207772      
111015596751       111015687897       111015772577       111016209001      
111016298728       111016390743       111016485018       111016560731      
111017402456       111017466142       111017530234       111017599543    
111007974965       111011315071       111011457012       111012479017      
111013600744       111014367150       111014458487       111015210709      
111015596784       111015687910       111015772599       111016209012      
111016298739       111016390798       111016485209       111016560764      
111017402478       111017466186       111017530256       111017599565    
111007975023       111011315150       111011457023       111012479028      
111013600823       111014367206       111014458500       111015211205      
111015596795       111015687976       111015772612       111016209034      
111016298762       111016390822       111016485210       111016560832      
111017402489       111017466311       111017530278       111017599576    
111007975179       111011315217       111011457089       111012479455      
111013600845       111014367217       111014458533       111015211834      
111015596818       111015688012       111015772746       111016209810      
111016299167       111016390866       111016485232       111016560843      
111017402490       111017466322       111017530290       111017599633    
111007975270       111011315318       111011457090       111012479466      
111013600878       111014367318       111014458577       111015213083      
111015596829       111015688023       111015772768       111016209821      
111016299178       111016390877       111016485276       111016560854      
111017402502       111017466401       111017530313       111017599688    
111007975438       111011315352       111011457124       111012479499      
111013600935       111014367330       111014458599       111015214477      
111015596830       111015688089       111015772803       111016209854      
111016299213       111016390888       111016485287       111016560898      
111017402513       111017466490       111017530335       111017599712    
111007975540       111011315374       111011457247       111012479512      
111013600946       111014367408       111014458601       111015214556      
111015596841       111015688102       111015772814       111016209887      
111016299291       111016390899       111016485298       111016560900      
111017402524       111017466546       111017530368       111017599734    
111007976024       111011315385       111011457258       111012479567      
111013600968       111014367453       111014458645       111015220452      
111015596920       111015688146       111015772825       111016209900      
111016299347       111016390901       111016485300       111016560933      
111017402535       111017466580       111017530379       111017599756    
111007981536       111011315396       111011457269       111012479578      
111013600980       111014367464       111014458656       111015223994      
111015596953       111015688157       111015772847       111016209922      
111016299381       111016390934       111016485322       111016560955      
111017402546       111017466636       111017530391       111017599778    
111008053155       111011315431       111011457304       111012479590      
111013601004       111014367475       111014458678       111015225884      
111015596964       111015688416       111015772881       111016209999      
111016299392       111016391205       111016485344       111016560966      
111017402557       111017466647       111017530403       111017599813    
111008542563       111011315475       111011457360       111012479602      
111013601048       111014367497       111014459062       111015229013      
111015597011       111015688483       111015772892       111016210036      
111016299404       111016391216       111016485355       111016561024      
111017402580       111017466681       111017530414       111017599846    
111008550731       111011315532       111011457371       111012479635      
111013601059       111014367554       111014459095       111015232545      
111015597022       111015688517       111015772904       111016210047      
111016299415       111016391452       111016485366       111016561046      
111017402591       111017466759       111017530425       111017599868    
111008808704       111011315611       111011457393       111012479668      
111013601116       111014367576       111014459309       111015234828      
111015597033       111015688540       111015772982       111016210058      
111016299437       111016391496       111016485412       111016561057      
111017402614       111017466805       111017530470       111017599879    
111008944132       111011315633       111011457483       111012479938      
111013601228       111014367622       111014459321       111015236954      
111015597055       111015688562       111015773084       111016210160      
111016299448       111016391520       111016485456       111016561079      
111017402670       111017466827       111017530492       111017599891    
111008973718       111011315666       111011457494       111012480299      
111013601251       111014367701       111014459332       111015239979      
111015597077       111015688630       111015773095       111016210216      
111016299460       111016391531       111016485546       111016561114      
111017402681       111017466849       111017530515       111017599914    
111009075554       111011315677       111011457562       111012480301      
111013601262       111014367756       111014459343       111015240320      
111015597190       111015688674       111015773107       111016210238      
111016299527       111016391597       111016486031       111016561181      
111017402692       111017466872       111017530526       111017599936    
111009076522       111011315712       111011457674       111012480312      
111013601329       111014367802       111014459387       111015240869      
111015597257       111015688708       111015774636       111016210249      
111016299538       111016391610       111016486086       111016561204      
111017402704       111017466906       111017530537       111017599958    
111009077848       111011315835       111011457753       111012480334      
111013601419       111014367824       111014459398       111015252233      
111015597280       111015688753       111015774906       111016210261      
111016299606       111016391621       111016486143       111016561215      
111017402759       111017466984       111017530548       111017599970    
111009119766       111011315970       111011457786       111012480345      
111013601431       111014367846       111014459400       111015254437      
111015597303       111015688764       111015774940       111016210283      
111016300238       111016391654       111016486187       111016561260      
111017402760       111017467008       111017530559       111017599992    
111009122861       111011315981       111011457821       111012480389      
111013601442       111014368331       111014459501       111015254864      
111015597314       111015688832       111015774962       111016210294      
111016300283       111016391687       111016486222       111016561327      
111017402771       111017467020       111017530571       111017600041    
111009122917       111011316027       111011457832       111012480424      
111013601497       111014368342       111014459512       111015255506      
111015597831       111015688854       111015775008       111016210306      
111016300306       111016391700       111016486233       111016561361      
111017402782       111017467064       111017530582       111017600063    
111009122940       111011316038       111011457933       111012480435      
111013601543       111014369130       111014459534       111015255955      
111015597864       111015688876       111015775019       111016210328      
111016300339       111016391755       111016486389       111016561383      
111017402805       111017467110       111017530593       111017600074    
111009123097       111011316049       111011458002       111012480457      
111013601756       111014369174       111014459578       111015260760      
111015597875       111015688887       111015775031       111016210339      
111016300351       111016391766       111016486402       111016561406      
111017402816       111017467143       111017530650       111017600085    
111009123200       111011316050       111011458057       111012480503      
111013601767       111014369185       111014459589       111015262144      
111015597886       111015688898       111015775053       111016210362      
111016300362       111016391777       111016486424       111016561439      
111017402827       111017467187       111017530683       111017600142    
111009123211       111011316061       111011458091       111012480930      
111013601846       111014369231       111014459602       111015264641      
111015597897       111015688900       111015775064       111016210373      
111016300384       111016391799       111016486479       111016561451      
111017402849       111017467198       111017530751       111017600153    
111009123312       111011316139       111011458147       111012480952      
111013601879       111014369286       111014459635       111015264786      
111015597909       111015688911       111015775097       111016210395      
111016300395       111016391801       111016486480       111016561484      
111017402850       111017467200       111017530863       111017600467    
111009123402       111011316173       111011458406       111012480974      
111013602926       111014369297       111014459714       111015268331      
111015597910       111015689260       111015775109       111016210429      
111016300418       111016391834       111016486491       111016561507      
111017402872       111017467299       111017530874       111017600478    
111009123525       111011316207       111011458574       111012480985      
111013603017       111014369343       111014459736       111015269310      
111015597921       111015689271       111015775110       111016210508      
111016300430       111016391845       111016486514       111016561518      
111017402906       111017467323       111017530908       111017600513    
111009123536       111011316241       111011458585       111012481010      
111013603039       111014369365       111014459758       111015272707      
111015597954       111015689293       111015775121       111016210609      
111016300441       111016391867       111016486525       111016561596      
111017402940       111017467334       111017530919       111017600524    
111009123547       111011316252       111011458620       111012481065      
111013603129       111014369398       111014459781       111015273494      
111015597965       111015689327       111015775143       111016210610      
111016300485       111016391878       111016486569       111016561620      
111017402951       111017467345       111017530920       111017600557  

 

SCH-A-17



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111009123569       111011316296       111011458664       111012481100      
111013603130       111014369411       111014459792       111015274417      
111015597998       111015689349       111015775165       111016210632      
111016300508       111016391913       111016486570       111016561631      
111017403008       111017467402       111017530931       111017600614    
111009123682       111011316319       111011458732       111012481144      
111013603152       111014369477       111014459815       111015275542      
111015598023       111015689372       111015775198       111016210687      
111016300520       111016391968       111016486581       111016561709      
111017403019       111017467413       111017532124       111017600636    
111009123952       111011316364       111011458776       111012481201      
111013603163       111014369488       111014459860       111015277364      
111015598056       111015689394       111015775222       111016210698      
111016300531       111016391991       111016486615       111016561710      
111017403020       111017467435       111017532135       111017600670    
111009123974       111011316386       111011458822       111012481223      
111013603208       111014369679       111014459871       111015277690      
111015598067       111015689417       111015775266       111016210700      
111016300575       111016392026       111016486637       111016561721      
111017403031       111017467446       111017532168       111017600704    
111009123985       111011316465       111011458877       111012481234      
111013603264       111014369691       111014459905       111015281695      
111015598078       111015689451       111015775288       111016210722      
111016300597       111016392037       111016486660       111016561732      
111017403053       111017467468       111017532528       111017600715    
111009123996       111011316500       111011458888       111012481290      
111013603309       111014369714       111014459927       111015284047      
111015598090       111015689484       111015775299       111016210733      
111016300609       111016392048       111016486671       111016561855      
111017403064       111017467479       111017532551       111017600827    
111009124054       111011316511       111011458967       111012481324      
111013603400       111014369860       111014459983       111015284610      
111015598146       111015689495       111015775323       111016210799      
111016300610       111016392059       111016486682       111016561888      
111017403075       111017467480       111017532562       111017600838    
111009124076       111011316612       111011459036       111012481391      
111013603411       111014369871       111014460008       111015285172      
111015598179       111015689507       111015775345       111016210823      
111016300621       111016392093       111016486693       111016561899      
111017403110       111017467491       111017532584       111017600850    
111009124201       111011316634       111011459340       111012481414      
111013603422       111014369882       111014460019       111015285701      
111015598203       111015689530       111015775356       111016210845      
111016300654       111016392127       111016486738       111016561956      
111017403132       111017467514       111017532641       111017600872    
111009124212       111011316645       111011459418       111012481425      
111013603455       111014369916       111014460042       111015286207      
111015598214       111015689541       111015775389       111016210878      
111016300676       111016392149       111016486794       111016562047      
111017403143       111017467569       111017532674       111017600894    
111009124223       111011316689       111011459452       111012481447      
111013603523       111014369927       111014460053       111015287657      
111015598225       111015689552       111015775390       111016210913      
111016300698       111016392150       111016486806       111016562070      
111017403154       111017467604       111017532720       111017600917    
111009124290       111011316779       111011459520       111012481458      
111013603567       111014369938       111014460075       111015292103      
111015598236       111015689596       111015775402       111016210935      
111016300823       111016392206       111016486817       111016562126      
111017403200       111017467626       111017532731       111017600928    
111009124302       111011316780       111011459632       111012481470      
111013603613       111014369949       111014460086       111015292967      
111015598247       111015689631       111015775413       111016210957      
111016300878       111016392217       111016486828       111016562193      
111017403233       111017467637       111017532775       111017600940    
111009124425       111011316803       111011459654       111012481481      
111013603668       111014369972       111014460110       111015295612      
111015598270       111015689697       111015775435       111016210968      
111016300902       111016392273       111016486907       111016562238      
111017403255       111017467671       111017532854       111017600951    
111009124627       111011316836       111011459687       111012481526      
111013603736       111014369983       111014460121       111015295623      
111015598292       111015689710       111015775446       111016210979      
111016300913       111016392284       111016487223       111016562272      
111017403299       111017467727       111017532966       111017600973    
111009124706       111011316847       111011459812       111012481560      
111013603769       111014369994       111014460132       111015297153      
111015598337       111015689754       111015775457       111016210980      
111016300924       111016392307       111016487234       111016562351      
111017403367       111017467750       111017532977       111017601008    
111009124739       111011316892       111011459867       111012481605      
111013603792       111014370008       111014460143       111015298334      
111015598405       111015689776       111015775479       111016211015      
111016300935       111016392318       111016487245       111016562362      
111017403389       111017467761       111017533013       111017601019    
111009124795       111011316926       111011459889       111012481616      
111013603815       111014370042       111014460165       111015303140      
111015598416       111015689798       111015775480       111016211048      
111016300979       111016392341       111016487267       111016562384      
111017403402       111017467806       111017533024       111017601053    
111009126102       111011317118       111011459902       111012481638      
111013603860       111014370064       111014460255       111015304837      
111015598427       111015689800       111015775570       111016211059      
111016301026       111016392352       111016487289       111016562395      
111017403424       111017467873       111017533057       111017601064    
111009126135       111011317141       111011460049       111012481649      
111013603882       111014370097       111014460301       111015305568      
111015598438       111015689822       111015775615       111016211183      
111016301059       111016392374       111016487290       111016562463      
111017403446       111017467941       111017533080       111017601075    
111009126157       111011317152       111011460083       111012481661      
111013603905       111014370132       111014460312       111015306288      
111015598449       111015689855       111015775626       111016211206      
111016301060       111016392431       111016487313       111016562496      
111017403503       111017467974       111017533091       111017601086    
111009126180       111011317196       111011460139       111012482909      
111013604007       111014370154       111014460783       111015306323      
111015598450       111015689901       111015775648       111016211565      
111016301082       111016392453       111016487335       111016562519      
111017403525       111017467985       111017533125       111017601132    
111009126214       111011317309       111011460331       111012482910      
111013604030       111014370165       111014460851       111015306345      
111015598483       111015689923       111015775659       111016211576      
111016301093       111016392464       111016487357       111016562531      
111017403569       111017467996       111017533169       111017601176    
111009126258       111011317354       111011460364       111012482943      
111013604041       111014370187       111014460862       111015306862      
111015598506       111015689956       111015775660       111016211587      
111016301127       111016392475       111016487379       111016562553      
111017403581       111017468021       111017533170       111017601198    
111009126348       111011317376       111011460487       111012482954      
111013604052       111014370198       111014460873       111015307852      
111015598528       111015690037       111015775682       111016211598      
111016301150       111016392509       111016487920       111016562575      
111017403615       111017468043       111017533204       111017601200    
111009126483       111011317433       111011460533       111012483090      
111013604096       111014370200       111014460895       111015307863      
111015598618       111015690059       111015775738       111016211600      
111016301161       111016392521       111016487942       111016562643      
111017403761       111017468076       111017533237       111017601222    
111009126540       111011317455       111011460667       111012483113      
111013604131       111014370233       111014460907       111015312678      
111015598629       111015690060       111015775749       111016211633      
111016301183       111016392543       111016487975       111016562654      
111017404144       111017468100       111017533473       111017601233    
111009126674       111011317466       111011460689       111012483135      
111013605299       111014370244       111014460929       111015313860      
111015598630       111015690150       111015775750       111016211644      
111016301194       111016392587       111016487997       111016562687      
111017404155       111017468133       111017533495       111017601255    
111009126719       111011317477       111011460724       111012483258      
111013605378       111014370255       111014460952       111015315569      
111015598641       111015690161       111015775761       111016211666      
111016301251       111016392600       111016488011       111016562722      
111017404166       111017468188       111017533552       111017601277    
111009126720       111011317488       111011460757       111012483292      
111013605390       111014370345       111014461021       111015317022      
111015598652       111015690183       111015775783       111016211699      
111016301284       111016392611       111016488044       111016562733      
111017404177       111017468199       111017533574       111017601323    
111009126742       111011317545       111011460904       111012483326      
111013605435       111014370356       111014461054       111015317190      
111015598663       111015690206       111015775817       111016211756      
111016301295       111016392622       111016488101       111016562744      
111017404188       111017468201       111017533642       111017601345    
111009126764       111011317567       111011460926       111012483393      
111013605446       111014370367       111014461087       111015318607      
111015598685       111015690251       111015775828       111016211778      
111016301363       111016392688       111016488112       111016562755      
111017404199       111017468212       111017533653       111017601390    
111009126775       111011317590       111011460937       111012483405      
111013605480       111014370389       111014461098       111015320004      
111015598696       111015690262       111015775862       111016212027      
111016301396       111016392767       111016488134       111016562777      
111017404223       111017468267       111017533686       111017601402    
111009126797       111011317602       111011461017       111012483427      
111013605491       111014370390       111014461100       111015321342      
111015598708       111015690295       111015775918       111016212049      
111016301464       111016392789       111016488156       111016562980      
111017404234       111017468290       111017533710       111017601424    
111009126810       111011317624       111011461028       111012483438      
111013605558       111014370402       111014461111       111015321713      
111015598742       111015690307       111015775930       111016212050      
111016301543       111016392802       111016488189       111016563004      
111017404245       111017468313       111017533732       111017601479    
111009126966       111011317657       111011461051       111012483450      
111013605615       111014370413       111014461122       111015322455      
111015598775       111015690352       111015775941       111016212140      
111016301598       111016392813       111016488190       111016563048      
111017404256       111017468357       111017533743       111017601480    
111009127013       111011317680       111011461118       111012483461      
111013605682       111014370424       111014461166       111015322736      
111015598865       111015690363       111015775952       111016212162      
111016301600       111016392857       111016488202       111016563116      
111017404278       111017468379       111017533754       111017601491    
111009127035       111011317703       111011461310       111012483483      
111013605693       111014370468       111014461469       111015324389      
111015598911       111015690374       111015776009       111016212195      
111016301611       111016392868       111016488268       111016563138      
111017404289       111017468391       111017534070       111017601570    
111009127057       111011317725       111011461354       111012483517      
111013605761       111014370491       111014461481       111015324514      
111015598922       111015690385       111015776054       111016212241      
111016301655       111016392914       111016488291       111016563149      
111017404324       111017468414       111017534092       111017601581    
111009127068       111011317736       111011461589       111012483539      
111013605794       111014370503       111014461773       111015327821      
111015598944       111015690419       111015776111       111016212319      
111016301677       111016392925       111016488303       111016563150      
111017404357       111017468447       111017534115       111017601592    
111009127091       111011317792       111011461679       111012483573      
111013606773       111014370514       111014461784       111015327832      
111015599091       111015690431       111015776122       111016212342      
111016302274       111016392936       111016488370       111016563239      
111017404368       111017468481       111017534126       111017601604    
111009127103       111011317882       111011461747       111012483584      
111013606863       111014370525       111014461795       111015329036      
111015599147       111015690453       111015776201       111016212409      
111016302296       111016393409       111016488404       111016563251      
111017404379       111017468504       111017534137       111017601615    
111009127136       111011317916       111011461758       111012483595      
111013606986       111014370536       111014461807       111015330375      
111015599158       111015690464       111015776223       111016212421      
111016302500       111016394309       111016489663       111016563273      
111017404380       111017468548       111017534159       111017601637    
111009129565       111011317949       111011461826       111012483652      
111013606997       111014370547       111014461829       111015330937      
111015599170       111015691117       111015776245       111016212465      
111016302533       111016394310       111016489708       111016563307      
111017404447       111017468559       111017534160       111017601648    
111009135966       111011318041       111011461859       111012483663      
111013607101       111014370558       111014461841       111015334234      
111015599271       111015691139       111015776335       111016212476      
111016302566       111016394354       111016489720       111016563318      
111017404470       111017468560       111017534171       111017601660    
111009138015       111011318085       111011461927       111012483674      
111013607123       111014371324       111014461863       111015335640      
111015599305       111015691296       111015776346       111016212498      
111016302577       111016394365       111016489764       111016563329      
111017404481       111017468616       111017534193       111017601671    
111009139656       111011318108       111011461938       111012483696      
111013607134       111014371346       111014461885       111015337664      
111015599327       111015691308       111015776728       111016212511      
111016302588       111016394387       111016489775       111016563341      
111017404492       111017468627       111017534227       111017601682    
111009142346       111011318119       111011462052       111012483719      
111013607202       111014371357       111014461896       111015338799      
111015599338       111015691331       111015776773       111016212522      
111016302623       111016394400       111016489810       111016563385      
111017404504       111017468638       111017534250       111017601705    
111009142896       111011318197       111011462300       111012483720      
111013607224       111014371379       111014461931       111015342536      
111015599361       111015691353       111015776795       111016212533      
111016302768       111016394411       111016489843       111016563576      
111017404537       111017468683       111017534294       111017601716    
111009144539       111011318210       111011462366       111012483753      
111013607303       111014371380       111014461997       111015342615      
111015599383       111015691421       111015776818       111016212566      
111016302779       111016394433       111016489944       111016563587      
111017404560       111017468694       111017534317       111017601738    
111009150558       111011318232       111011462445       111012483797      
111013607369       111014371391       111014462011       111015342817      
111015599417       111015691465       111015776885       111016212588      
111016302803       111016394444       111016489955       111016563600      
111017404571       111017468728       111017534362       111017601761    
111009151199       111011318243       111011462467       111012483900      
111013607392       111014371504       111014462055       111015344099      
111015599945       111015691476       111015776919       111016212601      
111016302892       111016394501       111016489966       111016563611      
111017404605       111017468739       111017534429       111017601772    
111009155261       111011318265       111011462579       111012483933      
111013607998       111014371526       111014462066       111015345562      
111015599967       111015691487       111015776920       111016212612      
111016302904       111016394534       111016489977       111016563644      
111017404616       111017468740       111017534452       111017601783    
111009156105       111011318366       111011462580       111012483977      
111013608045       111014371560       111014462088       111015345652      
111015599989       111015691500       111015776953       111016212623      
111016302915       111016394556       111016489999       111016563699      
111017404627       111017468751       111017534463       111017601817    
111009160841       111011318579       111011462603       111012484170      
111013608056       111014371582       111014462099       111015346080      
111015600038       111015691522       111015776964       111016212645      
111016302937       111016394589       111016490003       111016563712      
111017404650       111017468773       111017534520       111017601873    
111009164159       111011318805       111011462625       111012484181      
111013608629       111014371638       111014462101       111015346530      
111015600049       111015691533       111015777000       111016212656      
111016302948       111016394624       111016490014       111016563756      
111017405000       111017468784       111017534564       111017601884    
111009166207       111011318849       111011462636       111012484204      
111013608663       111014371650       111014462145       111015346596      
111015600072       111015691566       111015777022       111016212667      
111016302959       111016394668       111016490036       111016563802      
111017405011       111017468795       111017534609       111017601895    
111009168838       111011318883       111011462894       111012484349      
111013608887       111014371739       111014462156       111015346754      
111015600094       111015691577       111015777044       111016212689      
111016302993       111016394679       111016490047       111016563846      
111017405033       111017468807       111017534610       111017601918    
111009170662       111011318984       111011463019       111012484428      
111013608955       111014371740       111014462246       111015347373      
111015600128       111015691634       111015777055       111016212702      
111016303017       111016394691       111016490070       111016563936      
111017405055       111017468908       111017534632       111017601930    
111009171023       111011319008       111011463020       111012484440      
111013608977       111014371751       111014462257       111015347418      
111015600184       111015691678       111015777066       111016212735      
111016303084       111016394725       111016490081       111016563947      
111017405077       111017468920       111017534700       111017601941    
111009177265       111011319019       111011463198       111012484484      
111013609013       111014371818       111014462303       111015352010      
111015600195       111015691724       111015777077       111016212779      
111016303095       111016394792       111016490227       111016563958      
111017405088       111017468931       111017534722       111017602010    
111009177298       111011319154       111011463211       111012484495      
111013609024       111014371830       111014462314       111015354775      
111015600207       111015691746       111015777123       111016212791      
111016303118       111016395399       111016490250       111016563970      
111017405099       111017468964       111017534744       111017602087    
111009177355       111011319198       111011463266       111012484529      
111013609080       111014371885       111014462426       111015356261      
111015600218       111015691779       111015777134       111016212814      
111016303129       111016395647       111016490317       111016563981      
111017405123       111017468997       111017534755       111017602111    
111009177557       111011319200       111011463301       111012484563      
111013609361       111014371908       111014462448       111015357273      
111015600274       111015691825       111015777505       111016212847      
111016303130       111016395658       111016490340       111016564049      
111017405134       111017469000       111017534799       111017602144    
111009177568       111011319222       111011463514       111012484608      
111013609383       111014371919       111014462460       111015360929      
111015600285       111015691836       111015777549       111016212904      
111016303141       111016395670       111016490351       111016564050      
111017405145       111017469044       111017534823       111017602166    
111009177580       111011319266       111011463570       111012485205      
111013609439       111014371920       111014462651       111015361559      
111015600296       111015691926       111015777550       111016212937      
111016303208       111016395692       111016490373       111016564072      
111017405167       111017469066       111017534878       111017602177    
111009177603       111011319277       111011463604       111012485216      
111013609529       111014371931       111014462718       111015361571      
111015600320       111015691971       111015777561       111016212959      
111016303264       111016395704       111016490395       111016564083      
111017405189       111017469077       111017535273       111017602223    
111009177760       111011319288       111011463615       111012485238      
111013609563       111014371953       111014462729       111015361997      
111015600375       111015691982       111015777617       111016212971      
111016303275       111016395715       111016490429       111016564094      
111017405190       111017469088       111017535307       111017602278    
111009177827       111011319299       111011463716       111012485272      
111013609596       111014371986       111014462741       111015365430      
111015600409       111015692006       111015777628       111016212982      
111016303286       111016395760       111016490430       111016564106      
111017405202       111017469112       111017535318       111017602302    
111009177850       111011319323       111011463817       111012485340      
111013609608       111014371997       111014462763       111015366925      
111015600421       111015692028       111015777662       111016212993      
111016303387       111016395827       111016490452       111016564117      
111017405213       111017469123       111017535329       111017602313    
111009177917       111011319389       111011463884       111012485362      
111013609721       111014372011       111014462785       111015366958      
111015600432       111015692039       111015777684       111016213062      
111016303398       111016395838       111016490463       111016564128      
111017405235       111017469224       111017535352       111017602357    
111009177928       111011319402       111011463895       111012485384      
111013609800       111014372022       111014462796       111015369670      
111015600487       111015692040       111015777695       111016213073      
111016303444       111016395861       111016490531       111016564151      
111017405257       111017469235       111017535396       111017602391    
111009177995       111011319435       111011463963       111012485452      
111013609844       111014372088       111014462808       111015369995      
111015600498       111015692129       111015777729       111016213084      
111016303488       111016395906       111016490575       111016564184      
111017405268       111017469246       111017535420       111017602436    
111009178042       111011319468       111011464076       111012485531      
111013609877       111014372101       111014462819       111015370201      
111015600500       111015692141       111015777752       111016213095      
111016303499       111016395917       111016490609       111016564218      
111017405280       111017469561       111017535431       111017602469    
111009178053       111011319569       111011464111       111012485632      
111013609956       111014372178       111014462853       111015372247      
111015600522       111015692174       111015777796       111016213118      
111016303523       111016395951       111016490654       111016564308      
111017405291       111017469572       111017535442       111017602470    
111009178110       111011319648       111011464302       111012485654      
111013609989       111014372224       111014462864       111015374968      
111015600533       111015692185       111015777808       111016213130      
111016303567       111016395962       111016490665       111016564319      
111017405336       111017469583       111017535475       111017602481    
111009178200       111011319749       111011464403       111012485665      
111013610082       111014372257       111014462932       111015376960      
111015600544       111015692208       111015777831       111016213141      
111016303602       111016395995       111016490687       111016564353      
111017405347       111017469842       111017535486       111017603741  

 

SCH-A-18



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111009178312       111011319828       111011464469       111012485698      
111013610352       111014372268       111014462943       111015377028      
111015600577       111015692242       111015777909       111016213163      
111016303613       111016396008       111016490711       111016564364      
111017405358       111017470484       111017535497       111017603785    
111009178345       111011319862       111011464504       111012485777      
111013610431       111014372279       111014462987       111015377387      
111015600588       111015692253       111015777910       111016213174      
111016303635       111016396020       111016490722       111016564476      
111017405392       111017470507       111017535510       111017603796    
111009178389       111011319930       111011464559       111012485845      
111013610868       111014372303       111014463045       111015379222      
111015600623       111015692309       111015777976       111016213196      
111016303680       111016396075       111016490733       111016564522      
111017405404       111017470530       111017535521       111017603943    
111009178390       111011319941       111011464560       111012485878      
111013610891       111014372336       111014463078       111015381630      
111015600634       111015692354       111015778012       111016213253      
111016303758       111016396109       111016490823       111016564555      
111017405459       111017470541       111017535543       111017603998    
111009178435       111011320000       111011464593       111012485946      
111013611005       111014372358       111014463089       111015382620      
111015600645       111015692398       111015778067       111016213275      
111016303837       111016396121       111016490856       111016564612      
111017405460       111017470574       111017535554       111017604012    
111009181620       111011320033       111011464605       111012485957      
111013611016       111014372369       111014463090       111015386893      
111015600656       111015692422       111015778102       111016213309      
111016303848       111016396132       111016490889       111016564623      
111017405493       111017470619       111017535565       111017604034    
111009181631       111011320055       111011464627       111012485968      
111013611522       111014372381       111014463102       111015390225      
111015600689       111015692466       111015778113       111016213343      
111016303859       111016396154       111016490902       111016564634      
111017405549       111017470664       111017535587       111017604045    
111009181765       111011320202       111011464908       111012485979      
111013611601       111014372415       111014463113       111015390999      
111015600702       111015692488       111015778135       111016213365      
111016304535       111016396187       111016490979       111016564656      
111017405673       111017470686       111017535611       111017604056    
111009181923       111011320213       111011464931       111012485980      
111013611690       111014372437       111014463450       111015397008      
111015600757       111015692512       111015778157       111016213400      
111016304614       111016396266       111016490991       111016564678      
111017405707       111017470697       111017535666       111017604078    
111009181989       111011320257       111011465022       111012485991      
111013611847       111014372516       111014463472       111015397165      
111015600780       111015693377       111015778179       111016213444      
111016304658       111016396334       111016491026       111016564689      
111017405718       111017470710       111017535701       111017604898    
111009182014       111011320336       111011465033       111012486004      
111013611959       111014372527       111014463494       111015400351      
111015600791       111015693412       111015778236       111016213455      
111016304669       111016396390       111016491037       111016564690      
111017405741       111017470721       111017535745       111017604900    
111009182025       111011320370       111011465099       111012486015      
111013611971       111014372572       111014463506       111015401891      
111015601354       111015693423       111015778247       111016213477      
111016304670       111016396402       111016491059       111016564779      
111017405796       111017470811       111017535756       111017604922    
111009182058       111011320381       111011465303       111012486026      
111013612006       111014372617       111014463540       111015405176      
111015601376       111015693434       111015778292       111016213488      
111016304681       111016396446       111016491138       111016565556      
111017405819       111017470822       111017535778       111017604966    
111009182159       111011320392       111011465392       111012486037      
111013612028       111014372684       111014463573       111015407280      
111015601387       111015693445       111015778315       111016214579      
111016304704       111016396468       111016491149       111016565567      
111017405831       111017470844       111017535789       111017604977    
111009182227       111011320482       111011465404       111012486048      
111013612220       111014372695       111014463584       111015407583      
111015601736       111015693456       111015778326       111016214580      
111016304715       111016396479       111016491150       111016565602      
111017405842       111017470855       111017535790       111017605035    
111009182373       111011320516       111011465437       111012486060      
111013612275       111014372729       111014463629       111015412905      
111015601747       111015693467       111015778449       111016214591      
111016304726       111016396480       111016491228       111016565613      
111017405875       111017470866       111017535813       111017605068    
111009182429       111011320550       111011465594       111012486330      
111013612286       111014372808       111014463630       111015413388      
111015601769       111015693489       111015778450       111016214658      
111016304805       111016396536       111016491239       111016565668      
111017405886       111017470877       111017535835       111017605114    
111009182474       111011320583       111011465628       111012486363      
111013612321       111014372842       111014463641       111015414480      
111015601815       111015693502       111015778461       111016215200      
111016306111       111016396570       111016491284       111016565714      
111017405897       111017470956       111017535846       111017605169    
111009182609       111011320639       111011465673       111012486419      
111013612376       111014372864       111014463663       111015416178      
111015601826       111015693524       111015778551       111016215211      
111016306155       111016396637       111016491329       111016565725      
111017405909       111017471003       111017535879       111017605181    
111009182755       111011320684       111011465910       111012486453      
111013612602       111014372976       111014463708       111015417517      
111015601837       111015693579       111015778562       111016215233      
111016306166       111016396648       111016491341       111016565736      
111017405910       111017471025       111017535903       111017605204    
111009182889       111011320730       111011465976       111012486464      
111013613445       111014373045       111014463720       111015426157      
111015601905       111015693591       111015778607       111016215244      
111016306256       111016396659       111016491419       111016565747      
111017405932       111017471036       111017535914       111017605248    
111009182913       111011320752       111011466023       111012486475      
111013613625       111014373911       111014463753       111015434358      
111015601916       111015693614       111015778630       111016215255      
111016306290       111016396705       111016491431       111016565758      
111017405976       111017471058       111017535925       111017605260    
111009182979       111011320774       111011466708       111012486521      
111013613681       111014373955       111014463843       111015435113      
111015601983       111015693647       111015778641       111016215266      
111016306302       111016396716       111016491453       111016565781      
111017405987       111017471104       111017536195       111017605271    
111009183048       111011320808       111011466876       111012486914      
111013613726       111014373966       111014463854       111015435405      
111015602007       111015693838       111015778652       111016215334      
111016306391       111016396749       111016491475       111016565815      
111017406001       111017471115       111017536207       111017605293    
111009183105       111011320831       111011466999       111012486981      
111013613759       111014373988       111014463898       111015440614      
111015602030       111015693850       111015778685       111016215378      
111016306403       111016396794       111016491598       111016565837      
111017406034       111017471137       111017536229       111017605305    
111009183116       111011320954       111011467002       111012486992      
111013613760       111014374002       111014463900       111015441480      
111015602074       111015693872       111015778708       111016215389      
111016306425       111016396895       111016491633       111016565871      
111017406078       111017471148       111017536432       111017605327    
111009183138       111011320998       111011467046       111012487319      
111013613793       111014374013       111014464563       111015443796      
111015602164       111015693917       111015778742       111016215390      
111016306447       111016397010       111016491677       111016565893      
111017406102       111017471171       111017536443       111017605338    
111009183262       111011321090       111011467079       111012487409      
111013613805       111014374046       111014464574       111015444663      
111015602175       111015693939       111015778764       111016215413      
111016306458       111016397054       111016491688       111016565961      
111017406113       111017471182       111017536522       111017605349    
111009183284       111011321113       111011467114       111012487465      
111013613849       111014374057       111014464596       111015444719      
111015602186       111015693940       111015778810       111016215446      
111016306469       111016397087       111016491712       111016565983      
111017406146       111017471193       111017536533       111017605451    
111009183408       111011321168       111011467136       111012487511      
111013613850       111014374079       111014464631       111015444887      
111015602197       111015693951       111015778832       111016215457      
111016306548       111016397122       111016491723       111016565994      
111017406157       111017471227       111017536544       111017605563    
111009183442       111011321225       111011467259       111012487544      
111013613872       111014374103       111014464765       111015447420      
111015602209       111015694558       111015778854       111016215491      
111016306559       111016397144       111016491745       111016566131      
111017406179       111017471238       111017536588       111017605721    
111009184409       111011321247       111011467350       111012487555      
111013613995       111014374125       111014464800       111015447431      
111015602210       111015694570       111015778898       111016215525      
111016306560       111016397357       111016491778       111016566142      
111017406191       111017471261       111017536634       111017605923    
111009184465       111011321269       111011467439       111012487577      
111013614053       111014374147       111014464822       111015449680      
111015602221       111015694592       111015778922       111016215547      
111016306593       111016397403       111016491802       111016566164      
111017406214       111017471294       111017536645       111017605967    
111009184476       111011321270       111011467440       111012487588      
111013614132       111014374181       111014464833       111015450705      
111015602366       111015694693       111015778933       111016215558      
111016306605       111016397414       111016491824       111016566175      
111017406247       111017471306       111017536667       111017605990    
111009184566       111011321281       111011467642       111012488051      
111013614176       111014374192       111014464844       111015451694      
111015602401       111015694716       111015778966       111016215569      
111016306627       111016397469       111016491835       111016566254      
111017406258       111017471463       111017536689       111017606003    
111009184577       111011321382       111011467664       111012488804      
111013614233       111014374260       111014464855       111015452651      
111015602456       111015694727       111015778977       111016215592      
111016306649       111016397492       111016491846       111016566276      
111017406281       111017471485       111017536690       111017606025    
111009184667       111011321517       111011467675       111012488815      
111013614299       111014374271       111014464866       111015452943      
111015602490       111015694750       111015778988       111016215761      
111016307279       111016397548       111016492353       111016566298      
111017406292       111017471519       111017536724       111017606036    
111009184690       111011321539       111011467798       111012488826      
111013614312       111014374282       111014464877       111015453113      
111015602568       111015694828       111015779002       111016215772      
111016307280       111016397559       111016492364       111016566300      
111017406348       111017471520       111017536746       111017606047    
111009184702       111011321540       111011467833       111012488837      
111013614390       111014374305       111014464899       111015455272      
111015602614       111015694930       111015779080       111016215794      
111016307303       111016397672       111016492375       111016566311      
111017406359       111017471553       111017536757       111017606069    
111009184858       111011321551       111011468036       111012488848      
111013614413       111014374316       111014464912       111015456329      
111015602658       111015694941       111015779103       111016215839      
111016307314       111016397751       111016492397       111016566333      
111017406360       111017471564       111017536779       111017606070    
111009184870       111011321607       111011468081       111012488893      
111013615054       111014374338       111014464923       111015458332      
111015602726       111015694952       111015779114       111016215884      
111016307347       111016397773       111016492410       111016566399      
111017406371       111017471586       111017536780       111017606081    
111009184904       111011321641       111011468092       111012488916      
111013615087       111014374372       111014464978       111015459962      
111015602759       111015694963       111015779169       111016215907      
111016307415       111016397795       111016492454       111016566412      
111017406382       111017471632       111017536791       111017606104    
111009184971       111011321685       111011468126       111012488983      
111013615111       111014374383       111014464989       111015460559      
111015602760       111015694974       111015779181       111016215952      
111016307426       111016397807       111016492487       111016566423      
111017406393       111017471665       111017536847       111017606115    
111009185051       111011321821       111011468137       111012489074      
111013615515       111014374406       111014465069       111015460706      
111015602782       111015695009       111015780677       111016215974      
111016307505       111016397931       111016492533       111016566445      
111017406416       111017471700       111017536858       111017606126    
111009185084       111011321933       111011468496       111012489120      
111013615559       111014374428       111014465104       111015465778      
111015602793       111015695032       111015780688       111016215985      
111016307527       111016397942       111016492555       111016566467      
111017406450       111017471711       111017536870       111017606148    
111009185118       111011322002       111011468508       111012489210      
111013615627       111014374439       111014465182       111015467253      
111015602849       111015695043       111015780712       111016216010      
111016307550       111016397986       111016492566       111016566579      
111017406483       111017471733       111017536892       111017606182    
111009185141       111011322046       111011468575       111012489276      
111013615852       111014374440       111014465564       111015468298      
111015602861       111015695076       111015780723       111016216021      
111016307572       111016397997       111016492577       111016566625      
111017406809       111017471755       111017536915       111017606317    
111009185354       111011322091       111011468610       111012489300      
111013615920       111014374473       111014465609       111015472136      
111015602872       111015695133       111015780734       111016216032      
111016307594       111016398011       111016492612       111016566906      
111017406810       111017471777       111017536937       111017606362    
111009185387       111011322114       111011468643       111012489388      
111013615986       111014374855       111014465654       111015474318      
111015602906       111015695155       111015780778       111016216087      
111016307617       111016398190       111016492623       111016566973      
111017406821       111017471788       111017536948       111017606395    
111009185466       111011322192       111011468676       111012489412      
111013616022       111014374866       111014465665       111015476770      
111015602917       111015695166       111015780802       111016216100      
111016307628       111016398213       111016492634       111016566995      
111017406832       111017471799       111017536959       111017606407    
111009185499       111011322215       111011468766       111012489423      
111013616257       111014374899       111014465676       111015476871      
111015602928       111015695177       111015780824       111016216133      
111016307662       111016398257       111016492667       111016567008      
111017406843       111017471801       111017536993       111017606418    
111009185534       111011322428       111011468788       111012489445      
111013616280       111014374923       111014465722       111015477074      
111015602939       111015695199       111015780835       111016216155      
111016307695       111016398268       111016492689       111016567020      
111017406854       111017471812       111017537040       111017606474    
111009185545       111011322440       111011468890       111012489456      
111013616291       111014374945       111014465799       111015478053      
111015602940       111015695245       111015780846       111016216201      
111016307752       111016398291       111016492690       111016567075      
111017406865       111017471834       111017537062       111017606508    
111009185578       111011322451       111011469060       111012489467      
111013616303       111014374956       111014465845       111015478750      
111015602962       111015695278       111015780868       111016216256      
111016307763       111016398303       111016492713       111016567121      
111017406876       111017471889       111017537073       111017606520    
111009185635       111011322518       111011469071       111012489489      
111013616336       111014374967       111014465856       111015482272      
111015602995       111015695302       111015780879       111016216267      
111016307796       111016398325       111016492746       111016567132      
111017406900       111017471902       111017537084       111017606553    
111009185679       111011322529       111011469093       111012489771      
111013616426       111014375003       111014465902       111015482283      
111015603086       111015695324       111015780891       111016216290      
111016307864       111016398336       111016492768       111016567187      
111017406933       111017471913       111017537107       111017606575    
111009185770       111011322552       111011469172       111012489849      
111013616459       111014375070       111014465913       111015486816      
111015603110       111015695346       111015780914       111016216403      
111016307875       111016398347       111016492803       111016567198      
111017406955       111017471924       111017537118       111017606610    
111009185837       111011322574       111011469251       111012489850      
111013616460       111014375081       111014465935       111015487604      
111015603165       111015695380       111015780947       111016216414      
111016307897       111016398437       111016492814       111016567299      
111017406966       111017471946       111017537130       111017606621    
111009185859       111011322619       111011469329       111012489928      
111013616505       111014375115       111014465957       111015488021      
111015603255       111015695414       111015780970       111016216425      
111016307910       111016398448       111016492825       111016567356      
111017406977       111017471968       111017537141       111017606654    
111009185916       111011322631       111011469341       111012490122      
111013616527       111014375137       111014465991       111015492374      
111015603301       111015695425       111015780992       111016216469      
111016307987       111016398471       111016492869       111016567367      
111017406988       111017471991       111017537152       111017606687    
111009185927       111011322686       111011469396       111012490188      
111013616538       111014375160       111014466037       111015493757      
111015603323       111015695458       111015781005       111016216470      
111016308012       111016398505       111016492892       111016567389      
111017406999       111017472004       111017537174       111017606698    
111009185949       111011322710       111011469453       111012490223      
111013616550       111014375171       111014466059       111015496299      
111015603345       111015695481       111015781016       111016216492      
111016308078       111016398527       111016492904       111016567503      
111017407035       111017472037       111017537208       111017606700    
111009185994       111011322721       111011469497       111012490234      
111013616572       111014375182       111014466071       111015497784      
111015603536       111015695571       111015781027       111016216504      
111016308135       111016398550       111016492915       111016567558      
111017407046       111017472060       111017537219       111017606711    
111009186052       111011322754       111011469532       111012490256      
111013616628       111014375216       111014466082       111015498426      
111015603569       111015695582       111015781038       111016216526      
111016308179       111016398561       111016492959       111016567592      
111017407057       111017472082       111017537242       111017606788    
111009186119       111011322888       111011469576       111012490278      
111013616684       111014375227       111014466105       111015510072      
111015603581       111015695616       111015781072       111016216559      
111016308214       111016398594       111016492971       111016567604      
111017407068       111017472116       111017537264       111017606812    
111009186164       111011322934       111011469655       111012490289      
111013616763       111014375249       111014466138       111015513952      
111015603592       111015695638       111015781083       111016216560      
111016308270       111016398606       111016493006       111016567783      
111017407079       111017472150       111017537275       111017606823    
111009186175       111011323025       111011469756       111012490290      
111013616842       111014375250       111014466149       111015514379      
111015603626       111015695650       111015781106       111016216638      
111016308304       111016398628       111016493028       111016567828      
111017407103       111017472161       111017537286       111017606845    
111009186186       111011323047       111011469914       111012490302      
111013616875       111014375261       111014466172       111015514436      
111015603671       111015695661       111015781140       111016216683      
111016308315       111016398640       111016493040       111016567840      
111017407114       111017472172       111017537332       111017606856    
111009186209       111011323092       111011469969       111012490324      
111013616897       111014375272       111014466183       111015514447      
111015603682       111015695683       111015781173       111016216739      
111016308360       111016398662       111016493512       111016567895      
111017407125       111017472183       111017537343       111017606902    
111009186221       111011323137       111011470039       111012490335      
111013616943       111014375283       111014466194       111015514481      
111015603705       111015695986       111015781241       111016216874      
111016308371       111016398741       111016493534       111016567929      
111017407136       111017472206       111017537354       111017606913    
111009186401       111011323171       111011470073       111012490807      
111013616954       111014375339       111014466228       111015514526      
111015603716       111015695997       111015781252       111016217044      
111016308393       111016398796       111016493556       111016567963      
111017407147       111017472217       111017537365       111017606935    
111009186434       111011323216       111011470084       111012490852      
111013617023       111014375351       111014466273       111015514548      
111015603727       111015696077       111015781331       111016217178      
111016308416       111016398808       111016493602       111016567985      
111017407158       111017472239       111017537387       111017606946    
111009186445       111011323272       111011470129       111012490863      
111013617450       111014375384       111014466284       111015514560      
111015603738       111015696123       111015781364       111016217189      
111016308506       111016398819       111016493949       111016568043      
111017407428       111017472240       111017537398       111017606968    
111009186535       111011323294       111011470141       111012491606      
111013617483       111014375429       111014466307       111015514605      
111015604177       111015696134       111015781397       111016217190      
111016308528       111016398965       111016493972       111016568065      
111017407439       111017472251       111017537411       111017607004    
111009186546       111011323328       111011470196       111012491617      
111013617506       111014375463       111014466352       111015514616      
111015604212       111015696392       111015781410       111016217213      
111016308539       111016399023       111016493994       111016568111      
111017407440       111017472273       111017537422       111017607026    
111009186647       111011323340       111011470220       111012491628      
111013617539       111014375485       111014466396       111015514627      
111015604234       111015696426       111015781421       111016217268      
111016308540       111016399102       111016494018       111016568144      
111017407451       111017472284       111017537455       111017607037    
111009186692       111011323429       111011470466       111012491639      
111013617540       111014375508       111014466419       111015514638      
111015604267       111015696437       111015781443       111016217279      
111016308551       111016399191       111016494085       111016568212      
111017407462       111017472576       111017537488       111017607206  

 

SCH-A-19



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111009186726       111011323452       111011470556       111012491651      
111013617584       111014375542       111014466420       111015514649      
111015604278       111015696448       111015781454       111016217291      
111016308573       111016399214       111016494119       111016568234      
111017407518       111017472600       111017537501       111017607228    
111009186906       111011323496       111011470578       111012491662      
111013617607       111014375575       111014466464       111015514661      
111015604290       111015696516       111015781465       111016217336      
111016308595       111016399225       111016494120       111016568245      
111017407529       111017472622       111017537534       111017607240    
111009188021       111011324071       111011471759       111012491684      
111013617618       111014375586       111014466532       111015514683      
111015604313       111015696550       111015781533       111016217358      
111016308630       111016399258       111016494131       111016568256      
111017407530       111017472633       111017537545       111017607251    
111009188065       111011324374       111011471850       111012491730      
111013617630       111014375654       111014466565       111015514728      
111015604324       111015696594       111015781544       111016217392      
111016308663       111016399359       111016494164       111016568302      
111017407541       111017472666       111017537567       111017607273    
111009188076       111011324464       111011471917       111012491741      
111013617775       111014375676       111014466587       111015514739      
111015604335       111015696606       111015781555       111016217527      
111016308720       111016399360       111016494175       111016568335      
111017407552       111017472677       111017537590       111017607318    
111009188144       111011324486       111011471940       111012491752      
111013618473       111014375744       111014466600       111015514740      
111015604548       111015696617       111015781566       111016217572      
111016308731       111016399382       111016494186       111016568447      
111017407585       111017472688       111017537602       111017607341    
111009188166       111011324510       111011471995       111012491774      
111013619384       111014375799       111014466655       111015514762      
111015604582       111015696639       111015781588       111016217583      
111016308786       111016399393       111016494197       111016568526      
111017407596       111017472701       111017537613       111017607352    
111009188199       111011324565       111011472019       111012491820      
111013619407       111014375801       111014466712       111015514795      
111015604638       111015696651       111015781612       111016217640      
111016308821       111016399629       111016494221       111016568560      
111017407608       111017472723       111017537624       111017607363    
111009188212       111011324622       111011472064       111012491864      
111013619520       111014375812       111014466914       111015514807      
111015604650       111015696662       111015782152       111016217729      
111016308854       111016399630       111016494287       111016568582      
111017407631       111017472756       111017537646       111017607374    
111009188234       111011324734       111011472110       111012491875      
111013619542       111014375856       111014466925       111015514841      
111015604694       111015696695       111015782185       111016217730      
111016308876       111016399663       111016494298       111016568605      
111017407642       111017472767       111017537657       111017607396    
111009188256       111011324846       111011472211       111012491921      
111013619553       111014375867       111014466970       111015514852      
111015604784       111015696729       111015782220       111016217796      
111016308887       111016399944       111016494388       111016568650      
111017407653       111017472789       111017537725       111017607408    
111009188267       111011324880       111011472312       111012491987      
111013619564       111014375889       111014466981       111015514874      
111015604795       111015696730       111015782264       111016217819      
111016308922       111016399966       111016494401       111016568830      
111017407664       111017472802       111017537758       111017607464    
111009188447       111011324936       111011472491       111012492023      
111013619711       111014375902       111014467027       111015514885      
111015604818       111015696752       111015782297       111016217842      
111016308966       111016400004       111016494434       111016568863      
111017407686       111017472879       111017537804       111017607510    
111009188481       111011324958       111011472604       111012492089      
111013619733       111014375946       111014467049       111015514919      
111015604863       111015696763       111015782310       111016217853      
111016308977       111016400048       111016494456       111016569392      
111017407697       111017472880       111017537826       111017607521    
111009188504       111011325038       111011472693       111012492090      
111013619801       111014375980       111014467106       111015514942      
111015604885       111015696774       111015782398       111016217875      
111016309406       111016400060       111016494467       111016569404      
111017407709       111017472891       111017537848       111017607543    
111009188560       111011325061       111011472705       111012492102      
111013619867       111014375991       111014467128       111015514975      
111015604896       111015696864       111015782400       111016217910      
111016309417       111016400071       111016494580       111016569415      
111017407754       111017472903       111017537860       111017607554    
111009188593       111011325319       111011472716       111012492113      
111013620016       111014376004       111014467139       111015514997      
111015604908       111015696875       111015782422       111016217965      
111016309518       111016400363       111016494614       111016569426      
111017407776       111017472925       111017537893       111017607611    
111009188605       111011325320       111011472806       111012492124      
111013620106       111014376149       111014467173       111015516764      
111015604919       111015697045       111015782433       111016217976      
111016309530       111016400374       111016494658       111016569460      
111017407798       111017472936       111017537905       111017607622    
111009188751       111011325331       111011472828       111012492146      
111013620207       111014376161       111014467241       111015516786      
111015604920       111015697056       111015782455       111016217987      
111016309541       111016400431       111016494692       111016569471      
111017407822       111017472947       111017539042       111017607655    
111009188795       111011325465       111011472996       111012492157      
111013620229       111014376172       111014467263       111015516797      
111015604964       111015697090       111015782477       111016218012      
111016309596       111016400464       111016494726       111016569550      
111017407844       111017473487       111017539109       111017607666    
111009188818       111011325511       111011473010       111012492179      
111013620263       111014376194       111014467285       111015516821      
111015604997       111015697113       111015782501       111016218034      
111016309912       111016400510       111016494995       111016569594      
111017407877       111017473511       111017539110       111017607677    
111009188852       111011325566       111011473043       111012492180      
111013620274       111014376206       111014467331       111015517080      
111015605000       111015697157       111015782545       111016218045      
111016309989       111016400532       111016495042       111016569796      
111017407888       111017473533       111017539121       111017607699    
111009189077       111011325724       111011473087       111012492214      
111013620320       111014376239       111014467342       111015517125      
111015605022       111015697203       111015782556       111016218067      
111016310105       111016400576       111016495053       111016569808      
111017407912       111017473544       111017539143       111017607701    
111009189099       111011325746       111011473098       111012492270      
111013620386       111014376262       111014467386       111015517215      
111015605033       111015697236       111015782624       111016218089      
111016310172       111016400600       111016495109       111016569819      
111017407923       111017473566       111017539154       111017607723    
111009189178       111011325779       111011473111       111012492281      
111013620410       111014376318       111014467410       111015517260      
111015605055       111015697258       111015782635       111016218135      
111016310183       111016400611       111016495716       111016569831      
111017407934       111017473588       111017539165       111017607745    
111009189224       111011325791       111011473155       111012492292      
111013620858       111014376329       111014467421       111015517293      
111015605066       111015697281       111015782657       111016218191      
111016310194       111016400981       111016495750       111016569842      
111017407945       111017473601       111017539198       111017607756    
111009189235       111011325870       111011473335       111012492326      
111013620870       111014376330       111014467454       111015517349      
111015605101       111015697292       111015782725       111016218225      
111016310206       111016401016       111016495761       111016569853      
111017407956       111017473623       111017539200       111017607813    
111009189381       111011325915       111011473379       111012492337      
111013620892       111014376554       111014467465       111015517361      
111015605156       111015697315       111015782736       111016218247      
111016310217       111016401050       111016495772       111016569864      
111017407967       111017473656       111017539211       111017607868    
111009189448       111011325948       111011473380       111012492359      
111013621006       111014376587       111014467522       111015517406      
111015605246       111015697371       111015782758       111016218269      
111016310284       111016401061       111016495828       111016569909      
111017407989       111017473667       111017539312       111017607880    
111009189482       111011326006       111011473403       111012492360      
111013621051       111014377601       111014467533       111015517428      
111015605279       111015697438       111015782781       111016218326      
111016310329       111016401106       111016495851       111016569987      
111017408137       111017473689       111017539345       111017607891    
111009189549       111011326040       111011473425       111012492371      
111013621152       111014377612       111014467555       111015517462      
111015605291       111015697483       111015782848       111016218348      
111016310363       111016401117       111016495873       111016570002      
111017408160       111017473702       111017539356       111017607903    
111009189684       111011326073       111011473537       111012492393      
111013621196       111014377702       111014467577       111015517732      
111015605493       111015697506       111015782871       111016218360      
111016310396       111016401162       111016495895       111016570024      
111017408171       111017473735       111017539390       111017607914    
111009189730       111011326107       111011473548       111012492405      
111013621208       111014377724       111014467623       111015517798      
111015605505       111015697595       111015782893       111016218405      
111016310442       111016401173       111016495930       111016570035      
111017408205       111017473791       111017539424       111017607925    
111009189774       111011326152       111011473560       111012492573      
111013621242       111014377735       111014467678       111015517811      
111015605549       111015697618       111015782916       111016218427      
111016310464       111016401195       111016495963       111016570080      
111017408216       111017473814       111017539435       111017607947    
111009189853       111011326242       111011473571       111012492584      
111013621253       111014377757       111014467689       111015517855      
111015605561       111015697630       111015782950       111016218438      
111016310486       111016401230       111016495985       111016570103      
111017408238       111017473847       111017539468       111017607958    
111009189875       111011326264       111011473784       111012492618      
111013621376       111014377814       111014467713       111015517899      
111015605572       111015697719       111015783287       111016218449      
111016310509       111016401342       111016495996       111016570114      
111017408261       111017473858       111017539480       111017607970    
111009189954       111011326365       111011473818       111012492630      
111013621680       111014377870       111014467814       111015517912      
111015605718       111015697731       111015783300       111016218450      
111016310543       111016401375       111016496032       111016570147      
111017408294       111017473869       111017539503       111017607992    
111009189987       111011326387       111011473874       111012492674      
111013621725       111014377881       111014467847       111015517934      
111015605729       111015697775       111015783322       111016219024      
111016310565       111016401397       111016496043       111016570192      
111017408306       111017473904       111017539514       111017608005    
111009190046       111011326444       111011474033       111012492685      
111013621747       111014377892       111014468556       111015517945      
111015605774       111015697786       111015783344       111016219035      
111016310587       111016401410       111016496054       111016570226      
111017408340       111017473915       111017539525       111017608016    
111009190080       111011326455       111011474088       111012492696      
111013622108       111014377915       111014468578       111015518003      
111015605808       111015697810       111015783355       111016219136      
111016310600       111016401432       111016496065       111016570248      
111017408362       111017473926       111017539536       111017608050    
111009190158       111011326534       111011474189       111012492786      
111013622209       111014377926       111014468589       111015518058      
111015605819       111015697843       111015783366       111016219170      
111016310611       111016401465       111016496087       111016570271      
111017408373       111017473937       111017539558       111017608230    
111009190170       111011327434       111011474202       111012492810      
111013622322       111014377937       111014468657       111015518069      
111015605864       111015697865       111015783401       111016219181      
111016310622       111016401476       111016496100       111016570282      
111017408452       111017473960       111017539604       111017608252    
111009190226       111011327456       111011474246       111012492832      
111013622423       111014377948       111014468826       111015518081      
111015605943       111015697898       111015783423       111016219204      
111016310633       111016401498       111016496144       111016570428      
111017408463       111017473982       111017539626       111017608263    
111009190316       111011327580       111011474257       111012492854      
111013622591       111014378017       111014468871       111015518137      
111015605954       111015697955       111015783467       111016219248      
111016310655       111016401533       111016496155       111016570439      
111017408474       111017473993       111017539637       111017608274    
111009190327       111011327636       111011474336       111012492865      
111013622636       111014378028       111014468905       111015518159      
111015606023       111015697988       111015783513       111016219271      
111016310677       111016401544       111016496166       111016570440      
111017408496       111017474006       111017539648       111017608296    
111009190417       111011327647       111011474594       111012493057      
111013622715       111014378062       111014468916       111015518160      
111015606034       111015698013       111015783524       111016219282      
111016310699       111016401566       111016496481       111016570484      
111017408508       111017474039       111017539660       111017608319    
111009190440       111011327681       111011523195       111012493068      
111013622748       111014378073       111014468927       111015518249      
111015606089       111015698068       111015783546       111016219361      
111016310767       111016401780       111016496504       111016570507      
111017408519       111017474040       111017539671       111017608331    
111009190529       111011327692       111011523689       111012493103      
111013622771       111014378095       111014468949       111015518261      
111015606102       111015698079       111015783557       111016219372      
111016310789       111016401825       111016496548       111016570585      
111017408520       111017474062       111017539682       111017608364    
111009190585       111011327737       111011549104       111012493147      
111013622827       111014378130       111014468983       111015518272      
111015606113       111015698091       111015783579       111016219383      
111016310835       111016401858       111016496559       111016570619      
111017408553       111017474095       111017539705       111017608386    
111009190620       111011327771       111011555527       111012493169      
111013622906       111014378141       111014469018       111015518845      
111015606135       111015698114       111015783603       111016219473      
111016310846       111016401870       111016496605       111016570642      
111017408586       111017474107       111017539727       111017608409    
111009190709       111011327782       111011612565       111012493170      
111013623019       111014378196       111014469030       111015518856      
111015606168       111015698136       111015783636       111016219529      
111016310857       111016401881       111016496627       111016570653      
111017408597       111017474141       111017539738       111017608410    
111009190743       111011327849       111011811757       111012493349      
111013623064       111014378231       111014469074       111015518867      
111015606179       111015698732       111015783670       111016219541      
111016310891       111016401892       111016496649       111016570675      
111017408609       111017474174       111017539749       111017608421    
111009190765       111011327850       111011860751       111012493361      
111013623109       111014378253       111014469096       111015518890      
111015606258       111015698765       111015783748       111016219574      
111016310903       111016401904       111016496650       111016570686      
111017408610       111017474196       111017539761       111017608465    
111009190923       111011327939       111011892419       111012493798      
111013623165       111014378714       111014469119       111015518902      
111015606438       111015698787       111015784008       111016219608      
111016310914       111016401915       111016496717       111016570697      
111017408621       111017474208       111017539794       111017608533    
111009190967       111011328086       111011965443       111012494227      
111013623176       111014378792       111014469175       111015518991      
111015606472       111015698800       111015784019       111016219619      
111016310969       111016401960       111016496762       111016570765      
111017408632       111017474220       111017539806       111017608544    
111009190989       111011328110       111012096102       111012494249      
111013623187       111014378804       111014469186       111015519015      
111015606494       111015698811       111015784200       111016219620      
111016310992       111016401971       111016496795       111016570787      
111017408643       111017474231       111017539817       111017608555    
111009191003       111011328154       111012133812       111012494250      
111013623211       111014378882       111014469243       111015519037      
111015606539       111015698844       111015784222       111016219686      
111016311050       111016401982       111016496852       111016570855      
111017408654       111017474253       111017539839       111017608566    
111009191036       111011328187       111012139144       111012494508      
111013623255       111014378893       111014469300       111015519059      
111015606540       111015698866       111015784244       111016219709      
111016311061       111016402051       111016496931       111016570899      
111017408665       111017474275       111017540077       111017608577    
111009191070       111011330528       111012141440       111012494531      
111013623266       111014379377       111014469322       111015519093      
111015606663       111015698901       111015784277       111016219710      
111016311083       111016402073       111016496942       111016570912      
111017408676       111017474297       111017540134       111017608588    
111009191160       111011330595       111012144533       111012494564      
111013623378       111014379388       111014469333       111015519116      
111015606720       111015699069       111015784288       111016219754      
111016311106       111016402095       111016496953       111016570934      
111017408700       111017474321       111017540167       111017608612    
111009191216       111011330652       111012145310       111012494575      
111013624245       111014379412       111014469344       111015519127      
111015606764       111015699070       111015784299       111016219787      
111016311117       111016402107       111016496975       111016571081      
111017408733       111017474354       111017540189       111017608645    
111009191250       111011330696       111012146197       111012494643      
111013624425       111014379445       111014469377       111015519149      
111015606809       111015699081       111015784301       111016219811      
111016311128       111016402129       111016497033       111016571182      
111017408766       111017474534       111017540190       111017608690    
111009191272       111011330922       111012147266       111012494698      
111013624436       111014379568       111014469490       111015519150      
111015606854       111015699126       111015784952       111016219822      
111016311140       111016402152       111016497055       111016571249      
111017408788       111017474567       111017540202       111017608757    
111009191441       111011330988       111012147941       111012494711      
111013624470       111014379591       111014469513       111015519161      
111015607204       111015699159       111015784963       111016219866      
111016311151       111016402174       111016497066       111016571261      
111017408801       111017474578       111017540213       111017608768    
111009191531       111011331035       111012149369       111012494733      
111013624504       111014379603       111014469535       111015519194      
111015607226       111015699193       111015784985       111016219912      
111016311162       111016402185       111016497099       111016571294      
111017408812       111017474602       111017540224       111017608779    
111009191564       111011331046       111012150877       111012494744      
111013624515       111014379636       111014469546       111015519206      
111015607451       111015699575       111015785009       111016219945      
111016311173       111016402196       111016497112       111016571317      
111017408823       111017474613       111017540235       111017608825    
111009191610       111011331057       111012156839       111012494755      
111013624548       111014379726       111014469580       111015519228      
111015607484       111015699586       111015785054       111016219956      
111016311195       111016402220       111016497190       111016571373      
111017408845       111017474624       111017540246       111017609219    
111009191643       111011331079       111012157492       111012494812      
111013624593       111014379760       111014469591       111015519273      
111015607495       111015699597       111015785065       111016219978      
111016311207       111016402242       111016497213       111016571430      
111017408856       111017474635       111017540257       111017609297    
111009191812       111011331204       111012158280       111012494823      
111013624717       111014379771       111014469603       111015520084      
111015607563       111015699610       111015785087       111016220127      
111016311230       111016402309       111016497235       111016571452      
111017408867       111017474679       111017540268       111017609309    
111009191957       111011337941       111012159056       111012494834      
111013624807       111014379805       111014469625       111015520118      
111015607585       111015699654       111015785098       111016220138      
111016311241       111016402321       111016497257       111016571508      
111017409116       111017474691       111017540280       111017609354    
111009191968       111011339820       111012164973       111012494867      
111013624829       111014379816       111014469670       111015520129      
111015607596       111015699676       111015785111       111016220150      
111016311252       111016402332       111016497280       111016571799      
111017409127       111017474703       111017540291       111017609398    
111009192015       111011339921       111012165031       111012494889      
111013624852       111014379872       111014469692       111015520141      
111015607619       111015699698       111015785166       111016220161      
111016311263       111016402343       111016497314       111016571823      
111017409149       111017474714       111017540303       111017609433    
111009192059       111011346154       111012165301       111012494890      
111013625134       111014379973       111014470166       111015520163      
111015607631       111015699711       111015785188       111016220172      
111016311342       111016402376       111016497358       111016571867      
111017409150       111017474736       111017540314       111017609455    
111009192071       111011346165       111012167808       111012494902      
111013625213       111014379984       111014470177       111015520208      
111015607664       111015699722       111015785199       111016220633      
111016311397       111016402387       111016497369       111016571890      
111017409161       111017474747       111017540325       111017609488    
111009192105       111011346198       111012167897       111012494924      
111013625336       111014380076       111014470212       111015520242      
111015607709       111015699733       111015785245       111016220655      
111016311443       111016402398       111016497628       111016571902      
111017409172       111017474770       111017540347       111017609499    
111009192138       111011346200       111012169103       111012494957      
111013625347       111014380087       111014470256       111015520253      
111015607710       111015699766       111015785256       111016220666      
111016311454       111016402400       111016497640       111016571924      
111017409194       111017474792       111017540392       111017609501    
111009192341       111011346211       111012175324       111012495048      
111013625358       111014380122       111014470290       111015520321      
111015607743       111015699777       111015785267       111016220677      
111016312039       111016403322       111016497651       111016571946      
111017409206       111017474804       111017540448       111017609512  

 

SCH-A-20



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111009192385       111011346222       111012179845       111012495060      
111013625392       111014380144       111014470313       111015520332      
111015607787       111015699799       111015785290       111016220712      
111016312073       111016403333       111016497684       111016571968      
111017409228       111017474815       111017540460       111017609545    
111009192396       111011346266       111012179867       111012495071      
111013625426       111014380212       111014470324       111015520343      
111015607800       111015699856       111015785346       111016221184      
111016312084       111016403355       111016497741       111016571979      
111017409240       111017474826       111017540482       111017609556    
111009192420       111011346299       111012180049       111012495093      
111013625471       111014380302       111014470380       111015520376      
111015607877       111015699924       111015785368       111016221195      
111016312095       111016403412       111016497796       111016571980      
111017409262       111017474837       111017540572       111017609567    
111009192442       111011346390       111012180364       111012495116      
111013625482       111014380357       111014470391       111015520398      
111015607901       111015699946       111015785380       111016221218      
111016312130       111016403850       111016497921       111016572004      
111017409273       111017474848       111017540583       111017609589    
111009192486       111011346479       111012183817       111012495127      
111013625527       111014380403       111014470403       111015520400      
111015607923       111015699979       111015785414       111016221296      
111016312219       111016403883       111016497932       111016572048      
111017409284       111017474871       111017540628       111017609624    
111009192510       111011346480       111012191287       111012495149      
111013625549       111014380425       111014470469       111015520433      
111015607934       111015699980       111015785425       111016221375      
111016312231       111016403940       111016497965       111016572059      
111017409307       111017474893       111017540640       111017609635    
111009192532       111011346604       111012194246       111012495239      
111013625550       111014380458       111014470504       111015520455      
111015607989       111015699991       111015785436       111016221410      
111016312242       111016404008       111016497987       111016572071      
111017409318       111017474905       111017540673       111017609646    
111009192677       111011346637       111012194257       111012495295      
111013625594       111014380469       111014470515       111015520466      
111015607990       111015700129       111015785469       111016221454      
111016312253       111016404031       111016497998       111016572082      
111017409341       111017474927       111017540965       111017609657    
111009192734       111011346648       111012195236       111012495677      
111013625628       111014380470       111014470526       111015520477      
111015608025       111015700130       111015785470       111016221498      
111016312310       111016404075       111016498034       111016572116      
111017409385       111017474938       111017541056       111017609679    
111009192745       111011346659       111012195416       111012495688      
111013625651       111014380515       111014470548       111015520488      
111015608036       111015700152       111015785481       111016221511      
111016312354       111016404154       111016498045       111016572127      
111017409420       111017475243       111017541078       111017609736    
111009192767       111011346716       111012195887       111012495701      
111013625662       111014380559       111014470571       111015520556      
111015608069       111015700163       111015785526       111016221533      
111016312387       111016404165       111016498090       111016572172      
111017409431       111017475254       111017541135       111017609747    
111009192778       111011346727       111012196686       111012495712      
111013625673       111014380571       111014470627       111015520567      
111015608081       111015700185       111015785537       111016221544      
111016312398       111016404211       111016498113       111016572183      
111017409442       111017475276       111017541168       111017609781    
111009192880       111011346963       111012197407       111012495723      
111013625718       111014380582       111014470920       111015520826      
111015608104       111015700220       111015785548       111016221577      
111016312400       111016404288       111016498124       111016572206      
111017409475       111017475287       111017541180       111017609804    
111009192992       111011347043       111012198228       111012496263      
111013625741       111014380627       111014470942       111015520837      
111015608137       111015700231       111015785560       111016221634      
111016312411       111016404301       111016499057       111016572217      
111017409497       111017475298       111017541203       111017609815    
111009193016       111011347054       111012198778       111012496285      
111013626595       111014380740       111014470964       111015520859      
111015608148       111015700253       111015785582       111016221656      
111016312477       111016404390       111016499080       111016572228      
111017409509       111017475300       111017541236       111017609826    
111009193027       111011347278       111012202011       111012496421      
111013626630       111014380818       111014470986       111015520860      
111015608160       111015700264       111015785593       111016221667      
111016313209       111016404424       111016499103       111016572239      
111017409532       111017475322       111017541247       111017609837    
111009193296       111011347379       111012203427       111012496689      
111013626652       111014380863       111014471044       111015520927      
111015608205       111015700297       111015786189       111016221735      
111016313221       111016404435       111016499136       111016572240      
111017409543       111017475344       111017541269       111017609859    
111009193454       111011347425       111012205474       111012496690      
111013626865       111014380874       111014471055       111015520949      
111015608227       111015700321       111015786246       111016221746      
111016313232       111016404446       111016499147       111016572318      
111017409554       111017475355       111017541270       111017609905    
111009193465       111011347616       111012206420       111012496702      
111013627181       111014380885       111014471077       111015520950      
111015608249       111015700332       111015786257       111016221768      
111016313276       111016404457       111016499158       111016572329      
111017409576       111017475377       111017541281       111017609916    
111009193487       111011347661       111012211785       111012496735      
111013627226       111014380953       111014471088       111015520961      
111015608250       111015700376       111015786280       111016222332      
111016313287       111016404480       111016499260       111016572341      
111017409598       111017475388       111017541292       111017609938    
111009193511       111011347717       111012224543       111012496768      
111013627237       111014381000       111014471101       111015521018      
111015608261       111015700387       111015786303       111016222343      
111016313311       111016404525       111016499316       111016572363      
111017409600       111017475401       111017541304       111017609950    
111009193612       111011347795       111012224903       111012496780      
111013627260       111014381022       111014471167       111015521029      
111015608272       111015700411       111015786314       111016222376      
111016313333       111016404536       111016499338       111016572396      
111017409611       111017475412       111017541315       111017609994    
111009193656       111011347841       111012226242       111012496814      
111013627361       111014381033       111014471246       111015521030      
111015608339       111015700433       111015786325       111016222387      
111016313366       111016404547       111016499361       111016572408      
111017409622       111017475423       111017541326       111017610008    
111009193768       111011347863       111012227816       111012496825      
111013627372       111014381055       111014471291       111015521041      
111015608395       111015700444       111015786369       111016222400      
111016313399       111016404570       111016499372       111016572420      
111017409644       111017475445       111017541359       111017610020    
111009193780       111011347920       111012231282       111012496870      
111013627620       111014381077       111014471314       111015521063      
111015608429       111015700501       111015786471       111016222455      
111016313445       111016404581       111016499383       111016572464      
111017409666       111017475456       111017541360       111017610176    
111009193791       111011347931       111012233206       111012496904      
111013627686       111014381101       111014471325       111015521074      
111015608485       111015700534       111015786482       111016222477      
111016313467       111016404727       111016499428       111016572486      
111017409677       111017475467       111017541371       111017610198    
111009193803       111011347986       111012233396       111012497039      
111013627776       111014381123       111014471358       111015521108      
111015608508       111015700545       111015786493       111016222488      
111016313502       111016404738       111016499518       111016572543      
111017409688       111017475489       111017541382       111017610200    
111009193825       111011348022       111012235770       111012497040      
111013627787       111014381134       111014471392       111015521131      
111015608519       111015700556       111015786527       111016222523      
111016313591       111016404794       111016499529       111016572565      
111017409699       111017475490       111017541393       111017610211    
111009193869       111011348066       111012235859       111012497062      
111013627800       111014381189       111014471437       111015521197      
111015608520       111015700589       111015786549       111016222567      
111016313647       111016404806       111016499541       111016572598      
111017409701       111017475513       111017541405       111017610301    
111009193892       111011348224       111012237547       111012497129      
111013627844       111014382708       111014471459       111015521232      
111015608542       111015700602       111015786572       111016222578      
111016313658       111016405010       111016499552       111016572600      
111017409723       111017475524       111017541427       111017611111    
111009193915       111011348246       111012246794       111012497141      
111013627901       111014382764       111014471505       111015521243      
111015608766       111015700613       111015786594       111016222624      
111016313670       111016405043       111016499574       111016572611      
111017409734       111017475535       111017541449       111017611122    
111009193937       111011348268       111012250564       111012497310      
111013628092       111014382797       111014471527       111015521265      
111015608980       111015701063       111015786617       111016222657      
111016313681       111016405076       111016499596       111016573005      
111017409745       111017475546       111017541461       111017611155    
111009194196       111011348279       111012256458       111012497332      
111013628126       111014382843       111014472270       111015521311      
111015608991       111015701074       111015786639       111016222668      
111016313692       111016405100       111016499619       111016573016      
111017409813       111017475557       111017541506       111017611177    
111009194231       111011348336       111012261285       111012497376      
111013628137       111014382854       111014472292       111015521322      
111015609004       111015701085       111015786640       111016222725      
111016313737       111016405122       111016499620       111016573072      
111017409835       111017475614       111017541528       111017611188    
111009194286       111011348370       111012263254       111012497400      
111013628182       111014382876       111014472304       111015521805      
111015609026       111015701670       111015786651       111016222781      
111016313771       111016405133       111016499631       111016573083      
111017409969       111017475636       111017541540       111017611223    
111009194297       111011348415       111012263490       111012497422      
111013628193       111014382887       111014472315       111015521838      
111015609037       111015701782       111015786673       111016222792      
111016313782       111016405177       111016499642       111016573139      
111017410354       111017475692       111017541573       111017611290    
111009194365       111011348459       111012264716       111012497455      
111013629149       111014382898       111014472326       111015521917      
111015609060       111015701805       111015786684       111016222804      
111016313827       111016405201       111016499653       111016573140      
111017410387       111017475715       111017541595       111017611313    
111009194376       111011348516       111012275358       111012497466      
111013629172       111014382900       111014472359       111015521928      
111015609127       111015701838       111015786695       111016222826      
111016313838       111016405245       111016499675       111016573173      
111017410400       111017475726       111017541618       111017611368    
111009194411       111011348538       111012276393       111012497477      
111013629194       111014382911       111014472360       111015521939      
111015609138       111015701849       111015786741       111016222859      
111016313850       111016405324       111016499697       111016573229      
111017410411       111017475748       111017541629       111017611414    
111009194422       111011348549       111012277372       111012497488      
111013629251       111014382977       111014472427       111015521951      
111015609150       111015701883       111015786831       111016222871      
111016313906       111016405357       111016499710       111016573230      
111017410433       111017475760       111017541630       111017611425    
111009194433       111011348651       111012279914       111012497499      
111013629284       111014383002       111014472438       111015521984      
111015609161       111015701894       111015786842       111016222893      
111016313917       111016405379       111016499990       111016573252      
111017410444       111017475782       111017541641       111017611458    
111009194499       111011348662       111012292357       111012497523      
111013629419       111014383013       111014472483       111015522008      
111015609172       111015701906       111015786886       111016223119      
111016313951       111016405391       111016500027       111016573296      
111017410466       111017475838       111017541674       111017611469    
111009194545       111011348796       111012293325       111012497545      
111013629554       111014383046       111014472540       111015522020      
111015609183       111015701939       111015786897       111016223209      
111016313962       111016405403       111016500050       111016573342      
111017410488       111017475849       111017541685       111017611481    
111009194578       111011348808       111012296126       111012497602      
111013629565       111014383080       111014472551       111015522053      
111015609307       111015701951       111015786976       111016223210      
111016313995       111016405436       111016500061       111016573386      
111017410499       111017475850       111017541720       111017611492    
111009194589       111011348820       111012299275       111012497613      
111013629576       111014383103       111014472595       111015522121      
111015609329       111015701984       111015787023       111016223243      
111016314008       111016405481       111016500094       111016573410      
111017410501       111017475861       111017541731       111017611504    
111009194590       111011348842       111012299310       111012497646      
111013629587       111014383158       111014472607       111015522165      
111015609352       111015701995       111015787045       111016223287      
111016314020       111016405492       111016500173       111016573500      
111017410545       111017475906       111017541742       111017611515    
111009194624       111011348976       111012300582       111012497679      
111013629970       111014383169       111014472618       111015522187      
111015609408       111015702064       111015787056       111016223344      
111016314121       111016405526       111016500207       111016573555      
111017410556       111017475928       111017541753       111017611559    
111009194635       111011348998       111012304711       111012497680      
111013629981       111014383181       111014472629       111015522198      
111015609712       111015702075       111015787078       111016223399      
111016314143       111016405537       111016500230       111016573678      
111017410589       111017475940       111017541764       111017611582    
111009194657       111011349045       111012305576       111012497725      
111013630028       111014383204       111014472641       111015522299      
111015609723       111015702097       111015787113       111016223401      
111016314187       111016405571       111016500241       111016573689      
111017410590       111017475962       111017541809       111017611638    
111009194725       111011349124       111012305891       111012497758      
111013630039       111014383237       111014472652       111015522301      
111015609734       111015702121       111015787179       111016223412      
111016314222       111016405593       111016500263       111016573702      
111017410635       111017475984       111017541810       111017611661    
111009194770       111011349157       111012306207       111012497792      
111013630141       111014383248       111014472708       111015522615      
111015609745       111015702132       111015787203       111016223456      
111016314266       111016405627       111016500274       111016573735      
111017410646       111017475995       111017541821       111017611740    
111009194882       111011349315       111012307297       111012497859      
111013630253       111014383260       111014472720       111015522626      
111015609756       111015702143       111015787315       111016223467      
111016314277       111016405683       111016500285       111016573757      
111017410668       111017476008       111017541865       111017611751    
111009194893       111011349382       111012308658       111012497860      
111013630264       111014383271       111014472731       111015522648      
111015609789       111015702154       111015787337       111016223478      
111016314288       111016405740       111016500296       111016573780      
111017410691       111017476019       111017541887       111017611762    
111009194905       111011349427       111012309514       111012497871      
111013630488       111014383327       111014472832       111015522660      
111015609813       111015702165       111015787359       111016223535      
111016314312       111016405762       111016500308       111016573791      
111017410747       111017476277       111017541898       111017611784    
111009194916       111011349618       111012310482       111012497905      
111013630545       111014383338       111014472843       111015522705      
111015609824       111015702176       111015787360       111016223568      
111016314323       111016405841       111016500320       111016573870      
111017410770       111017476299       111017541922       111017611795    
111009194938       111011349652       111012311753       111012497916      
111013630613       111014383349       111014472865       111015522772      
111015609846       111015702187       111015787427       111016223603      
111016314334       111016405920       111016500331       111016573915      
111017410792       111017476334       111017541977       111017611829    
111009194949       111011349742       111012312844       111012497927      
111013631074       111014383417       111014472988       111015522806      
111015609857       111015702198       111015787461       111016223625      
111016314345       111016406101       111016500364       111016573948      
111017410804       111017476345       111017542046       111017611830    
111009194994       111011349797       111012312877       111012498074      
111013631142       111014383439       111014473035       111015522862      
111015609970       111015702222       111015787472       111016223658      
111016314367       111016406695       111016500465       111016573993      
111017410837       111017476356       111017542068       111017611852    
111009195030       111011349809       111012317119       111012498085      
111013631175       111014383484       111014473068       111015522963      
111015609992       111015702233       111015787584       111016223669      
111016314389       111016406718       111016500476       111016574017      
111017410848       111017476389       111017542080       111017611885    
111009195041       111011349821       111012317232       111012498456      
111013631243       111014383507       111014473136       111015522985      
111015610006       111015702255       111015787641       111016223670      
111016314390       111016406729       111016500511       111016574152      
111017410893       111017476402       111017542091       111017611908    
111009195063       111011349832       111012318514       111012498502      
111013631298       111014383541       111014473169       111015522996      
111015610051       111015702266       111015787652       111016223737      
111016314615       111016406752       111016500544       111016574354      
111017410927       111017476536       111017542103       111017611975    
111009195096       111011349843       111012318604       111012498546      
111013631300       111014383552       111014473181       111015523201      
111015610062       111015702288       111015787719       111016223782      
111016314637       111016406774       111016500577       111016574400      
111017410961       111017476648       111017542125       111017611986    
111009195186       111011349933       111012324140       111012498557      
111013631322       111014383563       111014473192       111015523245      
111015610073       111015702356       111015787832       111016223793      
111016314648       111016406785       111016500612       111016574422      
111017411007       111017476659       111017542147       111017612022    
111009195322       111011350025       111012326197       111012498793      
111013631401       111014383574       111014473215       111015523256      
111015610118       111015702367       111015787843       111016223827      
111016314660       111016406796       111016500623       111016574444      
111017411052       111017476716       111017542158       111017612044    
111009195355       111011350160       111012326940       111012499176      
111013631434       111014383585       111014473822       111015523278      
111015610152       111015702402       111015787887       111016223883      
111016314671       111016406819       111016500634       111016574499      
111017411456       111017476749       111017542181       111017612088    
111009195366       111011350216       111012333195       111012499187      
111013631445       111014383596       111014473855       111015523290      
111015610208       111015702479       111015787911       111016223917      
111016314705       111016406842       111016500645       111016574512      
111017411467       111017476761       111017542192       111017612099    
111009195401       111011350283       111012335467       111012499233      
111013631456       111014383664       111014473877       111015523313      
111015610220       111015702480       111015787922       111016223940      
111016314738       111016406853       111016500689       111016574578      
111017411478       111017476794       111017542215       111017612112    
111009195434       111011350306       111012336536       111012499244      
111013631467       111014383721       111014473888       111015523335      
111015610242       111015702525       111015787944       111016223951      
111016314749       111016406875       111016500779       111016574635      
111017411489       111017476806       111017542237       111017612134    
111009195445       111011350317       111012338099       111012499266      
111013631489       111014383732       111014473912       111015523379      
111015610736       111015702558       111015787999       111016223984      
111016314750       111016406910       111016500780       111016574882      
111017411490       111017476817       111017542428       111017612145    
111009195490       111011350339       111012339911       111012499301      
111013631490       111014383855       111014473923       111015523391      
111015610747       111015702569       111015788013       111016224008      
111016314783       111016406943       111016500803       111016574905      
111017411502       111017476828       111017542440       111017612156    
111009195524       111011350496       111012341992       111012499334      
111013631513       111014383866       111014473934       111015523403      
111015610815       111015702581       111015788024       111016224334      
111016314806       111016406965       111016500814       111016574950      
111017411513       111017476851       111017542473       111017612167    
111009195535       111011350508       111012343860       111012499390      
111013631715       111014383901       111014473945       111015523447      
111015610826       111015702592       111015788080       111016224378      
111016314817       111016406998       111016500847       111016574972      
111017411546       111017476862       111017542518       111017612178    
111009195614       111011350519       111012344007       111012499402      
111013631726       111014383923       111014473967       111015523504      
111015610871       111015702648       111015788169       111016224446      
111016314839       111016407001       111016500870       111016575029      
111017411557       111017476873       111017542530       111017612189    
111009195625       111011350654       111012354008       111012499446      
111013631759       111014383956       111014474014       111015523515      
111015610905       111015702659       111015788181       111016224457      
111016314884       111016407034       111016500904       111016575030      
111017411579       111017476895       111017542574       111017612224    
111009195805       111011350687       111012361613       111012499738      
111013631883       111014384003       111014474036       111015523537      
111015611265       111015702660       111015788192       111016224479      
111016314985       111016407045       111016500915       111016575085      
111017411580       111017476907       111017542596       111017612235    
111009195838       111011350744       111012361792       111012499761      
111013631928       111014384047       111014474104       111015523548      
111015611276       111015702682       111015788495       111016224480      
111016314996       111016407067       111016500948       111016575232      
111017411614       111017477087       111017542608       111017612246    
111009195850       111011350777       111012361972       111012499783      
111013632064       111014384070       111014474148       111015523559      
111015611311       111015702693       111015788518       111016224503      
111016315100       111016407089       111016500959       111016575243      
111017411636       111017477098       111017542844       111017612257  

 

SCH-A-21



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111009195894       111011350801       111012362287       111012499828      
111013632109       111014384092       111014474227       111015523560      
111015611322       111015702705       111015788529       111016224536      
111016315122       111016407146       111016500960       111016575276      
111017411681       111017477100       111017543227       111017612279    
111009195940       111011350991       111012363648       111012499851      
111013632255       111014384115       111014474238       111015523649      
111015611333       111015702716       111015788912       111016224581      
111016315144       111016407168       111016500971       111016575298      
111017411704       111017477111       111017543238       111017612303    
111009195962       111011351015       111012364818       111012499907      
111013632266       111014384171       111014474272       111015523650      
111015611377       111015702727       111015788923       111016224604      
111016315155       111016407179       111016501017       111016575377      
111017411726       111017477122       111017543250       111017612314    
111009196008       111011351105       111012364920       111012499929      
111013632480       111014384249       111014474294       111015523661      
111015611445       111015703054       111015788967       111016224615      
111016315166       111016407236       111016501028       111016575399      
111017411748       111017477133       111017543272       111017612336    
111009196176       111011351138       111012367563       111012499952      
111013633009       111014384261       111014474340       111015524112      
111015611513       111015703076       111015789261       111016224716      
111016315177       111016407281       111016501051       111016575456      
111017411782       111017477166       111017543283       111017612369    
111009196222       111011351194       111012367653       111012499985      
111013633065       111014384283       111014474351       111015524134      
111015611535       111015703087       111015789317       111016224738      
111016315212       111016407292       111016501073       111016575647      
111017411793       111017477177       111017543294       111017612819    
111009196233       111011351217       111012371029       111012500045      
111013633098       111014384328       111014474362       111015524156      
111015611546       111015703133       111015789496       111016224749      
111016315728       111016407326       111016501084       111016575658      
111017411827       111017477188       111017543317       111017612909    
111009196266       111011351318       111012371030       111012500078      
111013633717       111014384351       111014474384       111015524202      
111015611580       111015703166       111015789531       111016224750      
111016315863       111016407348       111016502153       111016575669      
111017411838       111017477199       111017543339       111017613685    
111009196277       111011351453       111012371074       111012500102      
111013633739       111014384373       111014474418       111015524213      
111015611692       111015703177       111015789542       111016224761      
111016315908       111016407719       111016502164       111016575670      
111017411849       111017477234       111017543340       111017613708    
111009196345       111011351521       111012371085       111012500124      
111013633874       111014384418       111014474441       111015524224      
111015611704       111015703278       111015789553       111016224794      
111016315919       111016407742       111016502197       111016575681      
111017411861       111017477245       111017543351       111017613731    
111009196491       111011351554       111012371096       111012500146      
111013634044       111014384430       111014474485       111015524268      
111015611827       111015703289       111015789575       111016224828      
111016316033       111016407786       111016502209       111016575692      
111017411872       111017477267       111017543373       111017613742    
111009196536       111011351666       111012371131       111012500157      
111013634055       111014384463       111014474508       111015524303      
111015611838       111015703357       111015789597       111016224851      
111016316088       111016407797       111016502221       111016575726      
111017411883       111017477278       111017543384       111017613809    
111009196547       111011351677       111012371142       111012500179      
111013634066       111014384474       111014474519       111015524325      
111015611849       111015703368       111015789621       111016224873      
111016316101       111016407810       111016502232       111016575760      
111017411906       111017477290       111017543395       111017613832    
111009196637       111011351778       111012371209       111012500180      
111013634077       111014384496       111014474531       111015524336      
111015611850       111015703403       111015789632       111016224895      
111016316112       111016407900       111016502265       111016575782      
111017411917       111017477335       111017543407       111017613854    
111009196648       111011351802       111012371456       111012500203      
111013634088       111014384519       111014474542       111015524358      
111015611861       111015703436       111015789711       111016224918      
111016316123       111016407911       111016502287       111016575805      
111017411928       111017477346       111017543430       111017613865    
111009196671       111011351813       111012371580       111012500258      
111013634101       111014384531       111014474553       111015524370      
111015611883       111015703481       111015789733       111016224952      
111016316189       111016407933       111016502300       111016575827      
111017411939       111017477357       111017543452       111017613887    
111009196738       111011352005       111012371591       111012500270      
111013634134       111014384542       111014474575       111015524392      
111015611894       111015703492       111015789744       111016224963      
111016316190       111016407955       111016502311       111016575849      
111017411973       111017477391       111017543463       111017613900    
111009196794       111011352038       111012371614       111012500292      
111013634268       111014384553       111014474621       111015524404      
111015611962       111015703504       111015789788       111016224974      
111016316246       111016407966       111016502322       111016575850      
111017412008       111017477414       111017543508       111017613922    
111009196963       111011352072       111012371625       111012500359      
111013634336       111014384586       111014474665       111015524426      
111015612884       111015703560       111015789799       111016224985      
111016316268       111016408002       111016502333       111016575861      
111017412019       111017477470       111017543531       111017613944    
111009196996       111011352140       111012371636       111012500416      
111013634448       111014384610       111014474676       111015524527      
111015612895       111015703605       111015789801       111016225021      
111016316279       111016408035       111016502399       111016575883      
111017412020       111017477492       111017543586       111017613955    
111009197010       111011352151       111012371647       111012500427      
111013634741       111014384621       111014474687       111015524538      
111015612907       111015703650       111015789845       111016225032      
111016316291       111016408057       111016502401       111016575894      
111017412110       111017477526       111017543621       111017613966    
111009197021       111011352296       111012371715       111012500449      
111013634820       111014384632       111014474722       111015524572      
111015612918       111015703706       111015789924       111016225043      
111016316358       111016408068       111016502412       111016575940      
111017412132       111017477548       111017543665       111017613977    
111009197032       111011352320       111012371737       111012500506      
111013634842       111014384665       111014474744       111015524583      
111015612941       111015703751       111015789968       111016225122      
111016316404       111016408125       111016502423       111016575962      
111017412165       111017477560       111017543733       111017614046    
111009197290       111011352375       111012372132       111012500517      
111013635113       111014384676       111014474777       111015524594      
111015612952       111015703762       111015790016       111016225144      
111016316437       111016408147       111016502467       111016575984      
111017412187       111017477582       111017543744       111017614079    
111009197324       111011352421       111012372143       111012500540      
111013635562       111014384700       111014474823       111015524617      
111015612963       111015704066       111015790027       111016225155      
111016316471       111016408181       111016502489       111016576042      
111017412200       111017477605       111017543845       111017614103    
111009197357       111011352432       111012372165       111012500551      
111013635573       111014384711       111014474867       111015524639      
111015613010       111015704088       111015790522       111016225177      
111016316493       111016408248       111016502490       111016576097      
111017412211       111017477627       111017543867       111017614125    
111009197379       111011352465       111012372198       111012500573      
111013635720       111014384733       111014474878       111015524640      
111015613021       111015704280       111015790544       111016225201      
111016316550       111016408260       111016502513       111016576132      
111017412301       111017477649       111017543913       111017614147    
111009197380       111011352500       111012372211       111012500584      
111013635753       111014384766       111014474889       111015524651      
111015613054       111015704303       111015790612       111016225278      
111016316572       111016408338       111016502579       111016576143      
111017412334       111017477650       111017543946       111017614169    
111009197403       111011352634       111012372222       111012500595      
111013635797       111014384823       111014474890       111015524662      
111015613065       111015704347       111015790634       111016225302      
111016316628       111016408372       111016502669       111016576211      
111017412413       111017477661       111017543957       111017614170    
111009197504       111011352678       111012372233       111012500618      
111013635809       111014384834       111014474935       111015524763      
111015613098       111015704358       111015790645       111016225346      
111016316640       111016408406       111016502692       111016576402      
111017412424       111017477672       111017544015       111017614237    
111009197616       111011352713       111012373379       111012500663      
111013635865       111014384867       111014474968       111015524875      
111015613144       111015704381       111015790689       111016225368      
111016316673       111016408451       111016502726       111016576435      
111017412435       111017477694       111017544037       111017614260    
111009197650       111011352791       111012373391       111012500685      
111013635876       111014384878       111014474980       111015524921      
111015613188       111015704392       111015790713       111016225380      
111016316695       111016408473       111016502995       111016576547      
111017412480       111017477706       111017544048       111017614271    
111009197672       111011352960       111012373469       111012500742      
111013635977       111014384890       111014474991       111015524932      
111015613223       111015704404       111015790724       111016225414      
111016316729       111016408495       111016503008       111016576569      
111017412491       111017477717       111017544071       111017614282    
111009197683       111011352971       111012373492       111012500775      
111013635999       111014384946       111014475015       111015524965      
111015613234       111015704426       111015790746       111016225481      
111016316752       111016408507       111016503019       111016576570      
111017412503       111017477728       111017544093       111017614305    
111009197717       111011353073       111012373515       111012500810      
111013636002       111014384957       111014475026       111015524987      
111015613256       111015704471       111015790757       111016225504      
111016316796       111016408585       111016503031       111016576592      
111017412514       111017477762       111017544127       111017614316    
111009197795       111011353343       111012373537       111012500821      
111013636068       111014384968       111014475037       111015525179      
111015613481       111015704493       111015790779       111016225515      
111016317528       111016408642       111016503064       111016576604      
111017412525       111017477784       111017544172       111017614350    
111009197863       111011353376       111012373559       111012500843      
111013636170       111014384991       111014475048       111015525180      
111015613492       111015704516       111015790803       111016225548      
111016317562       111016408697       111016503075       111016576615      
111017412558       111017477807       111017544183       111017614372    
111009197986       111011353501       111012373739       111012500865      
111013636204       111014385015       111014475059       111015525191      
111015613537       111015704549       111015790825       111016225616      
111016317652       111016408709       111016503132       111016576648      
111017412570       111017477896       111017544194       111017614394    
111009198077       111011353961       111012373740       111012500887      
111013636237       111014385026       111014475127       111015525258      
111015613548       111015704583       111015790847       111016225638      
111016317696       111016408710       111016503143       111016576659      
111017412615       111017477908       111017544262       111017614406    
111009198189       111011353994       111012373751       111012500898      
111013636248       111014385048       111014475138       111015525281      
111015613582       111015704594       111015790869       111016226022      
111016317708       111016408721       111016503154       111016576660      
111017412626       111017477919       111017544273       111017614417    
111009198268       111011354120       111012373762       111012500900      
111013636260       111014385060       111014475149       111015525360      
111015613605       111015704617       111015791141       111016226033      
111016317731       111016408776       111016503176       111016576682      
111017412659       111017477931       111017544318       111017614462    
111009198314       111011354243       111012373773       111012500911      
111013636417       111014385071       111014475183       111015525405      
111015613627       111015704628       111015791163       111016226606      
111016317797       111016408798       111016503198       111016576716      
111017412671       111017477942       111017545050       111017614495    
111009198325       111011354254       111012373784       111012500922      
111013636462       111014385149       111014475194       111015525427      
111015613638       111015704673       111015791174       111016226628      
111016317843       111016408844       111016503288       111016576738      
111017412682       111017477953       111017545117       111017614518    
111009198347       111011354344       111012373841       111012500933      
111013636507       111014385161       111014475217       111015526327      
111015613661       111015705247       111015791196       111016226639      
111016317933       111016408866       111016503299       111016576839      
111017412716       111017478000       111017545128       111017614530    
111009198358       111011354401       111012373852       111012500944      
111013636529       111014385183       111014475228       111015526361      
111015613717       111015705258       111015791208       111016226640      
111016317966       111016409452       111016503345       111016576918      
111017412727       111017478022       111017545139       111017614541    
111009198415       111011354489       111012373863       111012500966      
111013636585       111014385228       111014475240       111015526383      
111015613739       111015705270       111015791231       111016226684      
111016317977       111016409474       111016503356       111016576929      
111017412738       111017478112       111017545140       111017614552    
111009198550       111011354524       111012373874       111012501002      
111013637430       111014385273       111014475273       111015526394      
111015613762       111015705281       111015791253       111016226695      
111016317988       111016409564       111016503378       111016576985      
111017412806       111017478145       111017545151       111017614563    
111009198561       111011354658       111012373997       111012501068      
111013637531       111014385329       111014475284       111015526417      
111015613773       111015705348       111015791264       111016226752      
111016318013       111016409575       111016503389       111016577009      
111017412941       111017478167       111017545173       111017614574    
111009198606       111011354669       111012374033       111012501080      
111013637632       111014385497       111014475846       111015526484      
111015613784       111015705371       111015791286       111016226763      
111016318057       111016409609       111016503424       111016577021      
111017412952       111017478178       111017545207       111017614620    
111009198662       111011354670       111012374055       111012501181      
111013637676       111014385543       111014475879       111015526529      
111015613829       111015705382       111015791309       111016226808      
111016318079       111016409676       111016503446       111016577043      
111017412974       111017478190       111017545218       111017614642    
111009198796       111011354692       111012374123       111012501260      
111013637878       111014385576       111014475903       111015526653      
111015613841       111015705405       111015791321       111016226820      
111016318114       111016409687       111016503468       111016577065      
111017413009       111017478202       111017545241       111017614653    
111009198897       111011354726       111012374145       111012501327      
111013637889       111014385600       111014475925       111015526709      
111015613919       111015705416       111015791332       111016226842      
111016318147       111016409722       111016503479       111016577076      
111017413010       111017478213       111017545252       111017614664    
111009198965       111011354737       111012374189       111012501350      
111013637935       111014385655       111014475947       111015526798      
111015613931       111015705438       111015791365       111016226853      
111016318181       111016409733       111016503491       111016577100      
111017413032       111017478224       111017545263       111017614675    
111009198976       111011354793       111012374628       111012501361      
111013637946       111014385701       111014475981       111015526811      
111015613942       111015705449       111015791398       111016226875      
111016318192       111016409744       111016503536       111016577166      
111017413043       111017478246       111017545274       111017614697    
111009199214       111011354917       111012374640       111012501406      
111013638251       111014385734       111014475992       111015526833      
111015614000       111015705461       111015791411       111016226886      
111016318215       111016409755       111016503581       111016577212      
111017413054       111017478257       111017545308       111017614710    
111009199315       111011354928       111012374718       111012501417      
111013638329       111014385767       111014476038       111015526866      
111015614167       111015705472       111015791422       111016226897      
111016318260       111016409766       111016503592       111016577245      
111017413076       111017478268       111017545320       111017614721    
111009199584       111011354939       111012374729       111012501428      
111013638330       111014385857       111014476117       111015526888      
111015614189       111015705506       111015791455       111016226910      
111016318293       111016409777       111016503626       111016577346      
111017413100       111017478280       111017545353       111017614732    
111009199652       111011354995       111012374785       111012501440      
111013638408       111014385992       111014476612       111015527036      
111015614336       111015705528       111015791501       111016226932      
111016318305       111016409799       111016503682       111016577379      
111017413111       111017478291       111017545364       111017614754    
111009199685       111011355165       111012374831       111012501484      
111013638431       111014386049       111014476667       111015527069      
111015614369       111015705540       111015791534       111016226943      
111016318316       111016409801       111016503839       111016577403      
111017413122       111017478325       111017545375       111017614800    
111009199720       111011355299       111012374875       111012501495      
111013638475       111014386094       111014476689       111015527092      
111015614448       111015705551       111015791602       111016226954      
111016318327       111016409890       111016503851       111016577414      
111017413380       111017478426       111017545386       111017614844    
111009199887       111011355301       111012374897       111012501518      
111013638510       111014386117       111014476993       111015527104      
111015614459       111015705685       111015791624       111016226976      
111016318361       111016410500       111016503895       111016577481      
111017413391       111017478437       111017545397       111017614855    
111009199922       111011355334       111012374909       111012501529      
111013638554       111014386139       111014477006       111015527115      
111015614460       111015705720       111015791949       111016227023      
111016318383       111016410511       111016503918       111016577807      
111017413403       111017478448       111017545409       111017614877    
111009199977       111011355378       111012374921       111012501552      
111013639050       111014386151       111014477039       111015527148      
111015614471       111015705731       111015791961       111016227034      
111016318439       111016410522       111016503929       111016577818      
111017413414       111017478460       111017545421       111017614934    
111009199988       111011355390       111012374932       111012501563      
111013639780       111014386162       111014477118       111015527160      
111015614505       111015705753       111015792018       111016227056      
111016318451       111016410533       111016504021       111016577829      
111017413447       111017478482       111017545432       111017614945    
111009200015       111011355413       111012375124       111012501585      
111013639803       111014386230       111014477129       111015527193      
111015614516       111015705764       111015792041       111016227102      
111016319058       111016410599       111016504054       111016577841      
111017413458       111017478505       111017545454       111017614956    
111009200037       111011355480       111012375168       111012501619      
111013639858       111014386274       111014477141       111015527227      
111015614549       111015705775       111015792063       111016227113      
111016319070       111016410634       111016504065       111016577852      
111017413481       111017478561       111017545476       111017614967    
111009200060       111011355491       111012375179       111012501709      
111013639904       111014386285       111014477152       111015527250      
111015614987       111015705786       111015792074       111016227135      
111016319081       111016410645       111016504087       111016577908      
111017413492       111017478572       111017545498       111017615047    
111009200127       111011355503       111012375225       111012501710      
111013639959       111014386320       111014477163       111015527272      
111015615012       111015705810       111015792142       111016227157      
111016319092       111016410689       111016504098       111016577953      
111017413504       111017478583       111017545511       111017615058    
111009200217       111011355569       111012375247       111012501721      
111013639993       111014386353       111014477196       111015527283      
111015615045       111015705898       111015792186       111016227180      
111016319104       111016410959       111016504144       111016577997      
111017413515       111017478594       111017545522       111017615159    
111009200239       111011355604       111012375258       111012501732      
111013640074       111014386500       111014477220       111015527306      
111015615056       111015705922       111015792209       111016227191      
111016319126       111016410960       111016504201       111016578033      
111017413537       111017478606       111017545544       111017615160    
111009200251       111011355648       111012375269       111012501743      
111013640096       111014386511       111014477286       111015527317      
111015615078       111015705933       111015792210       111016227258      
111016319137       111016411017       111016504223       111016578055      
111017413559       111017478684       111017545555       111017615171    
111009200318       111011355659       111012375270       111012501765      
111013640164       111014386522       111014477297       111015527339      
111015615124       111015705977       111015792265       111016227269      
111016319193       111016411039       111016504256       111016578066      
111017413560       111017478695       111017545599       111017615182    
111009200363       111011355716       111012375315       111012501776      
111013640265       111014386533       111014477321       111015527340      
111015615179       111015706002       111015792287       111016227270      
111016319249       111016411073       111016504313       111016578235      
111017413571       111017478730       111017545612       111017615205    
111009200374       111011355772       111012375326       111012502081      
111013640333       111014386645       111014477354       111015527351      
111015615191       111015706013       111015792489       111016228024      
111016319306       111016411163       111016504324       111016578268      
111017413582       111017478741       111017545623       111017615227    
111009200408       111011355783       111012375371       111012502092      
111013640366       111014386678       111014477411       111015527362      
111015615247       111015706046       111015792546       111016228080      
111016319351       111016411174       111016504368       111016578279      
111017413593       111017478774       111017545678       111017615238    
111009200532       111011355828       111012375382       111012502227      
111013640388       111014386690       111014477444       111015527418      
111015615304       111015706068       111015792670       111016228091      
111016319418       111016411196       111016504919       111016578280      
111017413616       111017478785       111017545689       111017615272    
111009200598       111011355873       111012375629       111012502238      
111013640489       111014386713       111014477455       111015527429      
111015615315       111015706079       111015792681       111016228136      
111016319485       111016411264       111016504920       111016578325      
111017413627       111017478796       111017545690       111017615317  

 

SCH-A-22



--------------------------------------------------------------------------------

Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
Loan Number     Loan Number     Loan Number     Loan Number     Loan Number    
111009200644       111011355907       111012375641       111012502283      
111013640535       111014386735       111014477466       111015527441      
111015615348       111015706080       111015792760       111016228147      
111016319542       111016411286       111016504975       111016578336      
111017413638       111017478808       111017545702       111017615340    
111009200666       111011355985       111012375652       111012502328      
111013641121       111014386803       111014477501       111015527508      
111015615359       111015706091       111015792793       111016228170      
111016319621       111016411297       111016504986       111016578358      
111017413650       111017478831       111017545746       111017615351    
111009200734       111011356526       111012375674       111012502339      
111013641277       111014386825       111014477545       111015527520      
111015615371       111015706103       111015793277       111016228204      
111016319654       111016411309       111016505011       111016578448      
111017413661       111017478842       111017545779       111017615362    
111009200778       111011356582       111012375696       111012502373      
111013641435       111014386858       111014477590       111015527575      
111015615427       111015706136       111015793288       111016228237      
111016319676       111016411321       111016505044       111016578460      
111017413672       111017478853       111017545780       111017615384    
111009200802       111011356627       111012375720       111012503149      
111013641895       111014386870       111014477624       111015527597      
111015615438       111015706158       111015793301       111016228259      
111016320409       111016411332       111016505101       111016578471      
111017413683       111017478864       111017545791       111017615418    
111009200813       111011356649       111012375731       111012503150      
111013641907       111014386881       111014477657       111015527632      
111015615450       111015706170       111015793389       111016228260      
111016320421       111016411343       111016505134       111016578505      
111017413694       111017478886       111017545803       111017615463    
111009200891       111011356650       111012375786       111012503475      
111013641929       111014386904       111014477736       111015527700      
111015615528       111015706945       111015793435       111016228271      
111016320432       111016411376       111016505145       111016578527      
111017413717       111017478932       111017545825       111017615474    
111009200969       111011356672       111012375832       111012503486      
111013641974       111014386915       111014477747       111015527722      
111015616125       111015706956       111015793468       111016228327      
111016320443       111016411398       111016505167       111016578538      
111017413739       111017478943       111017545847       111017615496    
111009201005       111011356694       111012375854       111012503521      
111013641996       111014386926       111014477758       111015527924      
111015616158       111015707003       111015793480       111016228406      
111016320476       111016411400       111016505178       111016578550      
111017413773       111017479157       111017545881       111017615531    
111009201038       111011356706       111012376619       111012503701      
111013642010       111014386937       111014477781       111015527946      
111015616170       111015707014       111015793491       111016228439      
111016320544       111016411433       111016505189       111016578561      
111017413795       111017479179       111017545892       111017615542    
111009201173       111011356807       111012376620       111012503712      
111013642289       111014386959       111014477804       111015527979      
111015616237       111015707025       111015793503       111016228451      
111016320577       111016411444       111016505190       111016578594      
111017413818       111017479191       111017545915       111017615575    
111009201184       111011356964       111012376675       111012503745      
111013642302       111014386960       111014477893       111015527991      
111015616259       111015707047       111015793525       111016228473      
111016320612       111016411499       111016505224       111016578617      
111017413829       111017479225       111017545937       111017615597    
111009201331       111011357000       111012376697       111012503789      
111013642335       111014387051       111014477905       111015528015      
111015616619       111015707069       111015793536       111016228518      
111016320623       111016411512       111016505268       111016578752      
111017414088       111017479247       111017545948       111017615610    
111009201386       111011357101       111012376743       111012503802      
111013642391       111014387062       111014477927       111015528048      
111015616631       111015707092       111015793547       111016228530      
111016320634       111016411589       111016505280       111016578763      
111017414101       111017479258       111017545959       111017615621    
111009201454       111011357156       111012376776       111012503813      
111013642414       111014387073       111014477994       111015528082      
111015616642       111015707126       111015793569       111016228563      
111016320689       111016411590       111016505314       111016578831      
111017414123       111017479270       111017545971       111017615643    
111009201476       111011357268       111012376798       111012503857      
111013642492       111014387084       111014478007       111015528149      
111015616686       111015707160       111015793570       111016228596      
111016320702       111016411624       111016505336       111016578853      
111017414134       111017479281       111017545982       111017615665    
111009201566       111011357291       111012376822       111012503868      
111013642694       111014387095       111014478018       111015528161      
111015616787       111015707171       111015793581       111016228619      
111016320713       111016411646       111016505358       111016578875      
111017414145       111017479292       111017545993       111017615676    
111009201577       111011357549       111012376978       111012503925      
111013642739       111014387107       111014478030       111015528194      
111015616912       111015707249       111015793604       111016228642      
111016320724       111016411657       111016505392       111016578943      
111017414156       111017479304       111017546017       111017615698    
111009201612       111011357594       111012376989       111012503936      
111013642740       111014387220       111014478085       111015528206      
111015617036       111015707294       111015793615       111016228653      
111016320735       111016411680       111016505437       111016578987      
111017414167       111017479326       111017546028       111017615700    
111009201858       111011357606       111012376990       111012503947      
111013642751       111014387253       111014478119       111015528228      
111015617429       111015707362       111015793637       111016228675      
111016320768       111016411714       111016505471       111016578998      
111017414190       111017479359       111017546039       111017615722    
111009201869       111011357707       111012377003       111012504005      
111013642841       111014387309       111014478120       111015528419      
111015617643       111015707384       111015793660       111016228709      
111016320869       111016411736       111016505482       111016579034      
111017414202       111017479371       111017546040       111017615733    
111009201870       111011357718       111012377025       111012504016      
111013642919       111014387321       111014478142       111015528420      
111015617755       111015708082       111015793705       111016228721      
111016320870       111016411826       111016505527       111016579067      
111017414224       111017479405       111017546051       111017615744    
111009202017       111011357729       111012377036       111012504027      
111013642953       111014387332       111014478153       111015528442      
111015617766       111015708093       111015793727       111016228765      
111016320948       111016411848       111016505549       111016579461      
111017414246       111017479416       111017546107       111017615788    
111009202411       111011357730       111012377047       111012504038      
111013643000       111014387387       111014478164       111015528486      
111015617801       111015708105       111015793761       111016228776      
111016320959       111016411871       111016505550       111016579540      
111017414257       111017479449       111017546130       111017615801    
111009202422       111011357785       111012377104       111012504049      
111013643099       111014387411       111014478197       111015528497      
111015617812       111015708116       111015793783       111016228787      
111016320960       111016411961       111016505561       111016579562      
111017414268       111017479472       111017546141       111017615823    
111009202488       111011357853       111012377160       111012504083      
111013643998       111014387657       111014478265       111015528598      
111015617867       111015708127       111015793794       111016228798      
111016320993       111016411972       111016505639       111016579595      
111017414303       111017479494       111017546174       111017615845    
111009202499       111011357864       111012377205       111012504094      
111013644001       111014387679       111014478276       111015528600      
111015617878       111015708183       111015793806       111016228800      
111016321028       111016412669       111016505651       111016579607      
111017414347       111017479506       111017546185       111017615867    
111009202501       111011358012       111012377249       111012504117      
111013644012       111014387736       111014478287       111015528622      
111015617889       111015708194       111015793817       111016228811      
111016321039       111016412670       111016505673       111016579630      
111017414358       111017479551       111017546196       111017615878    
111009202534       111011358045       111012377250       111012504128      
111013644146       111014387758       111014478300       111015528644      
111015617890       111015708206       111015793851       111016228833      
111016321040       111016412681       111016505695       111016579720      
111017414369       111017479573       111017546219       111017615890    
111009202635       111011358157       111012377261       111012504139      
111013644180       111014387781       111014478322       111015528655      
111015617935       111015708217       111015793930       111016228866      
111016321444       111016412816       111016505730       111016579731      
111017414370       111017479595       111017546220       111017615924    
111009202747       111011358203       111012377272       111012504151      
111013644225       111014387815       111014478355       111015528677      
111015617946       111015708329       111015793941       111016228899      
111016321455       111016412827       111016505741       111016579753      
111017414381       111017479630       111017546253       111017615957    
111009202770       111011358281       111012377283       111012504353      
111013644236       111014387826       111014478377       111015528936      
111015617968       111015708352       111015793985       111016228978      
111016321466       111016412838       111016505752       111016579764      
111017414404       111017479652       111017546275       111017615979    
111009202792       111011358359       111012377317       111012504364      
111013644281       111014387837       111014478445       111015528958      
111015618015       111015708374       111015794357       111016228990      
111016321477       111016412850       111016505763       111016579775      
111017414415       111017479663       111017546310       111017615980    
111009202837       111011358405       111012377328       111012504410      
111013644360       111014387860       111014478535       111015528969      
111015618037       111015708385       111015794379       111016229003      
111016321523       111016412861       111016505774       111016579809      
111017414459       111017479674       111017546321       111017616015    
111009202848       111011358416       111012377340       111012504421      
111013644427       111014387871       111014478580       111015528981      
111015618059       111015708408       111015794380       111016229014      
111016321545       111016412883       111016505785       111016579854      
111017414460       111017479685       111017546365       111017616026    
111009202916       111011358494       111012377351       111012504432      
111013644438       111014387938       111014478591       111015529038      
111015618071       111015708442       111015794391       111016229025      
111016321556       111016412894       111016505808       111016579876      
111017414471       111017479696       111017546376       111017616037    
111009202938       111011358517       111012377362       111012504814      
111013644450       111014388074       111014478838       111015529049      
111015618105       111015708453       111015794403       111016229036      
111016321567       111016412906       111016505853       111016579900      
111017414482       111017479708       111017546387       111017616048    
111009202972       111011358540       111012377373       111012504836      
111013644764       111014388085       111014478883       111015529050      
111015618127       111015708509       111015794414       111016229058      
111016321602       111016412928       111016505921       111016580148      
111017414505       111017479720       111017546398       111017616059    
111009202983       111011358551       111012377531       111012504993      
111013644775       111014388096       111014478928       111015529083      
111015618150       111015708543       111015794436       111016229081      
111016321657       111016412951       111016505954       111016580160      
111017414516       111017479742       111017546444       111017616071    
111009203007       111011358584       111012377542       111012505129      
111013644810       111014388131       111014478951       111015529094      
111015618161       111015708554       111015794458       111016229092      
111016321680       111016412962       111016505976       111016580193      
111017414538       111017479753       111017546657       111017616082    
111009203018       111011358607       111012377553       111012505130      
111013645035       111014388153       111014479020       111015529106      
111015618228       111015708576       111015794481       111016229126      
111016321691       111016412984       111016505987       111016580205      
111017414550       111017479764       111017546668       111017616093    
111009203029       111011358618       111012377575       111012505141      
111013645068       111014388210       111014479031       111015529117      
111015618262       111015708587       111015794548       111016229137      
111016321703       111016413031       111016506001       111016580609      
111017414594       111017479809       111017546680       111017616127    
111009203052       111011358652       111012377609       111012505152      
111013645136       111014388243       111014479042       111015529128      
111015618284       111015708598       111015794559       111016229148      
111016321714       111016413053       111016506012       111016580643      
111017414662       111017479810       111017546703       111017616239    
111009203142       111011358764       111012377632       111012505196      
111013645215       111014388254       111014479053       111015529140      
111015618329  